Exhibit 10(a)



BELLINGHAM EXECUTION AGREEMENT



THIS BELLINGHAM EXECUTION AGREEMENT (the "Agreement") is entered into as of
August 19, 2004 (the "Contract Date"), between Boston Edison Company ("BECo")
and Commonwealth Electric Company ("CECo") (BECo and CECo each, a "Utility",
jointly, the "Utilities") and Northeast Energy Associates, A Limited
Partnership, a Massachusetts limited partnership ("NEA"). The Utilities and NEA
are sometimes referred to individually in this Agreement as a "Party" and
collectively as the "Parties."


RECITALS


A. The Utilities and NEA are parties to certain Power Purchase Agreements, as
amended, and as set forth in Schedule A hereof (individually, BECo A, BECo B,
CECo 1, CECo 2, collectively, the "Power Purchase Agreements") pursuant to which
the Utilities purchase from NEA contract capacity and the associated energy
generated by NEA's Bellingham power generation facility (the "Facility"). On
October 17, 2003, Utilities requested the submission of proposals regarding the
transfer of entitlements to certain power purchase agreements. In response, on
December 3, 2003, NEA proposed the restructuring of the Power Purchase
Agreements. The implementation of the agreement of the Parties with respect to
the Utilities' request for proposals and NEA's proposal for the restructuring of
the Power Purchase Agreements is effectuated by the provisions of this
Agreement, including the Interim Amount Adjustments (as hereinafter defined),
and the Amended and Restated Power Purchase Agreements (as hereinafter defined).


B. In connection with a financing relating to the Facility and a nominal 300 MW
natural gas-fired electrical and steam generating plant owned by North Jersey
Energy Associates, A Limited Partnership ("NJEA") in the town of Sayreville, New
Jersey (the "Sayreville Facility"), ESI Tractebel Funding Corp., a Delaware
corporation (formerly IEC Funding Corporation) ("ESI Funding") issued its senior
secured securities (the "Senior Secured Notes") pursuant to that certain Trust
Indenture, dated as of November 15, 1994, among ESI Funding, NEA, NJEA and State
Street Bank and Trust Company, as trustee (the "Senior Trustee"), as
supplemented by that certain First Supplemental Indenture dated as of
November 15, 1994, and that certain Second Supplemental Trust Indenture dated as
of January 14, 1998, (collectively, the "Senior Indenture"). As part of the
security for the Senior Secured Notes, NEA collaterally assigned its right,
title and interest in and to the Power Purchase Agreements to the Senior Trustee
on behalf of the holders of the Senior Secured Notes (the "Senior Note
Holders"), and pledged all of the revenues received under, and granted a
priority perfected security interest in, the Power Purchase Agreements to the
Senior Trustee on behalf of the holders of the Senior Note Holders pursuant to
the Senior Indenture and related security documents. The Senior Secured Notes
are also secured by NEA's interests in the Facility and its related
revenue-generating agreements.


C. In connection with an additional financing to, among other purposes, acquire
and provide additional capital for the Facility and the Sayreville Facility, ESI
Tractebel Acquisition Corp., a Delaware corporation ("ESI Acquisition," and
together with ESI Funding, the "Issuers") issued its secured securities (the
"Junior Secured Notes") pursuant to that certain Indenture, dated as of
February 19, 1998, among ESI Acquisition, Northeast Energy, LP, a Delaware
limited partnership ("NELP") and Northeast Energy, LLC, a Delaware limited
liability company ("NELLC") directly and wholly owned by NELP, and State Street
Bank and Trust Company, as trustee (the "Junior Trustee"), as supplemented by
that certain First Supplemental Indenture dated as of February 19, 1998,
(collectively, the "Junior Indenture"). The Junior Secured Notes are payable by
NELP from distributions to it by NEA and NJEA.


D. Simultaneously with the execution of this Agreement, the Utilities and NEA
have executed and delivered amended and restated power purchase agreements
(attached hereto as Schedule D and, as amended by the New PPA Amendments (as
hereinafter defined), if any, collectively, the "Amended and Restated Power
Purchase Agreements") to provide, among other things, that NEA will sell and
deliver and the Utilities will purchase and receive certain energy and a stated
amount of capacity from the Facility and/or from sources other than the
Facility. The Amended and Restated Power Purchase Agreements, the agreements and
documents described in Section 2.2 hereof to which either or both of the
Utilities is a party and the other certificates, instruments and documents to be
delivered by the Utilities to consummate the Transactions (as hereinafter
defined) and perform its obligations as contemplated hereby and thereby are
collectively referred to as the "NSTAR Documents".


E. NEA will collaterally assign all of its rights under the Amended and Restated
Power Purchase Agreements to the Senior Trustee on behalf of the Senior Note
Holders as collateral security for the Senior Secured Notes pursuant to the
"Assignment Agreement".


F. On the Closing Date (as hereinafter defined): (1) the Amended and Restated
Power Purchase Agreements will become effective in accordance with their terms,
superceding the Power Purchase Agreements and (2) the collateral assignment
contemplated by the Assignment Agreement will occur. The foregoing (and any
necessary transactions between NEA and the Utilities incident to any of them)
shall collectively be referred to herein as the "Transactions".


G. The Closing Date will not occur until the Massachusetts Department of
Telecommunications and Energy (the "MDTE") has approved this Agreement, the
Amended and Restated Power Purchase Agreements, and the Transactions, in each
case, by a written decision (herein, the "MDTE Order") that: (1) is reasonably
acceptable in form and substance to the Utilities and NEA; (2) is final and
non-appealable, unless such condition is waived in writing by the Parties (the
"Final Decision"); and (3) includes the findings set forth in Schedule G hereof
(the "Required Findings"). The date on which the MDTE Order containing the
Required Findings becomes the Final Decision is referred to herein as the "Final
Order Date." The date on which the Utilities shall cause the Petition (as
hereinafter defined) to be filed with the MDTE is referred to herein as the
"Filing Date".


H. The Parties believe that the consummation of the Transactions on the terms
set forth herein and in the Execution Documents (as hereinafter defined) is in
their respective best interests.


NOW, THEREFORE, in consideration of the foregoing and of the agreements
contained herein, the Parties agree as follows:


ARTICLE 1
DEFINITIONS


In addition to terms defined in the introductory paragraph to this Agreement,
the following terms shall have the meanings set forth below:




"Adjusted Bid Price Amount" shall mean the Initial NEA Bid Price Amount plus the
Bid Date On-Peak Energy Cost, minus the Calculation Date On-Peak Energy Cost.
The Adjusted Bid Price Amount will be calculated and agreed to by the Parties on
the Calculation Date.


(i) Schedule 1 to this Agreement sets forth specific numerical values used to
calculate various components of the Bid Date On-Peak Energy Cost and the
Calculation Date On-Peak Energy Cost as well as sample numerical values used to
calculate a sample Bid Date On-Peak Energy Cost and a sample Calculation Date
On-Peak Energy Cost, which sample values shall be replaced with actual values
for the Bid Date On-Peak Energy Cost and the Calculation Date On-Peak Energy
Cost as of the Calculation Date in order to calculate the actual Adjusted Bid
Price Amount, which shall be calculated and set forth on Schedule 1.5. The
Parties acknowledge and agree that the mathematical operations (addition,
subtraction, multiplication and division) performed on the numerical values
contained or to be contained in Schedules 1 and 1.5 in order to calculate the
Adjusted Bid Price Amount are embedded as functions in a Microsoft Excel
spreadsheet, a copy of which has been provided to each Party.


(ii) It is the intent of the Parties that the provisions of this Agreement shall
be construed consistently with Schedules 1 and 1.5 and the sample calculations
contained therein, and that together such provisions and schedules shall embody
the agreement of the Parties with respect to the calculation of the Adjusted Bid
Price Amount.


"Affiliate" shall mean, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries' controls, is
controlled by, or is under common control with, such first Person. As used in
this definition, "control" means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.




"Amended and Restated Power Purchase Agreements" shall have the meaning set
forth in the Recitals.




"Assignment Agreement" shall have the meaning set forth in the Recitals.




"Audit" shall have the meaning set forth in Section 5.2(c).


"BECo A" shall have the meaning set forth in Schedule A.




"BECo B" shall have the meaning set forth in Schedule A.




"Bid Date Gas Price" shall mean, for any month during the Term, the price of
natural gas for such months as set forth in Schedule 1.




"Bid Date On-Peak Energy Cost" shall mean the present value of the monthly Bid
Date On-Peak Energy Cost for each month in the Term, which shall be calculated
on the Calculation Date, pursuant to which (a) for each month during the Term,
the monthly Bid Date On-Peak Energy Cost, expressed in dollars, will equal the
product of (i) the applicable monthly Bid Date Gas Price, expressed in $/MMBtu,
(ii) 8.6 MMBtu/MWh, and (iii) the applicable aggregate monthly volume of On-Peak
MWh as set forth in Schedule 1 and (b) the present value of the monthly Bid Date
On-Peak Energy Cost will be discounted to April 1, 2004, at an annual discount
factor of 8.1%.




"Business Day" shall mean any day that is not a Saturday, Sunday, or NERC
Holiday.




"Calculation Date" shall mean the Business Day immediately prior to the Closing
Date.




"Calculation Date On-Peak Energy Cost" shall mean the present value of the
monthly Calculation Date On-Peak Energy Cost for each month in the Term, which
shall be calculated on the Calculation Date, pursuant to which (a) for each
month during the Term, the monthly Calculation Date On-Peak Energy Cost,
expressed in dollars, will equal the product of (i) the applicable monthly
Forward NYMEX Gas Price, expressed in $/MMBtu, (ii) 8.6 MMBtu/MWh, and (iii) the
applicable aggregate monthly volume of On-Peak MWh as set forth in Schedule 1
and (b) the present value of the monthly Calculation Date On-Peak Energy Cost
will be discounted to April 1, 2004, at an annual discount factor of 8.1%.


"CECo 1" shall have the meaning set forth in Schedule A.




"CECo 2" shall have the meaning set forth in Schedule A.




"Closing Date" shall have the meaning set forth in Section 2.2.




"Closing Date Amount" shall mean the sum of (a) through (g) below. The amounts
in (b) through (g) result from the calculations described therein and performed
on the Calculation Date for each calendar month (or portion of a calendar month)
during the Interim Period:


(a) $27,747,383.90, plus


(b) the product of (i) the Net Delivered MWhs delivered from the Facility in
that month plus any Interim Period Make Up Delivery, but in no event an energy
quantity greater than the aggregate of the Interim Period On-Peak Delivery
Quantities and Interim Period Off-Peak Delivery Quantities and (ii) the Interim
Period Support Payment Rate, plus


(c) the product of (i) the Net Delivered MWhs delivered from the Facility during
On-Peak Hours at the applicable Interim Period Delivery Points up to the Interim
Period On-Peak Delivery Quantities, and (ii) the Interim Period On-Peak Energy
Price at the applicable Interim Period Delivery Point, expressed as a $/MWh,
plus


(d) the product of (i) the Net Delivered MWhs delivered from the Facility during
On-Peak Hours at the applicable Interim Period Delivery Points in excess of the
Interim Period On-Peak Delivery Quantities and (ii) the applicable hourly DAM
LMP Prices at the applicable Interim Period Delivery Points, expressed as a
$/MWh, plus


(e) the product of (i) the Net Delivered MWhs delivered from the Facility during
Off-Peak Hours at the applicable Interim Period Delivery Points and (ii) the
applicable hourly DAM LMP Prices at the applicable Interim Period Delivery
Points, plus


(f) the product of (i) a price, expressed in dollars per MW-month and determined
in accordance with the procedure set forth in Section 4.1(b) of the Amended and
Restated Power Purchase Agreements and (ii) the quantity of capacity, expressed
in units of MW, delivered under the Power Purchase Agreements during such month,
minus


(g) any amounts actually paid by the Utilities to NEA under the Power Purchase
Agreements during such month;


provided, that where applicable, a good faith estimate will be made of the
amounts under clauses (a) through (g), above, which amounts will be adjusted in
the next billing cycle to reflect actual calculations performed promptly after
the Contract Date in the case of (a) above or after the Closing Date in the case
of (b) through (g) above. Prior to the Closing Date, the Utilities and NEA
shall, at the request of either Party, exchange sample calculations of the
Closing Date Amount.




"Closing Payment" shall have the meaning set forth in Section 5.5.




"Consent to Collateral Assignment" shall have the meaning set forth in
Section 2.2(b)(iii).




"Contract Date" shall have the meaning set forth in the Preamble.




"DAM LMP Prices" in any hour for any node in NEPOOL shall mean the LMP prices
resulting from the Day-Ahead Energy Market.




"Day-Ahead Energy Market" or "DAM" shall have the meaning as set forth in that
certain Manual for Definitions and Abbreviations prepared by ISO, as may be
amended from time to time.




"Data" shall have the meaning set forth in Section 5.4(b).




"Deadline" shall mean March 31, 2005.




"Effective Time" shall mean 11:59 PM EPT on the Closing Date.




"EPT" shall mean either Eastern Standard Time or Eastern Daylight Savings Time,
as in effect from time to time.




"ESI Acquisition" shall have the meaning set forth in the Recitals.




"ESI Funding" shall have the meaning set forth in the Recitals.




"Execution Documents" shall mean, collectively, this Agreement, together with
the Schedules hereto, the Amended and Restated Power Purchase Agreements, that
certain Stipulation of Agreement of Non-Disclosure of Confidential or Protected
Information entered into between the Parties, and any amendments to any of these
documents made after the Contract Date.




"Existing Prices" shall mean the prices for energy and capacity set forth in the
Power Purchase Agreements, as applicable.




"Facility" shall have the meaning set forth in the Recitals.




"FERC" shall mean the United States Federal Energy Regulatory Commission and
shall include its successors.




"Filing Date" shall have the meaning set forth in the Recitals.




"Final Decision" shall have the meaning set forth in the Recitals.




"Final Order Date" shall have the meaning set forth in the Recitals.




"Forward NYMEX Gas Price" shall mean, for any month during the Term, the forward
price for natural gas delivered to the Henry Hub for such month as posted by
NYMEX as of the close of trading on the trading day immediately preceding the
Calculation Date. With respect to any calendar month during the Term for which
no such price is posted by NYMEX, the Forward NYMEX Gas Price will be such price
posted by NYMEX for the same calendar month of the latest year for which such a
forward price is posted by NYMEX.




"Gas Transactions" shall mean natural gas wholesale transactions.




"Initial NEA Bid Price Amount" shall mean negative $12,566,453.




"Interim Amount Adjustments" shall mean the Closing Date Amount paid pursuant to
Section 5.4.




"Interim Period" shall mean the period commencing with the hour ending 0100 EPT
on the day immediately following the Contract Date and ending on, and including,
the earlier of (a) the Closing Date and (b) the Deadline.




"Interim Period Delivery Points" shall mean the delivery points for the delivery
of energy by NEA to the Utilities during the Interim Period, which shall be the
same delivery points as the delivery points under the applicable Power Purchase
Agreement, as shown on attached Schedule 5.3 hereto.




"Interim Period Delivery Rate" shall mean the hourly rates during each month of
the Interim Period at which NEA is projected to deliver energy to the Utilities
at each of the Interim Period Delivery Points, expressed in MW and as set forth
on Schedule 5.3.




"Interim Period Make Up Delivery" shall have the meaning set forth in
Section 5.4(a).




"Interim Period Off-Peak Delivery Quantities" shall mean the monthly aggregate
quantities of Off-Peak Hours energy that NEA is projected to deliver to the
Utilities at each of the Interim Period Delivery Points during the Interim
Period, expressed in MWh and as set forth on Schedule 5.3.




"Interim Period On-Peak Delivery Quantities" shall mean the monthly aggregate
quantities of On-Peak Hours energy that NEA is projected to deliver to the
Utilities at each of the Interim Period Delivery Points during the Interim
Period, expressed in MWh and as set forth on Schedule 5.3.




"Interim Period On-Peak Energy Price" shall mean, during the Interim Period, a
monthly scheduled price the Utilities will pay NEA for energy delivered from the
Facility during On-Peak Hours at each of the Interim Period Delivery Points,
expressed in $/MWh and as set forth on Schedule 5.3.




"Interim Period Support Payment Rate" shall mean, during the Interim Period, a
scheduled dollar amount the Utilities will pay NEA for delivered energy in each
month at each of the Interim Delivery Points, expressed in $/MWh and as set
forth on Schedule 5.3.




"ISO" shall mean ISO New England, Inc., or its successors.




"Issuers" shall have the meaning set forth in the Recitals.




"Junior Indenture" shall have the meaning set forth in the Recitals.




"Junior Secured Notes" shall have the meaning set forth in the Recitals.




"Junior Trustee" shall have the meaning set forth in the Recitals.




"LMP" shall mean, for any ISO nodal point for any hour on any day, the "Day
Ahead LMP" or "Real Time LMP" ($/MWh) at such ISO nodal point calculated in
accordance with Section 2 of Market Rule 1, as reported on the ISO website at
www.iso-ne.com on the "Data & Reports" page, "Hourly Markets Data" subpage and
"Selectable Hourly LMP Data" category, for such nodal point on such date and
time. If such price should ever cease to be published, then the LMP shall be a
regularly published comparable substitute price, as agreed to by the Parties in
writing.




"Material Adverse Change" shall mean an event, matter or circumstance (including
any omission to act) arising after the Contract Date (but not an event, matter
or circumstance which is reasonably likely to arise as of the date hereof) that
has a detrimental economic impact of $10,000,000 or more to the party claiming
such event, including, without limitation, a change in applicable law or in the
interpretation of any applicable law by any court of competent jurisdiction or
any other governmental entity, including, without limitation, a change in tax
law or a change to the Public Utility Regulatory Policies Act of 1978, as
amended, or a change in applicable accounting standards. A Materiel Adverse
Change shall not include: (a) any act or omission expressly contemplated by this
Agreement, (b) the execution or announcement of this Agreement or compliance
with the terms hereof, or (c) any payment of the Interim Amount Adjustments or
the Adjusted Bid Price Amount.




"MDTE" shall have the meaning set forth in the Recitals.




"MDTE Order" shall have the meaning set forth in the Recitals.




"Mutual Release" shall have the meaning set forth in Section 2.2(b)(iv).




"NEA Documents" shall mean, collectively, the agreements and documents described
in Section 2.2 hereof to which NEA is a party (including, without limitation,
the Amended and Restated Power Purchase Agreements) and the other certificates,
instruments and documents to be delivered by NEA to consummate the Transactions
and perform its obligations as contemplated hereby and thereby.




"NELP" shall have the meaning set forth in the Recitals.




"NELLC" shall have the meaning set forth in the Recitals.




"Net Delivered MWhs" shall mean, in any hour at any Interim Period Delivery
Point during the Interim Period, the applicable net generation from the Facility
allocated to the Power Purchase Agreements as follows: the gross generation from
the Facility as reported by the Utilities to the ISO (and to NEA as Data
pursuant to Section 5.4) shall be allocated to the Power Purchase Agreements
according to the following percentages: BECO A - 46.5517%, BECO B - 28.9655%,
CECo 1 - 8.6207% and CECo 2 - 7.2414%, with each such allocated amount then
multiplied by the following applicable percentage: BECO A - 99.9711%, BECO B -
100%, CECo 1 - 99% and CECo 2 - 99%.




"NEPOOL" shall mean the New England Power Pool, or its successor.




"NERC" shall mean the North American Electric Reliability Council, or its
successor.


"NERC Holiday" shall mean New Year's Day, Memorial Day, Independence Day, Labor
Day, Thanksgiving Day and Christmas Day, and any other day declared a holiday by
NERC.




"New PPA Amendments" shall mean any amendments to the Amended and Restated Power
Purchase Agreements which are entered into after the Contract Date and before
the Closing Date, which such amendments shall not impair the validity or
effectiveness of the Final Decision.




"NJEA" shall have the meaning set forth in the Recitals.




"NSTAR" shall mean NSTAR Electric & Gas Corporation.




"NSTAR Documents" shall have the meaning set forth in the Recitals.




"NYMEX" shall mean the New York Mercantile Exchange.




"Off-Peak Hours" shall mean all hours that are not On-Peak Hours.




"On-Peak Hours" shall mean, on any Business Day, the sixteen (16)-hour period
beginning at the hour ending 0800 EPT and ending with the end of the hour ending
2300 EPT.




"Petition" shall have the meaning set forth in Section 5.2(a).




"Power Purchase Agreements" shall have the meaning set forth in the Recitals.




"Real-Time Energy Market" or "RTM" shall have the meaning as set forth in that
certain Manual for Definitions and Abbreviations prepared by ISO, as may be
amended from time to time.




"RTM LMP Prices" in any hour for any node in NEPOOL shall mean the LMP prices
resulting from the Real-Time Energy Market.




"Required Finding" shall have the meaning set forth in the Recitals.




"Sayreville Facility" shall have the meaning set forth in the Recitals.




"Senior Indenture" shall have the meaning set forth in the Recitals.




"Senior Note Holders" shall have the meaning set forth in the Recitals.




"Senior Secured Notes" shall have the meaning set forth in the Recitals.




"Senior Trustee" shall have the meaning set forth in the Recitals.




"Term" shall mean the period from and including the first day of the month
immediately following the month in which the Closing Date occurs through and
including September 30, 2016.




"Transactions" shall have the meaning set forth in the Recitals.


ARTICLE 2
TRANSACTION DELIVERABLES


2.1. Amended and Restated Power Purchase Agreements.


(a) On the Closing Date each Party shall deliver a certificate stating that all
of the applicable conditions precedent set forth herein and in the Amended and
Restated Power Purchase Agreements have been satisfied or waived by the Party
entitled to the benefit thereof and that the "Effective Date" under the Amended
and Restated Power Purchase Agreements and the New PPA Amendments has occurred.
The Amended and Restated Power Purchase Agreements shall, among other things,
provide: (i) that NEA will sell and deliver, and the Utilities will purchase and
receive, certain energy and capacity from the Facility and/or from sources other
than the Facility and (ii) that the Utilities shall purchase and receive such
energy and capacity for the "Energy Payment" and at the "Capacity Price"
specified therein.


(b) Subject to the terms and conditions set forth herein (including, without
limitation, the satisfaction or waiver of the applicable conditions precedent
set forth in Article 6 hereof), on the Closing Date, the Utilities and NEA agree
to commence performance under the Amended and Restated Power Purchase Agreements
and any New PPA Amendments in accordance with their terms and cause to be
executed and delivered such other instruments and documents as are contemplated
hereby and thereby.


2.2 Closing.


(a) Closing Date and Effective Time. Unless this Agreement is earlier terminated
pursuant to the terms hereof, the Transactions shall be consummated at a closing
to be held at approximately 10:00 a.m. EPT, at a location to be agreed upon by
the Parties, on or as soon as reasonably practicable after the date that the
conditions described in Article 6 hereof have been satisfied or waived by the
Party entitled to the benefit thereof (the "Closing Date"), provided that the
Closing Date shall not be earlier than January 2, 2005.


(b) Deliverables by the Utilities. On the Closing Date and subject to the terms
and conditions set forth herein, the Utilities (as appropriate) shall deliver,
or cause to be delivered, to NEA or its designee:


(i) the closing certificate described in the first sentence of Section 2.1(a)
hereof;


(ii) any New PPA Amendments duly executed by the appropriate Utility;


(iii) the Affirmation of Consent to Collateral Assignment ("Consent to
Collateral Assignment") between the appropriate Utility and the Senior Trustee
(on behalf of the Senior Note Holders), in form and substance reasonably
acceptable to the Utility, NEA and the Senior Trustee, the form of which is
attached hereto as Schedule 2.2(b)(iii), duly executed by the Utility, in which
the Utility consents to the collateral assignment by NEA of the Amended and
Restated Power Purchase Agreements to the Senior Trustee (on behalf of the
Senior Note Holders) contemplated by the Assignment Agreement and provides
certain rights and benefits to the Senior Trustee on behalf of the Senior Note
Holders with respect to the Amended and Restated Power Purchase Agreements;


(iv) the Mutual Release between the appropriate Utility and NEA duly executed by
the Utility which provides for a mutual release between the Utility and NEA of
all of their respective obligations and liabilities under the Power Purchase
Agreement arising prior to the Effective Time (the "Mutual Release") the form of
which is attached as Schedule 2.2(b)(iv);


(v) a certificate, executed by a duly authorized representative of the Utility
(as appropriate), stating that the representations and warranties of the
Utilities set forth in this Agreement and the Amended and Restated Power
Purchase Agreements are true and correct as of the Closing Date; and


(vi) such other instruments and documents executed or provided by the
appropriate Utility as may reasonably be required by NEA, the Senior Trustee or
their respective legal counsel to evidence the consummation of the Transactions,
including, without limitation, those items to be delivered by the Utilities
pursuant to Article 6 hereof.


(c) Deliverables by NEA. On the Closing Date and subject to the terms and
conditions set forth herein, NEA shall deliver, or cause to be delivered, to the
Utilities or their designee:


(i) the closing certificate described in the first sentence of Section 2.1(a)
hereof;


(ii) any New PPA Amendments duly executed by NEA;


(iii) the Mutual Release between the appropriate Utility and NEA duly executed
by NEA;


(iv) a certificate, executed by a duly authorized representative of NEA, stating
that the representations and warranties of NEA set forth in this Agreement and
the Amended and Restated Power Purchase Agreements are true and correct as of
the Closing Date; and


(v) such other instruments and documents executed or provided by NEA as may
reasonably be required by the Utilities to evidence the consummation of the
Transactions, including, without limitation, those items to be delivered by NEA
pursuant to Article 6 hereof.


ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE UTILITIES


Each Utility represents and warrants to NEA as of the Contract Date and as of
the Closing Date (except in the event such representation or warranty by its
terms is made only as of a certain date) as follows:


3.1. Authority.


The Utility is a corporation duly organized, validly existing and in good
standing under the laws of the Commonwealth of Massachusetts and has all
requisite corporate power and authority to enter into and be bound by the terms
of this Agreement and, subject to the satisfaction or waiver by the Utility of
the conditions set forth in Section 6.1 hereof, the NSTAR Documents. The
execution and delivery of, and the performance by the Utility of its obligations
under, this Agreement have been duly and validly authorized by all necessary
corporate action of the Utility. This Agreement has been duly and validly
executed and delivered by the Utility and constitutes a valid and binding
obligation of the Utility, enforceable against the Utility in accordance with
its terms, except as such enforceability may be limited by law or principles of
equity. On the Closing Date and subject to the satisfaction or waiver by the
Utility of the conditions set forth in Section 6.1 hereof, the NSTAR Documents,
when executed and delivered by the Utility in accordance with this Agreement,
shall constitute the valid and binding obligations of the Utility enforceable
against the Utility in accordance with their respective terms, except as such
enforceability may be limited by law or principles of equity.


3.2 No Conflicts.


Subject to the satisfaction or waiver by the Utility of the conditions set forth
in Section 6.1 hereof, neither the execution and delivery of this Agreement and
the NSTAR Documents by the Utility, nor the consummation or performance of the
Transactions by the Utility, will (a) violate or conflict with any provisions of
the Utility's articles of organization or bylaws, (b) violate, conflict with or
result in the breach or termination of any material agreement or instrument to
which the Utility is a party or (c) violate or conflict with (or require any
filing, consent, or similar action under) any law, rule, regulation, judgment,
order, injunction, decree or award that applies to or binds the Utility or its
property.


3.3 Litigation.


There is no action, claim, demand, suit, proceeding, arbitration, grievance,
citation, summons, subpoena, inquiry or investigation of any nature, civil,
criminal, regulatory or otherwise, in law or in equity, pending or, to the
knowledge of the Utility, threatened against or relating to the Utility or the
Transactions which could reasonably be expected to (a) have a material adverse
effect on the Transactions or (b) prevent the performance by the Utility of its
obligations under the NSTAR Documents.


3.4 No Additional Conditions.


Except for the satisfaction of the conditions specifically identified in this
Agreement (which may be waived by the applicable Utility), there are no other
conditions precedent to (a) the Utility's execution, delivery or performance of
this Agreement and the NSTAR Documents or (b) the Utility's implementation of
the Transactions.


3.5 No Brokers.


Except as set forth on Schedule 3.5 hereto, no finder, broker or agent has been
employed, appointed or authorized to act on behalf of the Utility in connection
with the Transactions.


3.6 No Assignment; Amendment.


BECo and CECo are the sole owners of all right, title and interest of the power
purchaser in, to and under the Power Purchase Agreements and have not assigned
or otherwise transferred their rights or obligations under the Power Purchase
Agreements to any third party. As of the Closing Date no amendment or
modification of the Power Purchase Agreements is effective, except as identified
in Schedule A hereof. As of the Closing Date no further amendment or
modification of the Power Purchase Agreements will be effective or pending nor
shall the Utility have assigned or otherwise transferred its rights or
obligations under the Power Purchase Agreements, except pursuant to the Amended
and Restated Power Purchase Agreements and the New PPA Amendments, if any.


ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF NEA


NEA represents and warrants to the Utilities as of the Contract Date and as of
the Closing Date (except in the event such representation or warranty by its
terms is made only as of a certain date) as follows:


4.1 Authority.


NEA is a limited partnership validly formed and validly existing under the laws
of the Commonwealth of Massachusetts and has all requisite partnership power and
authority to be bound by the terms of this Agreement and, subject to the
satisfaction or waiver by NEA of the conditions set forth in Section 6.2 hereof,
the NEA Documents. The execution and delivery of, and the performance by NEA of
its obligations under, this Agreement have been duly and validly authorized by
all necessary partnership action of NEA. This Agreement has been duly and
validly executed and delivered by NEA and constitutes a valid and binding
obligation of NEA, enforceable against NEA in accordance with its terms, except
as such enforceability may be limited by law or principles of equity. On the
Closing Date and subject to the satisfaction or waiver by NEA of the conditions
set forth in Section 6.2 hereof, the NEA Documents, when executed and delivered
by NEA in accordance with this Agreement, shall constitute the valid and binding
obligations of NEA enforceable against it in accordance with their respective
terms, except as such enforceability may be limited by law or principles of
equity.


4.2 No Conflicts.


Subject to the satisfaction or waiver by NEA of the conditions set forth in
Section 6.2 hereof, neither the execution and delivery of this Agreement and the
NEA Documents by NEA, nor the consummation or performance of the Transactions by
NEA, will (a) violate or conflict with any provisions of NEA's formation or
governance documents, (b) violate, conflict with or result in the breach or
termination of any material agreement or instrument to which NEA is a party or
(c) violate or conflict with (or require any filing, consent, or similar action
under) any law, rule, regulation, judgment, order, injunction, decree or award
that applies to or binds NEA or its property.


4.3 Litigation.


There is no action, claim, demand, suit, proceeding, arbitration, grievance,
citation, summons, subpoena, inquiry or investigation of any nature, civil,
criminal, regulatory or otherwise, in law or in equity, pending or, to the
knowledge of NEA, threatened against or relating to NEA or the Transactions
which could reasonably be expected to (a) have a material adverse effect on the
Transactions or (b) prevent the performance by NEA of its obligations under the
NEA Documents.


4.4 No Additional Conditions.


Except for the satisfaction of the conditions specifically identified in this
Agreement (which may be waived by NEA), there are no other conditions precedent
to (a) NEA's execution, delivery or performance of this Agreement and the NEA
Documents or (b) NEA's implementation of the Transactions.


4.5 No Brokers.


Except as set forth in Schedule 4.5, no finder, broker or agent has been
employed, appointed or authorized to act on behalf of NEA in connection with the
Transactions.


ARTICLE 5
COVENANTS


5.1 Satisfaction of Conditions.


The Parties agree to cooperate in good faith and to take all commercially
reasonable actions and devote resources reasonably necessary to comply with
their obligations under this Article 5 and to obtain satisfaction of the
conditions set forth in Article 6 hereof as soon as reasonably practicable,
including using diligent efforts to secure the execution and delivery of the
agreements and other instruments to be executed and delivered pursuant to
Article 2 and Article 6 hereof. Each Party entitled to the benefit of conditions
set forth in Article 6 hereof shall have the right to waive such conditions.


5.2 MDTE Approval.


(a) At any time after the Contract Date and no later than forty-five (45) days
after NEA provides the Utilities with notice of waiver or satisfaction of the
condition set forth in Section 6.2 (k) hereof, the Utilities shall file, or
cause to be filed, an initial petition (a "Petition") with the MDTE requesting
that the MDTE cause the Final Order Date to occur as soon as reasonably
practicable, but in no event later than January 1, 2005. As and to the extent
permitted by applicable law, the applicable Utility and NEA intend that certain
provisions of this Agreement and related documents shall be "Confidential
Information" and the applicable Utility and NEA shall seek confidential
treatment by the MDTE of all confidential materials included in such Petition,
or otherwise provided to the MDTE in support of the Petition. Prior to the
Filing Date, the applicable Utility and NEA will reasonably cooperate with
respect to identifying their respective confidential material in such agreements
and related documents for which the Utility shall seek confidential treatment
and any other materials to be submitted to the MDTE in support of the Petition.
Upon filing of the Petition with the MDTE, the Parties will support the Petition
and the data contained therein and shall use commercially reasonable efforts to
obtain the Final Decision; provided that if the Final Order Date has not
occurred by January 1, 2005, the Parties shall continue to use diligent efforts
to secure the Final Decision, subject to their respective rights of termination
under Section 7.1 hereof.


(b) Each party shall promptly provide to the other (whether in writing or
orally) any information relating to any material event or development relating
to the MDTE review and approval process referenced in Section 5.2(a) above. In
addition, each Party shall respond promptly and fully to any reasonable
inquiries that a requesting Party may make at any other time relating to such
process.


(c) From the Contract Date through the Closing Date, neither Party shall enter
into Gas Transactions outside of its ordinary course of business where such
transactions are designed to manipulate the Adjusted Bid Price Amount. If a
Party has cause to believe that such Gas Transactions have been executed by the
other Party, the first Party may request an audit of the other Party's records
(an "Audit"). The Audit shall be conducted by a nationally recognized accounting
firm reasonably acceptable to the audited Party and shall be confined to
relevant Gas Transactions executed thirty (30) days prior to the Calculation
Date. The Party requesting the Audit shall bear all costs of the Audit;
provided, however, if the Audit reveals that there is a reasonable basis to
conclude that the audited Party, acting outside of its ordinary course of
business, has manipulated the Adjusted Bid Price Amount, then the auditor shall
recalculate the Adjusted Bid Price Amount and the audited Party will pay the
difference between the Adjusted Bid Price Amount originally paid and the
corrected amount, plus the cost of the Audit. To the extent the audited Party
disputes the Audit's findings, the audited Party may submit the dispute to the
dispute resolution process set forth at Article 10 of the Amended and Restated
Power Purchase Agreements.


5.3 Status Pending Closing.


(a) Continued Effectiveness. The Power Purchase Agreements will remain in force
and effect during the Interim Period and nothing herein shall constitute or be
considered as an amendment or modification to the Power Purchase Agreements.


(b) Facility Scheduling. NEA shall continue to use the Facility to satisfy all
capacity and energy obligations under the Power Purchase Agreements during the
Interim Period. The Utilities will schedule NEA's energy deliveries on a
day-ahead basis at the Interim Period Delivery Points according to the market
rules, manuals and procedures adopted by ISO and/or the members of NEPOOL. In
addition, the bidding, scheduling and operation of the Facility during the
Interim Period shall be conducted in the same manner and on the same basis as
was conducted during the period preceding the Contract Date, and shall be based
on information customarily and routinely provided by NEA to the Utilities.


(c) Energy and Capacity Pricing. During the Interim Period, NEA will deliver
energy and capacity from the Facility and the Utilities will purchase and
receive such energy and capacity from the Facility. Energy generated by the
Facility, and capacity attributable to the Facility, will be delivered by NEA to
the Utilities at the Interim Period Delivery Points and will be purchased by the
Utilities at the Existing Prices and paid for by the Utilities in accordance
with the terms of the Power Purchase Agreements.


(d) Termination of Interim Period. Upon the earlier to occur of (i) the Closing
Date or (ii) the Deadline, the Interim Period shall terminate and the provisions
set forth in Sections 5.3 and 5.4 shall have no effect and will become void. If
the Closing Date occurs prior to the Deadline, then from and after the
termination of the Interim Period the Amended and Restated Power Purchase
Agreements will govern the relationship between the Parties. If the Deadline
occurs prior to the Closing Date, then from and after the termination of the
Interim Period the terms and conditions of the Power Purchase Agreements will
continue to govern the relationship between the Parties.


5.4 Deliveries of Energy Outside of the Power Purchase Agreements During the
Interim Period.


(a) Interim Period Make Up Delivery. For any hour that the Facility is not
capable of generating energy in a quantity sufficient for NEA to deliver energy
at the Interim Period On-Peak Delivery Quantities and Interim Period Off-Peak
Delivery Quantities, NEA, or a third party acting on behalf of NEA, shall
deliver at the Interim Period Delivery Points, electric energy in a quantity
equal to the difference between the Net Delivered MWhs delivered from the
Facility and the sum of the Interim Period On-Peak Delivery Quantities and
Interim Period Off-Peak Delivery Quantities ("Interim Period Make Up Delivery").
An Interim Period Make Up Delivery will not be subject to a loss adjustment
factor.


(b) Interim Period Facility Meter Data. During the Interim Period, the Utilities
will use commercially reasonable efforts to provide NEA with the prior day's
hourly net generator values in ISO upload format applicable to the Facility
("Data") by no later than 1:00 PM EPT on the next NSTAR regular working day. NEA
will schedule an Interim Period Make Up Delivery pursuant to Manual 28,
Section 9.1.1 in the RTM upon receipt of such Data. Any errors will be corrected
in the RTM pursuant to Manual 28, Section 9.1.1. In the event that a Utility
fails to confirm a scheduled Interim Period Make Up Delivery in accordance with
NEPOOL scheduling procedures for the RTM, then the Interim Period Make Up
Delivery scheduled by NEA (whether or not confirmed by the Utility) plus the Net
Delivered MWhs delivered by the Facility during the relevant period will be
deemed to be the relevant Interim Period On-Peak Delivery Quantities and Interim
Period Off-Peak Delivery Quantities.


(c) Interim Period Pricing. Energy delivered by or on behalf of NEA and received
by the Utilities pursuant to an Interim Period Make Up Delivery will be
purchased and sold at the RTM LMP Prices at the applicable Interim Period
Delivery Points. Interim Period Make Up energy will be paid for by the Utilities
directly to NEA or directly to the party providing energy on behalf of NEA
within twenty (20) days of the receipt by the applicable Utility of an invoice
for such energy.


5.5 Closing Payment.


(a) Payment Amount. The Closing Payment (equal to the sum of the Closing Date
Amount and the revised Adjusted Bid Price Amount, as calculated pursuant to
Section 5.5(b)), shall be paid on the Closing Date. If the Closing Payment is a
positive amount, the Utilities shall cause NSTAR to make payment to NEA of such
amount. If the Closing Payment is a negative amount, NEA shall pay NSTAR, on
behalf of the Utilities, the absolute value of such amount.


(b) Revised Adjusted Bid Price Amount. For purposes of calculating the Closing
Payment components, the revised Adjusted Bid Price Amount shall be determined as
provided below:


(i) If, on the Calculation Date, the Adjusted Bid Price Amount is less than
negative $27,566,453, then (A) NEA may elect to have the revised Adjusted Bid
Price Amount be the calculated Adjusted Bid Price Amount, in which event the
Closing Date will occur as scheduled or (B) the Utilities may elect to have the
revised Adjusted Bid Price Amount be negative $27,566,453, in which event the
Closing Date will occur as scheduled.


(ii) If, on the Calculation Date, the Adjusted Bid Price Amount is greater than
negative $27,566,453 and less than positive $2,433,547, the revised Adjusted Bid
Price Amount will be the Adjusted Bid Price Amount.


(iii) If, on the Calculation Date, the Adjusted Bid Price Amount is greater than
positive $2,433,547, then (A) the Utilities may elect to have the revised
Adjusted Bid Price Amount be the calculated Adjusted Bid Price Amount, in which
event the Closing Date will occur as scheduled or (B) NEA may elect to have the
revised Adjusted Bid Price Amount equal $2,433,547, in which event the Closing
Date will occur as scheduled.


(iv) For the avoidance of doubt, if on the Calculation Date, the Adjusted Bid
Price Amount equals zero, the revised Adjusted Bid Price Amount will be zero.


(v) If neither election as set forth in Section 5.5(b)(i) above is made, then
the Closing Date may be postponed as provided in this Section 5.5(b)(v) and on
each successive Business Day the Parties will recalculate the Adjusted Bid Price
Amount until the earlier of: (A) the Business Day preceding the Deadline or (B)
the first date on which the Adjusted Bid Price Amount is greater than or equal
to an amount between negative $27,566,453 and positive $2,433,547. None of the
Parties shall have the obligation to extend or permit extension of the Closing
Date beyond the Deadline. It is agreed that if the calculation described in
clause (B) does not occur on or before the Business Day preceding the Deadline,
then this Agreement will terminate on the Deadline. It is further agreed that if
such calculation does occur on or before the Business Day preceding the
Deadline, then the Closing Date will occur on the Business Day immediately
following the date of such calculation, and the revised Adjusted Bid Price
Amount will be determined in accordance with Section 5.5(b)(ii).


(vi) If neither election as set forth in Section 5.5(b)(iii) above is made, then
the Closing Date may be postponed as provided in this Section 5.5(b)(vi) and on
each successive Business Day the Parties will recalculate the Adjusted Bid Price
Amount until the earlier of: (A the Business Day preceding the Deadline or
(B) the first date on which the Adjusted Bid Price Amount is less than or equal
to positive $2,433,547 (and not less than negative $27,566,453). None of the
Parties shall have the obligation to extend or permit extension of the Closing
Date beyond the Deadline. It is agreed that if the calculation described in
clause (B) does not occur on or before the Business Day preceding the Deadline,
then this Agreement will terminate on the Deadline. It is further agreed that if
such calculation does occur on or before the Business Day preceding the
Deadline, then the Closing Date will occur on the Business Day immediately
following the date of such calculation, and the revised Adjusted Bid Price
Amount will be determined in accordance with Section 5.5(b)(ii).


ARTICLE 6
CONDITIONS


6.1 Conditions to the Obligations of the Utilities.


The Utility's obligation to effect the Transactions is subject to the
satisfaction at or before the Closing Date of the following conditions (any of
which the applicable Utility may waive):


(a) Representations and Warranties. All of the representations and warranties of
NEA herein shall be true and correct in all respects as though made on and as of
the Closing Date (unless the incorrectness of such representations and
warranties does not have a material adverse effect on the Utility's rights
herein), and NEA shall have delivered the certificate referred to in
Section 2.2(c)(iv). NEA shall have performed, or caused to be performed, all of
the agreements and covenants to be performed by NEA under this Agreement as of
the Closing Date, unless the non-performance of such agreements and covenants
does not have a Material Adverse Change on the Utility's rights herein.


(b) No Legal Restraint. The applicable Utility shall not be subject to any
order, decree, injunction, or other legal restraint or prohibition of a court or
agency of competent jurisdiction that would enjoin, prohibit or interfere with
the consummation of the Transactions.


(c) Documents. NEA shall have executed and delivered the Amended and Restated
Power Purchase Agreements and any New PPA Amendments and the other NEA
Documents, and all other documents required to be executed and delivered by it
pursuant to this Agreement.


(d) MDTE Final Decision. The MDTE Order containing the Required Findings shall
have become a Final Decision.


(e) Litigation. There shall be no action, claim, demand, suit, proceeding,
arbitration, grievance, citation, summons, subpoena, inquiry or investigation of
any nature, civil, criminal or regulatory, in law or in equity, by or before any
governmental authority with valid jurisdiction pending, or to the knowledge of
the Utility, threatened in writing against the Utility or against or related to
the Transactions which could reasonably be expected to have a Material Adverse
Change on the consummation of the Transactions. 


(f) NEPOOL/ISO. As related to the Amended and Restated Power Purchase
Agreements, any and all necessary filings or notices shall have been given or
made with NEPOOL and/or ISO and any and all approvals or authorizations
concerning the Amended and Restated Power Purchase Agreements shall have been
received in a form reasonably acceptable to the Utilities.


(g) Accounting and Tax Treatment. Each Utility and each of their Affiliates
shall be entitled to accounting treatment and tax treatment reasonably
satisfactory to each of them relating to the Transactions.


6.2 Conditions to the Obligations of NEA.


NEA's obligation to effect the Transactions is subject to the satisfaction at or
before the Closing Date of the following conditions (any of which NEA may
waive):


(a) Representations and Warranties. All of the representations and warranties of
the Utilities herein shall be true and correct in all respects as though made on
and as of the Closing Date (unless the incorrectness of such representations and
warranties does not have a material adverse effect on NEA's rights herein), and
each Utility shall have delivered the certificate referred to in
Section 2.2(b)(v). Each Utility shall have performed, or caused to be performed,
all of the agreements and covenants to be performed by the Utilities under this
Agreement as of the Closing Date, unless the non-performance of such agreements
and covenants does not cause a Material Adverse Change on NEA's rights herein.


(b) No Legal Restraint. NEA shall not be subject to any order, decree,
injunction, or other legal restraint or prohibition of a court or agency of
competent jurisdiction that would enjoin, prohibit or interfere with the
consummation of the Transactions.


(c) Documents. Each Utility shall have executed and delivered any New PPA
Amendments and the other NSTAR Documents, and all other documents required to be
executed and delivered by it pursuant to this Agreement.


(d) MDTE Final Decision. The MDTE Order containing the Required Findings shall
have become a Final Decision.


(e) Litigation. There shall be no action, claim, demand, suit, proceeding,
arbitration, grievance, citation, summons, subpoena, inquiry or investigation of
any nature, civil, criminal or regulatory, in law or in equity, by or before any
governmental authority with valid jurisdiction pending, or to the knowledge of
NEA, threatened in writing against NEA or against or related to the Transactions
which could reasonably be expected to have a Material Adverse Change on the
consummation of the Transactions.


(g) Lender Approvals. NEA shall have obtained approvals, certifications, rating
confirmations and other arrangements acceptable to NEA in its sole discretion
(not to be arbitrarily exercised) that will permit the amendment of the Power
Purchase Agreements, the execution of the Amended and Restated Power Purchase
Agreements and the consummation by NEA of its obligations under the NEA
Documents in order to consummate the Transactions, in each case, in accordance
with the requirements of the Senior Indenture and the Junior Indenture. NEA
shall have satisfied all conditions or requirements necessary for the approvals,
certifications, rating confirmations and other arrangement described in the
preceding sentence to be effective.


(h) Governmental Approvals. All necessary government approvals and
authorizations required for the effectiveness of this Agreement and for the
performance by NEA of its obligations under this Agreement, specifically
including final approvals of FERC pursuant to Section 205 of the Federal Power
Act and authorization by FERC of "exempt wholesale generator" status, shall have
been received in a form reasonably acceptable to NEA, and such approvals and
authorizations shall no longer subject to reconsideration or appeal.


(i) NEPOOL/ ISO. Any and all necessary filings or notices shall have been given
or made with NEPOOL and/or ISO and any and all approvals or authorizations
concerning this Agreement and the Amended and Restated Power Purchase Agreements
shall have been received in a form reasonably acceptable to NEA.


(j) Accounting and Tax Treatment. NEA, its respective partners and members and
each of their Affiliates shall be entitled to accounting treatment and tax
treatment reasonably satisfactory to each of them relating to the Transactions.


(k) Approvals. NEA shall have obtained all necessary partnership approvals
(including, without limitation, the approval of the restructuring transactions
by Suez-Tractebel S.A., the indirect owner of a general partnership interest in
NELP) for the restructuring activities as described in the Recitals, including,
without limitation, the execution of all the Execution Documents.


ARTICLE 7
MISCELLANEOUS


7.1 Termination.


(a) This Agreement will terminate automatically, without liability to either
Party, if the Closing Date does not occur by the Deadline.


(b) In addition to the right of termination under Sections 5.2(a), 5.4(b) and
7.1(a) hereof, this Agreement and the Transactions may only be terminated prior
to the Closing Date as follows:


(i) By both Utilities if a representation or warranty herein of NEA is or
becomes false or inaccurate in any material respect or if NEA fails to comply in
any material respect with one or more of its covenants herein in a timely manner
and, in either event, such falsity, inaccuracy, or failure is not cured within
thirty (30) days of notice thereof and such failure to cure causes a Material
Adverse Change on a Utility's rights herein;


(ii) By NEA if a representation or warranty herein of a Utility is or becomes
false or inaccurate in any material respect, or if a Utility fails to comply in
any material respect with one or more of its covenants herein in a timely manner
and, in either event, such falsity, inaccuracy, or failure is not cured within
thirty (30) days of notice thereof and such failure to cure causes a Material
Adverse Change on NEA's rights herein;


(iii) By NEA or both Utilities if consummation of the Transactions shall violate
any final order, decree, or judgment of any court or governmental body having
competent jurisdiction applicable to NEA on the one hand or a Utility on the
other hand;


(iv) By NEA or both Utilities if the MDTE Order containing the Required Findings
has not become a Final Decision in form and substance acceptable to each Party
in its reasonable discretion by January 1, 2005;


(v) By a Party if at any time prior to the Closing Date such Party is affected
by a Material Adverse Change, the effect of which will or is likely to continue
after the Closing Date, has occurred and is not cured at least five (5) days
prior to the Closing Date; or


(vi) By the Utilities if Suez-Tractebel S.A. does not give the approvals
referred to in Section 6.2(k) by August 31, 2004.


(c) Upon termination of this Agreement pursuant to Sections 7.1(a) or 7.1(b)
hereof, all rights and obligations of the Parties under this Agreement (other
than any rights and obligations arising from the breach of this Agreement before
termination) shall terminate. Any right of termination under Sections 7.1(b)(i)
through (vi) shall be exercised by delivery of a written notice of termination
to the other Party within ten (10) days after the right of termination arises,
which with respect to the right of termination under Sections 7.1(b)(i) and (ii)
hereof shall be the day following the cure periods referenced therein, and with
respect to Section 7.1(b)(iii) hereof shall be within five (5) days of the date
of discovery of the violation referenced therein. If not so timely exercised,
such right of termination shall be deemed waived by the Party entitled thereto.
Upon any termination of this Agreement (other than the expiration hereof upon
the closing in accordance with Section 2.2 hereof), the Amended and Restated
Power Purchase Agreements shall automatically terminate and be of no further
force and effect, and none of the parties thereunder shall have any liability to
each other in respect of such termination or otherwise in connection with any
Execution Documents. Notwithstanding the foregoing, such a termination shall not
cause the Utilities, NEA or the Facility to be in default under the Power
Purchase Agreements.


7.2 Amendment and Waiver.


This Agreement may be amended, or its provisions and the effects thereof waived
only by a writing executed by both Parties, and no subsequent conduct of any
Party or course of dealings between the Parties shall effect or be deemed to
effect any such amendment or waiver. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provision
hereof (whether or not similar), nor shall such waiver constitute a continuing
waiver unless otherwise expressly provided. Except for the failure to timely
provide a notice of termination under Section 7.1 hereof, the failure of either
Party to enforce any provision of this Agreement shall not be construed as a
waiver of or an acquiescence to such provision.


7.3 Assignment.


(a) This Agreement shall be binding upon and inure to the benefit of the
respective administrators, representatives, successors and permitted assigns of
the Parties.


(b) Neither Party may assign, sell, transfer or in any other way convey its
rights, duties or obligations under this Agreement, either in whole or in part,
without the prior written consent of the other Party (which consent shall not be
unreasonably withheld or delayed), except that (i) NEA may assign its interests
in this Agreement to the Senior Note Holders and the Senior Trustee as
collateral security without the consent of the Utilities;

provided, however, that in the case of any such assignment, NEA shall not be
released from any obligations under this Agreement and (ii) any subsequent
assignment of the rights and interests under this Agreement and the Amended and
Restated Power Purchase Agreements by the holders of the Senior Secured Notes or
the Senior Trustee in accordance with the documents referenced in
Schedule 2.2(b)(iii); to any third party arising as a result of a default
hereunder or under the Senior Secured Notes may be made without the Utilities'
consent provided, however, that in the case of any such subsequent assignment,
NEA shall not be released from any obligations under this Agreement.


7.4 Notices.


Any notice or communication given pursuant hereto shall be in writing and
(a) delivered personally (personally delivered notices shall be deemed given
upon written acknowledgment of receipt after delivery to the address specified
or upon refusal of receipt); (b) mailed by registered or certified mail, postage
prepaid (mailed notices shall be deemed given on the actual date of delivery, as
set forth in the return receipt, or upon refusal of receipt); or (c) delivered
in full by telecopy (telecopied notices shall be deemed given upon actual
receipt), in either case addressed or telecopied as follows or to such other
addresses or telecopy numbers as may hereafter be designated by either Party to
the other in writing:


If to NEA:

Northeast Energy Associates, A Limited Partnership
c/o Northeast Energy LP
c/o ESI Northeast Energy GP, Inc.
Its Administrative General Partner
700 Universe Blvd.
P.O. Box 14000
Juno Beach, FL 33408
Attention: Business Manager
Facsimile: 561-304-5161


with a copy to:

Tractebel Power, Inc.
1990 Post Oak Blvd
Suite 1900
Houston, TX 77056
Attention: General Counsel
Facsimile: 713-636-1858


If to the Utilities:

Boston Edison Company
One NSTAR Way, NE 220
Westwood, MA 02090-9230
Attention: Ellen K. Angley, Vice President, Energy Supply and Transmission
Facsimile: (781) 441-8078


and

Commonwealth Electric Company
One NSTAR Way, NE 220
Westwood, MA 02090-9230
Attention: Ellen K. Angley, Vice President, Energy Supply and Transmission
Facsimile: (781) 441-8078


with a copy to:

Legal Department
NSTAR Electric & Gas Corporation
800 Boylston Street
Boston, Ma 02109
Attention: T.N. Cronin, Assistant General Counsel
Facsimile: (617) 424-2733


7.5 Entire Agreement.


Upon the Effective Time, the Execution Documents shall constitute the entire
agreement between the Parties with respect to the subject matter hereof. Upon
the Effective Time, all prior or contemporaneous agreements, proposals,
understandings or communications between or involving the Parties, whether oral
or written (other than that certain Stipulation of Agreement of Non-Disclosure
of Confidential or Protected Information) pertaining to or made in connection
with the Execution Documents are void, shall have no binding force or effect,
and are replaced in their entirety by the Execution Documents. Except as
otherwise specifically provided in the Execution Documents, the Parties thereto
do not intend to create rights in, or grant remedies to, any third party as a
beneficiary of the Execution Documents or of any duty, covenant, obligation or
understanding established under this Agreement or the other Execution Documents.


7.6 Expenses.


Each Party shall pay for its own fees and expenses incurred by it in
structuring, negotiating and consummating the Execution Documents and the
Transactions.


7.7 Interpretation.


This Agreement shall be interpreted in accordance with the plain meaning of its
terms and not strictly for or against either of the Parties. This Agreement
shall be construed as if both Parties were its author and each Party adopts the
language of this Agreement as if it were its own. Each term, clause and
provision of this Agreement is separate and independent, and should any term,
clause or provision of this Agreement be found to be invalid, the validity of
the remaining terms, clauses and provisions shall, to the fullest extent
feasible, not be affected thereby.


7.8 Counterparts, Headings.


This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. The headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.


7.9 Governing Laws.


This Agreement shall be governed by, and construed and enforced in accordance
with, the internal laws of the Commonwealth of Massachusetts. All disputes
arising between the Parties concerning the construction or enforcement of this
Agreement that the Parties are unable to settle between themselves shall be
submitted to a trial by judge. The Parties hereby waive any rights to a trial by
jury. All proceedings shall be held in Massachusetts.


7.10 Damage Limitation.


Notwithstanding anything in this Agreement to the contrary, in no event shall
any party be liable to one another hereunder for any indirect, consequential,
incidental, punitive or exemplary damages.


7.11 Further Assurances.


The Parties acknowledge and agree that the Transactions are complex and that it
shall require the reasonable, good faith cooperation of the Parties to implement
the terms of this Agreement. If either Party reasonably determines or is advised
that any further instruments, agreements or other matters are necessary or
desirable to carry out the terms of this Agreement or to consummate the
Transactions, the other Party shall do all things reasonably necessary and
appropriate to carry out the terms of this Agreement and to execute and deliver
all such instruments, agreements and to otherwise address such matters,
including, without limitation, adjustments to Schedule 4.1(a) of both of the
Amended and Restated Power Purchase Agreements with BECo (the schedules in the
two agreements, collectively, the "BECo Support Payment Schedules") and/or
Schedule 4.1(a) of both of the Amended and Restated Power Purchase Agreements
with CECo (the schedules in the two agreements, collectively, the "CECo Support
Payment Schedules"); provided no adjustments will be made to the BECo Support
Payment Schedules or the CECo Support Payment Schedules without the written
agreement of the Parties.




[SIGNATURES APPEAR ON FOLLOWING PAGE]

 



 

 

 

 

IN WITNESS WHEREOF, NEA and the Utilities have caused this Agreement to be
executed by their duly authorized officers or representatives, as applicable, as
of the date first above written.

 




BOSTON EDISION COMPANY

 




By:




ELLEN K. ANGLEY







   

Name: Ellen K. Angley
Title: VP Energy Supply & Transmission

       




COMMONWEALTH ELECTRIC COMPANY

 




By:




ELLEN K. ANGLEY







   

Name: Ellen K. Angley
Title: VP Energy Supply & Transmission

       




NORTHEAST ENERGY ASSOCIATES,
A LIMITED PARTNERSHIP

 


By:


Northeast Energy LP
Its general partner

 


By:


ESI Northeast Energy GP Inc.
Its Administrative General Partner

 




By:




NATHAN E. HANSON







   

Authorized Representative

   

Nathan E. Hanson



 

 

List of Schedules


Schedule A


Power Purchase Agreements (including all amendments)


Schedule D


Executed Amended and Restated Power Purchase Agreements


Schedule G


Required Findings


Schedule 1


Adjusted Bid Price Amount: Sample Calculations


Schedule 1.5


Calculation Date Adjusted Bid Price Amount


Schedule 2.2(b)(iii)


Form of Callateral Assignment


Schedule 2.2(b)(iv)


Form of Mutual Release


Schedule 3.5


Utility Broker/Agent


Schedule 4.5


NEA Broker/Agent


Schedule 5.3


Interim Period Deliveries

 

-

Interim Period Delivery Points

 

-

Interim Period On-Peak Energy Price

 

-

Interim Period On-Peak Delivery Quantities

 

-

Interim Period Off-Peak Delivery Quantities

 

-

Interim Period Delivery Rate

 

-

Interim Period Support Payment Rate



 

 

SCHEDULE A
POWER PURCHASE AGREEMENTS



BECo A

   


Power Purchase Agreement between NEA and BECo, dated April 1, 1986
First Amendment to Power Purchase Agreement, dated June 8, 1987
Second Amendment to Power Purchase Agreement, dated June 21, 1989
Third Amendment to Power Purchase Agreement, dated August 31, 1990
Letter from BECo to NEA, dated April 29, 1999
Protocol Agreement between NEA and BECo, dated February 28, 2003


BECo B

   


Power Purchase Agreement between NEA and BECo, dated January 28, 1988
First Amendment to Power Purchase Agreement, dated June 21, 1989
Letter from BECo to NEA, dated April 29, 1999
Protocol Agreement between NEA and BECo, dated February 28, 2003


CECo 1

   


Power Sale Agreement between CECo and NEA, dated November 26, 1986
First Amendment to Power Sale Agreement, dated August 15, 1988
Second Amendment to Power Sale Agreement, dated January 1, 1989
Letter from CECo to NEA, dated July 9, 1993
Protocol Agreement between NEA and CECo, dated February 28, 2003


CECo 2

   


Power Sale Agreement between CECo and NEA, dated August 15, 1988
Amendment to Power Sale Agreement, dated January 1, 1989
Letter from CECo to NEA, dated July 9, 1993
Protocol Agreement between NEA and CECo, dated February 28, 2003



 

 

SCHEDULE D
EXECUTED AMENDED AND RESTATED POWER PURCHASE AGREEMENTS



BECo A

   


Amended and Restated Power Purchase Agreement between BECO and NEA, dated as of
August 19, 2004 (attached hereto).


BECo B

   


Amended and Restated Power Purchase Agreement between BECO and NEA, dated as of
August 19, 2004 (attached hereto).


CECo 1

   


Amended and Restated Power Purchase Agreement between CECo and NEA, dated as of
August 19, 2004 (attached hereto).


CECo 2

   


Amended and Restated Power Purchase Agreement between CECo and NEA, dated as of
August 19, 2004 (attached hereto).



 

 

AMENDED AND RESTATED POWER PURCHASE AGREEMENT



THIS AMENDED AND RESTATED POWER PURCHASE AGREEMENT (the "Agreement") is entered
into as of August 19, 2004 (the "Agreement Date"), by and between Boston Edison
Company, a Massachusetts corporation ("BECO") and Northeast Energy Associates
Limited Partnership, a Massachusetts limited partnership ("NEA"). BECO and NEA
are individually referred to herein as a "Party" and are collectively referred
to herein as the "Parties".


WHEREAS, NEA owns a nominal 300 MW natural gas-fired electricity and steam
generating plant located in Bellingham, Massachusetts (the "Facility");


WHEREAS

, BECO and NEA are parties to a certain Power Purchase Agreement dated April 1,
1986, as amended to date (the "Existing NEA A PPA"), pursuant to which BECO
purchases from NEA a portion of the Facility's capacity and associated energy;


WHEREAS

, BECO and NEA desire to amend and restate the Existing NEA A PPA as provided
for herein; and


WHEREAS

, such amendment and restatement of the Existing NEA A PPA is consistent with
BECO's invitation, dated October 17, 2003, to submit proposals regarding the
transfer of entitlements to certain power purchase agreements and NEA's
response, dated December 3, 2003, related to the restructuring of four (4) power
purchase agreements (including the Existing NEA A PPA) existing between NEA and
each of BECO and Commonwealth Electric Company ("CECO") (the four (4) existing
agreements, the "Existing Agreements", are set forth at Exhibit A).


NOW, THEREFORE

, in consideration of the premises and of the mutual agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:



1. DEFINITIONS


In addition to terms defined in the recitals hereto, the following terms shall
have the meanings set forth below.


"Affiliate" shall mean, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries' controls, is
controlled by, or is under common control with, such first Person. As used in
this definition, "control" means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.


"Agreement" shall have the meaning set forth in the first paragraph of this
Agreement.


"Agreement Date" shall have the meaning set forth in the first paragraph of this
Agreement.


"Approved Capacity Buyer" shall mean any of the Persons set forth on
Schedule 4.1(c) hereto.


"BECO Reorganization Event" shall mean (a) any consolidation, merger or other
form of combination of BECO with any other Person, (b) the acquisition of a
majority of the outstanding shares of BECO by any Person or (c) the sale,
conveyance, lease, transfer or other disposition, in one transaction or a series
of related transactions, including without limitation the transfer or "spin-off"
of shares of a subsidiary (collectively, a "Transfer"), affecting all or
substantially all of the assets of BECO existing on the Agreement Date or
hereafter acquired. For purposes of this definition, the transfer, sale or other
disposition of all or substantially all of the transmission and/or distribution
assets of BECO, will, in either case, constitute a "BECO Reorganization Event."


"BECO Termination Payment" shall mean, with respect to this Agreement and NEA,
an amount payable by BECO to NEA equal to the sum of the Losses (including,
without limitation, the adverse financial impact, if any, of NEA being caused to
forego its ability to reduce the Energy Bank balance by performing its
obligations under this Agreement, but net of Gains) and Costs, expressed in U.S.
Dollars, which NEA incurs as a result of the termination of this Agreement
pursuant to Section 8.2(a)(i) hereof. The BECO Termination Payment shall be net
of any amounts then owed to BECO in the Energy Bank.


"Business Day" shall mean any day that is not a Saturday, Sunday, or NERC
Holiday.




"Capacity" shall mean "Unforced Capacity" as presently defined in the NEPOOL
Manual for Definitions and Abbreviations (and, throughout the Term, any
successor product thereto).


"Capacity Payment" with respect to any given time period, shall mean the product
of (a) the Capacity Price and (b) Capacity Requirement, for such period.


"Capacity Price" with respect to any month, shall mean (a) the Negotiated
Capacity Price or (b) in the event that the Parties fail to agree upon a
Negotiated Capacity Price on or before the Contract UCAP Transfer Deadline, the
price for UCAP for such month established pursuant to the next UCAP Monthly
Supply Auction; provided, however, if no price for UCAP is established in the
next UCAP Monthly Supply Auction, the price to be used is that established
pursuant to the last UCAP Monthly Supply Auction in which UCAP was transacted.


"Capacity Receipt Shortfall" shall have the meaning set forth in Section 3.8(c)
hereof.




"Capacity Replacement Damages" shall have the meaning ascribed thereto in
Section 3.8(b) herein.




"Capacity Replacement Price" with respect to any portion of the Capacity
Requirement that NEA fails to deliver to BECO hereunder, shall mean (a) the
price at which BECO, acting in a commercially reasonable manner, purchases
Capacity in lieu of such portion of the Capacity Requirement, plus transaction
and other administrative costs reasonably incurred by BECO in purchasing such
Capacity, or (b) to the extent BECO has not purchased Capacity in lieu of such
portion of the Capacity Requirement, the market price for such portion of the
Capacity Requirement determined in a commercially reasonable manner.


"Capacity Requirement," shall mean for the applicable month, for so long as NEA
is the owner of the Facility during the Term hereof, the lesser of (a) 100 MW or
(b) 50% of the Capacity recognized by the ISO as attributable to the Facility.
Upon the sale, assignment or transfer by NEA of its interest in the Facility
during the Term hereof, Capacity Requirement shall be fixed at the Capacity
Requirement in effect on the date immediately prior to such sale, assignment or
transfer.


"Capacity Resale Damages" shall have the meaning ascribed thereto in
Section 3.8(c) herein.


"Capacity Resale Price" with respect to any portion of the Capacity Requirement
that BECO fails to accept delivery from NEA hereunder, shall mean (a) the price
at which NEA, acting in a commercially reasonable manner, re-sells Capacity in
lieu of such portion of the Capacity Requirement, less transaction and other
administrative costs reasonably incurred by NEA in selling such Capacity or
(b) to the extent NEA has not sold Capacity in lieu of such portion of the
Capacity Requirement, the market price for such portion of the Capacity
Requirement determined in a commercially reasonable manner.


"Capacity Supply Shortfall" shall have the meaning set forth in Section 3.8(b)
hereof.




"Change in Law or Market Structure" shall mean any of the following events that
has a material adverse economic effect on one or both of the Parties: (a) the
adoption, promulgation, modification, repeal or reinterpretation by any
Governmental Entity of any Law which (or the effects of which) amends or
conflicts with the Laws established or in effect as of the Agreement Date,
(b) the adoption, promulgation, modification, repeal or reinterpretation by ISO
of the ISO Policies which (or the effect of which) amends or conflicts with the
ISO Policies established or in effect as of the Agreement Date or (c) the
adoption or promulgation of a market structure that differs from the market
structure reflected in the ISO Policies established or in effect as of the
Agreement Date. For avoidance of doubt, a Change in Law or Market Structure
shall include any event described in clauses (a), (b) or (c) above that results
in BECO not being able to sell the Contract Energy purchased hereunder at a
price greater than or equal to the Energy Payment prices (excluding the Support
Payment) paid to NEA hereunder.


"Claiming Party" shall have the meaning set forth in Section 9.2(b) hereof.


"Contract Energy" shall have the meaning set forth in Section 3.1 hereof.


"Contract UCAP Transfer Deadline" with respect to any month, shall mean 5 PM
Eastern Prevailing Time on the Business Day preceding the day by which final
bids into the NEPOOL ISO Supply Auction must be submitted to be considered
timely under the NEPOOL Practices and Market Rules and Procedures governing
suppliers' participation in the UCAP Monthly Supply Auction.




"Costs" shall mean brokerage fees, commissions and other similar third party
transaction costs and expenses reasonably incurred in terminating this
Agreement; and all reasonable attorneys' fees and expenses incurred in
connection with the termination of this Agreement.


"Cover Damages" shall have the meaning set forth in Section 3.6 hereof.


"Credit Support" shall have the meaning set forth in Section 8.2(a)(i)(B)
hereof.


"Day-Ahead Energy Market" or "DAM" shall have the meaning as set forth in the
NEPOOL Manual for Definitions and Abbreviations.


"Delivery Point" shall mean the Facility Bus; provided, however, that (a) if a
LMP is not established for a node at the Facility Bus, or during periods of
Force Majeure, NEA may deliver Contract Energy to an alternate node within the
ISO control area that has a published LMP price and (b) NEA may deliver to any
other delivery point mutually agreed to by the Parties.


"Delivery Shortfall" shall have the meaning set forth in Section 3.6 hereof.




"DTE" shall mean the Massachusetts Department of Telecommunications and Energy
or its successor state regulatory agency.


"Eastern Prevailing Time" shall mean either Eastern Standard Time or Eastern
Daylight Savings Time, as in effect from time to time.


"Effective Date" shall have the meaning set forth in Section 2.1 hereof.


"Energy Bank" shall mean that certain account described in Article 9A of the
Existing NEA PPA.


"Energy Payment" shall have the meaning set forth in Section 4.1(a)(i) hereof.


"Event of Default" shall have the meaning set forth in Section 8.1 hereof.


"Existing Agreements" shall have the meaning set forth in the Recitals.


"Execution Agreement" shall mean the Execution Agreement by and among NEA,
Commonwealth Electric Company and BECO dated as of August 19, 2004.


"Existing NEA A PPA" shall have the meaning set forth in the Recitals.


"Facility" shall have the meaning set forth in the Recitals.


"Facility Bus" shall mean the point of interconnection between the Facility and
the NEPOOL transmission system, which as of the Agreement Date is the
UN.Bellinghm 13.2 NEA bus.


"FERC" shall mean the United States Federal Energy Regulatory Commission, and
shall include its successors.


"Force Majeure" shall have the meaning set forth in Section 9.1(a) hereof.




"Gains" shall mean an amount equal to the present value, at an eight point one
percent (8.1%) discount rate, of the economic benefit, if any (exclusive of
Costs) resulting from the termination of this Agreement, determined in a
commercially reasonable manner.




"Governmental Entity" shall mean any federal, state or local governmental
agency, authority, department, instrumentality or regulatory body, and any court
or tribunal, with jurisdiction over NEA, BECO or the Facility.


"IBT Containers" shall have the meaning as set forth in Section 3.3(a) hereof.


"Indemnified Party" shall have the meaning set forth in Section 12.1 hereof.


"Indemnifying Party" shall have the meaning set forth in Section 12.1 hereof.


"Internal Bilateral Transaction" shall have the meaning as set forth in the
NEPOOL Manual for Definitions and Abbreviations.


"ISO" or ISO-NE" shall mean the ISO New England, Inc., the independent system
operator established in accordance with the NEPOOL Agreement, or its successor.


"ISO Policies" shall mean the Market Rules and Procedures, NEPOOL Agreement,
NEPOOL Manual for Definitions and Abbreviations and NEPOOL Practices.


"ISO Settlement Market System" shall have the meaning as set forth in the NEPOOL
Manual for Definitions and Abbreviations.


"ISO UCAP Transfer Deadline" with respect to any month, shall mean the latest
date upon which Capacity for that month may be transferred under an Internal
Bilateral Transaction in accordance with ISO rules.


"Late Payment Rate" shall have the meaning set forth in Section 4.3 hereof.




"Law" shall mean all federal, state and local statutes, regulations, rules,
orders, executive orders, decrees, policies, judicial decisions and
notifications.


"Lead Participant" shall have the meaning as set forth in the NEPOOL Manual for
Definitions and Abbreviations.




"LMP" shall mean, for any ISO nodal point for any hour on any day, the "Day
Ahead LMP" or "Real Time LMP" ($/MWh) at such ISO nodal point calculated in
accordance with Section 2 of Market Rule 1, as reported on the ISO website at
www.iso-ne.com on the "Data & Reports" page, "Hourly Markets Data" subpage and
"Selectable Hourly LMP Data" category, for such nodal point on such date and
time. If such price should ever cease to be published, then the LMP shall be a
regularly published comparable substitute price, as agreed to by the Parties in
writing.




"Losses" shall mean, with respect to any Party, an amount equal to the present
value, at an eight point one percent (8.1%) discount rate, of the economic loss
to it, if any (exclusive of Costs), resulting from termination of this
Agreement, determined in a commercially reasonable manner.


"Market Rules and Procedures" shall mean the Market Rules, Manuals and
Procedures adopted by the ISO and/or members of NEPOOL, as may be amended from
time to time, and as administered by the ISO to govern the operation of the
NEPOOL markets, and any applicable successor rules, manuals and procedures.


"Moody's" shall mean Moody's Investors Service, Inc., and any successor thereto.


"MW" shall mean a megawatt.


"MWh" shall mean a megawatt-hour (one MWh shall equal 1,000 kWh).




"NEA Termination Payment" shall mean, with respect to this Agreement and BECO,
an amount payable by NEA to BECO equal to the Losses (net of Gains) and Costs,
expressed in U.S. Dollars, which BECO incurs as a result of the termination of
this Agreement pursuant to Section 8.2(a)(ii) hereof plus the balance then due
BECO under the Energy Bank.


"Negotiated Capacity Price" shall mean the price for Capacity as agreed to by
the Parties pursuant to Section 4.1(b) herein.




"NEPOOL" shall mean the New England Power Pool, or its successor.




"NEPOOL Agreement" shall mean that certain Restated New England Power Pool
Agreement, as restated by an amendment dated as of December 1, 1996, as amended
and restated from time to time, and any applicable successor agreement.




"NEPOOL ISO Supply Auction" shall mean the auction currently defined as the
"Supply Auction" in the Market Rules and Procedures, or any successor to such
auction.




"NEPOOL Manual for Definitions and Abbreviations" shall mean that certain Manual
for Definitions and Abbreviations prepared by ISO-NE, as may be amended from
time to time, and any applicable successor manual.


"NEPOOL Practices" shall mean the NEPOOL practices and procedures for delivery
and transmission of electricity and capacity and capacity testing in effect from
time to time and shall include, without limitation, applicable requirements of
the NEPOOL Agreement, and any applicable successor practices and procedures.


"NERC Holiday" shall mean New Year's Day, Memorial Day, Independence Day, Labor
Day, Thanksgiving Day and Christmas Day, and any other day declared a holiday by
NERC.




"Ownership Share" shall have the meaning as set forth in the NEPOOL Manual for
Definitions and Abbreviations.




"Party" and "Parties" shall have the meaning set forth in the first paragraph of
this Agreement.


"Performance Assurance" shall mean collateral in the form of either cash,
letter(s) of credit, or other security acceptable to the requesting Party.


"Person" shall mean an individual, partnership, corporation, limited liability
company, limited liability partnership, limited partnership, association, trust,
unincorporated organization, or a government authority or agency or political
subdivision thereof.


"PURPA" shall mean the Public Utility Regulatory Policies Act of 1978, as
amended.


"QF" shall have the meaning set forth in Section 6.3(a)(i) hereof.


"Quote Period" shall have the meaning set forth in Section 4.1(b) herein.


"Real-Time Energy Market" or "RTM" shall have the meaning as set forth in the
NEPOOL Manual for Definitions and Abbreviations.


"Rejected Power" shall have the meaning set forth in Section 3.7 hereof.


"Replacement Power" shall mean electricity purchased by BECO and delivered to
the Delivery Point as replacement for any Delivery Shortfall. Replacement Power
shall not include Contract Energy delivered to BECO on behalf of NEA pursuant to
Section 3.1 hereof.


"Replacement Price" shall mean the lesser of (a) the price at which BECO, acting
in a commercially reasonable manner, purchases Replacement Power, plus
(i) transaction and other administrative costs reasonably incurred by BECO in
purchasing such Replacement Power and (ii) additional transmission charges, if
any, reasonably incurred by BECO to transmit Replacement Power to the Delivery
Point, or (b) the locational marginal pricing at the Delivery Point for such
Replacement Power; provided, however, that in no event shall the Replacement
Price include any penalties, ratcheted demand or similar charges, nor shall BECO
be required to utilize or change its utilization of its owned or controlled
assets or market positions to minimize NEA's liability.


"Resale Damages" shall have the meaning set forth in Section 3.7 hereof.


"Resale Price" shall mean the higher of (a) the price at which NEA, acting in a
commercially reasonable manner, sells or is paid for Rejected Power, plus
transaction and other administrative costs reasonably incurred by NEA in
re-selling such Rejected Power; or (b) the LMP at the Delivery Point for such
Rejected Power; provided, however, that in no event shall such price include any
penalties, ratcheted demand or similar charges, and further provided that in no
event shall NEA be required to utilize or change its utilization of the Facility
or its other assets or market positions in order to minimize BECO's liability
for Rejected Power.




"Schedule or Scheduling" shall mean the actions of NEA or BECO and/or their
designated representatives, including each Party's Transmission Providers, if
applicable, of notifying, requesting and confirming to each other the quantity
of Contract Energy to be delivered on any given day or days (or in any given
hour or hours) during the Term at the Delivery Point.


"S&P" shall mean Standard & Poor's Ratings Group, a division of McGraw Hill,
Inc., and any successor thereto.


"Support Payment" shall have the meaning set forth in Section 4.1(a)(i) hereof.


"Term" shall have the meaning set forth in Section 2.2 hereof.


"Third-Party Quote" with respect to any Capacity Requirement, shall mean a firm
offer by an Approved Capacity Buyer to purchase Capacity from BECO in a volume
and for a time period equal to such Capacity Requirement.




"Transmission Provider" shall mean (a) ISO, its respective successor or
Affiliates; (b) NEPOOL; (c) BECO; or (d) such other third parties from whom
transmission services are necessary for NEA to fulfill its performance
obligations to BECO hereunder.




"UCAP" shall have the meaning as set forth in the NEPOOL Manual for Definitions
and Abbreviations.


"UCAP Monthly Supply Auction" shall mean the auction currently defined as the
"UCAP Monthly Auction" in the NEPOOL Manual for Definitions and Abbreviations,
or any successor to such auction that establishes a price for UCAP or its
successor product.


2. EFFECTIVE DATE; CONDITIONS; TERM


2.1 Effective Date. The "Effective Date" of this Agreement shall be the Closing
Date as established under the Execution Agreement.


2.2 Term.


(a) The "Term" of this Agreement shall mean the period from and including
11:59 p.m. (Eastern Prevailing Time) on the Effective Date through and including
11:59 p.m. (Eastern Prevailing Time) on September 15, 2016, unless this
Agreement is sooner terminated in accordance with the provisions hereof.


(b) At the expiration of the Term, the Parties shall no longer be bound by the
terms and provisions hereof (including, without limitation, any payment
obligation hereunder), except (i) to the extent necessary to provide invoices
and make payments or refunds with respect to Contract Energy or Capacity
delivered prior to such expiration or termination, (ii) to the extent necessary
to enforce the rights and the obligations of the Parties arising under this
Agreement before such expiration or termination and (iii) the obligations of the
Parties hereunder with respect to confidentiality and indemnification shall
survive the expiration or termination of this Agreement and shall continue for a
period of two (2) calendar years following such expiration or termination.


3. DELIVERY OF CONTRACT ENERGY AND CAPACITY


3.1 Obligation to Sell and Purchase Contract Energy. During each hour of the
Term, NEA shall sell and deliver at the Delivery Point, and BECO shall purchase
and receive at the Delivery Point, electricity in the amounts set forth in
Section 3.3 and otherwise in accordance with the terms and conditions of this
Agreement ("Contract Energy"). NEA shall be permitted to satisfy its obligation
to deliver Contract Energy from any source of supply available to NEA. Contract
Energy delivered to BECO by NEA or on behalf of NEA by NEA's suppliers,
designees or any other Person engaged by NEA to deliver Contract Energy shall be
deemed delivered by NEA hereunder and NEA shall be solely responsible for any
costs payable to its suppliers for such delivery. The aforementioned obligations
for NEA to sell and deliver the Energy and for BECO to purchase and receive the
Energy shall be firm and subject to adjustment only to reflect performance
interruptions excused by this Agreement.


3.2 Characteristics. Contract Energy delivered by NEA to BECO at the Delivery
Point shall be in the form of three (3)-phase, sixty (60) hertz, alternating
current and otherwise in the form required by Market Rules and Procedures.


3.3 Scheduling.


(a) NEA shall Schedule deliveries of Contract Energy delivered hereunder with
ISO in equal hourly quantities in accordance with all NEPOOL Practices and
Market Rules and Procedures applicable thereto as set forth in Schedule 3.3.
Furthermore, Contract Energy will be sold and delivered for purchase by BECO in
the form of Internal Bilateral Transactions ("IBTs") and NEA will use
commercially reasonable efforts to transfer Contract Energy in the DAM;
provided, however, that if such transfer cannot be made in the DAM, the Contract
Energy shall be transferred in the RTM. All Contract Energy will be delivered to
a specific node and not a zone. NEA will submit IBT Containers, as defined
below, and notify BECO that the IBT Containers have been submitted into the ISO
Settlement Market System.


Subject to the satisfaction of NEA's obligations in this Section 3.3, BECO will
confirm the IBT Container in the ISO Settlement Market System. For purposes of
this Agreement, "IBT Container" shall mean the form of electronic contract
submittal, as implemented in the ISO Settlement Market System effective March 1,
2003 as amended from time to time, that requires BECO to confirm the general
parameters of the IBT. IBTs shall be submitted and confirmed for the longest
term permitted by the ISO. NEA shall be responsible for any inaccuracies in any
schedules and shall correct such schedules upon notification by BECO; provided,
however, BECO shall cooperate with NEA in connection with any such Scheduling
and bidding and in complying with all NEPOOL Practices and shall promptly
provide information reasonably requested by NEA for the purpose of assisting NEA
with its Scheduling obligations hereunder. Notwithstanding the agreement to
Schedule all Contract Energy in the DAM, the Energy Payment made by BECO to NEA
shall be as calculated pursuant to Section 4.1(a) hereof.


(b) The Parties agree to use commercially reasonable efforts to comply with all
applicable ISO Policies in connection with the Scheduling and delivery of
Contract Energy hereunder. For administrative convenience, the Parties agree
that all Contract Energy deliveries and receipts made pursuant to this Agreement
and any other power purchase agreement between the Parties may be provided for
in a single Schedule. Penalties or similar charges assessed by a Transmission
Provider and caused by a Party's noncompliance with the Scheduling obligations
set forth in this Section 3.3 shall be the responsibility of the Party whose
action or inaction caused the penalty.


3.4 Lead Participant; Ownership Share. NEA, or any entity so identified by NEA,
shall be the Lead Participant of the Facility and BECO shall use commercially
reasonable efforts to transfer such designation to NEA or the entity so
identified by NEA. BECO shall use commercially reasonable efforts to transfer to
NEA, or any entity so identified by NEA, the Ownership Share now held by BECO
relating to the Facility.


3.5 Sales for Resale. All Contract Energy delivered by NEA to BECO hereunder
shall be sales for resale, with BECO reselling such Contract Energy. BECO shall
provide NEA with any certificates reasonably requested by NEA to evidence that
the deliveries of Contract Energy hereunder are sales for resale. Nothing in
this Agreement shall be construed to prohibit or restrict such resale by BECO.


3.6 Failure of NEA to Deliver Scheduled Contract Energy; Cover Damages.


Subject to Section 8.1(g) hereof, in the event NEA fails to deliver Contract
Energy it is obligated to deliver hereunder and such failure is not excused
under the terms of this Agreement (such undelivered Contract Energy to be
referred to herein as the "Delivery Shortfall"), then NEA shall pay BECO, on the
date payment would otherwise be due in respect of the month in which the failure
occurred, an amount for such Delivery Shortfall equal to the Cover Damages.
"Cover Damages" means an amount equal to (i) the amount, if any, by which
(A) the Replacement Price ($/MWh) multiplied by the quantity (in MWh) of the
Delivery Shortfall, exceeds (B) the Energy Payment that would have been paid
pursuant to Section 4.1 hereof had the Delivery Shortfall been delivered, plus
(ii) any applicable penalties assessed by NEPOOL, ISO-NE or any other party
against BECO as a direct result of NEA's failure to deliver such Contract
Energy; provided, however, BECO shall use commercially reasonable efforts to
purchase replacement power or otherwise mitigate such damages, penalties and
related costs and charges wherever possible pursuant to applicable NEPOOL,
ISO-NE or any other party's tariffs and operating procedures then in effect.
Except as otherwise provided in Section 8.1(g) and 8.2 hereof, the damages
provided in this Section 3.6 shall be the sole and exclusive remedy of BECO for
any failure of NEA to deliver Contract Energy that it is obligated to deliver
hereunder. The invoice for the amount payable pursuant to this Section 3.6 shall
include a written statement explaining in reasonable detail the calculation of
such amount.


3.7 Failure by BECO to Accept Delivery of Contract Energy; Resale Damages. If
BECO fails to accept all or part of the Contract Energy it is obligated to
accept hereunder and such failure to accept is not excused under the terms of
this Agreement (such Contract Energy is referred to herein as "Rejected Power"),
then BECO shall pay NEA, on the date payment would otherwise be due in respect
of the month in which the failure occurred, an amount for such Rejected Power
equal to the Resale Damages. "Resale Damages" means an amount equal to (a) the
amount, if any, by which (i) the Energy Payment that would have been paid
pursuant to Section 4.1(a) hereof for such Rejected Power, had it been accepted,
exceeds (ii) the Resale Price ($/MWh) multiplied by the quantity (in MWh) of
Rejected Power resold by NEA, plus (b) any applicable penalties assessed by
NEPOOL, ISO-NE or any other party against NEA as a direct result of BECO's
failure to accept such Contract Energy; provided, however, NEA shall use
commercially reasonable efforts to sell such Rejected Power or otherwise
mitigate such damages, penalties and related costs and charges wherever possible
pursuant to applicable NEPOOL, ISO-NE or any other party's tariffs and operating
procedures then in effect. Except as otherwise provided in Section 8.1(h) and
8.2 hereof, the damages provided in this Section 3.7 shall be the sole and
exclusive remedy of NEA for any failure of BECO to accept delivery of Contract
Energy that it is obligated to accept hereunder. The invoice for the amount
payable pursuant to this Section 3.7 shall include a written statement
explaining in reasonable detail the calculation of such amount.


3.8 Obligation to Sell and Purchase Capacity Requirements.


(a) During the Term, NEA shall sell to BECO and BECO shall purchase from NEA the
Capacity Requirement. In the event there is no longer a market for Capacity in
New England, NEA shall not be obligated to sell and BECO shall not be obligated
to purchase the Capacity Requirement.


(i) For so long as NEA is the owner of the Facility, NEA shall be permitted to
satisfy its obligation to deliver the Capacity Requirement only from the
Facility. In the event that NEA sells, assigns or transfers its interests in the
Facility, NEA shall be permitted to satisfy its obligation to deliver the
Capacity Requirement from any source of supply available to NEA. Nothing in this
Agreement shall be construed to restrict or bar NEA from any sale, assignment or
transfer of its interests in the Facility.


(ii) The Parties acknowledge that as of the Agreement Date, the Market Rules and
Procedures do not impose any locational requirement with respect to Capacity. In
the event that, at any time during the Term, the Market Rules and Procedures do
impose a zonal, nodal or other geographic locational requirement, the Capacity
Requirement will be fulfilled for the zone, node or other geographic area in
which the Facility is located.


(b) If NEA fails to provide BECO with all or part of the Capacity Requirement it
is required to provide pursuant to Section 3.8 (a) hereof (a "Capacity Supply
Shortfall") and such failure is not excused under the terms of this Agreement,
then the Capacity Replacement Damages associated with such Capacity Supply
Shortfall shall be deducted from amounts payable by BECO hereunder for the next
succeeding month or paid by NEA to BECO, at BECO's election. "Capacity
Replacement Damages," with respect to any portion of the Capacity Requirement
that NEA fails to deliver to BECO hereunder, means an amount equal to: (i) the
amount, if any, by which the Capacity Replacement Price exceeds the Capacity
Price, multiplied by the Capacity Supply Shortfall, plus (ii) any penalties
assessed by NEPOOL, ISO-NE or any other party against BECO as a direct result of
NEA's failure to deliver the Capacity Requirement in accordance with
Section 3.8(a) hereof. Subject to Section 8.1(g) hereof, the damages provided in
this Section 3.8(b) shall be the sole and exclusive remedy of BECO for any
failure of NEA to deliver the Capacity Requirement hereunder. With respect to
any calendar month during the Term, NEA will be deemed to have failed to deliver
the Capacity Requirement for such calendar month if it has not scheduled a
bilateral transfer of the Capacity Requirement (or otherwise effected delivery
in accordance with applicable Market Rules and Procedures as in effect at any
time during the Term) on or before the Contract UCAP Transfer Deadline.


(c) If BECO fails to accept delivery of all or part of the Capacity Requirement
it is required to purchase pursuant to Section 3.8(a) hereof (a "Capacity
Receipt Shortfall"), and such failure is not excused under the terms of this
Agreement, then the Capacity Resale Damages associated with such Capacity
Receipt Shortfall shall be payable by BECO on the date payment would otherwise
be due in respect of the month in which the failure occurred. "Capacity Resale
Damages," with respect to any portion of the Capacity Requirement that BECO
fails to accept delivery of from NEA hereunder, means an amount equal to:
(i) the amount, if any, by which the Capacity Price exceeds the Capacity Resale
Price, multiplied by the Capacity Receipt Shortfall, plus (ii) any penalties
assessed by NEPOOL, ISO-NE or any other party against NEA as a direct result of
BECO's failure to accept delivery of the Capacity Requirement in accordance with
Section 3.8(a) hereof. Subject to Section 8.1(h) hereof, the damages provided in
this Section 3.8(c) shall be the sole and exclusive remedy of NEA for any
failure of BECO to accept delivery of the Capacity Requirement hereunder and
there shall be no adjustment of the Energy Payment or Support Payment as a
result of BECO's failure to accept delivery of such Capacity Requirement. With
respect to any calendar month during the Term, BECO will be deemed to have
failed to accept delivery of the Capacity Requirement for such calendar month if
it has not confirmed a schedule (or an equivalent commitment instrument) entered
by NEA for bilateral transfer of the Capacity Requirement (or otherwise effected
acceptance of delivery in accordance with applicable Market Rules and Procedures
as in effect at any time during the Term) on or before the Contract UCAP
Transfer Deadline.


3.9 Delivery Point.


(a) All Contract Energy shall be delivered hereunder by NEA to BECO at the
Delivery Point.


(b) Except as provided for in Section 3.3(b) herein, NEA shall be responsible
for all transmission and distribution charges, including applicable ancillary
service charges, line losses, congestion charges and other NEPOOL or applicable
system costs or charges associated with transmission incurred, in each case, in
connection with the delivery of Contract Energy to the Delivery Point.


(c) Except as provided for in Section 3.3(b) herein, BECO shall be responsible
for all transmission charges, ancillary services charges, line losses,
congestion charges and other NEPOOL or applicable system costs or charges
associated with transmission, incurred, in each case, in connection with the
transmission of Contract Energy delivered under this Agreement from and after
the Delivery Point.


4. PAYMENTS FOR CONTRACT ENERGY AND CAPACITY REQUIREMENTS


4.1 Payment for Contract Energy and Capacity Requirements.


(a) All Contract Energy delivered to BECO under this Agreement shall be
purchased by BECO for an amount calculated pursuant to this Section 4.1(a).


(i) Beginning on the Effective Date and continuing for the Term, BECO shall pay
NEA a monthly energy payment (the "Energy Payment") equal to the sum of: (A) the
product of (I) the Contract Energy (in MWhs) delivered to BECO hereunder during
each hour during such month that cleared in the DAM and (II) the hourly DAM LMP
Price for such hour at the Delivery Point for MWhs that cleared in the DAM for
such month, plus (B) the product of (I) the Contract Energy (in MWhs) delivered
to BECO hereunder during each hour during such month that cleared in the RTM and
(II) the hourly RTM LMP Price for such hour at the Delivery Point for MWhs that
cleared in the RTM for such month, plus (C) a support payment (the "Support
Payment") equal to the product of (I) the lesser of: the total Contract Energy
(in MWhs) delivered to BECO hereunder during such month or the MWh quantity for
the applicable month, as set forth in Schedule 4.1(a), and (II) the $/MWh price
(the "Monthly Support Payment Price") for the applicable month, as set forth in
Schedule 4.1(a). Notwithstanding anything in this Agreement to the contrary, no
exercise by NEA of its right under Section 8.2 to reduce Contract Energy
delivered to BECO as a result of BECO's failure to timely pay for such Contract
Energy shall have the effect of reducing the Support Payment as calculated
pursuant to this Section.


(ii) BECO's sole payment obligation, including without limitation any Support
Payment obligation, with respect to Contract Energy is limited to the payment of
the Energy Payment for Contract Energy delivered in accordance with the terms of
this Agreement by or on behalf of NEA to the Delivery Point.


(b) All Capacity delivered to BECO under this Agreement shall be purchased by
BECO at the Capacity Price. BECO's sole payment obligation with respect to
Capacity is limited to the payment of the Capacity Payment for the Capacity
Requirement actually provided to BECO in accordance with the terms of this
Agreement by or on behalf of NEA. The Parties will negotiate in good faith and
in a commercially reasonable manner towards agreement upon a negotiated price
for Capacity (the "Negotiated Capacity Price") for each month of the Term in
accordance with the terms and provisions of this Section 4.1(b). At any time
during the Term, NEA may request BECO to provide it with an indicative quote for
the Capacity Requirement for one month or any period of months (the "Quote
Period") as set forth in such request. Within six (6) Business Days after BECO's
receipt of such request, BECO will provide NEA with an indicative quote for a
purchase price of such Capacity Requirement for the Quote Period which BECO in
its commercially reasonable judgment believes reflects the fair market value for
such Capacity Requirement. Within one Business Day after its receipt of such
indicative quote, NEA will inform BECO as to whether NEA accepts or rejects the
indicative quote.


(i) In the event that NEA accepts the indicative quote, the pricing reflected in
such indicative quote will be established as the Negotiated Capacity Price for
such Capacity Requirement unless BECO notifies NEA, within one Business Day
after NEA's acceptance, that BECO retracts the indicative quote. BECO may
retract the indicative quote only in the event that BECO, in its commercially
reasonable judgment, believes that the fair market value of the Capacity
Requirement has materially declined since BECO delivered the indicative quote to
NEA. In the event that BECO retracts the indicative quote, NEA may, at its
election, (A) provide Third-Party Quotes to BECO for the applicable Capacity
Requirement, provided that NEA does so within two (2) Business Days after BECO's
retraction of the indicative quote (and, in which event, the procedures set
forth in Section 4.1(b)(ii) will be followed to determine the Negotiated
Capacity Price), or (B) request a new indicative quote from BECO (which request
may be for the same or a different period), in which event the negotiation
process set forth in this Section 4.1(b) will be repeated with respect to such
request.


(ii) In the event that NEA rejects such indicative quote, NEA may, at its
election, provide one or more Third-Party Quotes to BECO for the Capacity
Requirement, provided that NEA does so within two (2) Business Days after NEA's
rejection of the indicative quote. In the event that NEA so delivers one or more
Third-Party Quotes to BECO, BECO will, within one Business Day after delivery of
the Third-Party Quotes, either (A) agree to establish any one of the Third-Party
Quotes as the Negotiated Capacity Price or (B) sell Capacity (in an amount equal
to the Capacity Requirement and for the Quote Period) to any of the Approved
Capacity Buyers cited in the Third-Party Quotes at a different price, in which
case such different price will be established as the Negotiated Capacity Price.
Notwithstanding the foregoing, if, by the close of business on the Business Day
immediately following NEA's delivery of Third-Party Quotes, BECO, after making
commercially reasonable efforts, is able to neither consummate a transaction as
described in clause (B) of the immediately preceding sentence, nor confirm to
its reasonable satisfaction the validity and firmness of at least one of the
Third Party Quotes, then no Negotiated Capacity Price will be deemed to have
been established for the applicable Capacity Requirement. In such event (or in
the event that NEA does not deliver any Third-Party Quotes to BECO within two
(2) Business Days after its rejection of the indicative quote), NEA may request
a new indicative quote from BECO (which request may be for the same or a
different period), in which event the negotiation process set forth in this
Section 4.1(b) will be repeated with respect to such request.


(c) If, despite their good faith efforts, the Parties are not able to agree upon
a Negotiated Capacity price prior to the Contract UCAP Transfer Deadline then
the Capacity Requirement shall be purchased by BECO from NEA on a bilateral
basis and the Capacity Price paid by BECO to NEA shall be the settlement price
set at the UCAP Monthly Supply Auction.


4.2 Payment and Netting.




(a) Billing Period. Unless otherwise specifically agreed upon by the Parties,
the calendar month shall be the standard period for all payments under this
Agreement (other than Termination Payments). On or before the third (3rd) day
following the end of each month, NEA will render to BECO an invoice for the
Energy Payment and Capacity Payment obligations incurred hereunder during the
preceding month.




(b) Timeliness of Payment. BECO shall use its reasonable efforts to pay all NEA
invoices under this Agreement on the fifteenth (15th) day after receipt of the
invoice; provided, however, unless otherwise agreed by the Parties, all invoices
under this Agreement shall be due and payable in accordance with each Party's
invoice instructions on or before the later of thirty (30) days following the
receipt of such invoice or, if such day is not a Business Day, then on the next
Business Day. Each Party will make payments by electronic funds transfer, or by
other mutually agreeable method(s), to the account designated by the other
Party. Any amounts not paid by the due date will be deemed delinquent and will
accrue interest at the Late Payment Rate, such interest to be calculated from
and including the due date to but excluding the date the delinquent amount is
paid in full.




(c) Disputes and Adjustments of Invoices. A Party may, in good faith, dispute
the correctness of any invoice or any adjustment to an invoice, rendered under
this Agreement or adjust any invoice for any arithmetic or computational error
within twelve (12) months of the date the invoice, or adjustment to an invoice,
was rendered. In the event an invoice or portion thereof, or any other claim or
adjustment arising hereunder, is disputed, payment of the undisputed portion of
the invoice shall be required to be made when due, with notice of the objection
given to the other Party. Any invoice dispute or invoice adjustment shall be in
writing and shall state the basis for the dispute or adjustment. Payment of the
disputed amount shall not be required until the dispute is resolved. Upon
resolution of the dispute, any required payment shall be made within two (2)
Business Days of such resolution along with interest accrued at the Late Payment
Rate from and including the due date but excluding the date paid. Inadvertent
overpayments shall be reimbursed or deducted by the Party receiving such
overpayment from subsequent payments, with interest accrued at the Late Payment
Rate from and including the date of such overpayment to but excluding the date
repaid or deducted by the Party receiving such overpayment, as directed by the
other party. Any dispute with respect to an invoice is waived unless the other
Party is notified in accordance with this Section 4.2 within twelve (12) months
after the invoice is rendered or any specific adjustment to the invoice is made.
If an invoice is not rendered within twelve (12) months after the close of the
month during which performance occurred, the right to payment for such
performance is waived.


(d) Netting of Payments. The Parties hereby agree that they shall discharge
mutual debts and payment obligations due and owing to each other under this
Agreement on the same date through netting, in which case all amounts owed by
each Party to the other Party for the purchase and sale of Contract Energy
during the monthly billing period under this Agreement, including any related
damages calculated pursuant to this Agreement, interest, and payments or
credits, shall be netted so that only the excess amount remaining due shall be
paid by the Party who owes it. If no mutual debts or payment obligations exist
and only one Party owes a debt or obligation to the other during the monthly
billing period, such Party shall pay such sum in full when due. The Parties
agree to provide each other with reasonable detail of such net payment or net
payment request.


4.3 Interest on Late Payment. If a payment is not received when due under this
Agreement, the delinquent Party shall pay to the other Party interest on such
unpaid amount which shall accrue from the due date until the date upon which
payment in full is made at the prime lending rate as may from time to time be
published in The Wall Street Journal under "Money Rates" on such day (or if not
published on such day on the most recent preceding day on which published) (the
"Late Payment Rate").


5.  ENERGY BANK


The Parties acknowledge that in order to enhance the economic viability of the
Facility, the Existing NEA A PPA provided an Energy Bank for the purpose of
tracking the difference between the Floor Price Amount paid by BECO to NEA and
an Energy Bank Amount calculated each month by BECO (as such terms are defined
in the Existing NEA A PPA). A positive balance in the Energy Bank represented a
debt owed by NEA to BECO. The Energy Bank also provided a methodology whereby
positive balances will be reduced and the Energy Bank would be paid off over
time and eliminated. It is hereby agreed by the Parties that the provisions in
the Existing NEA A PPA related to the Energy Bank, including, without
limitation, Articles 9A and 9B (such Articles 9A and 9B are reproduced and
attached hereto as Schedule 5(a)) be incorporated herein by reference; provided,
the Parties agree that the amortization schedule attached hereto at
Schedule 5(b) reflects accurately the current Energy Bank balance and the
monthly amount by which such balance is being reduced. Such amortization
schedule shall be adjusted to reflect the Energy Bank balance as of the
Effective Date to reflect deliveries under the Existing NEA A PPA for the period
from the Agreement Date through and including the Effective Date.


6.  REPRESENTATIONS, WARRANTIES, COVENANTS AND ACKNOWLEDMENTS


6.1 Representations and Warranties of BECO. BECO hereby represents and warrants
to NEA as of the Effective Date as follows:


(a) Organization and Good Standing; Power and Authority. BECO is a corporation
duly incorporated, validly existing and in good standing under the laws of the
Commonwealth of Massachusetts. BECO has all requisite power and authority to
execute, deliver, and perform its obligations under this Agreement.


(b) Due Authorization; No Conflicts. The execution and delivery by BECO of this
Agreement, and the performance by BECO of its obligations hereunder, have been
duly authorized by all necessary actions on the part of BECO and do not and,
under existing facts and law, will not: (i) contravene its restated certificate
of incorporation or any other governing documents; (ii) conflict with, result in
a breach of, or constitute a default under any note, bond, mortgage, indenture,
deed of trust, license, contract or other agreement to which it is a party or by
which any of its properties may be bound or affected; (iii) assuming receipt of
the requisite regulatory approvals, violate any order, writ, injunction, decree,
judgment, award, statute, law, rule, regulation or ordinance of any Governmental
Entity or agency applicable to it or any of its properties; or (iv) result in
the creation of any lien, charge or encumbrance upon any of its properties
pursuant to any of the foregoing.


(c) Binding Agreement. This Agreement has been duly executed and delivered on
behalf of BECO and, assuming the due execution hereof and performance hereunder
by NEA, constitutes a legal, valid and binding obligation of BECO, enforceable
against it in accordance with its terms, except as such enforceability may be
limited by law or principles of equity.


(d) No Proceedings. There are no actions, suits or other proceedings, at law or
in equity, by or before any Governmental Entity or agency or any other body
pending or, to the best of its knowledge, threatened against or affecting BECO
or any of its properties (including, without limitation, this Agreement) which
relate in any manner to this Agreement or any transaction contemplated hereby,
or which BECO reasonably expects to lead to a material adverse effect on (i) the
validity or enforceability of this Agreement or (ii) BECO's ability to perform
its obligations under this Agreement.


(e) Consents and Approvals. The execution, delivery and performance by BECO of
its obligations under this Agreement does not and, under existing facts and law,
will not, require any approval, consent, permit, license or other authorization
of, or filing or registration with, or any other action by, any Person which has
not been duly obtained, made or taken, and all such approvals, consents,
permits, licenses, authorizations, filings, registrations and actions are in
full force and effect, final and non-appealable.


(f) Negotiations. The terms and provisions of this Agreement are the result of
arm's length and good faith negotiations on the part of BECO.


6.2 Representations and Warranties of NEA. NEA hereby represents and warrants to
BECO as of the Effective Date as follows:


(a) Organization and Good Standing; Power and Authority. NEA is a limited
partnership, validly existing and in good standing under the laws of the
Commonwealth of Massachusetts. NEA has all requisite power and authority to
execute, deliver, and perform its obligations under this Agreement.


(b) Due Authorization; No Conflicts. The execution and delivery by NEA of this
Agreement, and the performance by NEA of its obligations hereunder, have been
duly authorized by all necessary actions on the part of NEA and do not and,
under existing facts and law, will not: (i) contravene any of its governing
documents; (ii) conflict with, result in a breach of, or constitute a default
under any note, bond, mortgage, indenture, deed of trust, license, contract or
other agreement to which it is a party or by which any of its properties may be
bound or affected; (iii) assuming receipt of the requisite regulatory approvals,
violate any order, writ, injunction, decree, judgment, award, statute, law,
rule, regulation or ordinance of any Governmental Entity or agency applicable to
it or any of its properties; or (iv) result in the creation of any lien, charge
or encumbrance upon any of its properties pursuant to any of the foregoing.


(c) Binding Agreement. This Agreement has been duly executed and delivered on
behalf of NEA and, assuming the due execution hereof and performance hereunder
by NEA, constitutes a legal, valid and binding obligation of NEA, enforceable
against it in accordance with its terms, except as such enforceability may be
limited by law or principles of equity.


(d) No Proceedings. There are no actions, suits or other proceedings, at law or
in equity, by or before any Governmental Entity or agency or any other body
pending or, to the best of its knowledge, threatened against or affecting NEA or
any of its properties (including, without limitation, this Agreement) which
relate in any manner to this Agreement or any transaction contemplated hereby,
or which NEA reasonably expects to lead to a material adverse effect on (i) the
validity or enforceability of this Agreement or (ii) NEA's ability to perform
its obligations under this Agreement.


(e) Consents and Approvals. The execution, delivery and performance by NEA of
its obligations under this Agreement does not and, under existing facts and law,
will not, require any approval, consent, permit, license or other authorization
of, or filing or registration with, or any other action by, any Person which has
not been duly obtained, made or taken, and all such approvals, consents,
permits, licenses, authorizations, filings, registrations and actions are in
full force and effect, final and non-appealable.


(f) Negotiations. The terms and provisions of this Agreement are the result of
arm's length and good faith negotiations on the part of NEA.


(g) Other Agreements. NEA has not entered into any (i) agreements for the sale
of energy or capacity other than (A) the Existing Agreements and (B) that
certain Power Purchase Agreement between NEA and Montaup Electric Company dated
October 17, 1986 (the "Montaup PPA"), and (ii) amendment or modification of the
Montaup PPA other than as set forth in Schedule 6.2(g).


6.3 PURPA Acknowledgements.


(a) The Parties acknowledge and agree that:


(i) Under the Existing NEA A PPA, NEA was entitled to all rights afforded to a
"qualifying facility" (as defined in 18 C.F.R. Part 292) ("QF") under applicable
law, including, but not limited to, PURPA, for as long as the Facility
maintained its status as a QF, and


(ii) The consideration for NEA's agreement to amend and restate the Existing
NEA A PPA and to waive its rights under PURPA, as provided in Section 6.3(c)
below, is the execution and delivery of this Agreement by BECO.


(b) It is the express intent of the Parties that this Agreement shall be deemed
a successor to, replacement of and substitute for the Existing NEA A PPA, which
is being amended and restated in its entirety as of the Effective Date.


(c) As of the Effective Date, NEA forever relinquishes and waives any rights it
may have or may have in the future under PURPA or any federal or state
regulation, act or order implementing PURPA, to require BECO or any of its
affiliates to purchase electricity and or capacity generated at the Facility.
NEA shall cause any third party successor to NEA's rights and interest in the
Facility to agree to be bound by the foregoing waiver. NEA shall indemnify,
defend and hold BECO and its partners, shareholders, members, directors,
officers, employees and agents harmless from and against all liabilities,
damages, losses, penalties, claims, demands, suits and proceedings of any nature
whatsoever suffered or incurred by BECO arising out of any failure by NEA to
comply with the waiver of PURPA rights set forth in this Section 6.3 (c).


(d) As of the Effective Date and continuing throughout the Term, each Party
hereby irrevocably waives its right to seek or support, and agrees not to seek
or support, in any way, including, but not limited to, seeking or supporting
through application, complaint, petition, motion, filing before any Governmental
Entity (including, without limitation, DTE and FERC), rule, regulation or
statute: (i) reconsideration by DTE of its approval of this Agreement;
(ii) modification or invalidation of this Agreement or any term or condition
contained herein (including, without limitation, any pricing provision herein);
or (iii) disallowance or impairment, in whole or in part, of BECO's right to
fully and timely recover from its customers its costs of purchasing electricity
and capacity pursuant to this Agreement.


(e) Nothing contained herein shall be deemed or construed as (i) a waiver by
either Party of any right to challenge any attempt by DTE, FERC or any other
Governmental Entity to disallow rate recovery or modify, amend or supplement
this Agreement or (ii) an acknowledgment by any such Party that DTE, FERC or any
other Governmental Entity would have such authority if it so attempted.


(f) As of the Effective Date, NEA's and BECO's obligations under this Agreement
are expressly not conditioned on the maintenance of the QF status of the
Facility under PURPA, and this Agreement shall remain binding upon the Parties
without regard to whether the Facility or any other source of power delivered to
BECO under this Agreement is, was or remains a QF. Each Party shall obtain and
maintain all permits or licenses necessary for it to perform its obligations
under this Agreement.


(g) The Parties acknowledge and agree that, to the extent this Agreement is or
becomes subject to review pursuant to the Federal Power Act, the standard of
review for any change or modification to the pricing provisions of this
Agreement proposed by any Person who is not a party hereto or FERC acting sua
sponte shall be the "public interest" standard of review set forth in United Gas
Pipe Line Co. v. Mobile Gas Service Corp., 350 U.S. 332 (1956) and Federal Power
Commission v. Sierra Pacific Power Co., 350 U.S. 348 (1956) (the "Mobile-Sierra"
doctrine).




6.4 Release. The Parties agree to each release the other of all obligations,
liabilities and costs arising under the Existing NEA A PPA as of the Effective
Date, and to further release each other regarding potential claims against one
another and related to differing interpretations of the Existing NEA A PPA (the
"PPA and Related Potential Claims"). Such claims include, without limitation,
the obligations to deliver, sell, receive and purchase energy and capacity under
the Existing NEA A PPA, and disputes related to: (a) the payment for Capacity
and Associated Energy (as such terms are defined in the Existing NEA A PPA)
delivered by NEA and received by BECO in excess of the Company's Entitlement (as
such term is defined in the Existing NEA A PPA); (b) the application of
Article 21, Other Terms to Third Parties, as set forth in the Existing NEA A
PPA; (c) the allocation of certain congestion charges/credits imposed by the
ISO; and (d) the calculation of the Qualifying Facility Power Purchase Rate (as
such term is defined in the Existing NEA A PPA). The Parties agree that it is in
their mutual best interests to waive such PPA and Related Potential Claims and
to release each other from liability thereunder. Therefore, as of the Effective
Date, the Parties, intending to be legally bound on behalf of themselves and
their past, present and future parents, subsidiaries, affiliates, successors,
predecessors, assigns, directors, officers, agents, attorneys, insurers,
employees, stockholders, members, partners and representatives ABSOLUTELY,
IRREVOCABLY, AND UNCONDITIONALLY, FULLY AND FOREVER ACQUIT, RELEASE, AND
DISCHARGE AND COVENANT NOT TO SUE each other and any and all of their past,
present and future parents, subsidiaries, affiliates, successors, predecessors,
assigns, directors, officers, agents, attorneys, insurers, employees,
stockholders, members, partners and representatives, from any and all claims,
causes of action, demands, obligations, charges, complaints, controversies,
damages, liabilities, costs, expenses, judgments, guarantees, agreements, or
defaults of every and any nature, relating to or arising out of the PPA and
Related Potential Claims, whether in law or equity and whether arising in
contract (including breach), tort or otherwise, and irrespective of fault,
negligence or strict liability, which a Party may have had, or may now have,
prior to the Effective Date.


7. RESERVED


8. BREACHES; REMEDIES


8.1 Events of Default; Cure Rights. It shall constitute an event of default
("Event of Default") hereunder if:


(a) Representation or Warranty. Any representation or warranty set forth herein
is not accurate and complete in all material respects as of the date made,
unless such inaccuracy or incompleteness is capable of cure by the payment of
money and is cured within thirty (30) days after written notice thereof is given
by the non-defaulting Party to the defaulting Party, or unless such inaccuracy
or incompleteness is not capable of cure by the payment of money, but is
otherwise capable of cure, and the Party in default promptly begins and
diligently and continuously pursues such cure activity.


(b) Payment Obligations. Any undisputed payment due and payable hereunder is not
made on the date due, and such failure continues for more than five (5) Business
Days after notice thereof is given by the non-defaulting Party to the defaulting
Party.


(c) Other Covenants. Subject to Sections 3.6, 3.7, 3.8, 8.1(g) and 8.1(h)
hereof, a Party fails to perform, observe or otherwise to comply with any
obligation hereunder and such failure continues for more than thirty (30) days
after notice thereof is given by the non-defaulting Party to the defaulting
Party, or if such default is not capable of cure within thirty (30) days, the
Party in default promptly begins such cure activity within such thirty (30) day
period and diligently and continuously pursues the cure activity such that the
failure is cured within ninety (90) days after notice thereof is given by the
non-defaulting Party to the defaulting Party.


(d) BECO Bankruptcy. BECO (i) is adjudged bankrupt or files a petition in
voluntary bankruptcy under any provision of any bankruptcy law or consents to
the filing of any bankruptcy or reorganization petition against BECO under any
such law, or (without limiting the generality of the foregoing) files a petition
to reorganize BECO pursuant to 11 U.S.C. Subsection 101 or any similar statute
applicable to BECO, as now or hereinafter in effect, (ii) makes an assignment
for the benefit of creditors, or admits in writing an inability to pay its debts
generally as they become due, or consents to the appointment of a receiver or
liquidator or trustee or assignee in bankruptcy or insolvency of BECO, or
(iii) is subject to an order of a court of competent jurisdiction appointing a
receiver or liquidator or custodian or trustee of BECO or of a major part of its
property.


(e) NEA Bankruptcy. NEA (i) is adjudged bankrupt or files a petition in
voluntary bankruptcy under any provision of any bankruptcy law or consents to
the filing of any bankruptcy or reorganization petition against NEA under any
such law, or (without limiting the generality of the foregoing) files a petition
to reorganize NEA pursuant to 11 U.S.C. Subsection 101 or any similar statute
applicable to NEA, as now or hereinafter in effect, (ii) makes an assignment for
the benefit of creditors, or admits in writing an inability to pay its debts
generally as they become due, or consents to the appointment of a receiver or
liquidator or trustee or assignee in bankruptcy or insolvency of NEA, or
(iii) is subject to an order of a court of competent jurisdiction appointing a
receiver or liquidator or custodian or trustee of NEA or of a major part of its
property.




(f) Consolidation. A Party consolidates or amalgamates with, or merges with or
into, or transfers all or substantially all of its assets to, another entity
and, at the time of such consolidation, amalgamation, merger or transfer, the
resulting, surviving or transferee entity fails to assume all the obligations of
such Party under this Agreement to which it or its predecessor was a party.


(g) Continuing Failure by NEA to Deliver Contract Energy or Satisfy the Capacity
Requirement. NEA (i) fails to deliver and sell Contract Energy hereunder for a
period of ten (10) continuous days during the Term hereof and such failure is
not excused for reasons set forth in this Agreement and such failure continues
for more than five (5) days after written notice thereof is given by BECO to
NEA, or if such failure is not capable of cure within five (5) days, NEA shall
cure such failure as soon as commercially practicable but not later than six (6)
months after notice thereof is given by BECO to NEA or (ii) fails to satisfy the
Capacity Requirement hereunder for a period of one (1) calendar month during the
Term hereof and such failure is not excused for reasons set forth in this
Agreement and such failure continues for more than two (2) calendar months after
written notice thereof is given by BECO to NEA, or if such failure is not
capable of cure within two (2) calendar months, NEA shall cure such failure as
soon as commercially practicable but not later than six (6) months after notice
thereof is given by BECO to NEA; provided, however, the foregoing shall not be
construed to limit or otherwise affect NEA's obligation to pay Cover Damages or
Capacity Replacement Damages for any day on which NEA fails to deliver Contract
Energy or satisfy the Capacity Requirement.


(h) Continuing Failure by BECO to Accept Delivery of Contract Energy or the
Capacity Requirement. BECO fails to accept delivery of Contract Energy or the
Capacity Requirement hereunder for a period of ten (10) continuous days during
the Term hereof and such failure is not excused for reasons set forth in this
Agreement and such failure continues for more than five (5) days after written
notice thereof is given by NEA to BECO, or if such failure is not capable of
cure within five (5) days, BECO promptly begins such cure activity within such
five (5) day period and diligently and continuously pursues the cure activity
such that the failure is cured within thirty (30) days after notice thereof is
given by BECO to NEA; provided, however, the foregoing shall not be construed to
limit or otherwise affect BECO's obligation to pay Resale Damages or Capacity
Resale Damages for any day on which BECO fails to accept Contract Energy or the
Capacity Requirement.


8.2 Remedies.


(a) Declaration of an Early Termination Date and Calculation of Termination
Payments.


(i) BECO Termination Payment.


(A) If an Event of Default with respect to BECO shall have occurred and be
continuing, NEA shall have the right (I) to designate a day on which this
Agreement will terminate (the "BECO Early Termination Date"), (II) withhold any
payments due to BECO under this Agreement and (III) suspend performance. NEA
shall calculate, in a commercially reasonable manner, a BECO Termination Payment
as of the BECO Early Termination Date. As soon as practicable after termination,
notice shall be given by NEA to BECO of the amount of the BECO Termination
Payment. The notice shall include a written statement explaining in reasonable
detail the calculation of such amount. BECO shall make the BECO Termination
Payment within two (2) Business Days after such notice is effective. If BECO
disputes NEA's calculation of the BECO Termination Payment, in whole or in part,
BECO shall, within two (2) Business Days of receipt of the calculation of the
BECO Termination Payment, provide to NEA a detailed written explanation of the
basis for such dispute; provided, however, BECO shall first transfer Performance
Assurance to NEA in an amount equal to the BECO Termination Payment as
calculated by NEA.


(B) Notwithstanding the provisions of Section 8.2(a)(i)(A), if on the first
occasion that an Event of Default by BECO pursuant to Section 8.1(b) shall have
occurred and be continuing, and NEA has exercised its rights under
Section 8.2(a)(i)(A) to designate a BECO Early Termination Date, which date
shall be no less than twenty (20) Business Days from the date NEA provides BECO
with the notice of default under Section 8.1(b), BECO may, within twenty (20)
Business Days of such notice, provide NEA with any amounts then due, plus credit
support in an amount equal to the aggregate of the payments to be made by BECO
pursuant to Article 4 hereof for the subsequent three (3) month period, as
calculated in good faith by NEA (and disregarding any suspension of performance
by NEA under Section 8.2(a)(i)) ("Credit Support") in any of the following
forms: (I) a letter of credit with an initial term of at least six (6) months
issued by a bank or other financial institution reasonably acceptable to NEA,
which will allow NEA to draw on the letter of credit up to the full amount upon
a subsequent Event of Default by BECO, or (II) such other credit support
proposed by BECO that is reasonably acceptable to NEA. If BECO makes such
payments and provides such Credit Support, then NEA's rights under
Section 8.2(a)(i) shall no longer be in effect and, if NEA has suspended
performance under Section 8.2(a)(i), NEA shall recommence such performance.




(C) In the event of either (I) a subsequent Event of Default by BECO pursuant to
Section 8.1(b) and a failure by BECO to maintain Credit Support as required
under Section 8.2(a)(i)(B) or (II) a failure by BECO to maintain Credit Support
as required under Section 8.2(a)(i)(B), NEA will have all rights as set forth in
Section 8.2(a)(i).


(D) BECO shall be relieved of the obligation to maintain such Credit Support to
the extent that each of the following shall have occurred: (I) for at least six
(6) months BECO shall have provided and maintained the Credit Support in
accordance with Section 8.2(a)(i)(B) and there shall have been no drawdown by
NEA under such Credit Support on account of a subsequent Event of Default by
BECO; (II) BECO's senior secured Credit Rating, not supported by third party
credit enhancements, is at or above BBB-/Stable Outlook from S&P and at or above
Baa3, Stable Outlook from Moody's (or in the event BECO does not have, or no
longer has, a senior secured credit rating, its issuer and/or long term debt
rating shall be referenced); and (III) no other Event of Default has occurred
and is continuing, including an event of Default under Section 8.1(b).




(ii) NEA Termination Payment. If an Event of Default with respect to NEA shall
have occurred and be continuing, BECO shall have the right (A) to designate a
day on which this Agreement will terminate (the "NEA Early Termination Date"),
(B) withhold any payments due to NEA under this Agreement and (C) suspend
performance. BECO shall calculate, in a commercially reasonable manner, a NEA
Termination Payment as of the NEA Early Termination Date. As soon as practicable
after termination, notice shall be given by BECO to NEA of the amount of the NEA
Termination Payment. The notice shall include a written statement explaining in
reasonable detail the calculation of such amount. NEA shall make the NEA
Termination Payment within two (2) Business Days after such notice is effective.
If NEA disputes BECO's calculation of the NEA Termination Payment, in whole or
in part, NEA shall, within two (2) Business Days of receipt of the calculation
of the NEA Termination Payment, provide to BECO a detailed written explanation
of the basis for such dispute; provided, however, NEA shall first transfer
Performance Assurance to BECO in an amount equal to the NEA Termination Payment
as calculated by BECO.


(b) Limitation of Remedies, Liability and Damages. EXCEPT AS SET FORTH HEREIN,
THERE IS NO WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, AND
ANY AND ALL IMPLIED WARRANTIES ARE DISCLAIMED. THE PARTIES CONFIRM THAT THE
EXPRESS REMEDIES AND MEASURES OF DAMAGES PROVIDED IN THIS AGREEMENT SATISFY THE
ESSENTIAL PURPOSES HEREOF. FOR BREACH OF ANY PROVISION FOR WHICH AN EXPRESS
REMEDY OR MEASURE OF DAMAGES IS PROVIDED, SUCH EXPRESS REMEDY OR MEASURE OF
DAMAGES SHALL BE THE SOLE AND EXCLUSIVE REMEDY, THE OBLIGOR'S LIABILITY SHALL BE
LIMITED AS SET FORTH IN SUCH PROVISION AND ALL OTHER REMEDIES OR DAMAGES AT LAW
OR IN EQUITY ARE WAIVED. IF NO REMEDY OR MEASURE OF DAMAGES IS EXPRESSLY
PROVIDED HEREIN, THE OBLIGOR'S LIABILITY SHALL BE LIMITED TO DIRECT ACTUAL
DAMAGES ONLY, SUCH DIRECT ACTUAL DAMAGES SHALL BE THE SOLE AND EXCLUSIVE REMEDY
AND ALL OTHER REMEDIES OR DAMAGES AT LAW OR IN EQUITY ARE WAIVED. UNLESS
EXPRESSLY HEREIN PROVIDED, NEITHER PARTY SHALL BE LIABLE FOR CONSEQUENTIAL,
INCIDENTAL, PUNITIVE, EXEMPLARY OR INDIRECT DAMAGES, LOST PROFITS OR OTHER
BUSINESS INTERRUPTION DAMAGES, BY STATUTE, IN TORT OR CONTRACT, UNDER ANY
INDEMNITY PROVISION OR OTHERWISE. IT IS THE INTENT OF THE PARTIES THAT THE
LIMITATIONS HEREIN IMPOSED ON REMEDIES AND THE MEASURE OF DAMAGES BE WITHOUT
REGARD TO THE CAUSE OR CAUSES RELATED THERETO, INCLUDING THE NEGLIGENCE OF ANY
PARTY, WHETHER SUCH NEGLIGENCE BE SOLE, JOINT OR CONCURRENT, OR ACTIVE OR
PASSIVE. TO THE EXTENT ANY DAMAGES REQUIRED TO BE PAID HEREUNDER ARE LIQUIDATED,
THE PARTIES ACKNOWLEDGE THAT THE DAMAGES ARE DIFFICULT OR IMPOSSIBLE TO
DETERMINE, OR OTHERWISE OBTAINING AN ADEQUATE REMEDY IS INCONVENIENT AND THE
DAMAGES CALCULATED HEREUNDER CONSTITUTE A REASONABLE APPROXIMATION OF THE HARM
OR LOSS.


9. FORCE MAJEURE


9.1 Force Majeure.


(a) The term "Force Majeure" means an event or circumstance which prevents one
Party from performing its obligations under this Agreement, which event or
circumstance was not anticipated as of the date this Agreement was agreed to,
which is not within the control of, or the result of the negligence of, the
Claiming Party or its agents, contractors, suppliers or Affiliates, and which,
by the exercise of due diligence, the Claiming Party is unable to overcome or
avoid or cause to be avoided, including storms, floods, earthquakes, tornados,
fires, explosions, wars, riots or other civil disturbances, acts of war or acts
of a public enemy, strikes, lockout, work stoppage or other industrial
disturbances, labor or material shortage, and failure of the plant or plant
equipment resulting from such force majeure events. Force Majeure shall not be
based on (i) the loss of BECO's markets; (ii) BECO's inability economically to
use or resell the Contract Energy purchased hereunder; (iii) the loss or failure
of NEA's supply; or (iv) NEA's ability to sell the Contract Energy at a price
greater than the amount provided for in Section 4.1(a).


(b) Neither Party may raise a claim of Force Majeure based in whole or in part
on curtailment by a Transmission Provider unless (i) such Party has contracted
for firm transmission with a Transmission Provider for the Contract Energy to be
delivered to or received at the Delivery Point and (ii) such curtailment is due
to "force majeure" or "uncontrollable force" or a similar term as defined under
the Transmission Provider's tariff; provided, however, that existence of the
foregoing factors shall not be sufficient to conclusively or presumptively prove
the existence of a Force Majeure absent a showing of other facts and
circumstances which in the aggregate with such factors establish that a Force
Majeure as defined in Section 9.1(a) has occurred.


9.2 Notice and Excuse of Performance.


(a) Following a Force Majeure event, if either Party believes that such event
will, or is reasonably likely to, adversely affect the performance of its
obligations under this Agreement, then as early as commercially practicable but
in no event later than two (2) Business Days after the initial occurrence of
such event and for contingency planning purposes, such Party shall provide
preliminary telephonic notice of the occurrence of a Force Majeure to the other
Party promptly followed by written notice on or before the tenth (10th) Business
Day after the initial occurrence of such event. Such written notice shall
specify the nature and, if known, cause of the Force Majeure, its anticipated
effect on the ability of such Party to perform obligations under this Agreement
and the estimated duration of any interruption in service or other adverse
effects resulting from such Force Majeure and shall be updated or supplemented
as necessary to keep the other Party advised of the effect and remedial measures
being undertaken to overcome the Force Majeure.


(b) To the extent either Party is prevented by Force Majeure from carrying out,
in whole or part, its obligations under this Agreement and such Party (the
"Claiming Party") gives notice and details of the Force Majeure to the other
Party as soon as practicable, then the Claiming Party shall be excused from the
performance of its obligations with respect to such obligations (other than the
obligation to make payments then due or becoming due with respect to performance
prior to the Force Majeure). The Claiming Party shall remedy the Force Majeure
with all reasonable dispatch. The non-Claiming Party shall not be required to
perform its obligations to the Claiming Party corresponding to the obligations
of the Claiming Party excused by Force Majeure.


10. DISPUTE RESOLUTION


In the event of any dispute, controversy or claim between the Parties arising
out of or relating to this Agreement (collectively, a "Dispute"), the Parties
shall attempt in the first instance to resolve such Dispute through friendly
consultations between the Parties. If such consultations do not result in a
resolution of the Dispute within fifteen (15) Days after notice of the Dispute
has been delivered to either Party, then such Dispute shall be referred to the
senior management of the Parties for resolution. If the Dispute has not been
resolved within fifteen (15) Days after such referral to the senior management
of the Parties, then either Party may pursue all of its remedies available
hereunder. The Parties agree to attempt to resolve all Disputes promptly,
equitably and in a good faith manner. In the event a dispute hereunder is
resolved pursuant to arbitration or judicial proceedings, the Party whose
position does not prevail in such proceedings shall reimburse all of the other
Party's third party costs (including reasonable attorney's fees) incurred to
prosecute or defend (as the case may be) such proceedings.


11. CONFIDENTIALITY


11.1 Nondisclosure. BECO and NEA each agree not to disclose to any Person and to
keep confidential, and to cause and instruct its Affiliates, officers,
directors, employees, partners and representatives not to disclose to any Person
and to keep confidential, any and all of the following non-public information
relating to the terms and provisions of this Agreement; any financial, pricing
or supply quantity information relating to the Contract Energy to be supplied by
NEA hereunder, the Facility or NEA and any information that is clearly marked or
identified as "Confidential". Notwithstanding the foregoing, any such
information may be disclosed: (a) to the extent required by applicable laws and
regulations or by any subpoena or similar legal process of any court or agency
of federal, state or local government so long as the receiving Party gives the
non-disclosing Party written notice at least three (3) Business Days prior to
such disclosure, if practicable; (b) to lenders and potential lenders to BECO or
to lenders to NEA or other Person(s) in connection with the implementation of
this Agreement and to financial advisors, rating agencies, and any other Persons
involved in the acquisition, marketing or sale or placement of such debt; (c) to
agents, trustees, advisors and accountants of the Parties or their Affiliates
involved in the financings described in clause (b) above, (d) to potential
assignees of BECO or NEA or other Persons in connection with such proposed
assignment and to financial advisors, rating agencies, and any other Persons
involved in the marketing, placement or rating of such assignment, (e) to
agents, trustees, advisors and accountants of the Parties or their Affiliates or
agents, trustees, advisors and accountants of Persons involved in the potential
assignment described in clause (d) above or (f) to the extent the non-disclosing
Party shall have consented in writing prior to any such disclosure.


11.2 Public Statements.  No public statement, press release or other voluntary
publication regarding this Agreement shall be made or issued without the prior
consent of the other Party, which consent shall not be unreasonably withheld.


12. INDEMNIFICATION AND INDEMNIFICATION PROCEDURES


12.1 Indemnification. Each Party ("Indemnifying Party") shall indemnify, defend
and hold the other Party ("Indemnified Party") and its partners, shareholders,
partners, directors, officers, employees and agents (including, but not limited
to, Affiliates and contractors and their employees), harmless from and against
all liabilities, damages, losses, penalties, claims, demands, suits and
proceedings of any nature whatsoever related to this Agreement suffered or
incurred by such Indemnified Party arising out of the Indemnifying Party's gross
negligence or willful misconduct (including, without limitation, any breach of
this Agreement resulting from gross negligence or willful misconduct). In the
event injury or damage results from the joint or concurrent grossly negligent or
willful misconduct of the Parties, each Party shall be liable under this
indemnification in proportion to its relative degree of fault. Such duty to
indemnify shall not apply to any claims which arise or are first asserted more
than two (2) years after the termination of this Agreement. Such indemnity shall
not include or compensate for indirect, punitive, exemplary, incidental or
consequential damages incurred by either Party.


12.2 Indemnification Procedures. Each Indemnified Party shall promptly notify
the Indemnifying Party of any claim in respect of which the Indemnified Party is
entitled to be indemnified under this Article 12. Such notice shall be given as
soon as is reasonably practicable after the Indemnified Party becomes aware of
each claim; provided, however, that failure to give prompt notice shall not
adversely affect any claim for indemnification hereunder except to the extent
the Indemnifying Party's ability to contest any claim by any third party is
materially adversely affected. The Indemnifying Party shall have the right, but
not the obligation, at its expense, to contest, defend, litigate and settle, and
to control the contest, defense, litigation and/or settlement of, any claim by
any third party alleged or asserted against any Indemnified Party arising out of
any matter in respect of which such Indemnified Party is entitled to be
indemnified hereunder. The Indemnifying Party shall promptly notify such
Indemnified Party of its intention to exercise such right set forth in the
immediately preceding sentence and shall reimburse the Indemnified Party for the
reasonable costs and expenses paid or incurred by it prior to the assumption of
such contest, defense or litigation by the Indemnifying Party. The Indemnifying
Party shall have the right to select legal counsel to defend a claim for which
the Indemnified Party is seeking indemnification pursuant to this Section 12.2,
subject to the consent of the Indemnified Party, which shall not be unreasonably
delayed or withheld. If the Indemnifying Party exercises such right in
accordance with the provisions of this Article 12 and any Indemnified Party
notifies the Indemnifying Party that it desires to retain separate counsel in
order to participate in or proceed independently with such contest, defense or
litigation, such Indemnified Party may do so at its own expense. If the
Indemnifying Party fails to exercise it rights set forth in the third sentence
of this Section 12.2, then the Indemnifying Party will reimburse the Indemnified
Party for its reasonable costs and expenses incurred in connection with the
contest, defense or litigation of such claim. No Indemnified Party shall settle
or compromise any claim in respect of which the Indemnified Party is entitled to
be indemnified under this Article 12 without the prior written consent of the
Indemnifying Party; provided, however, that such consent shall not be
unreasonably withheld by the Indemnifying Party.


13. ASSIGNMENT


13.1 Prohibition on Assignment. Except as provided in Section 13.2 hereof, this
Agreement may not be assigned by either Party without the prior written consent
of the other Party, which may not be unreasonably withheld. Any attempted or
purported assignment of this Agreement that is not expressly permitted pursuant
to Section 13.2 hereof shall be null and void and shall have no effect on or
with respect to the rights and obligations of the Parties hereunder.


13.2 Permitted Assignment.


(a) NEA shall have the right to assign all or any portion of its rights or
obligations under this Agreement without the consent of BECO solely for
financing purposes to existing and any future lenders secured, in whole or in
part, by interests in the Facility, NEA's contractual rights, or NEA or
Affiliates of NEA. Such assignment to lenders shall not operate to relieve NEA
of any duty or obligation under this Agreement. In connection with the exercise
of remedies under the security documents relating to such financing(s), the
lender(s) or trustee(s) shall be entitled to assign this Agreement to any
third-party transferee designated by such lender(s) or trustee(s), provided that
BECO determines, in BECO's reasonable discretion, that such proposed transferee
or assignee is qualified and capable to satisfy NEA's obligations hereunder.


(b) BECO shall have the right to assign this Agreement in connection with a BECO
Reorganization Event to any assignee without the consent of NEA so long as
(i) the proposed assignee serves load in NEPOOL and (ii) the proposed assignee's
credit rating as established by Moody's or S&P is equal to or better than that
of BECO at the time of the proposed assignment (provided, that any such rating
that is on "watch" for downgrading shall not satisfy the credit rating criteria
described in clause (ii)).


(c) If either Party assigns this Agreement as provided in this Section 13.2,
then such Party shall cause to be delivered to the other Party an assumption
agreement (in form and substance reasonably satisfactory to the non-assigning
Party) of all of the obligations of the assigning Party hereunder by such
assignee.


(d) An assignment of this Agreement pursuant to this Section 13.2 shall not
release or discharge the assignor from its obligations hereunder unless the
assignee executes a written assumption agreement in accordance with
Section 13.2(c) hereof.


14. NOTICES


Any notice or communication given pursuant hereto shall be in writing and
(1) delivered personally (personally delivered notices shall be deemed given
upon written acknowledgment of receipt after delivery to the address specified
or upon refusal of receipt); (2) mailed by registered or certified mail, postage
prepaid (mailed notices shall be deemed given on the actual date of delivery, as
set forth in the return receipt, or upon refusal of receipt); (3) e-mailed
(e-mailed notices shall be deemed given upon actual receipt) or (4) delivered in
full by telecopy (telecopied notices shall be deemed given upon actual receipt),
in either case addressed or telecopied as follows or to such other addresses or
telecopy numbers as may hereafter be designed by either Party to the other in
writing:


If to BECO:

Boston Edison Company
One NSTAR Way, NE 220
Westwood, MA 02090-9230
Attention: Ellen K. Angley, Vice President, Energy Supply and Transmission
Facsimile: (781) 441-8078


Copy to:

Legal Department
NSTAR Electric & Gas Corporation
800 Boylston Street
Boston, Ma 02109
Attention: T.N. Cronin, Assistant General Counsel
Facsimile: (617) 424-2733


If to NEA:

Northeast Energy Associates, A Limited Partnership
c/o Northeast Energy LP
c/o ESI Northeast Energy GP, Inc.
Its Administrative General Partner
700 Universe Blvd.
P.O. Box 14000
Juno Beach, FL 33408
Attention: Business Manager
Facsimile: 561-304-5161


With a copy to:

Tractebel Power, Inc.
1990 Post Oak Blvd
Suite 1900
Houston, TX 77056
Attention: General Counsel
Facsimile: 713-636-1858


15. WAIVER AND MODIFICATION


This Agreement may be amended and its provisions and the effects thereof waived
only by a writing executed by the Parties, and no subsequent conduct of any
Party or course of dealings between the Parties shall effect or be deemed to
effect any such amendment or waiver. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provision
hereof (whether or not similar), nor shall such waiver constitute a continuing
waiver unless otherwise expressly provided. The failure of either Party to
enforce any provision of this Agreement shall not be construed as a waiver of or
acquiescence in or to such provision.


16. INTERPRETATION


16.1 Choice of Law. Interpretation and performance of this Agreement shall be in
accordance with, and shall be controlled by, the laws of the Commonwealth of
Massachusetts (without regard to its principles of conflicts of law).


16.2 Headings. Article and Section headings are for convenience only and shall
not affect the interpretation of this Agreement. References to articles,
sections and appendices, and schedules are, unless the context otherwise
requires, references to articles, sections, appendices, and schedules of this
Agreement. The words "hereof" and "hereunder" shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.


17. COUNTERPARTS


Any number of counterparts of this Agreement may be executed, and each shall
have the same force and effect as an original.


18. NO DUTY TO THIRD PARTIES


Except as provided in any consent to assignment of this Agreement, nothing in
this Agreement nor any action taken hereunder shall be construed to create any
duty, liability or standard of care to any Person not a Party to this Agreement.


19. SEVERABILITY


If any term or provision of this Agreement or the interpretation or application
of any term or provision to any prior circumstance is held to be unenforceable,
illegal or invalid by a court or agency of competent jurisdiction, the remainder
of this Agreement and the interpretation or application of all other terms or
provisions to Persons or circumstances other than those which are unenforceable,
illegal or invalid shall not be affected thereby, and each term and provision
shall be valid and be enforced to the fullest extent permitted by law.


20. ENTIRE AGREEMENT


Upon the Effective Date, this Agreement, together with the agreements executed
or delivered on the Effective Date in connection herewith, shall constitute the
entire agreement and understanding between the Parties hereto and shall
supersede all prior agreements including, without limitation, the Existing NEA A
PPA and understandings relating to the subject matter hereof.


21. CHANGE IN LAW OR MARKET STRUCTURE


The Parties acknowledge that this Agreement is based on the Laws, ISO Policies
and market structure in effect as of the Agreement Date. In the event of a
Change in Law or Market Structure, the Parties shall make such amendments to
this Agreement as are necessary to accommodate such Change in Law or Market
Structure, provided that any such amendments shall preserve the economic and
business arrangements embodied or referenced in this Agreement.



 

 

 

IN WITNESS WHEREOF, each of BECO and NEA has caused this Agreement to be duly
executed on its behalf as of the date first above written.




Boston Edison Company

 




By:




ELLEN K. ANGLEY

 








Name:

Title:


Ellen K. Angley

VP Energy Supply & Transmission

         




NORTHEAST ENERGY ASSOCIATES,
A LIMITED PARTNERSHIP

 


By Northeast Energy LP
Its General Partner

 


By ESI Northeast Energy GP Inc.
Its Administrative General Partner

 




By:




NATHAN E. HANSON

 







 

Authorized Representative

   

Nathan E. Hanson

 



EXHIBIT A



to
AMENDED AND RESTATED
POWER PURCHASE AGREEMENT



EXISTING AGREEMENT


NEA-A PPA between BECO and NEA executed on April 1, 1986, as amended.



 

 

SCHEDULE 3.3
to
AMENDED AND RESTATED
POWER PURCHASE AGREEMENT



DELIVERY SCHEDULE FOR CONTRACT ENERGY

     







Month

MWh/h

 







January

150.0000

 

February

150.0000

 

March

140.0000

 

Apri

140.0000

 

May

100.0000

 

June

120.0000

 

July

130.0000

 

August

130.0000

 

September

130.0000

 

October

130.0000

 

Novembe

110.0000

 

December

140.0000

 



 

 

SCHEDULE 4.1(a)
to
AMENDED AND RESTATED
POWER PURCHASE AGREEMENT

 

Month
Ending

No. of
Days

MWh/hr
BECO A

MWhs
BECO A

Monthly Support
Payment Price
($/MWh)
BECO A

             

04/30/04

30

140.0000

100,800.0000

29.4643

 

05/31/04

31

100.0000

74,400.0000

39.9194

 

06/30/04

30

120.0000

86,400.0000

34.3750

 

07/31/04

31

130.0000

96,720.0000

30.7072

 

08/31/04

31

130.0000

96,720.0000

30.7072

 

09/30/04

30

130.0000

93,600.0000

31.7308

 

10/31/04

31

130.0000

96,720.0000

30.7072

 

11/30/04

30

110.0000

79,200.0000

37.5000

 

12/31/04

31

140.0000

104,160.0000

28.5138

 

01/31/05

31

150.0000

111,600.0000

19.2652

 

02/28/05

28

150.0000

100,800.0000

21.3294

 

03/31/05

31

140.0000

104,160.0000

20.6413

 

04/30/05

30

140.0000

100,800.0000

21.3294

 

05/31/05

31

100.0000

74,400.0000

28.8978

 

06/30/05

30

120.0000

86,400.0000

24.8843

 

07/31/05

31

130.0000

96,720.0000

22.2291

 

08/31/05

31

130.0000

96,720.0000

22.2291

 

09/30/05

30

130.0000

93,600.0000

22.9701

 

10/31/05

31

130.0000

96,720.0000

22.2291

 

11/30/05

30

110.0000

79,200.0000

27.1465

 

12/31/05

31

140.0000

104,160.0000

20.6413

 

01/31/06

31

150.0000

111,600.0000

20.4301

 

02/28/06

28

150.0000

100,800.0000

22.6190

 

03/31/06

31

140.0000

104,160.0000

21.8894

 

04/30/06

30

140.0000

100,800.0000

22.6190

 

05/31/06

31

100.0000

74,400.0000

30.6452

 

06/30/06

30

120.0000

86,400.0000

26.3889

 

07/31/06

31

130.0000

96,720.0000

23.5732

 

08/31/06

31

130.0000

96,720.0000

23.5732

 

09/30/06

30

130.0000

93,600.0000

24.3590

 

10/31/06

31

130.0000

96,720.0000

23.5732

 

11/30/06

30

110.0000

79,200.0000

28.7879

 

12/31/06

31

140.0000

104,160.0000

21.8894

 

01/31/07

31

150.0000

111,600.0000

21.6846

 

02/28/07

28

150.0000

100,800.0000

24.0079

 

03/31/07

31

140.0000

104,160.0000

23.2335

 

04/30/07

30

140.0000

100,800.0000

24.0079

 

05/31/07

31

100.0000

74,400.0000

32.5269

 

06/30/07

30

120.0000

86,400.0000

28.0093

 

07/31/07

31

130.0000

96,720.0000

25.0207

 

08/31/07

31

130.0000

96,720.0000

25.0207

 

09/30/07

30

130.0000

93,600.0000

25.8547

 

10/31/07

31

130.0000

96,720.0000

25.0207

 

11/30/07

30

110.0000

79,200.0000

30.5556

 

12/31/07

31

140.0000

104,160.0000

23.2335

 

01/31/08

31

150.0000

111,600.0000

18.8172

 

02/29/08

29

150.0000

104,400.0000

20.1149

 

03/31/08

31

140.0000

104,160.0000

20.1613

 

04/30/08

30

140.0000

100,800.0000

20.8333

 

05/31/08

31

100.0000

74,400.0000

28.2258

 

06/30/08

30

120.0000

86,400.0000

24.3056

 



 

 

Month
Ending

No. of
Days

MWh/hr
BECO A

MWhs
BECO A

Monthly Support
Payment Price
($/MWh)
BECO A

             

07/31/08

31

130.0000

96,720.0000

21.7122

 

08/31/08

31

130.0000

96,720.0000

21.7122

 

09/30/08

30

130.0000

93,600.0000

22.4359

 

10/31/08

31

130.0000

96,720.0000

21.7122

 

11/30/08

30

110.0000

79,200.0000

26.5152

 

12/31/08

31

140.0000

104,160.0000

20.1613

 

01/31/09

31

150.0000

111,600.0000

15.9498

 

02/28/09

28

150.0000

100,800.0000

17.6587

 

03/31/09

31

140.0000

104,160.0000

17.0891

 

04/30/09

30

140.0000

100,800.0000

17.6587

 

05/31/09

31

100.0000

74,400.0000

23.9247

 

06/30/09

30

120.0000

86,400.0000

20.6019

 

07/31/09

31

130.0000

96,720.0000

18.4036

 

08/31/09

31

130.0000

96,720.0000

18.4036

 

09/30/09

30

130.0000

93,600.0000

19.0171

 

10/31/09

31

130.0000

96,720.0000

18.4036

 

11/30/09

30

110.0000

79,200.0000

22.4747

 

12/31/09

31

140.0000

104,160.0000

17.0891

 

01/31/10

31

150.0000

111,600.0000

13.1720

 

02/28/10

28

150.0000

100,800.0000

14.5833

 

03/31/10

31

140.0000

104,160.0000

14.1129

 

04/30/10

30

140.0000

100,800.0000

14.5833

 

05/31/10

31

100.0000

74,400.0000

19.7581

 

06/30/10

30

120.0000

86,400.0000

17.0139

 

07/31/10

31

130.0000

96,720.0000

15.1985

 

08/31/10

31

130.0000

96,720.0000

15.1985

 

09/30/10

30

130.0000

93,600.0000

15.7051

 

10/31/10

31

130.0000

96,720.0000

15.1985

 

11/30/10

30

110.0000

79,200.0000

18.5606

 

12/31/10

31

140.0000

104,160.0000

14.1129

 

01/31/11

31

150.0000

111,600.0000

10.2151

 

02/28/11

28

150.0000

100,800.0000

11.3095

 

03/31/11

31

140.0000

104,160.0000

10.9447

 

04/30/11

30

140.0000

100,800.0000

11.3095

 

05/31/11

31

100.0000

74,400.0000

15.3226

 

06/30/11

30

120.0000

86,400.0000

13.1944

 

07/31/11

31

130.0000

96,720.0000

11.7866

 

08/31/11

31

130.0000

96,720.0000

11.7866

 

09/30/11

30

130.0000

93,600.0000

12.1795

 

10/31/11

31

130.0000

96,720.0000

11.7866

 

11/30/11

30

110.0000

79,200.0000

14.3939

 

12/31/11

31

140.0000

104,160.0000

10.9447

 

01/31/12

31

150.0000

111,600.0000

5.3763

 

02/29/12

29

150.0000

104,400.0000

5.7471

 

03/31/12

31

140.0000

104,160.0000

5.7604

 

04/30/12

30

140.0000

100,800.0000

5.9524

 

05/31/12

31

100.0000

74,400.0000

8.0645

 

06/30/12

30

120.0000

86,400.0000

6.9444

 

07/31/12

31

130.0000

96,720.0000

6.2035

 

08/31/12

31

130.0000

96,720.0000

6.2035

 

09/30/12

30

130.0000

93,600.0000

6.4103

 



 

 

Month
Ending

No. of
Days

MWh/hr
BECO A

MWhs
BECO A

Monthly Support
Payment Price
($/MWh)
BECO A

             

10/31/12

31

130.0000

96,720.0000

6.2035

 

11/30/12

30

110.0000

79,200.0000

7.5758

 

12/31/12

31

140.0000

104,160.0000

5.7604

 

01/31/13

31

150.0000

111,600.0000

1.6129

 

02/28/13

28

150.0000

100,800.0000

1.7857

 

03/31/13

31

140.0000

104,160.0000

1.7281

 

04/30/13

30

140.0000

100,800.0000

1.7857

 

05/31/13

31

100.0000

74,400.0000

2.4194

 

06/30/13

30

120.0000

86,400.0000

2.0833

 

07/31/13

31

130.0000

96,720.0000

1.8610

 

08/31/13

31

130.0000

96,720.0000

1.8610

 

09/30/13

30

130.0000

93,600.0000

1.9231

 

10/31/13

31

130.0000

96,720.0000

1.8610

 

11/30/13

30

110.0000

79,200.0000

2.2727

 

12/31/13

31

140.0000

104,160.0000

1.7281

 

01/31/14

31

150.0000

111,600.0000

1.8817

 

02/28/14

28

150.0000

100,800.0000

2.0833

 

03/31/14

31

140.0000

104,160.0000

2.0161

 

04/30/14

30

140.0000

100,800.0000

2.0833

 

05/31/14

31

100.0000

74,400.0000

2.8226

 

06/30/14

30

120.0000

86,400.0000

2.4306

 

07/31/14

31

130.0000

96,720.0000

2.1712

 

08/31/14

31

130.0000

96,720.0000

2.1712

 

09/30/14

30

130.0000

93,600.0000

2.2436

 

10/31/14

31

130.0000

96,720.0000

2.1712

 

11/30/14

30

110.0000

79,200.0000

2.6515

 

12/31/14

31

140.0000

104,160.0000

2.0161

 

01/31/15

31

150.0000

111,600.0000

1.8817

 

02/28/15

28

150.0000

100,800.0000

2.0833

 

03/31/15

31

140.0000

104,160.0000

2.0161

 

04/30/15

30

140.0000

100,800.0000

2.0833

 

05/31/15

31

100.0000

74,400.0000

2.8226

 

06/30/15

30

120.0000

86,400.0000

2.4306

 

07/31/15

31

130.0000

96,720.0000

2.1712

 

08/31/15

31

130.0000

96,720.0000

2.1712

 

09/30/15

30

130.0000

93,600.0000

2.2436

 

10/31/15

31

130.0000

96,720.0000

2.1712

 

11/30/15

30

110.0000

79,200.0000

2.6515

 

12/31/15

31

140.0000

104,160.0000

2.0161

 

01/31/16

31

150.0000

111,600.0000

(3.4946

)

02/29/16

29

150.0000

104,400.0000

(3.7356

)

03/31/16

31

140.0000

104,160.0000

(3.7442

)

04/30/16

30

140.0000

100,800.0000

(3.8690

)

05/31/16

31

100.0000

74,400.0000

(5.2419

)

06/30/16

30

120.0000

86,400.0000

(4.5139

)

07/31/16

31

130.0000

96,720.0000

(4.0323

)

08/31/16

31

130.0000

96,720.0000

(4.0323

)

09/30/16

15

130.0000

46,800.0000

(4.1667

)



 

 

SCHEDULE 4.1(c)
to
AMENDED AND RESTATED
POWER PURCHASE AGREEMENT



LIST OF APPROVED CAPACITY BUYERS



Constellation Power Source, Inc.
J Aron & Company
Morgan Stanley Group Capital
PP&L Energy Plus, LLC
PSE&G Energy Resources & Trading, LLC
Select Energy, Inc.
Sempra Energy Trading Corp.
TransCanada Power Marketing Ltd.



 

 

SCHEDULE 5(a)
to
AMENDED AND RESTATED
POWER PURCHASE AGREEMENT



ENERGY BANK PROVISIONS



 

 

SCHEDULE 5(b)
to
AMENDED AND RESTATED
POWER PURCHASE AGREEMENT



ENERGY BANK BALANCE AND AMORTIZATION SCHEDULE

   

Days

MWh/hr

MWhs

Contractual
$/kWh
Difference

Prior Month
Ending Balance

Forecasted
Difference

Interest
Calculation

Current Month
Ending Balance

Monthly
Amortization

























                       

Apr-04

30

144.5911

104,105.6

(0.03369

)

96,372,875.14

(3,507,317.66

)

873,783.95

93,739,341.43

2,633,533.71

May-04

31

42.6573

31,737.0

(0.03369

)

93,739,341.43

(1,069,219.53

)

849,906.49

93,520,028.39

219,313.04

Jun-04

30

131.6134

94,761.6

(0.03369

)

93,520,028,39

(3,192,518.30

)

847,918.04

91,175,428.13

2,344,600.26

Jul-04

31

128.3207

95,470.6

(0.03369

)

91,175,428.13

(3,216,404.51

)

826,660.25

88,785,683.87

2,389,744.26

Aug-04

31

129.2221

96,141.2

(0.03369

)

88,785,683.87

(3,238,997.03

)

804,993.16

86,351,680.00

2,434,003.87

Sep-04

30

120.2033

86,546.4

(0.03369

)

86,351,680.00

(2,915,748.22

)

782,924.78

84,218,856.56

2,132,823.44

Oct-04

31

113.9548

84,782.4

(0.03369

)

84,218,856.56

(2,856,319.06

)

763,587.11

82,126,124.61

2,092,731.95

Nov-04

30

129.2654

93,071.1

(0.03369

)

82,126,124.61

(3,135,565.36

)

744,612.93

79,735,172.18

2,390,952.43

Dec-04

31

146.2024

108,774.6

(0.03369

)

79,735,172.18

(3,664,616.27

)

722,934.89

76,793,490.80

2,941,681.38

Jan-05

31

150.0358

111,626.6

(0.03729

)

76,793,490.80

(4,162,555.91

)

696,263.54

73,327,198.43

3,466,292.37

Feb-05

28

147.9324

99,410.6

(0.03729

)

73,327,198.43

(3,707,021.27

)

664,835.71

70,285,012.87

3,042,185.56

Mar-05

31

144.8293

107,753.0

(0.03729

)

70,285,012.87

(4,018,109.37

)

637,253.13

66,904,156.63

3,380,856.24

Apr-05

30

140.0000

100,800.0

(0.03729

)

66,904,156.63

(3,758,832.00

)

606,599.92

63,751,924.55

3,152,232.08

May-05

31

100.0000

74,400.0

(0.03729

)

63,751,924.55

(2,774,376.00

)

578,019.57

61,555,568.12

2,196,356.43

Jun-05

30

120.0000

86,400.0

(0.03729

)

61,555,568.12

(3,221,856.00

)

558,105.87

58,891,817.99

2,663,750.13

Jul-05

31

130.0000

96,720.0

(0.03729

)

58,891,817.99

(3,606,688.80

)

533,954.45

55,819,083.64

3,072,734.35

Aug-05

31

130.0000

96,720.0

(0.03729

)

55,819,083.64

(3,606,688.80

)

506,094.89

52,718,489.73

3,100,593.91

Sep-05

30

130.0000

93,600.0

(0.03729

)

52,718,489.73

(3,490,344.00

)

477,982.73

49,706,128.46

3,012,361.27

Oct-05

31

130.0000

96,720.0

(0.03729

)

49,706,128.46

(3,606,688.80

)

450,670.55

46,550,110.21

3,156,018.25

Nov-05

30

110.0000

79,200.0

(0.03729

)

46,550,110.21

(2,953,368.00

)

422,055.88

44,018,798.09

2,531,312.12

Dec-05

31

140.0000

104,160.0

(0.03729

)

44,018,798.09

(3,884,126.40

)

399,105.24

40,533,776.93

3,485,021.16

Jan-06

31

150.0000

111,600.0

(0.03486

)

40,533,776.93

(3,890,376.00

)

367,507.60

37,010,908.53

3,522,868.40

Feb-06

28

150.0000

100,800.0

(0.03486

)

37,010,908.53

(3,513,888.00

)

335,566.80

33,832,587.33

3,178,321.20

Mar-06

31

140.0000

104,160.0

(0.03486

)

33,832,587.33

(3,631,017.60

)

306,749.92

30,508,319.65

3,324,267.68

Apr-06

30

140.0000

100,800.0

(0.03486

)

30,508,319.65

(3,513,888.00

)

276,609.78

27,271,041.43

3,237,278.22

May-06

31

100.0000

74,400.0

(0.03486

)

27,271,041.43

(2,593,584.00

)

247,258.35

24,924,715.78

2,346,325.65

Jun-06

30

120.0000

86,400.0

(0.03486

)

24,924,715.78

(3,011,904.00

)

225,984.92

22,138,796.70

2,785,919.08

Jul-06

31

130.0000

96,720.0

(0.03486

)

22,138,796.70

(3,371,659.20

)

200,725.83

18,967,863.33

3,170,933.37

Aug-06

31

130.0000

96,720.0

(0.03486

)

18,967,863.33

(3,371,659.20

)

171,975.93

15,768,180.06

3,199,683.27

Sep-06

30

130.0000

93,600.0

(0.03486

)

15,768,180.06

(3,262,896.00

)

142,965.36

12,648,249.42

3,119,930.64

Oct-06

31

130.0000

96,720.0

(0.03486

)

12,648,249.42

(3,371,659.20

)

114,677.88

9,391,268.10

3,256,981.32

Nov-06

30

110.0000

79,200.0

(0.03486

)

9,391,268.10

(2,760,912.00

)

85,147.81

6,715,503.91

2,675,764.19

Dec-06

31

140.0000

104,160.0

(0.03486

)

6,715,503.91

(3,631,017.60

)

60,887.46

3,145,373.77

3,570,130.14

Jan-07

31

150.0000

111,600.0

(0.03491

)

3,145,373.77

(3,895,956.00

)

28,518.16

0.00

3,145,373.77

Feb-07

28

150.0000

0.0

0.00000

 

0.00

0.00

 

0.00

0.00

0.00

Mar-07

31

140.0000

0.0

0.00000

 

0.00

0.00

 

0.00

0.00

0.00



 

 

SCHEDULE 6.2(g)
to
AMENDED AND RESTATED
POWER PURCHASE AGREEMENT



MONTAUP PPA AMENDMENTS OR MODIFICATIONS



First Amendment dated as of June 28, 1989
Agreement dated May 11, 1992
Agreement dated December 18, 2001
Agreement dated March 31, 2003



 

 

AMENDED AND RESTATED POWER PURCHASE AGREEMENT



THIS AMENDED AND RESTATED POWER PURCHASE AGREEMENT (the "Agreement") is entered
into as of August 19, 2004 (the "Agreement Date"), by and between Boston Edison
Company, a Massachusetts corporation ("BECO") and Northeast Energy Associates
Limited Partnership, a Massachusetts limited partnership ("NEA"). BECO and NEA
are individually referred to herein as a "Party" and are collectively referred
to herein as the "Parties".


WHEREAS, NEA owns a nominal 300 MW natural gas-fired electricity and steam
generating plant located in Bellingham, Massachusetts (the "Facility");


WHEREAS

, BECO and NEA are parties to a certain Power Purchase Agreement dated
January 28, 1988, as amended to date (the "Existing NEA B PPA"), pursuant to
which BECO purchases from NEA a portion of the Facility's capacity and
associated energy;


WHEREAS

, BECO and NEA desire to amend and restate the Existing NEA B PPA as provided
for herein; and


WHEREAS

, such amendment and restatement of the Existing NEA B PPA is consistent with
BECO's invitation, dated October 17, 2003, to submit proposals regarding the
transfer of entitlements to certain power purchase agreements and NEA's
response, dated December 3, 2003, related to the restructuring of four (4) power
purchase agreements (including the Existing NEA B PPA) existing between NEA and
each of BECO and Commonwealth Electric Company ("CECO") (the four (4) existing
agreements, the "Existing Agreements", are set forth at Exhibit A).


NOW, THEREFORE

, in consideration of the premises and of the mutual agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:



1. DEFINITIONS


In addition to terms defined in the recitals hereto, the following terms shall
have the meanings set forth below.


"Affiliate" shall mean, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries' controls, is
controlled by, or is under common control with, such first Person. As used in
this definition, "control" means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.


"Agreement" shall have the meaning set forth in the first paragraph of this
Agreement.


"Agreement Date" shall have the meaning set forth in the first paragraph of this
Agreement.


"Approved Capacity Buyer" shall mean any of the Persons set forth on
Schedule 4.1(c) hereto.


"BECO Reorganization Event" shall mean (a) any consolidation, merger or other
form of combination of BECO with any other Person, (b) the acquisition of a
majority of the outstanding shares of BECO by any Person or (c) the sale,
conveyance, lease, transfer or other disposition, in one transaction or a series
of related transactions, including without limitation the transfer or "spin-off"
of shares of a subsidiary (collectively, a "Transfer"), affecting all or
substantially all of the assets of BECO existing on the Agreement Date or
hereafter acquired. For purposes of this definition, the transfer, sale or other
disposition of all or substantially all of the transmission and/or distribution
assets of BECO, will, in either case, constitute a "BECO Reorganization Event."


"BECO Termination Payment" shall mean, with respect to this Agreement and NEA,
an amount payable by BECO to NEA equal to the sum of the Losses (net of Gains)
and Costs, expressed in U.S. Dollars, which NEA incurs as a result of the
termination of this Agreement pursuant to Section 8.2 (a)(i) hereof.


"Business Day" shall mean any day that is not a Saturday, Sunday, or NERC
Holiday.




"Capacity" shall mean "Unforced Capacity" as presently defined in the NEPOOL
Manual for Definitions and Abbreviations (and, throughout the Term, any
successor product thereto).


"Capacity Payment" with respect to any given time period, shall mean the product
of (a) the Capacity Price and (b) Capacity Requirement, for such period.


"Capacity Price" with respect to any month, shall mean (a) the Negotiated
Capacity Price or (b) in the event that the Parties fail to agree upon a
Negotiated Capacity Price on or before the Contract UCAP Transfer Deadline, the
price for UCAP for such month established pursuant to the next UCAP Monthly
Supply Auction; provided, however, if no price for UCAP is established in the
next UCAP Monthly Supply Auction, the price to be used is that established
pursuant to the last UCAP Monthly Supply Auction in which UCAP was transacted.


"Capacity Receipt Shortfall" shall have the meaning set forth in Section 3.8(c)
hereof.




"Capacity Replacement Damages" shall have the meaning ascribed thereto in
Section 3.8(b) herein.




"Capacity Replacement Price" with respect to any portion of the Capacity
Requirement that NEA fails to deliver to BECO hereunder, shall mean (a) the
price at which BECO, acting in a commercially reasonable manner, purchases
Capacity in lieu of such portion of the Capacity Requirement, plus transaction
and other administrative costs reasonably incurred by BECO in purchasing such
Capacity, or (b) to the extent BECO has not purchased Capacity in lieu of such
portion of the Capacity Requirement, the market price for such portion of the
Capacity Requirement determined in a commercially reasonable manner.


"Capacity Requirement," shall mean for the applicable month, for so long as NEA
is the owner of the Facility during the Term hereof, the lesser of (a) 60 MW or
(b) 30% of the Capacity recognized by the ISO as attributable to the Facility.
Upon the sale, assignment or transfer by NEA of its interest in the Facility
during the Term hereof, Capacity Requirement shall be fixed at the Capacity
Requirement in effect on the date immediately prior to such sale, assignment or
transfer.


"Capacity Resale Damages" shall have the meaning ascribed thereto in
Section 3.8(c) herein.


"Capacity Resale Price" with respect to any portion of the Capacity Requirement
that BECO fails to accept delivery from NEA hereunder, shall mean (a) the price
at which NEA, acting in a commercially reasonable manner, re-sells Capacity in
lieu of such portion of the Capacity Requirement, less transaction and other
administrative costs reasonably incurred by NEA in selling such Capacity or
(b) to the extent NEA has not sold Capacity in lieu of such portion of the
Capacity Requirement, the market price for such portion of the Capacity
Requirement determined in a commercially reasonable manner.


"Capacity Supply Shortfall" shall have the meaning set forth in Section 3.8(b)
hereof.




"Change in Law or Market Structure" shall mean any of the following events that
has a material adverse economic effect on one or both of the Parties: (a) the
adoption, promulgation, modification, repeal or reinterpretation by any
Governmental Entity of any Law which (or the effects of which) amends or
conflicts with the Laws established or in effect as of the Agreement Date,
(b) the adoption, promulgation, modification, repeal or reinterpretation by ISO
of the ISO Policies which (or the effect of which) amends or conflicts with the
ISO Policies established or in effect as of the Agreement Date or (c) the
adoption or promulgation of a market structure that differs from the market
structure reflected in the ISO Policies established or in effect as of the
Agreement Date. For avoidance of doubt, a Change in Law or Market Structure
shall include any event described in clauses (a), (b) or (c) above that results
in BECO not being able to sell the Contract Energy purchased hereunder at a
price greater than or equal to the Energy Payment prices (excluding the Support
Payment) paid to NEA hereunder.


"Claiming Party" shall have the meaning set forth in Section 9.2(b) hereof.


"Contract Energy" shall have the meaning set forth in Section 3.1 hereof.


"Contract UCAP Transfer Deadline" with respect to any month, shall mean 5 PM
Eastern Prevailing Time on the Business Day preceding the day by which final
bids into the NEPOOL ISO Supply Auction must be submitted to be considered
timely under the NEPOOL Practices and Market Rules and Procedures governing
suppliers' participation in the UCAP Monthly Supply Auction.




"Costs" shall mean brokerage fees, commissions and other similar third party
transaction costs and expenses reasonably incurred in terminating this
Agreement; and all reasonable attorneys' fees and expenses incurred in
connection with the termination of this Agreement.


"Cover Damages" shall have the meaning set forth in Section 3.6 hereof.


"Credit Support" shall have the meaning set forth in Section 8.2(a)(i)(B)
hereof.


"Day-Ahead Energy Market" or "DAM" shall have the meaning as set forth in the
NEPOOL Manual for Definitions and Abbreviations.


"Delivery Point" shall mean the Facility Bus; provided, however, that (a) if a
LMP is not established for a node at the Facility Bus, or during periods of
Force Majeure, NEA may deliver Contract Energy to an alternate node within the
ISO control area that has a published LMP price and (b) NEA may deliver to any
other delivery point mutually agreed to by the Parties.


"Delivery Shortfall" shall have the meaning set forth in Section 3.6 hereof.




"DTE" shall mean the Massachusetts Department of Telecommunications and Energy
or its successor state regulatory agency.


"Eastern Prevailing Time" shall mean either Eastern Standard Time or Eastern
Daylight Savings Time, as in effect from time to time.


"Effective Date" shall have the meaning set forth in Section 2.1 hereof.


"Energy Bank" shall mean that certain account described in Article 9A of the
Existing NEA PPA.


"Energy Payment" shall have the meaning set forth in Section 4.1(a)(i) hereof.


"Event of Default" shall have the meaning set forth in Section 8.1 hereof.


"Existing Agreements" shall have the meaning set forth in the Recitals.


"Execution Agreement" shall mean the Execution Agreement by and among NEA,
Commonwealth Electric Company and BECO dated as of August 19, 2004.


"Existing NEA B PPA" shall have the meaning set forth in the Recitals.


"Facility" shall have the meaning set forth in the Recitals.


"Facility Bus" shall mean the point of interconnection between the Facility and
the NEPOOL transmission system, which as of the Agreement Date is the
UN.Bellinghm 13.2 NEA bus.


"FERC" shall mean the United States Federal Energy Regulatory Commission, and
shall include its successors.


"Force Majeure" shall have the meaning set forth in Section 9.1(a) hereof.




"Gains" shall mean an amount equal to the present value, at an eight point one
percent (8.1%) discount rate, of the economic benefit, if any (exclusive of
Costs) resulting from the termination of this Agreement, determined in a
commercially reasonable manner.




"Governmental Entity" shall mean any federal, state or local governmental
agency, authority, department, instrumentality or regulatory body, and any court
or tribunal, with jurisdiction over NEA, BECO or the Facility.


"IBT Containers" shall have the meaning as set forth in Section 3.3(a) hereof.


"Indemnified Party" shall have the meaning set forth in Section 12.1 hereof.


"Indemnifying Party" shall have the meaning set forth in Section 12.1 hereof.


"Internal Bilateral Transaction" shall have the meaning as set forth in the
NEPOOL Manual for Definitions and Abbreviations.


"ISO" or ISO-NE" shall mean the ISO New England, Inc., the independent system
operator established in accordance with the NEPOOL Agreement, or its successor.


"ISO Policies" shall mean the Market Rules and Procedures, NEPOOL Agreement,
NEPOOL Manual for Definitions and Abbreviations and NEPOOL Practices.


"ISO Settlement Market System" shall have the meaning as set forth in the NEPOOL
Manual for Definitions and Abbreviations.


"ISO UCAP Transfer Deadline" with respect to any month, shall mean the latest
date upon which Capacity for that month may be transferred under an Internal
Bilateral Transaction in accordance with ISO rules.


"Late Payment Rate" shall have the meaning set forth in Section 4.3 hereof.




"Law" shall mean all federal, state and local statutes, regulations, rules,
orders, executive orders, decrees, policies, judicial decisions and
notifications.


"Lead Participant" shall have the meaning as set forth in the NEPOOL Manual for
Definitions and Abbreviations.




"LMP" shall mean, for any ISO nodal point for any hour on any day, the "Day
Ahead LMP" or "Real Time LMP" ($/MWh) at such ISO nodal point calculated in
accordance with Section 2 of Market Rule 1, as reported on the ISO website at
www.iso-ne.com on the "Data & Reports" page, "Hourly Markets Data" subpage and
"Selectable Hourly LMP Data" category, for such nodal point on such date and
time. If such price should ever cease to be published, then the LMP shall be a
regularly published comparable substitute price, as agreed to by the Parties in
writing.




"Losses" shall mean, with respect to any Party, an amount equal to the present
value, at an eight point one percent (8.1%) discount rate, of the economic loss
to it, if any (exclusive of Costs), resulting from termination of this
Agreement, determined in a commercially reasonable manner.


"Market Rules and Procedures" shall mean the Market Rules, Manuals and
Procedures adopted by the ISO and/or members of NEPOOL, as may be amended from
time to time, and as administered by the ISO to govern the operation of the
NEPOOL markets, and any applicable successor rules, manuals and procedures.


"Moody's" shall mean Moody's Investors Service, Inc., and any successor thereto.


"MW" shall mean a megawatt.


"MWh" shall mean a megawatt-hour (one MWh shall equal 1,000 kWh).




"NEA Termination Payment" shall mean, with respect to this Agreement and BECO,
an amount payable by NEA to BECO equal to the Losses (net of Gains) and Costs,
expressed in U.S. Dollars, which BECO incurs as a result of the termination of
this Agreement pursuant to Section 8.2(a)(ii) hereof.


"Negotiated Capacity Price" shall mean the price for Capacity as agreed to by
the Parties pursuant to Section 4.1(b) herein.




"NEPOOL" shall mean the New England Power Pool, or its successor.




"NEPOOL Agreement" shall mean that certain Restated New England Power Pool
Agreement, as restated by an amendment dated as of December 1, 1996, as amended
and restated from time to time, and any applicable successor agreement.




"NEPOOL ISO Supply Auction" shall mean the auction currently defined as the
"Supply Auction" in the Market Rules and Procedures, or any successor to such
auction.




"NEPOOL Manual for Definitions and Abbreviations" shall mean that certain Manual
for Definitions and Abbreviations prepared by ISO-NE, as may be amended from
time to time, and any applicable successor manual.


"NEPOOL Practices" shall mean the NEPOOL practices and procedures for delivery
and transmission of electricity and capacity and capacity testing in effect from
time to time and shall include, without limitation, applicable requirements of
the NEPOOL Agreement, and any applicable successor practices and procedures.


"NERC Holiday" shall mean New Year's Day, Memorial Day, Independence Day, Labor
Day, Thanksgiving Day and Christmas Day, and any other day declared a holiday by
NERC.




"Ownership Share" shall have the meaning as set forth in the NEPOOL Manual for
Definitions and Abbreviations.




"Party" and "Parties" shall have the meaning set forth in the first paragraph of
this Agreement.


"Performance Assurance" shall mean collateral in the form of either cash,
letter(s) of credit, or other security acceptable to the requesting Party.


"Person" shall mean an individual, partnership, corporation, limited liability
company, limited liability partnership, limited partnership, association, trust,
unincorporated organization, or a government authority or agency or political
subdivision thereof.


"PURPA" shall mean the Public Utility Regulatory Policies Act of 1978, as
amended.


"QF" shall have the meaning set forth in Section 6.3(a)(i) hereof.


"Quote Period" shall have the meaning set forth in Section 4.1(b) herein.


"Real-Time Energy Market" or "RTM" shall have the meaning as set forth in the
NEPOOL Manual for Definitions and Abbreviations.


"Rejected Power" shall have the meaning set forth in Section 3.7 hereof.


"Replacement Power" shall mean electricity purchased by BECO and delivered to
the Delivery Point as replacement for any Delivery Shortfall. Replacement Power
shall not include Contract Energy delivered to BECO on behalf of NEA pursuant to
Section 3.1 hereof.


"Replacement Price" shall mean the lesser of (a) the price at which BECO, acting
in a commercially reasonable manner, purchases Replacement Power, plus
(i) transaction and other administrative costs reasonably incurred by BECO in
purchasing such Replacement Power and (ii) additional transmission charges, if
any, reasonably incurred by BECO to transmit Replacement Power to the Delivery
Point, or (b) the locational marginal pricing at the Delivery Point for such
Replacement Power; provided, however, that in no event shall the Replacement
Price include any penalties, ratcheted demand or similar charges, nor shall BECO
be required to utilize or change its utilization of its owned or controlled
assets or market positions to minimize NEA's liability.


"Resale Damages" shall have the meaning set forth in Section 3.7 hereof.


"Resale Price" shall mean the higher of (a) the price at which NEA, acting in a
commercially reasonable manner, sells or is paid for Rejected Power, plus
transaction and other administrative costs reasonably incurred by NEA in
re-selling such Rejected Power; or (b) the LMP at the Delivery Point for such
Rejected Power; provided, however, that in no event shall such price include any
penalties, ratcheted demand or similar charges, and further provided that in no
event shall NEA be required to utilize or change its utilization of the Facility
or its other assets or market positions in order to minimize BECO's liability
for Rejected Power.




"Schedule or Scheduling" shall mean the actions of NEA or BECO and/or their
designated representatives, including each Party's Transmission Providers, if
applicable, of notifying, requesting and confirming to each other the quantity
of Contract Energy to be delivered on any given day or days (or in any given
hour or hours) during the Term at the Delivery Point.


"S&P" shall mean Standard & Poor's Ratings Group, a division of McGraw Hill,
Inc., and any successor thereto.


"Support Payment" shall have the meaning set forth in Section 4.1(a)(i) hereof.


"Term" shall have the meaning set forth in Section 2.2 hereof.


"Third-Party Quote" with respect to any Capacity Requirement, shall mean a firm
offer by an Approved Capacity Buyer to purchase Capacity from BECO in a volume
and for a time period equal to such Capacity Requirement.




"Transmission Provider" shall mean (a) ISO, its respective successor or
Affiliates; (b) NEPOOL; (c) BECO; or (d) such other third parties from whom
transmission services are necessary for NEA to fulfill its performance
obligations to BECO hereunder.




"UCAP" shall have the meaning as set forth in the NEPOOL Manual for Definitions
and Abbreviations.


"UCAP Monthly Supply Auction" shall mean the auction currently defined as the
"UCAP Monthly Auction" in the NEPOOL Manual for Definitions and Abbreviations,
or any successor to such auction that establishes a price for UCAP or its
successor product.


2. EFFECTIVE DATE; CONDITIONS; TERM


2.1 Effective Date. The "Effective Date" of this Agreement shall be the Closing
Date as established under the Execution Agreement.


2.2 Term.


(a) The "Term" of this Agreement shall mean the period from and including
11:59 p.m. (Eastern Prevailing Time) on the Effective Date through and including
11:59 p.m. (Eastern Prevailing Time) on September 15, 2011, unless this
Agreement is sooner terminated in accordance with the provisions hereof.


(b) At the expiration of the Term, the Parties shall no longer be bound by the
terms and provisions hereof (including, without limitation, any payment
obligation hereunder), except (i) to the extent necessary to provide invoices
and make payments or refunds with respect to Contract Energy or Capacity
delivered prior to such expiration or termination, (ii) to the extent necessary
to enforce the rights and the obligations of the Parties arising under this
Agreement before such expiration or termination and (iii) the obligations of the
Parties hereunder with respect to confidentiality and indemnification shall
survive the expiration or termination of this Agreement and shall continue for a
period of two (2) calendar years following such expiration or termination.


3. DELIVERY OF CONTRACT ENERGY AND CAPACITY


3.1 Obligation to Sell and Purchase Contract Energy. During each hour of the
Term, NEA shall sell and deliver at the Delivery Point, and BECO shall purchase
and receive at the Delivery Point, electricity in the amounts set forth in
Section 3.3 and otherwise in accordance with the terms and conditions of this
Agreement ("Contract Energy"). NEA shall be permitted to satisfy its obligation
to deliver Contract Energy from any source of supply available to NEA. Contract
Energy delivered to BECO by NEA or on behalf of NEA by NEA's suppliers,
designees or any other Person engaged by NEA to deliver Contract Energy shall be
deemed delivered by NEA hereunder and NEA shall be solely responsible for any
costs payable to its suppliers for such delivery. The aforementioned obligations
for NEA to sell and deliver the Energy and for BECO to purchase and receive the
Energy shall be firm and subject to adjustment only to reflect performance
interruptions excused by this Agreement.


3.2 Characteristics. Contract Energy delivered by NEA to BECO at the Delivery
Point shall be in the form of three (3)-phase, sixty (60) hertz, alternating
current and otherwise in the form required by Market Rules and Procedures.


3.3 Scheduling.


(a) NEA shall Schedule deliveries of Contract Energy delivered hereunder with
ISO in equal hourly quantities in accordance with all NEPOOL Practices and
Market Rules and Procedures applicable thereto as set forth in Schedule 3.3.
Furthermore, Contract Energy will be sold and delivered for purchase by BECO in
the form of Internal Bilateral Transactions ("IBTs") and NEA will use
commercially reasonable efforts to transfer Contract Energy in the DAM;
provided, however, that if such transfer cannot be made in the DAM, the Contract
Energy shall be transferred in the RTM. All Contract Energy will be delivered to
a specific node and not a zone. NEA will submit IBT Containers, as defined
below, and notify BECO that the IBT Containers have been submitted into the ISO
Settlement Market System.


Subject to the satisfaction of NEA's obligations in this Section 3.3, BECO will
confirm the IBT Container in the ISO Settlement Market System. For purposes of
this Agreement, "IBT Container" shall mean the form of electronic contract
submittal, as implemented in the ISO Settlement Market System effective March 1,
2003 as amended from time to time, that requires BECO to confirm the general
parameters of the IBT. IBTs shall be submitted and confirmed for the longest
term permitted by the ISO. NEA shall be responsible for any inaccuracies in any
schedules and shall correct such schedules upon notification by BECO; provided,
however, BECO shall cooperate with NEA in connection with any such Scheduling
and bidding and in complying with all NEPOOL Practices and shall promptly
provide information reasonably requested by NEA for the purpose of assisting NEA
with its Scheduling obligations hereunder. Notwithstanding the agreement to
Schedule all Contract Energy in the DAM, the Energy Payment made by BECO to NEA
shall be as calculated pursuant to Section 4.1(a) hereof.


(b) The Parties agree to use commercially reasonable efforts to comply with all
applicable ISO Policies in connection with the Scheduling and delivery of
Contract Energy hereunder. For administrative convenience, the Parties agree
that all Contract Energy deliveries and receipts made pursuant to this Agreement
and any other power purchase agreement between the Parties may be provided for
in a single Schedule. Penalties or similar charges assessed by a Transmission
Provider and caused by a Party's noncompliance with the Scheduling obligations
set forth in this Section 3.3 shall be the responsibility of the Party whose
action or inaction caused the penalty.


3.4 Lead Participant; Ownership Share. NEA, or any entity so identified by NEA,
shall be the Lead Participant of the Facility and BECO shall use commercially
reasonable efforts to transfer such designation to NEA or the entity so
identified by NEA. BECO shall use commercially reasonable efforts to transfer to
NEA, or any entity so identified by NEA, the Ownership Share now held by BECO
relating to the Facility.


3.5 Sales for Resale. All Contract Energy delivered by NEA to BECO hereunder
shall be sales for resale, with BECO reselling such Contract Energy. BECO shall
provide NEA with any certificates reasonably requested by NEA to evidence that
the deliveries of Contract Energy hereunder are sales for resale. Nothing in
this Agreement shall be construed to prohibit or restrict such resale by BECO.


3.6 Failure of NEA to Deliver Scheduled Contract Energy; Cover Damages.


Subject to Section 8.1(g) hereof, in the event NEA fails to deliver Contract
Energy it is obligated to deliver hereunder and such failure is not excused
under the terms of this Agreement (such undelivered Contract Energy to be
referred to herein as the "Delivery Shortfall"), then NEA shall pay BECO, on the
date payment would otherwise be due in respect of the month in which the failure
occurred, an amount for such Delivery Shortfall equal to the Cover Damages.
"Cover Damages" means an amount equal to (i) the amount, if any, by which
(A) the Replacement Price ($/MWh) multiplied by the quantity (in MWh) of the
Delivery Shortfall, exceeds (B) the Energy Payment that would have been paid
pursuant to Section 4.1 hereof had the Delivery Shortfall been delivered, plus
(ii) any applicable penalties assessed by NEPOOL, ISO-NE or any other party
against BECO as a direct result of NEA's failure to deliver such Contract
Energy; provided, however, BECO shall use commercially reasonable efforts to
purchase replacement power or otherwise mitigate such damages, penalties and
related costs and charges wherever possible pursuant to applicable NEPOOL,
ISO-NE or any other party's tariffs and operating procedures then in effect.
Except as otherwise provided in Section 8.1(g) and 8.2 hereof, the damages
provided in this Section 3.6 shall be the sole and exclusive remedy of BECO for
any failure of NEA to deliver Contract Energy that it is obligated to deliver
hereunder. The invoice for the amount payable pursuant to this Section 3.6 shall
include a written statement explaining in reasonable detail the calculation of
such amount.


3.7 Failure by BECO to Accept Delivery of Contract Energy; Resale Damages. If
BECO fails to accept all or part of the Contract Energy it is obligated to
accept hereunder and such failure to accept is not excused under the terms of
this Agreement (such Contract Energy is referred to herein as "Rejected Power"),
then BECO shall pay NEA, on the date payment would otherwise be due in respect
of the month in which the failure occurred, an amount for such Rejected Power
equal to the Resale Damages. "Resale Damages" means an amount equal to (a) the
amount, if any, by which (i) the Energy Payment that would have been paid
pursuant to Section 4.1(a) hereof for such Rejected Power, had it been accepted,
exceeds (ii) the Resale Price ($/MWh) multiplied by the quantity (in MWh) of
Rejected Power resold by NEA, plus (b) any applicable penalties assessed by
NEPOOL, ISO-NE or any other party against NEA as a direct result of BECO's
failure to accept such Contract Energy; provided, however, NEA shall use
commercially reasonable efforts to sell such Rejected Power or otherwise
mitigate such damages, penalties and related costs and charges wherever possible
pursuant to applicable NEPOOL, ISO-NE or any other party's tariffs and operating
procedures then in effect. Except as otherwise provided in Section 8.1(h) and
8.2 hereof, the damages provided in this Section 3.7 shall be the sole and
exclusive remedy of NEA for any failure of BECO to accept delivery of Contract
Energy that it is obligated to accept hereunder. The invoice for the amount
payable pursuant to this Section 3.7 shall include a written statement
explaining in reasonable detail the calculation of such amount.


3.8 Obligation to Sell and Purchase Capacity Requirements.


(a) During the Term, NEA shall sell to BECO and BECO shall purchase from NEA the
Capacity Requirement. In the event there is no longer a market for Capacity in
New England, NEA shall not be obligated to sell and BECO shall not be obligated
to purchase the Capacity Requirement.


(i) For so long as NEA is the owner of the Facility, NEA shall be permitted to
satisfy its obligation to deliver the Capacity Requirement only from the
Facility. In the event that NEA sells, assigns or transfers its interests in the
Facility, NEA shall be permitted to satisfy its obligation to deliver the
Capacity Requirement from any source of supply available to NEA. Nothing in this
Agreement shall be construed to restrict or bar NEA from any sale, assignment or
transfer of its interests in the Facility.


(ii) The Parties acknowledge that as of the Agreement Date, the Market Rules and
Procedures do not impose any locational requirement with respect to Capacity. In
the event that, at any time during the Term, the Market Rules and Procedures do
impose a zonal, nodal or other geographic locational requirement, the Capacity
Requirement will be fulfilled for the zone, node or other geographic area in
which the Facility is located.


(b) If NEA fails to provide BECO with all or part of the Capacity Requirement it
is required to provide pursuant to Section 3.8(a) hereof (a "Capacity Supply
Shortfall") and such failure is not excused under the terms of this Agreement,
then the Capacity Replacement Damages associated with such Capacity Supply
Shortfall shall be deducted from amounts payable by BECO hereunder for the next
succeeding month or paid by NEA to BECO, at BECO's election. "Capacity
Replacement Damages," with respect to any portion of the Capacity Requirement
that NEA fails to deliver to BECO hereunder, means an amount equal to: (i) the
amount, if any, by which the Capacity Replacement Price exceeds the Capacity
Price, multiplied by the Capacity Supply Shortfall, plus (ii) any penalties
assessed by NEPOOL, ISO-NE or any other party against BECO as a direct result of
NEA's failure to deliver the Capacity Requirement in accordance with
Section 3.8(a) hereof. Subject to Section 8.1(g) hereof, the damages provided in
this Section 3.8(b) shall be the sole and exclusive remedy of BECO for any
failure of NEA to deliver the Capacity Requirement hereunder. With respect to
any calendar month during the Term, NEA will be deemed to have failed to deliver
the Capacity Requirement for such calendar month if it has not scheduled a
bilateral transfer of the Capacity Requirement (or otherwise effected delivery
in accordance with applicable Market Rules and Procedures as in effect at any
time during the Term) on or before the Contract UCAP Transfer Deadline.


(c) If BECO fails to accept delivery of all or part of the Capacity Requirement
it is required to purchase pursuant to Section 3.8(a) hereof (a "Capacity
Receipt Shortfall"), and such failure is not excused under the terms of this
Agreement, then the Capacity Resale Damages associated with such Capacity
Receipt Shortfall shall be payable by BECO on the date payment would otherwise
be due in respect of the month in which the failure occurred. "Capacity Resale
Damages," with respect to any portion of the Capacity Requirement that BECO
fails to accept delivery of from NEA hereunder, means an amount equal to:
(i) the amount, if any, by which the Capacity Price exceeds the Capacity Resale
Price, multiplied by the Capacity Receipt Shortfall, plus (ii) any penalties
assessed by NEPOOL, ISO-NE or any other party against NEA as a direct result of
BECO's failure to accept delivery of the Capacity Requirement in accordance with
Section 3.8(a) hereof. Subject to Section 8.1(h) hereof, the damages provided in
this Section 3.8(c) shall be the sole and exclusive remedy of NEA for any
failure of BECO to accept delivery of the Capacity Requirement hereunder and
there shall be no adjustment of the Energy Payment or Support Payment as a
result of BECO's failure to accept delivery of such Capacity Requirement. With
respect to any calendar month during the Term, BECO will be deemed to have
failed to accept delivery of the Capacity Requirement for such calendar month if
it has not confirmed a schedule (or an equivalent commitment instrument) entered
by NEA for bilateral transfer of the Capacity Requirement (or otherwise effected
acceptance of delivery in accordance with applicable Market Rules and Procedures
as in effect at any time during the Term) on or before the Contract UCAP
Transfer Deadline.


3.9 Delivery Point.


(a) All Contract Energy shall be delivered hereunder by NEA to BECO at the
Delivery Point.


(b) Except as provided for in Section 3.3(b) herein, NEA shall be responsible
for all transmission and distribution charges, including applicable ancillary
service charges, line losses, congestion charges and other NEPOOL or applicable
system costs or charges associated with transmission incurred, in each case, in
connection with the delivery of Contract Energy to the Delivery Point.


(c) Except as provided for in Section 3.3(b) herein, BECO shall be responsible
for all transmission charges, ancillary services charges, line losses,
congestion charges and other NEPOOL or applicable system costs or charges
associated with transmission, incurred, in each case, in connection with the
transmission of Contract Energy delivered under this Agreement from and after
the Delivery Point.


4. PAYMENTS FOR CONTRACT ENERGY AND CAPACITY REQUIREMENTS


4.1 Payment for Contract Energy and Capacity Requirements.


(a) All Contract Energy delivered to BECO under this Agreement shall be
purchased by BECO for an amount calculated pursuant to this Section 4.1(a).


(i) Beginning on the Effective Date and continuing for the Term, BECO shall pay
NEA a monthly energy payment (the "Energy Payment") equal to the sum of: (A) the
product of (I) the Contract Energy (in MWhs) delivered to BECO hereunder during
each hour during such month that cleared in the DAM and (II) the hourly DAM LMP
Price for such hour at the Delivery Point for MWhs that cleared in the DAM for
such month, plus (B) the product of (I) the Contract Energy (in MWhs) delivered
to BECO hereunder during each hour during such month that cleared in the RTM and
(II) the hourly RTM LMP Price for such hour at the Delivery Point for MWhs that
cleared in the RTM for such month, plus (C) a support payment (the "Support
Payment") equal to the product of (I) the lesser of: the total Contract Energy
(in MWhs) delivered to BECO hereunder during such month or the MWh quantity for
the applicable month, as set forth in Schedule 4.1(a), and (II) the $/MWh price
(the "Monthly Support Payment Price") for the applicable month, as set forth in
Schedule 4.1(a). Notwithstanding anything in this Agreement to the contrary, no
exercise by NEA of its right under Section 8.2 to reduce Contract Energy
delivered to BECO as a result of BECO's failure to timely pay for such Contract
Energy shall have the effect of reducing the Support Payment as calculated
pursuant to this Section.


(ii) BECO's sole payment obligation, including without limitation any Support
Payment obligation, with respect to Contract Energy is limited to the payment of
the Energy Payment for Contract Energy delivered in accordance with the terms of
this Agreement by or on behalf of NEA to the Delivery Point.


(b) All Capacity delivered to BECO under this Agreement shall be purchased by
BECO at the Capacity Price. BECO's sole payment obligation with respect to
Capacity is limited to the payment of the Capacity Payment for the Capacity
Requirement actually provided to BECO in accordance with the terms of this
Agreement by or on behalf of NEA. The Parties will negotiate in good faith and
in a commercially reasonable manner towards agreement upon a negotiated price
for Capacity (the "Negotiated Capacity Price") for each month of the Term in
accordance with the terms and provisions of this Section 4.1(b). At any time
during the Term, NEA may request BECO to provide it with an indicative quote for
the Capacity Requirement for one month or any period of months (the "Quote
Period") as set forth in such request. Within six (6) Business Days after BECO's
receipt of such request, BECO will provide NEA with an indicative quote for a
purchase price of such Capacity Requirement for the Quote Period which BECO in
its commercially reasonable judgment believes reflects the fair market value for
such Capacity Requirement. Within one Business Day after its receipt of such
indicative quote, NEA will inform BECO as to whether NEA accepts or rejects the
indicative quote.


(i) In the event that NEA accepts the indicative quote, the pricing reflected in
such indicative quote will be established as the Negotiated Capacity Price for
such Capacity Requirement unless BECO notifies NEA, within one Business Day
after NEA's acceptance, that BECO retracts the indicative quote. BECO may
retract the indicative quote only in the event that BECO, in its commercially
reasonable judgment, believes that the fair market value of the Capacity
Requirement has materially declined since BECO delivered the indicative quote to
NEA. In the event that BECO retracts the indicative quote, NEA may, at its
election, (A) provide Third-Party Quotes to BECO for the applicable Capacity
Requirement, provided that NEA does so within two (2) Business Days after BECO's
retraction of the indicative quote (and, in which event, the procedures set
forth in Section 4.1(b)(ii) will be followed to determine the Negotiated
Capacity Price), or (B) request a new indicative quote from BECO (which request
may be for the same or a different period), in which event the negotiation
process set forth in this Section 4.1(b) will be repeated with respect to such
request.


(ii) In the event that NEA rejects such indicative quote, NEA may, at its
election, provide one or more Third-Party Quotes to BECO for the Capacity
Requirement, provided that NEA does so within two (2) Business Days after NEA's
rejection of the indicative quote. In the event that NEA so delivers one or more
Third-Party Quotes to BECO, BECO will, within one Business Day after delivery of
the Third-Party Quotes, either (A) agree to establish any one of the Third-Party
Quotes as the Negotiated Capacity Price or (B) sell Capacity (in an amount equal
to the Capacity Requirement and for the Quote Period) to any of the Approved
Capacity Buyers cited in the Third-Party Quotes at a different price, in which
case such different price will be established as the Negotiated Capacity Price.
Notwithstanding the foregoing, if, by the close of business on the Business Day
immediately following NEA's delivery of Third-Party Quotes, BECO, after making
commercially reasonable efforts, is able to neither consummate a transaction as
described in clause (B) of the immediately preceding sentence, nor confirm to
its reasonable satisfaction the validity and firmness of at least one of the
Third Party Quotes, then no Negotiated Capacity Price will be deemed to have
been established for the applicable Capacity Requirement. In such event (or in
the event that NEA does not deliver any Third-Party Quotes to BECO within two
(2) Business Days after its rejection of the indicative quote), NEA may request
a new indicative quote from BECO (which request may be for the same or a
different period), in which event the negotiation process set forth in this
Section 4.1(b) will be repeated with respect to such request.


(c) If, despite their good faith efforts, the Parties are not able to agree upon
a Negotiated Capacity price prior to the Contract UCAP Transfer Deadline then
the Capacity Requirement shall be purchased by BECO from NEA on a bilateral
basis and the Capacity Price paid by BECO to NEA shall be the settlement price
set at the UCAP Monthly Supply Auction.


4.2 Payment and Netting.




(a) Billing Period. Unless otherwise specifically agreed upon by the Parties,
the calendar month shall be the standard period for all payments under this
Agreement (other than Termination Payments). On or before the third (3rd) day
following the end of each month, NEA will render to BECO an invoice for the
Energy Payment and Capacity Payment obligations incurred hereunder during the
preceding month.




(b) Timeliness of Payment. BECO shall use its reasonable efforts to pay all NEA
invoices under this Agreement on the fifteenth (15th) day after receipt of the
invoice; provided, however, unless otherwise agreed by the Parties, all invoices
under this Agreement shall be due and payable in accordance with each Party's
invoice instructions on or before the later of thirty (30) days following the
receipt of such invoice or, if such day is not a Business Day, then on the next
Business Day. Each Party will make payments by electronic funds transfer, or by
other mutually agreeable method(s), to the account designated by the other
Party. Any amounts not paid by the due date will be deemed delinquent and will
accrue interest at the Late Payment Rate, such interest to be calculated from
and including the due date to but excluding the date the delinquent amount is
paid in full.




(c) Disputes and Adjustments of Invoices. A Party may, in good faith, dispute
the correctness of any invoice or any adjustment to an invoice, rendered under
this Agreement or adjust any invoice for any arithmetic or computational error
within twelve (12) months of the date the invoice, or adjustment to an invoice,
was rendered. In the event an invoice or portion thereof, or any other claim or
adjustment arising hereunder, is disputed, payment of the undisputed portion of
the invoice shall be required to be made when due, with notice of the objection
given to the other Party. Any invoice dispute or invoice adjustment shall be in
writing and shall state the basis for the dispute or adjustment. Payment of the
disputed amount shall not be required until the dispute is resolved. Upon
resolution of the dispute, any required payment shall be made within two (2)
Business Days of such resolution along with interest accrued at the Late Payment
Rate from and including the due date but excluding the date paid. Inadvertent
overpayments shall be reimbursed or deducted by the Party receiving such
overpayment from subsequent payments, with interest accrued at the Late Payment
Rate from and including the date of such overpayment to but excluding the date
repaid or deducted by the Party receiving such overpayment, as directed by the
other party. Any dispute with respect to an invoice is waived unless the other
Party is notified in accordance with this Section 4.2 within twelve (12) months
after the invoice is rendered or any specific adjustment to the invoice is made.
If an invoice is not rendered within twelve (12) months after the close of the
month during which performance occurred, the right to payment for such
performance is waived.


(d) Netting of Payments. The Parties hereby agree that they shall discharge
mutual debts and payment obligations due and owing to each other under this
Agreement on the same date through netting, in which case all amounts owed by
each Party to the other Party for the purchase and sale of Contract Energy
during the monthly billing period under this Agreement, including any related
damages calculated pursuant to this Agreement, interest, and payments or
credits, shall be netted so that only the excess amount remaining due shall be
paid by the Party who owes it. If no mutual debts or payment obligations exist
and only one Party owes a debt or obligation to the other during the monthly
billing period, such Party shall pay such sum in full when due. The Parties
agree to provide each other with reasonable detail of such net payment or net
payment request.


4.3 Interest on Late Payment. If a payment is not received when due under this
Agreement, the delinquent Party shall pay to the other Party interest on such
unpaid amount which shall accrue from the due date until the date upon which
payment in full is made at the prime lending rate as may from time to time be
published in The Wall Street Journal under "Money Rates" on such day (or if not
published on such day on the most recent preceding day on which published) (the
"Late Payment Rate").


5.  RESERVED


6.  REPRESENTATIONS, WARRANTIES, COVENANTS AND ACKNOWLEDMENTS


6.1 Representations and Warranties of BECO. BECO hereby represents and warrants
to NEA as of the Effective Date as follows:


(a) Organization and Good Standing; Power and Authority. BECO is a corporation
duly incorporated, validly existing and in good standing under the laws of the
Commonwealth of Massachusetts. BECO has all requisite power and authority to
execute, deliver, and perform its obligations under this Agreement.


(b) Due Authorization; No Conflicts. The execution and delivery by BECO of this
Agreement, and the performance by BECO of its obligations hereunder, have been
duly authorized by all necessary actions on the part of BECO and do not and,
under existing facts and law, will not: (i) contravene its restated certificate
of incorporation or any other governing documents; (ii) conflict with, result in
a breach of, or constitute a default under any note, bond, mortgage, indenture,
deed of trust, license, contract or other agreement to which it is a party or by
which any of its properties may be bound or affected; (iii) assuming receipt of
the requisite regulatory approvals, violate any order, writ, injunction, decree,
judgment, award, statute, law, rule, regulation or ordinance of any Governmental
Entity or agency applicable to it or any of its properties; or (iv) result in
the creation of any lien, charge or encumbrance upon any of its properties
pursuant to any of the foregoing.


(c) Binding Agreement. This Agreement has been duly executed and delivered on
behalf of BECO and, assuming the due execution hereof and performance hereunder
by NEA, constitutes a legal, valid and binding obligation of BECO, enforceable
against it in accordance with its terms, except as such enforceability may be
limited by law or principles of equity.


(d) No Proceedings. There are no actions, suits or other proceedings, at law or
in equity, by or before any Governmental Entity or agency or any other body
pending or, to the best of its knowledge, threatened against or affecting BECO
or any of its properties (including, without limitation, this Agreement) which
relate in any manner to this Agreement or any transaction contemplated hereby,
or which BECO reasonably expects to lead to a material adverse effect on (i) the
validity or enforceability of this Agreement or (ii) BECO's ability to perform
its obligations under this Agreement.


(e) Consents and Approvals. The execution, delivery and performance by BECO of
its obligations under this Agreement does not and, under existing facts and law,
will not, require any approval, consent, permit, license or other authorization
of, or filing or registration with, or any other action by, any Person which has
not been duly obtained, made or taken, and all such approvals, consents,
permits, licenses, authorizations, filings, registrations and actions are in
full force and effect, final and non-appealable.


(f) Negotiations. The terms and provisions of this Agreement are the result of
arm's length and good faith negotiations on the part of BECO.


6.2 Representations and Warranties of NEA. NEA hereby represents and warrants to
BECO as of the Effective Date as follows:


(a) Organization and Good Standing; Power and Authority. NEA is a limited
partnership, validly existing and in good standing under the laws of the
Commonwealth of Massachusetts. NEA has all requisite power and authority to
execute, deliver, and perform its obligations under this Agreement.


(b) Due Authorization; No Conflicts. The execution and delivery by NEA of this
Agreement, and the performance by NEA of its obligations hereunder, have been
duly authorized by all necessary actions on the part of NEA and do not and,
under existing facts and law, will not: (i) contravene any of its governing
documents; (ii) conflict with, result in a breach of, or constitute a default
under any note, bond, mortgage, indenture, deed of trust, license, contract or
other agreement to which it is a party or by which any of its properties may be
bound or affected; (iii) assuming receipt of the requisite regulatory approvals,
violate any order, writ, injunction, decree, judgment, award, statute, law,
rule, regulation or ordinance of any Governmental Entity or agency applicable to
it or any of its properties; or (iv) result in the creation of any lien, charge
or encumbrance upon any of its properties pursuant to any of the foregoing.


(c) Binding Agreement. This Agreement has been duly executed and delivered on
behalf of NEA and, assuming the due execution hereof and performance hereunder
by NEA, constitutes a legal, valid and binding obligation of NEA, enforceable
against it in accordance with its terms, except as such enforceability may be
limited by law or principles of equity.


(d) No Proceedings. There are no actions, suits or other proceedings, at law or
in equity, by or before any Governmental Entity or agency or any other body
pending or, to the best of its knowledge, threatened against or affecting NEA or
any of its properties (including, without limitation, this Agreement) which
relate in any manner to this Agreement or any transaction contemplated hereby,
or which NEA reasonably expects to lead to a material adverse effect on (i) the
validity or enforceability of this Agreement or (ii) NEA's ability to perform
its obligations under this Agreement.


(e) Consents and Approvals. The execution, delivery and performance by NEA of
its obligations under this Agreement does not and, under existing facts and law,
will not, require any approval, consent, permit, license or other authorization
of, or filing or registration with, or any other action by, any Person which has
not been duly obtained, made or taken, and all such approvals, consents,
permits, licenses, authorizations, filings, registrations and actions are in
full force and effect, final and non-appealable.


(f) Negotiations. The terms and provisions of this Agreement are the result of
arm's length and good faith negotiations on the part of NEA.


(g) Other Agreements. NEA has not entered into any (i) agreements for the sale
of energy or capacity other than (A) the Existing Agreements and (B) that
certain Power Purchase Agreement between NEA and Montaup Electric Company dated
October 17, 1986 (the "Montaup PPA"), and (ii) amendment or modification of the
Montaup PPA other than as set forth in Schedule 6.2(g).


6.3 PURPA Acknowledgements.


(a) The Parties acknowledge and agree that:


(i) Under the Existing NEA B PPA, NEA was entitled to all rights afforded to a
"qualifying facility" (as defined in 18 C.F.R. Part 292) ("QF") under applicable
law, including, but not limited to, PURPA, for as long as the Facility
maintained its status as a QF, and


(ii) The consideration for NEA's agreement to amend and restate the Existing
NEA B PPA and to waive its rights under PURPA, as provided in Section 6.3(c)
below, is the execution and delivery of this Agreement by BECO.


(b) It is the express intent of the Parties that this Agreement shall be deemed
a successor to, replacement of and substitute for the Existing NEA B PPA, which
is being amended and restated in its entirety as of the Effective Date.


(c) As of the Effective Date, NEA forever relinquishes and waives any rights it
may have or may have in the future under PURPA or any federal or state
regulation, act or order implementing PURPA, to require BECO or any of its
affiliates to purchase electricity and or capacity generated at the Facility.
NEA shall cause any third party successor to NEA's rights and interest in the
Facility to agree to be bound by the foregoing waiver. NEA shall indemnify,
defend and hold BECO and its partners, shareholders, members, directors,
officers, employees and agents harmless from and against all liabilities,
damages, losses, penalties, claims, demands, suits and proceedings of any nature
whatsoever suffered or incurred by BECO arising out of any failure by NEA to
comply with the waiver of PURPA rights set forth in this Section 6.3 (c).


(d) As of the Effective Date and continuing throughout the Term, each Party
hereby irrevocably waives its right to seek or support, and agrees not to seek
or support, in any way, including, but not limited to, seeking or supporting
through application, complaint, petition, motion, filing before any Governmental
Entity (including, without limitation, DTE and FERC), rule, regulation or
statute: (i) reconsideration by DTE of its approval of this Agreement;
(ii) modification or invalidation of this Agreement or any term or condition
contained herein (including, without limitation, any pricing provision herein);
or (iii) disallowance or impairment, in whole or in part, of BECO's right to
fully and timely recover from its customers its costs of purchasing electricity
and capacity pursuant to this Agreement.


(e) Nothing contained herein shall be deemed or construed as (i) a waiver by
either Party of any right to challenge any attempt by DTE, FERC or any other
Governmental Entity to disallow rate recovery or modify, amend or supplement
this Agreement or (ii) an acknowledgment by any such Party that DTE, FERC or any
other Governmental Entity would have such authority if it so attempted.


(f) As of the Effective Date, NEA's and BECO's obligations under this Agreement
are expressly not conditioned on the maintenance of the QF status of the
Facility under PURPA, and this Agreement shall remain binding upon the Parties
without regard to whether the Facility or any other source of power delivered to
BECO under this Agreement is, was or remains a QF. Each Party shall obtain and
maintain all permits or licenses necessary for it to perform its obligations
under this Agreement.


(g) The Parties acknowledge and agree that, to the extent this Agreement is or
becomes subject to review pursuant to the Federal Power Act, the standard of
review for any change or modification to the pricing provisions of this
Agreement proposed by any Person who is not a party hereto or FERC acting sua
sponte shall be the "public interest" standard of review set forth in United Gas
Pipe Line Co. v. Mobile Gas Service Corp., 350 U.S. 332 (1956) and Federal Power
Commission v. Sierra Pacific Power Co., 350 U.S. 348 (1956) (the "Mobile-Sierra"
doctrine).




6.4 Release. The Parties agree to each release the other of all obligations,
liabilities and costs arising under the Existing NEA B PPA as of the Effective
Date, and to further release each other regarding potential claims against one
another and related to differing interpretations of the Existing NEA B PPA (the
"PPA and Related Potential Claims"). Such claims include, without limitation,
the obligations to deliver, sell, receive and purchase energy and capacity under
the Existing NEA B PPA, and disputes related to: (a) the payment for Capacity
and Associated Energy (as such terms are defined in the Existing NEA B PPA)
delivered by NEA and received by BECO in excess of the Company's Entitlement (as
such term is defined in the Existing NEA B PPA); (b) the application of
Article 16(a), as set forth in the Existing NEA B PPA; (c) the allocation of
certain congestion charges/credits imposed by the ISO; and (d) the calculation
of the Qualifying Facility Power Purchase Rate (as such term is defined in the
Existing NEA B PPA). The Parties agree that it is in their mutual best interests
to waive such PPA and Related Potential Claims and to release each other from
liability thereunder. Therefore, as of the Effective Date, the Parties,
intending to be legally bound on behalf of themselves and their past, present
and future parents, subsidiaries, affiliates, successors, predecessors, assigns,
directors, officers, agents, attorneys, insurers, employees, stockholders,
members, partners and representatives ABSOLUTELY, IRREVOCABLY, AND
UNCONDITIONALLY, FULLY AND FOREVER ACQUIT, RELEASE, AND DISCHARGE AND COVENANT
NOT TO SUE each other and any and all of their past, present and future parents,
subsidiaries, affiliates, successors, predecessors, assigns, directors,
officers, agents, attorneys, insurers, employees, stockholders, members,
partners and representatives, from any and all claims, causes of action,
demands, obligations, charges, complaints, controversies, damages, liabilities,
costs, expenses, judgments, guarantees, agreements, or defaults of every and any
nature, relating to or arising out of the PPA and Related Potential Claims,
whether in law or equity and whether arising in contract (including breach),
tort or otherwise, and irrespective of fault, negligence or strict liability,
which a Party may have had, or may now have, prior to the Effective Date.


7. RESERVED


8. BREACHES; REMEDIES


8.1 Events of Default; Cure Rights. It shall constitute an event of default
("Event of Default") hereunder if:


(a) Representation or Warranty. Any representation or warranty set forth herein
is not accurate and complete in all material respects as of the date made,
unless such inaccuracy or incompleteness is capable of cure by the payment of
money and is cured within thirty (30) days after written notice thereof is given
by the non-defaulting Party to the defaulting Party, or unless such inaccuracy
or incompleteness is not capable of cure by the payment of money, but is
otherwise capable of cure, and the Party in default promptly begins and
diligently and continuously pursues such cure activity.


(b) Payment Obligations. Any undisputed payment due and payable hereunder is not
made on the date due, and such failure continues for more than five (5) Business
Days after notice thereof is given by the non-defaulting Party to the defaulting
Party.


(c) Other Covenants. Subject to Sections 3.6, 3.7, 3.8, 8.1(g) and 8.1(h)
hereof, a Party fails to perform, observe or otherwise to comply with any
obligation hereunder and such failure continues for more than thirty (30) days
after notice thereof is given by the non-defaulting Party to the defaulting
Party, or if such default is not capable of cure within thirty (30) days, the
Party in default promptly begins such cure activity within such thirty (30) day
period and diligently and continuously pursues the cure activity such that the
failure is cured within ninety (90) days after notice thereof is given by the
non-defaulting Party to the defaulting Party.


(d) BECO Bankruptcy. BECO (i) is adjudged bankrupt or files a petition in
voluntary bankruptcy under any provision of any bankruptcy law or consents to
the filing of any bankruptcy or reorganization petition against BECO under any
such law, or (without limiting the generality of the foregoing) files a petition
to reorganize BECO pursuant to 11 U.S.C. Subsection 101 or any similar statute
applicable to BECO, as now or hereinafter in effect, (ii) makes an assignment
for the benefit of creditors, or admits in writing an inability to pay its debts
generally as they become due, or consents to the appointment of a receiver or
liquidator or trustee or assignee in bankruptcy or insolvency of BECO, or
(iii) is subject to an order of a court of competent jurisdiction appointing a
receiver or liquidator or custodian or trustee of BECO or of a major part of its
property.


(e) NEA Bankruptcy. NEA (i) is adjudged bankrupt or files a petition in
voluntary bankruptcy under any provision of any bankruptcy law or consents to
the filing of any bankruptcy or reorganization petition against NEA under any
such law, or (without limiting the generality of the foregoing) files a petition
to reorganize NEA pursuant to 11 U.S.C. Subsection 101 or any similar statute
applicable to NEA, as now or hereinafter in effect, (ii) makes an assignment for
the benefit of creditors, or admits in writing an inability to pay its debts
generally as they become due, or consents to the appointment of a receiver or
liquidator or trustee or assignee in bankruptcy or insolvency of NEA, or
(iii) is subject to an order of a court of competent jurisdiction appointing a
receiver or liquidator or custodian or trustee of NEA or of a major part of its
property.




(f) Consolidation. A Party consolidates or amalgamates with, or merges with or
into, or transfers all or substantially all of its assets to, another entity
and, at the time of such consolidation, amalgamation, merger or transfer, the
resulting, surviving or transferee entity fails to assume all the obligations of
such Party under this Agreement to which it or its predecessor was a party.


(g) Continuing Failure by NEA to Deliver Contract Energy or Satisfy the Capacity
Requirement. NEA (i) fails to deliver and sell Contract Energy hereunder for a
period of ten (10) continuous days during the Term hereof and such failure is
not excused for reasons set forth in this Agreement and such failure continues
for more than five (5) days after written notice thereof is given by BECO to
NEA, or if such failure is not capable of cure within five (5) days, NEA shall
cure such failure as soon as commercially practicable but not later than six (6)
months after notice thereof is given by BECO to NEA or (ii) fails to satisfy the
Capacity Requirement hereunder for a period of one (1) calendar month during the
Term hereof and such failure is not excused for reasons set forth in this
Agreement and such failure continues for more than two (2) calendar months after
written notice thereof is given by BECO to NEA, or if such failure is not
capable of cure within two (2) calendar months, NEA shall cure such failure as
soon as commercially practicable but not later than six (6) months after notice
thereof is given by BECO to NEA; provided, however, the foregoing shall not be
construed to limit or otherwise affect NEA's obligation to pay Cover Damages or
Capacity Replacement Damages for any day on which NEA fails to deliver Contract
Energy or satisfy the Capacity Requirement.


(h) Continuing Failure by BECO to Accept Delivery of Contract Energy or the
Capacity Requirement. BECO fails to accept delivery of Contract Energy or the
Capacity Requirement hereunder for a period of ten (10) continuous days during
the Term hereof and such failure is not excused for reasons set forth in this
Agreement and such failure continues for more than five (5) days after written
notice thereof is given by NEA to BECO, or if such failure is not capable of
cure within five (5) days, BECO promptly begins such cure activity within such
five (5) day period and diligently and continuously pursues the cure activity
such that the failure is cured within thirty (30) days after notice thereof is
given by BECO to NEA; provided, however, the foregoing shall not be construed to
limit or otherwise affect BECO's obligation to pay Resale Damages or Capacity
Resale Damages for any day on which BECO fails to accept Contract Energy or the
Capacity Requirement.


8.2 Remedies.


(a) Declaration of an Early Termination Date and Calculation of Termination
Payments.


(i) BECO Termination Payment.


(A) If an Event of Default with respect to BECO shall have occurred and be
continuing, NEA shall have the right (I) to designate a day on which this
Agreement will terminate (the "BECO Early Termination Date"), (II) withhold any
payments due to BECO under this Agreement and (III) suspend performance. NEA
shall calculate, in a commercially reasonable manner, a BECO Termination Payment
as of the BECO Early Termination Date. As soon as practicable after termination,
notice shall be given by NEA to BECO of the amount of the BECO Termination
Payment. The notice shall include a written statement explaining in reasonable
detail the calculation of such amount. BECO shall make the BECO Termination
Payment within two (2) Business Days after such notice is effective. If BECO
disputes NEA's calculation of the BECO Termination Payment, in whole or in part,
BECO shall, within two (2) Business Days of receipt of the calculation of the
BECO Termination Payment, provide to NEA a detailed written explanation of the
basis for such dispute; provided, however, BECO shall first transfer Performance
Assurance to NEA in an amount equal to the BECO Termination Payment as
calculated by NEA.


(B) Notwithstanding the provisions of Section 8.2(a)(i)(A), if on the first
occasion that an Event of Default by BECO pursuant to Section 8.1(b) shall have
occurred and be continuing, and NEA has exercised its rights under
Section 8.2(a)(i)(A) to designate a BECO Early Termination Date, which date
shall be no less than twenty (20) Business Days from the date NEA provides BECO
with the notice of default under Section 8.1(b), BECO may, within twenty (20)
Business Days of such notice, provide NEA with any amounts then due, plus credit
support in an amount equal to the aggregate of the payments to be made by BECO
pursuant to Article 4 hereof for the subsequent three (3) month period, as
calculated in good faith by NEA (and disregarding any suspension of performance
by NEA under Section 8.2(a)(i)) ("Credit Support") in any of the following
forms: (I) a letter of credit with an initial term of at least six (6) months
issued by a bank or other financial institution reasonably acceptable to NEA,
which will allow NEA to draw on the letter of credit up to the full amount upon
a subsequent Event of Default by BECO, or (II) such other credit support
proposed by BECO that is reasonably acceptable to NEA. If BECO makes such
payments and provides such Credit Support, then NEA's rights under
Section 8.2(a)(i) shall no longer be in effect and, if NEA has suspended
performance under Section 8.2(a)(i), NEA shall recommence such performance.




(C) In the event of either (I) a subsequent Event of Default by BECO pursuant to
Section 8.1(b) and a failure by BECO to maintain Credit Support as required
under Section 8.2(a)(i)(B) or (II) a failure by BECO to maintain Credit Support
as required under Section 8.2(a)(i)(B), NEA will have all rights as set forth in
Section 8.2(a)(i).


(D) BECO shall be relieved of the obligation to maintain such Credit Support to
the extent that each of the following shall have occurred: (I) for at least six
(6) months BECO shall have provided and maintained the Credit Support in
accordance with Section 8.2(a)(i)(B) and there shall have been no drawdown by
NEA under such Credit Support on account of a subsequent Event of Default by
BECO; (II) BECO's senior secured Credit Rating, not supported by third party
credit enhancements, is at or above BBB-/Stable Outlook from S&P and at or above
Baa3, Stable Outlook from Moody's (or in the event BECO does not have, or no
longer has, a senior secured credit rating, its issuer and/or long term debt
rating shall be referenced); and (III) no other Event of Default has occurred
and is continuing, including an event of Default under Section 8.1(b).




(ii) NEA Termination Payment. If an Event of Default with respect to NEA shall
have occurred and be continuing, BECO shall have the right (A) to designate a
day on which this Agreement will terminate (the "NEA Early Termination Date"),
(B) withhold any payments due to NEA under this Agreement and (C) suspend
performance. BECO shall calculate, in a commercially reasonable manner, a NEA
Termination Payment as of the NEA Early Termination Date. As soon as practicable
after termination, notice shall be given by BECO to NEA of the amount of the NEA
Termination Payment. The notice shall include a written statement explaining in
reasonable detail the calculation of such amount. NEA shall make the NEA
Termination Payment within two (2) Business Days after such notice is effective.
If NEA disputes BECO's calculation of the NEA Termination Payment, in whole or
in part, NEA shall, within two (2) Business Days of receipt of the calculation
of the NEA Termination Payment, provide to BECO a detailed written explanation
of the basis for such dispute; provided, however, NEA shall first transfer
Performance Assurance to BECO in an amount equal to the NEA Termination Payment
as calculated by BECO.


(b) Limitation of Remedies, Liability and Damages. EXCEPT AS SET FORTH HEREIN,
THERE IS NO WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, AND
ANY AND ALL IMPLIED WARRANTIES ARE DISCLAIMED. THE PARTIES CONFIRM THAT THE
EXPRESS REMEDIES AND MEASURES OF DAMAGES PROVIDED IN THIS AGREEMENT SATISFY THE
ESSENTIAL PURPOSES HEREOF. FOR BREACH OF ANY PROVISION FOR WHICH AN EXPRESS
REMEDY OR MEASURE OF DAMAGES IS PROVIDED, SUCH EXPRESS REMEDY OR MEASURE OF
DAMAGES SHALL BE THE SOLE AND EXCLUSIVE REMEDY, THE OBLIGOR'S LIABILITY SHALL BE
LIMITED AS SET FORTH IN SUCH PROVISION AND ALL OTHER REMEDIES OR DAMAGES AT LAW
OR IN EQUITY ARE WAIVED. IF NO REMEDY OR MEASURE OF DAMAGES IS EXPRESSLY
PROVIDED HEREIN, THE OBLIGOR'S LIABILITY SHALL BE LIMITED TO DIRECT ACTUAL
DAMAGES ONLY, SUCH DIRECT ACTUAL DAMAGES SHALL BE THE SOLE AND EXCLUSIVE REMEDY
AND ALL OTHER REMEDIES OR DAMAGES AT LAW OR IN EQUITY ARE WAIVED. UNLESS
EXPRESSLY HEREIN PROVIDED, NEITHER PARTY SHALL BE LIABLE FOR CONSEQUENTIAL,
INCIDENTAL, PUNITIVE, EXEMPLARY OR INDIRECT DAMAGES, LOST PROFITS OR OTHER
BUSINESS INTERRUPTION DAMAGES, BY STATUTE, IN TORT OR CONTRACT, UNDER ANY
INDEMNITY PROVISION OR OTHERWISE. IT IS THE INTENT OF THE PARTIES THAT THE
LIMITATIONS HEREIN IMPOSED ON REMEDIES AND THE MEASURE OF DAMAGES BE WITHOUT
REGARD TO THE CAUSE OR CAUSES RELATED THERETO, INCLUDING THE NEGLIGENCE OF ANY
PARTY, WHETHER SUCH NEGLIGENCE BE SOLE, JOINT OR CONCURRENT, OR ACTIVE OR
PASSIVE. TO THE EXTENT ANY DAMAGES REQUIRED TO BE PAID HEREUNDER ARE LIQUIDATED,
THE PARTIES ACKNOWLEDGE THAT THE DAMAGES ARE DIFFICULT OR IMPOSSIBLE TO
DETERMINE, OR OTHERWISE OBTAINING AN ADEQUATE REMEDY IS INCONVENIENT AND THE
DAMAGES CALCULATED HEREUNDER CONSTITUTE A REASONABLE APPROXIMATION OF THE HARM
OR LOSS.


9. FORCE MAJEURE


9.1 Force Majeure.


(a) The term "Force Majeure" means an event or circumstance which prevents one
Party from performing its obligations under this Agreement, which event or
circumstance was not anticipated as of the date this Agreement was agreed to,
which is not within the control of, or the result of the negligence of, the
Claiming Party or its agents, contractors, suppliers or Affiliates, and which,
by the exercise of due diligence, the Claiming Party is unable to overcome or
avoid or cause to be avoided, including storms, floods, earthquakes, tornados,
fires, explosions, wars, riots or other civil disturbances, acts of war or acts
of a public enemy, strikes, lockout, work stoppage or other industrial
disturbances, labor or material shortage, and failure of the plant or plant
equipment resulting from such force majeure events. Force Majeure shall not be
based on (i) the loss of BECO's markets; (ii) BECO's inability economically to
use or resell the Contract Energy purchased hereunder; (iii) the loss or failure
of NEA's supply; or (iv) NEA's ability to sell the Contract Energy at a price
greater than the amount provided for in Section 4.1(a).


(b) Neither Party may raise a claim of Force Majeure based in whole or in part
on curtailment by a Transmission Provider unless (i) such Party has contracted
for firm transmission with a Transmission Provider for the Contract Energy to be
delivered to or received at the Delivery Point and (ii) such curtailment is due
to "force majeure" or "uncontrollable force" or a similar term as defined under
the Transmission Provider's tariff; provided, however, that existence of the
foregoing factors shall not be sufficient to conclusively or presumptively prove
the existence of a Force Majeure absent a showing of other facts and
circumstances which in the aggregate with such factors establish that a Force
Majeure as defined in Section 9.1(a) has occurred.


9.2 Notice and Excuse of Performance.


(a) Following a Force Majeure event, if either Party believes that such event
will, or is reasonably likely to, adversely affect the performance of its
obligations under this Agreement, then as early as commercially practicable but
in no event later than two (2) Business Days after the initial occurrence of
such event and for contingency planning purposes, such Party shall provide
preliminary telephonic notice of the occurrence of a Force Majeure to the other
Party promptly followed by written notice on or before the tenth (10th) Business
Day after the initial occurrence of such event. Such written notice shall
specify the nature and, if known, cause of the Force Majeure, its anticipated
effect on the ability of such Party to perform obligations under this Agreement
and the estimated duration of any interruption in service or other adverse
effects resulting from such Force Majeure and shall be updated or supplemented
as necessary to keep the other Party advised of the effect and remedial measures
being undertaken to overcome the Force Majeure.


(b) To the extent either Party is prevented by Force Majeure from carrying out,
in whole or part, its obligations under this Agreement and such Party (the
"Claiming Party") gives notice and details of the Force Majeure to the other
Party as soon as practicable, then the Claiming Party shall be excused from the
performance of its obligations with respect to such obligations (other than the
obligation to make payments then due or becoming due with respect to performance
prior to the Force Majeure). The Claiming Party shall remedy the Force Majeure
with all reasonable dispatch. The non-Claiming Party shall not be required to
perform its obligations to the Claiming Party corresponding to the obligations
of the Claiming Party excused by Force Majeure.


10. DISPUTE RESOLUTION


In the event of any dispute, controversy or claim between the Parties arising
out of or relating to this Agreement (collectively, a "Dispute"), the Parties
shall attempt in the first instance to resolve such Dispute through friendly
consultations between the Parties. If such consultations do not result in a
resolution of the Dispute within fifteen (15) Days after notice of the Dispute
has been delivered to either Party, then such Dispute shall be referred to the
senior management of the Parties for resolution. If the Dispute has not been
resolved within fifteen (15) Days after such referral to the senior management
of the Parties, then either Party may pursue all of its remedies available
hereunder. The Parties agree to attempt to resolve all Disputes promptly,
equitably and in a good faith manner. In the event a dispute hereunder is
resolved pursuant to arbitration or judicial proceedings, the Party whose
position does not prevail in such proceedings shall reimburse all of the other
Party's third party costs (including reasonable attorney's fees) incurred to
prosecute or defend (as the case may be) such proceedings.


11. CONFIDENTIALITY


11.1 Nondisclosure. BECO and NEA each agree not to disclose to any Person and to
keep confidential, and to cause and instruct its Affiliates, officers,
directors, employees, partners and representatives not to disclose to any Person
and to keep confidential, any and all of the following non-public information
relating to the terms and provisions of this Agreement; any financial, pricing
or supply quantity information relating to the Contract Energy to be supplied by
NEA hereunder, the Facility or NEA and any information that is clearly marked or
identified as "Confidential". Notwithstanding the foregoing, any such
information may be disclosed: (a) to the extent required by applicable laws and
regulations or by any subpoena or similar legal process of any court or agency
of federal, state or local government so long as the receiving Party gives the
non-disclosing Party written notice at least three (3) Business Days prior to
such disclosure, if practicable; (b) to lenders and potential lenders to BECO or
to lenders to NEA or other Person(s) in connection with the implementation of
this Agreement and to financial advisors, rating agencies, and any other Persons
involved in the acquisition, marketing or sale or placement of such debt; (c) to
agents, trustees, advisors and accountants of the Parties or their Affiliates
involved in the financings described in clause (b) above, (d) to potential
assignees of BECO or NEA or other Persons in connection with such proposed
assignment and to financial advisors, rating agencies, and any other Persons
involved in the marketing, placement or rating of such assignment, (e) to
agents, trustees, advisors and accountants of the Parties or their Affiliates or
agents, trustees, advisors and accountants of Persons involved in the potential
assignment described in clause (d) above or (f) to the extent the non-disclosing
Party shall have consented in writing prior to any such disclosure.


11.2 Public Statements.  No public statement, press release or other voluntary
publication regarding this Agreement shall be made or issued without the prior
consent of the other Party, which consent shall not be unreasonably withheld.


12. INDEMNIFICATION AND INDEMNIFICATION PROCEDURES


12.1 Indemnification. Each Party ("Indemnifying Party") shall indemnify, defend
and hold the other Party ("Indemnified Party") and its partners, shareholders,
partners, directors, officers, employees and agents (including, but not limited
to, Affiliates and contractors and their employees), harmless from and against
all liabilities, damages, losses, penalties, claims, demands, suits and
proceedings of any nature whatsoever related to this Agreement suffered or
incurred by such Indemnified Party arising out of the Indemnifying Party's gross
negligence or willful misconduct (including, without limitation, any breach of
this Agreement resulting from gross negligence or willful misconduct). In the
event injury or damage results from the joint or concurrent grossly negligent or
willful misconduct of the Parties, each Party shall be liable under this
indemnification in proportion to its relative degree of fault. Such duty to
indemnify shall not apply to any claims which arise or are first asserted more
than two (2) years after the termination of this Agreement. Such indemnity shall
not include or compensate for indirect, punitive, exemplary, incidental or
consequential damages incurred by either Party.


12.2 Indemnification Procedures. Each Indemnified Party shall promptly notify
the Indemnifying Party of any claim in respect of which the Indemnified Party is
entitled to be indemnified under this Article 12. Such notice shall be given as
soon as is reasonably practicable after the Indemnified Party becomes aware of
each claim; provided, however, that failure to give prompt notice shall not
adversely affect any claim for indemnification hereunder except to the extent
the Indemnifying Party's ability to contest any claim by any third party is
materially adversely affected. The Indemnifying Party shall have the right, but
not the obligation, at its expense, to contest, defend, litigate and settle, and
to control the contest, defense, litigation and/or settlement of, any claim by
any third party alleged or asserted against any Indemnified Party arising out of
any matter in respect of which such Indemnified Party is entitled to be
indemnified hereunder. The Indemnifying Party shall promptly notify such
Indemnified Party of its intention to exercise such right set forth in the
immediately preceding sentence and shall reimburse the Indemnified Party for the
reasonable costs and expenses paid or incurred by it prior to the assumption of
such contest, defense or litigation by the Indemnifying Party. The Indemnifying
Party shall have the right to select legal counsel to defend a claim for which
the Indemnified Party is seeking indemnification pursuant to this Section 12.2,
subject to the consent of the Indemnified Party, which shall not be unreasonably
delayed or withheld. If the Indemnifying Party exercises such right in
accordance with the provisions of this Article 12 and any Indemnified Party
notifies the Indemnifying Party that it desires to retain separate counsel in
order to participate in or proceed independently with such contest, defense or
litigation, such Indemnified Party may do so at its own expense. If the
Indemnifying Party fails to exercise it rights set forth in the third sentence
of this Section 12.2, then the Indemnifying Party will reimburse the Indemnified
Party for its reasonable costs and expenses incurred in connection with the
contest, defense or litigation of such claim. No Indemnified Party shall settle
or compromise any claim in respect of which the Indemnified Party is entitled to
be indemnified under this Article 12 without the prior written consent of the
Indemnifying Party; provided, however, that such consent shall not be
unreasonably withheld by the Indemnifying Party.


13. ASSIGNMENT


13.1 Prohibition on Assignment. Except as provided in Section 13.2 hereof, this
Agreement may not be assigned by either Party without the prior written consent
of the other Party, which may not be unreasonably withheld. Any attempted or
purported assignment of this Agreement that is not expressly permitted pursuant
to Section 13.2 hereof shall be null and void and shall have no effect on or
with respect to the rights and obligations of the Parties hereunder.


13.2 Permitted Assignment.


(a) NEA shall have the right to assign all or any portion of its rights or
obligations under this Agreement without the consent of BECO solely for
financing purposes to existing and any future lenders secured, in whole or in
part, by interests in the Facility, NEA's contractual rights, or NEA or
Affiliates of NEA. Such assignment to lenders shall not operate to relieve NEA
of any duty or obligation under this Agreement. In connection with the exercise
of remedies under the security documents relating to such financing(s), the
lender(s) or trustee(s) shall be entitled to assign this Agreement to any
third-party transferee designated by such lender(s) or trustee(s), provided that
BECO determines, in BECO's reasonable discretion, that such proposed transferee
or assignee is qualified and capable to satisfy NEA's obligations hereunder.


(b) BECO shall have the right to assign this Agreement in connection with a BECO
Reorganization Event to any assignee without the consent of NEA so long as
(i) the proposed assignee serves load in NEPOOL and (ii) the proposed assignee's
credit rating as established by Moody's or S&P is equal to or better than that
of BECO at the time of the proposed assignment (provided, that any such rating
that is on "watch" for downgrading shall not satisfy the credit rating criteria
described in clause (ii)).


(c) If either Party assigns this Agreement as provided in this Section 13.2,
then such Party shall cause to be delivered to the other Party an assumption
agreement (in form and substance reasonably satisfactory to the non-assigning
Party) of all of the obligations of the assigning Party hereunder by such
assignee.


(d) An assignment of this Agreement pursuant to this Section 13.2 shall not
release or discharge the assignor from its obligations hereunder unless the
assignee executes a written assumption agreement in accordance with
Section 13.2(c) hereof.


14. NOTICES


Any notice or communication given pursuant hereto shall be in writing and
(1) delivered personally (personally delivered notices shall be deemed given
upon written acknowledgment of receipt after delivery to the address specified
or upon refusal of receipt); (2) mailed by registered or certified mail, postage
prepaid (mailed notices shall be deemed given on the actual date of delivery, as
set forth in the return receipt, or upon refusal of receipt); (3) e-mailed
(e-mailed notices shall be deemed given upon actual receipt) or (4) delivered in
full by telecopy (telecopied notices shall be deemed given upon actual receipt),
in either case addressed or telecopied as follows or to such other addresses or
telecopy numbers as may hereafter be designed by either Party to the other in
writing:


If to BECO:

Boston Edison Company
One NSTAR Way, NE 220
Westwood, MA 02090-9230
Attention: Ellen K. Angley, Vice President, Energy Supply and Transmission
Facsimile: (781) 441-8078


Copy to:

Legal Department
NSTAR Electric & Gas Corporation
800 Boylston Street
Boston, Ma 02109
Attention: T.N. Cronin, Assistant General Counsel
Facsimile: (617) 424-2733


If to NEA:

Northeast Energy Associates, A Limited Partnership
c/o Northeast Energy LP
c/o ESI Northeast Energy GP, Inc.
Its Administrative General Partner
700 Universe Blvd.
P.O. Box 14000
Juno Beach, FL 33408
Attention: Business Manager
Facsimile: 561-304-5161


With a copy to:

Tractebel Power, Inc.
1990 Post Oak Blvd
Suite 1900
Houston, TX 77056
Attention: General Counsel
Facsimile: 713-636-1858


15. WAIVER AND MODIFICATION


This Agreement may be amended and its provisions and the effects thereof waived
only by a writing executed by the Parties, and no subsequent conduct of any
Party or course of dealings between the Parties shall effect or be deemed to
effect any such amendment or waiver. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provision
hereof (whether or not similar), nor shall such waiver constitute a continuing
waiver unless otherwise expressly provided. The failure of either Party to
enforce any provision of this Agreement shall not be construed as a waiver of or
acquiescence in or to such provision.


16. INTERPRETATION


16.1 Choice of Law. Interpretation and performance of this Agreement shall be in
accordance with, and shall be controlled by, the laws of the Commonwealth of
Massachusetts (without regard to its principles of conflicts of law).


16.2 Headings. Article and Section headings are for convenience only and shall
not affect the interpretation of this Agreement. References to articles,
sections and appendices, and schedules are, unless the context otherwise
requires, references to articles, sections, appendices, and schedules of this
Agreement. The words "hereof" and "hereunder" shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.


17. COUNTERPARTS


Any number of counterparts of this Agreement may be executed, and each shall
have the same force and effect as an original.


18. NO DUTY TO THIRD PARTIES


Except as provided in any consent to assignment of this Agreement, nothing in
this Agreement nor any action taken hereunder shall be construed to create any
duty, liability or standard of care to any Person not a Party to this Agreement.


19. SEVERABILITY


If any term or provision of this Agreement or the interpretation or application
of any term or provision to any prior circumstance is held to be unenforceable,
illegal or invalid by a court or agency of competent jurisdiction, the remainder
of this Agreement and the interpretation or application of all other terms or
provisions to Persons or circumstances other than those which are unenforceable,
illegal or invalid shall not be affected thereby, and each term and provision
shall be valid and be enforced to the fullest extent permitted by law.


20. ENTIRE AGREEMENT


Upon the Effective Date, this Agreement, together with the agreements executed
or delivered on the Effective Date in connection herewith, shall constitute the
entire agreement and understanding between the Parties hereto and shall
supersede all prior agreements including, without limitation, the Existing NEA B
PPA and understandings relating to the subject matter hereof.


21. CHANGE IN LAW OR MARKET STRUCTURE


The Parties acknowledge that this Agreement is based on the Laws, ISO Policies
and market structure in effect as of the Agreement Date. In the event of a
Change in Law or Market Structure, the Parties shall make such amendments to
this Agreement as are necessary to accommodate such Change in Law or Market
Structure, provided that any such amendments shall preserve the economic and
business arrangements embodied or referenced in this Agreement.



 

 

 

IN WITNESS WHEREOF, each of BECO and NEA has caused this Agreement to be duly
executed on its behalf as of the date first above written.




Boston Edison Company

 




By:




ELLEN K. ANGLEY

 








Name:

Title:


Ellen K. Angley

VP Energy Supply & Transmission

         




NORTHEAST ENERGY ASSOCIATES,
A LIMITED PARTNERSHIP

 


By Northeast Energy LP
Its General Partner

 


By ESI Northeast Energy GP Inc.
Its Administrative General Partner

 




By:




NATHAN E. HANSON

 







 

Authorized Representative

   

Nathan E. Hanson

 



EXHIBIT A



to
AMENDED AND RESTATED
POWER PURCHASE AGREEMENT



EXISTING AGREEMENT


NEA-B PPA between BECO and NEA executed on January 28, 1988, as amended.



 

 

SCHEDULE 3.3
to
AMENDED AND RESTATED
POWER PURCHASE AGREEMENT



DELIVERY SCHEDULE FOR CONTRACT ENERGY

     







Month

MWh/h

 







January

90.0000

 

February

90.0000

 

March

90.0000

 

Apri

90.0000

 

May

60.0000

 

June

60.0000

 

July

70.0000

 

August

70.0000

 

September

70.0000

 

October

90.0000

 

Novembe

80.0000

 

December

80.0000

 



 

 

SCHEDULE 4.1(a)
to
AMENDED AND RESTATED
POWER PURCHASE AGREEMENT

 

Month
Ending

No. of
Days

MWh/hr
BECO B

MWhs
BECO B

Monthly Support
Payment Price
($/MWh)
BECO B

             

04/30/04

30

90.0000

64,800.0000

87.9630

 

05/31/04

31

60.0000

44,640.0000

127.6882

 

06/30/04

30

60.0000

43,200.0000

131.9444

 

07/31/04

31

70.0000

52,080.0000

109.4470

 

08/31/04

31

70.0000

52,080.0000

109.4470

 

09/30/04

30

70.0000

50,400.0000

113.0952

 

10/31/04

31

90.0000

66,960.0000

85.1254

 

11/30/04

30

80.0000

57,600.0000

98.9583

 

12/31/04

31

80.0000

59,520.0000

95.7661

 

01/31/05

31

90.0000

66,960.0000

71.3859

 

02/28/05

28

90.0000

60,480.0000

79.0344

 

03/31/05

31

90.0000

66,960.0000

71.3859

 

04/30/05

30

90.0000

64,800.0000

73.7654

 

05/31/05

31

60.0000

44,640.0000

107.0789

 

06/30/05

30

60.0000

43,200.0000

110.6481

 

07/31/05

31

70.0000

52,080.0000

91.7819

 

08/31/05

31

70.0000

52,080.0000

91.7819

 

09/30/05

30

70.0000

50,400.0000

94.8413

 

10/31/05

31

90.0000

66,960.0000

71.3859

 

11/30/05

30

80.0000

57,600.0000

82.9861

 

12/31/05

31

80.0000

59,520.0000

80.3091

 

01/31/06

31

90.0000

66,960.0000

80.0478

 

02/28/06

28

90.0000

60,480.0000

88.6243

 

03/31/06

31

90.0000

66,960.0000

80.0478

 

04/30/06

30

90.0000

64,800.0000

82.7160

 

05/31/06

31

60.0000

44,640.0000

120.0717

 

06/30/06

30

60.0000

43,200.0000

124.0741

 

07/31/06

31

70.0000

52,080.0000

102.9186

 

08/31/06

31

70.0000

52,080.0000

102.9186

 

09/30/06

30

70.0000

50,400.0000

106.3492

 

10/31/06

31

90.0000

66,960.0000

80.0478

 

11/30/06

30

80.0000

57,600.0000

93.0556

 

12/31/06

31

80.0000

59,520.0000

90.0538

 

01/31/07

31

90.0000

66,960.0000

84.8268

 

02/28/07

28

90.0000

60,480.0000

93.9153

 

03/31/07

31

90.0000

66,960.0000

84.8268

 

04/30/07

30

90.0000

64,800.0000

87.6543

 

05/31/07

31

60.0000

44,640.0000

127.2401

 

06/30/07

30

60.0000

43,200.0000

131.4815

 

07/31/07

31

70.0000

52,080.0000

109.0630

 

08/31/07

31

70.0000

52,080.0000

109.0630

 

09/30/07

30

70.0000

50,400.0000

112.6984

 

10/31/07

31

90.0000

66,960.0000

84.8268

 

11/30/07

30

80.0000

57,600.0000

98.6111

 

12/31/07

31

80.0000

59,520.0000

95.4301

 

01/31/08

31

90.0000

66,960.0000

92.1446

 

02/29/08

29

90.0000

62,640.0000

98.4994

 

03/31/08

31

90.0000

66,960.0000

92.1446

 

04/30/08

30

90.0000

64,800.0000

95.2160

 

05/31/08

31

60.0000

44,640.0000

138.2168

 

06/30/08

30

60.0000

43,200.0000

142.8241

 



 

 

Month
Ending

No. of
Days

MWh/hr
BECO B

MWhs
BECO B

Monthly Support
Payment Price
($/MWh)
BECO B

             

07/31/08

31

70.0000

52,080.0000

118.4716

 

08/31/08

31

70.0000

52,080.0000

118.4716

 

09/30/08

30

70.0000

50,400.0000

122.4206

 

10/31/08

31

90.0000

66,960.0000

92.1446

 

11/30/08

30

80.0000

57,600.0000

107.1181

 

12/31/08

31

80.0000

59,520.0000

103.6626

 

01/31/09

31

90.0000

66,960.0000

98.4170

 

02/28/09

28

90.0000

60,480.0000

108.9616

 

03/31/09

31

90.0000

66,960.0000

98.4170

 

04/30/09

30

90.0000

64,800.0000

101.6975

 

05/31/09

31

60.0000

44,640.0000

147.6254

 

06/30/09

30

60.0000

43,200.0000

152.5463

 

07/31/09

31

70.0000

52,080.0000

126.5361

 

08/31/09

31

70.0000

52,080.0000

126.5361

 

09/30/09

30

70.0000

50,400.0000

130.7540

 

10/31/09

31

90.0000

66,960.0000

98.4170

 

11/30/09

30

80.0000

57,600.0000

114.4097

 

12/31/09

31

80.0000

59,520.0000

110.7191

 

01/31/10

31

90.0000

66,960.0000

106.3321

 

02/28/10

28

90.0000

60,480.0000

117.7249

 

03/31/10

31

90.0000

66,960.0000

106.3321

 

04/30/10

30

90.0000

64,800.0000

109.8765

 

05/31/10

31

60.0000

44,640.0000

159.4982

 

06/30/10

30

60.0000

43,200.0000

164.8148

 

07/31/10

31

70.0000

52,080.0000

136.7127

 

08/31/10

31

70.0000

52,080.0000

136.7127

 

09/30/10

30

70.0000

50,400.0000

141.2698

 

10/31/10

31

90.0000

66,960.0000

106.3321

 

11/30/10

30

80.0000

57,600.0000

123.6111

 

12/31/10

31

80.0000

59,520.0000

119.6237

 

01/31/11

31

90.0000

66,960.0000

56.7503

 

02/28/11

28

90.0000

60,480.0000

62.8307

 

03/31/11

31

90.0000

66,960.0000

56.7503

 

04/30/11

30

90.0000

64,800.0000

58.6420

 

05/31/11

31

60.0000

44,640.0000

85.1254

 

06/30/11

30

60.0000

43,200.0000

87.9630

 

07/31/11

31

70.0000

52,080.0000

72.9647

 

08/31/11

31

70.0000

52,080.0000

72.9647

 

09/30/11

15

70.0000

25,200.0000

75.3968

 

10/31/11

31

0.0000

0.0000

0.0000

 



 

 

SCHEDULE 4.1(c)
to
AMENDED AND RESTATED
POWER PURCHASE AGREEMENT



LIST OF APPROVED CAPACITY BUYERS



Constellation Power Source, Inc.
J Aron & Company
Morgan Stanley Group Capital
PP&L Energy Plus, LLC
PSE&G Energy Resources & Trading, LLC
Select Energy, Inc.
Sempra Energy Trading Corp.
TransCanada Power Marketing Ltd.



 

 

SCHEDULE 6.2(g)
to
AMENDED AND RESTATED
POWER PURCHASE AGREEMENT



MONTAUP PPA AMENDMENTS OR MODIFICATIONS



First Amendment dated as of June 28, 1989
Agreement dated May 11, 1992
Agreement dated December 18, 2001
Agreement dated March 31, 2003



 

 

AMENDED AND RESTATED POWER PURCHASE AGREEMENT



THIS AMENDED AND RESTATED POWER PURCHASE AGREEMENT (the "Agreement") is entered
into as of August 19, 2004 (the "Agreement Date"), by and between Commonwealth
Electric Company, a Massachusetts corporation ("CECO") and Northeast Energy
Associates Limited Partnership, a Massachusetts limited partnership ("NEA").
CECO and NEA are individually referred to herein as a "Party" and are
collectively referred to herein as the "Parties".


WHEREAS, NEA owns a nominal 300 MW natural gas-fired electricity and steam
generating plant located in Bellingham, Massachusetts (the "Facility");


WHEREAS

, CECO and NEA are parties to a certain Power Purchase Agreement dated
November 26, 1986, as amended to date (the "Existing CECO 1 PPA"), pursuant to
which CECO purchases from NEA a portion of the Facility's capacity and
associated energy;


WHEREAS

, CECO and NEA desire to amend and restate the Existing CECO 1 PPA as provided
for herein; and


WHEREAS

, such amendment and restatement of the Existing CECO 1 PPA is consistent with
CECO's invitation, dated October 17, 2003, to submit proposals regarding the
transfer of entitlements to certain power purchase agreements and NEA's
response, dated December 3, 2003, related to the restructuring of four (4) power
purchase agreements (including the Existing CECO 1 PPA) existing between NEA and
each of CECO and Boston Electric Company ("BECO") (the four (4) existing
agreements, the "Existing Agreements", are set forth at Exhibit A).


NOW, THEREFORE

, in consideration of the premises and of the mutual agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:



1. DEFINITIONS


In addition to terms defined in the recitals hereto, the following terms shall
have the meanings set forth below.


"Affiliate" shall mean, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries' controls, is
controlled by, or is under common control with, such first Person. As used in
this definition, "control" means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.


"Agreement" shall have the meaning set forth in the first paragraph of this
Agreement.


"Agreement Date" shall have the meaning set forth in the first paragraph of this
Agreement.


"Approved Capacity Buyer" shall mean any of the Persons set forth on
Schedule 4.1(c) hereto.


"Business Day" shall mean any day that is not a Saturday, Sunday, or NERC
Holiday.




"Capacity" shall mean "Unforced Capacity" as presently defined in the NEPOOL
Manual for Definitions and Abbreviations (and, throughout the Term, any
successor product thereto).


"Capacity Payment" with respect to any given time period, shall mean the product
of (a) the Capacity Price and (b) Capacity Requirement, for such period.


"Capacity Price" with respect to any month, shall mean (a) the Negotiated
Capacity Price or (b) in the event that the Parties fail to agree upon a
Negotiated Capacity Price on or before the Contract UCAP Transfer Deadline, the
price for UCAP for such month established pursuant to the next UCAP Monthly
Supply Auction; provided, however, if no price for UCAP is established in the
next UCAP Monthly Supply Auction, the price to be used is that established
pursuant to the last UCAP Monthly Supply Auction in which UCAP was transacted.


"Capacity Receipt Shortfall" shall have the meaning set forth in Section 3.8(c)
hereof.




"Capacity Replacement Damages" shall have the meaning ascribed thereto in
Section 3.8(b) herein.




"Capacity Replacement Price" with respect to any portion of the Capacity
Requirement that NEA fails to deliver to CECO hereunder, shall mean (a) the
price at which CECO, acting in a commercially reasonable manner, purchases
Capacity in lieu of such portion of the Capacity Requirement, plus transaction
and other administrative costs reasonably incurred by CECO in purchasing such
Capacity, or (b) to the extent CECO has not purchased Capacity in lieu of such
portion of the Capacity Requirement, the market price for such portion of the
Capacity Requirement determined in a commercially reasonable manner.


"Capacity Requirement," shall mean for the applicable month, for so long as NEA
is the owner of the Facility during the Term hereof, the lesser of (a) 20 MW or
(b) 10% of the Capacity recognized by the ISO as attributable to the Facility.
Upon the sale, assignment or transfer by NEA of its interest in the Facility
during the Term hereof, Capacity Requirement shall be fixed at the Capacity
Requirement in effect on the date immediately prior to such sale, assignment or
transfer.


"Capacity Resale Damages" shall have the meaning ascribed thereto in
Section 3.8(c) herein.


"Capacity Resale Price" with respect to any portion of the Capacity Requirement
that CECO fails to accept delivery from NEA hereunder, shall mean (a) the price
at which NEA, acting in a commercially reasonable manner, re-sells Capacity in
lieu of such portion of the Capacity Requirement, less transaction and other
administrative costs reasonably incurred by NEA in selling such Capacity or
(b) to the extent NEA has not sold Capacity in lieu of such portion of the
Capacity Requirement, the market price for such portion of the Capacity
Requirement determined in a commercially reasonable manner.


"Capacity Supply Shortfall" shall have the meaning set forth in Section 3.8(b)
hereof.


"CECO Reorganization Event" shall mean (a) any consolidation, merger or other
form of combination of CECO with any other Person, (b) the acquisition of a
majority of the outstanding shares of CBECO by any Person or (c) the sale,
conveyance, lease, transfer or other disposition, in one transaction or a series
of related transactions, including without limitation the transfer or "spin-off"
of shares of a subsidiary (collectively, a "Transfer"), affecting all or
substantially all of the assets of CECO existing on the Agreement Date or
hereafter acquired. For purposes of this definition, the transfer, sale or other
disposition of all or substantially all of the transmission and/or distribution
assets of CECO, will, in either case, constitute a "CECO Reorganization Event."


"CECO Termination Payment" shall mean, with respect to this Agreement and NEA,
an amount payable by CECO to NEA equal to the sum of the Losses (net of Gains)
and Costs, expressed in U.S. Dollars, which NEA incurs as a result of the
termination of this Agreement pursuant to Section 8.2(a)(i) hereof.




"Change in Law or Market Structure" shall mean any of the following events that
has a material adverse economic effect on one or both of the Parties: (a) the
adoption, promulgation, modification, repeal or reinterpretation by any
Governmental Entity of any Law which (or the effects of which) amends or
conflicts with the Laws established or in effect as of the Agreement Date,
(b) the adoption, promulgation, modification, repeal or reinterpretation by ISO
of the ISO Policies which (or the effect of which) amends or conflicts with the
ISO Policies established or in effect as of the Agreement Date or (c) the
adoption or promulgation of a market structure that differs from the market
structure reflected in the ISO Policies established or in effect as of the
Agreement Date. For avoidance of doubt, a Change in Law or Market Structure
shall include any event described in clauses (a), (b) or (c) above that results
in CECO not being able to sell the Contract Energy purchased hereunder at a
price greater than or equal to the Energy Payment prices (excluding the Support
Payment) paid to NEA hereunder.


"Claiming Party" shall have the meaning set forth in Section 9.2(b) hereof.


"Contract Energy" shall have the meaning set forth in Section 3.1 hereof.


"Contract UCAP Transfer Deadline" with respect to any month, shall mean 5 PM
Eastern Prevailing Time on the Business Day preceding the day by which final
bids into the NEPOOL ISO Supply Auction must be submitted to be considered
timely under the NEPOOL Practices and Market Rules and Procedures governing
suppliers' participation in the UCAP Monthly Supply Auction.




"Costs" shall mean brokerage fees, commissions and other similar third party
transaction costs and expenses reasonably incurred in terminating this
Agreement; and all reasonable attorneys' fees and expenses incurred in
connection with the termination of this Agreement.


"Cover Damages" shall have the meaning set forth in Section 3.6 hereof.


"Credit Support" shall have the meaning set forth in Section 8.2(a)(i)(B)
hereof.


"Day-Ahead Energy Market" or "DAM" shall have the meaning as set forth in the
NEPOOL Manual for Definitions and Abbreviations.


"Delivery Point" shall mean the Facility Bus; provided, however, that (a) if a
LMP is not established for a node at the Facility Bus, or during periods of
Force Majeure, NEA may deliver Contract Energy to an alternate node within the
ISO control area that has a published LMP price and (b) NEA may deliver to any
other delivery point mutually agreed to by the Parties.


"Delivery Shortfall" shall have the meaning set forth in Section 3.6 hereof.




"DTE" shall mean the Massachusetts Department of Telecommunications and Energy
or its successor state regulatory agency.


"Eastern Prevailing Time" shall mean either Eastern Standard Time or Eastern
Daylight Savings Time, as in effect from time to time.


"Effective Date" shall have the meaning set forth in Section 2.1 hereof.


"Energy Payment" shall have the meaning set forth in Section 4.1(a)(i) hereof.


"Event of Default" shall have the meaning set forth in Section 8.1 hereof.


"Existing Agreements" shall have the meaning set forth in the Recitals.


"Execution Agreement" shall mean the Execution Agreement by and among NEA, BECO
and CECO dated as of August 19, 2004.


"Existing CECO 1 PPA" shall have the meaning set forth in the Recitals.


"Facility" shall have the meaning set forth in the Recitals.


"Facility Bus" shall mean the point of interconnection between the Facility and
the NEPOOL transmission system, which as of the Agreement Date is the
UN.Bellinghm 13.2 NEA bus.


"FERC" shall mean the United States Federal Energy Regulatory Commission, and
shall include its successors.


"Force Majeure" shall have the meaning set forth in Section 9.1(a) hereof.




"Gains" shall mean an amount equal to the present value, at an eight point one
percent (8.1%) discount rate, of the economic benefit, if any (exclusive of
Costs) resulting from the termination of this Agreement, determined in a
commercially reasonable manner.




"Governmental Entity" shall mean any federal, state or local governmental
agency, authority, department, instrumentality or regulatory body, and any court
or tribunal, with jurisdiction over NEA, CECO or the Facility.


"IBT Containers" shall have the meaning as set forth in Section 3.3(a) hereof.


"Indemnified Party" shall have the meaning set forth in Section 12.1 hereof.


"Indemnifying Party" shall have the meaning set forth in Section 12.1 hereof.


"Internal Bilateral Transaction" shall have the meaning as set forth in the
NEPOOL Manual for Definitions and Abbreviations.


"ISO" or ISO-NE" shall mean the ISO New England, Inc., the independent system
operator established in accordance with the NEPOOL Agreement, or its successor.


"ISO Policies" shall mean the Market Rules and Procedures, NEPOOL Agreement,
NEPOOL Manual for Definitions and Abbreviations and NEPOOL Practices.


"ISO Settlement Market System" shall have the meaning as set forth in the NEPOOL
Manual for Definitions and Abbreviations.


"ISO UCAP Transfer Deadline" with respect to any month, shall mean the latest
date upon which Capacity for that month may be transferred under an Internal
Bilateral Transaction in accordance with ISO rules.


"Late Payment Rate" shall have the meaning set forth in Section 4.3 hereof.




"Law" shall mean all federal, state and local statutes, regulations, rules,
orders, executive orders, decrees, policies, judicial decisions and
notifications.


"Lead Participant" shall have the meaning as set forth in the NEPOOL Manual for
Definitions and Abbreviations.




"LMP" shall mean, for any ISO nodal point for any hour on any day, the "Day
Ahead LMP" or "Real Time LMP" ($/MWh) at such ISO nodal point calculated in
accordance with Section 2 of Market Rule 1, as reported on the ISO website at
www.iso-ne.com on the "Data & Reports" page, "Hourly Markets Data" subpage and
"Selectable Hourly LMP Data" category, for such nodal point on such date and
time. If such price should ever cease to be published, then the LMP shall be a
regularly published comparable substitute price, as agreed to by the Parties in
writing.




"Losses" shall mean, with respect to any Party, an amount equal to the present
value, at an eight point one percent (8.1%) discount rate, of the economic loss
to it, if any (exclusive of Costs), resulting from termination of this
Agreement, determined in a commercially reasonable manner.


"Market Rules and Procedures" shall mean the Market Rules, Manuals and
Procedures adopted by the ISO and/or members of NEPOOL, as may be amended from
time to time, and as administered by the ISO to govern the operation of the
NEPOOL markets, and any applicable successor rules, manuals and procedures.


"Moody's" shall mean Moody's Investors Service, Inc., and any successor thereto.


"MW" shall mean a megawatt.


"MWh" shall mean a megawatt-hour (one MWh shall equal 1,000 kWh).




"NEA Termination Payment" shall mean, with respect to this Agreement and CECO,
an amount payable by NEA to CECO equal to the Losses (net of Gains) and Costs,
expressed in U.S. Dollars, which CECO incurs as a result of the termination of
this Agreement pursuant to Section 8.2(a)(ii) hereof.


"Negotiated Capacity Price" shall mean the price for Capacity as agreed to by
the Parties pursuant to Section 4.1(b) herein.




"NEPOOL" shall mean the New England Power Pool, or its successor.




"NEPOOL Agreement" shall mean that certain Restated New England Power Pool
Agreement, as restated by an amendment dated as of December 1, 1996, as amended
and restated from time to time, and any applicable successor agreement.




"NEPOOL ISO Supply Auction" shall mean the auction currently defined as the
"Supply Auction" in the Market Rules and Procedures, or any successor to such
auction.




"NEPOOL Manual for Definitions and Abbreviations" shall mean that certain Manual
for Definitions and Abbreviations prepared by ISO-NE, as may be amended from
time to time, and any applicable successor manual.


"NEPOOL Practices" shall mean the NEPOOL practices and procedures for delivery
and transmission of electricity and capacity and capacity testing in effect from
time to time and shall include, without limitation, applicable requirements of
the NEPOOL Agreement, and any applicable successor practices and procedures.


"NERC Holiday" shall mean New Year's Day, Memorial Day, Independence Day, Labor
Day, Thanksgiving Day and Christmas Day, and any other day declared a holiday by
NERC.




"Ownership Share" shall have the meaning as set forth in the NEPOOL Manual for
Definitions and Abbreviations.




"Party" and "Parties" shall have the meaning set forth in the first paragraph of
this Agreement.


"Performance Assurance" shall mean collateral in the form of either cash,
letter(s) of credit, or other security acceptable to the requesting Party.


"Person" shall mean an individual, partnership, corporation, limited liability
company, limited liability partnership, limited partnership, association, trust,
unincorporated organization, or a government authority or agency or political
subdivision thereof.


"PURPA" shall mean the Public Utility Regulatory Policies Act of 1978, as
amended.


"QF" shall have the meaning set forth in Section 6.3(a)(i) hereof.


"Quote Period" shall have the meaning set forth in Section 4.1(b) herein.


"Real-Time Energy Market" or "RTM" shall have the meaning as set forth in the
NEPOOL Manual for Definitions and Abbreviations.


"Rejected Power" shall have the meaning set forth in Section 3.7 hereof.


"Replacement Power" shall mean electricity purchased by CECO and delivered to
the Delivery Point as replacement for any Delivery Shortfall. Replacement Power
shall not include Contract Energy delivered to CECO on behalf of NEA pursuant to
Section 3.1 hereof.


"Replacement Price" shall mean the lesser of (a) the price at which CECO, acting
in a commercially reasonable manner, purchases Replacement Power, plus
(i) transaction and other administrative costs reasonably incurred by CECO in
purchasing such Replacement Power and (ii) additional transmission charges, if
any, reasonably incurred by CECO to transmit Replacement Power to the Delivery
Point, or (b) the locational marginal pricing at the Delivery Point for such
Replacement Power; provided, however, that in no event shall the Replacement
Price include any penalties, ratcheted demand or similar charges, nor shall CECO
be required to utilize or change its utilization of its owned or controlled
assets or market positions to minimize NEA's liability.


"Resale Damages" shall have the meaning set forth in Section 3.7 hereof.


"Resale Price" shall mean the higher of (a) the price at which NEA, acting in a
commercially reasonable manner, sells or is paid for Rejected Power, plus
transaction and other administrative costs reasonably incurred by NEA in
re-selling such Rejected Power; or (b) the LMP at the Delivery Point for such
Rejected Power; provided, however, that in no event shall such price include any
penalties, ratcheted demand or similar charges, and further provided that in no
event shall NEA be required to utilize or change its utilization of the Facility
or its other assets or market positions in order to minimize CECO's liability
for Rejected Power.




"Schedule or Scheduling" shall mean the actions of NEA or CECO and/or their
designated representatives, including each Party's Transmission Providers, if
applicable, of notifying, requesting and confirming to each other the quantity
of Contract Energy to be delivered on any given day or days (or in any given
hour or hours) during the Term at the Delivery Point.


"S&P" shall mean Standard & Poor's Ratings Group, a division of McGraw Hill,
Inc., and any successor thereto.


"Support Payment" shall have the meaning set forth in Section 4.1(a)(i) hereof.


"Term" shall have the meaning set forth in Section 2.2 hereof.


"Third-Party Quote" with respect to any Capacity Requirement, shall mean a firm
offer by an Approved Capacity Buyer to purchase Capacity from CECO in a volume
and for a time period equal to such Capacity Requirement.




"Transmission Provider" shall mean (a) ISO, its respective successor or
Affiliates; (b) NEPOOL; (c) CECO; or (d) such other third parties from whom
transmission services are necessary for NEA to fulfill its performance
obligations to CECO hereunder.




"UCAP" shall have the meaning as set forth in the NEPOOL Manual for Definitions
and Abbreviations.


"UCAP Monthly Supply Auction" shall mean the auction currently defined as the
"UCAP Monthly Auction" in the NEPOOL Manual for Definitions and Abbreviations,
or any successor to such auction that establishes a price for UCAP or its
successor product.


2. EFFECTIVE DATE; CONDITIONS; TERM


2.1 Effective Date. The "Effective Date" of this Agreement shall be the Closing
Date as established under the Execution Agreement.


2.2 Term.


(a) The "Term" of this Agreement shall mean the period from and including
11:59 p.m. (Eastern Prevailing Time) on the Effective Date through and including
11:59 p.m. (Eastern Prevailing Time) on September 15, 2016, unless this
Agreement is sooner terminated in accordance with the provisions hereof.


(b) At the expiration of the Term, the Parties shall no longer be bound by the
terms and provisions hereof (including, without limitation, any payment
obligation hereunder), except (i) to the extent necessary to provide invoices
and make payments or refunds with respect to Contract Energy or Capacity
delivered prior to such expiration or termination, (ii) to the extent necessary
to enforce the rights and the obligations of the Parties arising under this
Agreement before such expiration or termination and (iii) the obligations of the
Parties hereunder with respect to confidentiality and indemnification shall
survive the expiration or termination of this Agreement and shall continue for a
period of two (2) calendar years following such expiration or termination.


3. DELIVERY OF CONTRACT ENERGY AND CAPACITY


3.1 Obligation to Sell and Purchase Contract Energy. During each hour of the
Term, NEA shall sell and deliver at the Delivery Point, and CECO shall purchase
and receive at the Delivery Point, electricity in the amounts set forth in
Section 3.3 and otherwise in accordance with the terms and conditions of this
Agreement ("Contract Energy"). NEA shall be permitted to satisfy its obligation
to deliver Contract Energy from any source of supply available to NEA. Contract
Energy delivered to CECO by NEA or on behalf of NEA by NEA's suppliers,
designees or any other Person engaged by NEA to deliver Contract Energy shall be
deemed delivered by NEA hereunder and NEA shall be solely responsible for any
costs payable to its suppliers for such delivery. The aforementioned obligations
for NEA to sell and deliver the Energy and for CECO to purchase and receive the
Energy shall be firm and subject to adjustment only to reflect performance
interruptions excused by this Agreement.


3.2 Characteristics. Contract Energy delivered by NEA to CECO at the Delivery
Point shall be in the form of three (3)-phase, sixty (60) hertz, alternating
current and otherwise in the form required by Market Rules and Procedures.


3.3 Scheduling.


(a) NEA shall Schedule deliveries of Contract Energy delivered hereunder with
ISO in equal hourly quantities in accordance with all NEPOOL Practices and
Market Rules and Procedures applicable thereto as set forth in Schedule 3.3.
Furthermore, Contract Energy will be sold and delivered for purchase by CECO in
the form of Internal Bilateral Transactions ("IBTs") and NEA will use
commercially reasonable efforts to transfer Contract Energy in the DAM;
provided, however, that if such transfer cannot be made in the DAM, the Contract
Energy shall be transferred in the RTM. All Contract Energy will be delivered to
a specific node and not a zone. NEA will submit IBT Containers, as defined
below, and notify CECO that the IBT Containers have been submitted into the ISO
Settlement Market System.


Subject to the satisfaction of NEA's obligations in this Section 3.3, CECO will
confirm the IBT Container in the ISO Settlement Market System. For purposes of
this Agreement, "IBT Container" shall mean the form of electronic contract
submittal, as implemented in the ISO Settlement Market System effective March 1,
2003 as amended from time to time, that requires CECO to confirm the general
parameters of the IBT. IBTs shall be submitted and confirmed for the longest
term permitted by the ISO. NEA shall be responsible for any inaccuracies in any
schedules and shall correct such schedules upon notification by CECO; provided,
however, CECO shall cooperate with NEA in connection with any such Scheduling
and bidding and in complying with all NEPOOL Practices and shall promptly
provide information reasonably requested by NEA for the purpose of assisting NEA
with its Scheduling obligations hereunder. Notwithstanding the agreement to
Schedule all Contract Energy in the DAM, the Energy Payment made by CECO to NEA
shall be as calculated pursuant to Section 4.1(a) hereof.


(b) The Parties agree to use commercially reasonable efforts to comply with all
applicable ISO Policies in connection with the Scheduling and delivery of
Contract Energy hereunder. For administrative convenience, the Parties agree
that all Contract Energy deliveries and receipts made pursuant to this Agreement
and any other power purchase agreement between the Parties may be provided for
in a single Schedule. Penalties or similar charges assessed by a Transmission
Provider and caused by a Party's noncompliance with the Scheduling obligations
set forth in this Section 3.3 shall be the responsibility of the Party whose
action or inaction caused the penalty.


3.4 Lead Participant; Ownership Share. NEA, or any entity so identified by NEA,
shall be the Lead Participant of the Facility and CECO shall use commercially
reasonable efforts to transfer such designation to NEA or the entity so
identified by NEA. CECO shall use commercially reasonable efforts to transfer to
NEA, or any entity so identified by NEA, the Ownership Share now held by CECO
relating to the Facility.


3.5 Sales for Resale. All Contract Energy delivered by NEA to CECO hereunder
shall be sales for resale, with CECO reselling such Contract Energy. CECO shall
provide NEA with any certificates reasonably requested by NEA to evidence that
the deliveries of Contract Energy hereunder are sales for resale. Nothing in
this Agreement shall be construed to prohibit or restrict such resale by CECO.


3.6 Failure of NEA to Deliver Scheduled Contract Energy; Cover Damages.


Subject to Section 8.1(g) hereof, in the event NEA fails to deliver Contract
Energy it is obligated to deliver hereunder and such failure is not excused
under the terms of this Agreement (such undelivered Contract Energy to be
referred to herein as the "Delivery Shortfall"), then NEA shall pay CECO, on the
date payment would otherwise be due in respect of the month in which the failure
occurred, an amount for such Delivery Shortfall equal to the Cover Damages.
"Cover Damages" means an amount equal to (i) the amount, if any, by which
(A) the Replacement Price ($/MWh) multiplied by the quantity (in MWh) of the
Delivery Shortfall, exceeds (B) the Energy Payment that would have been paid
pursuant to Section 4.1 hereof had the Delivery Shortfall been delivered, plus
(ii) any applicable penalties assessed by NEPOOL, ISO-NE or any other party
against CECO as a direct result of NEA's failure to deliver such Contract
Energy; provided, however, CECO shall use commercially reasonable efforts to
purchase replacement power or otherwise mitigate such damages, penalties and
related costs and charges wherever possible pursuant to applicable NEPOOL,
ISO-NE or any other party's tariffs and operating procedures then in effect.
Except as otherwise provided in Section 8.1(g) and 8.2 hereof, the damages
provided in this Section 3.6 shall be the sole and exclusive remedy of CECO for
any failure of NEA to deliver Contract Energy that it is obligated to deliver
hereunder. The invoice for the amount payable pursuant to this Section 3.6 shall
include a written statement explaining in reasonable detail the calculation of
such amount.


3.7 Failure by CECO to Accept Delivery of Contract Energy; Resale Damages. If
CECO fails to accept all or part of the Contract Energy it is obligated to
accept hereunder and such failure to accept is not excused under the terms of
this Agreement (such Contract Energy is referred to herein as "Rejected Power"),
then CECO shall pay NEA, on the date payment would otherwise be due in respect
of the month in which the failure occurred, an amount for such Rejected Power
equal to the Resale Damages. "Resale Damages" means an amount equal to (a) the
amount, if any, by which (i) the Energy Payment that would have been paid
pursuant to Section 4.1(a) hereof for such Rejected Power, had it been accepted,
exceeds (ii) the Resale Price ($/MWh) multiplied by the quantity (in MWh) of
Rejected Power resold by NEA, plus (b) any applicable penalties assessed by
NEPOOL, ISO-NE or any other party against NEA as a direct result of CECO's
failure to accept such Contract Energy; provided, however, NEA shall use
commercially reasonable efforts to sell such Rejected Power or otherwise
mitigate such damages, penalties and related costs and charges wherever possible
pursuant to applicable NEPOOL, ISO-NE or any other party's tariffs and operating
procedures then in effect. Except as otherwise provided in Section 8.1(h) and
8.2 hereof, the damages provided in this Section 3.7 shall be the sole and
exclusive remedy of NEA for any failure of CECO to accept delivery of Contract
Energy that it is obligated to accept hereunder. The invoice for the amount
payable pursuant to this Section 3.7 shall include a written statement
explaining in reasonable detail the calculation of such amount.


3.8 Obligation to Sell and Purchase Capacity Requirements.


(a) During the Term, NEA shall sell to CECO and CECO shall purchase from NEA the
Capacity Requirement. In the event there is no longer a market for Capacity in
New England, NEA shall not be obligated to sell and CECO shall not be obligated
to purchase the Capacity Requirement.


(i) For so long as NEA is the owner of the Facility, NEA shall be permitted to
satisfy its obligation to deliver the Capacity Requirement only from the
Facility. In the event that NEA sells, assigns or transfers its interests in the
Facility, NEA shall be permitted to satisfy its obligation to deliver the
Capacity Requirement from any source of supply available to NEA. Nothing in this
Agreement shall be construed to restrict or bar NEA from any sale, assignment or
transfer of its interests in the Facility.


(ii) The Parties acknowledge that as of the Agreement Date, the Market Rules and
Procedures do not impose any locational requirement with respect to Capacity. In
the event that, at any time during the Term, the Market Rules and Procedures do
impose a zonal, nodal or other geographic locational requirement, the Capacity
Requirement will be fulfilled for the zone, node or other geographic area in
which the Facility is located.


(b) If NEA fails to provide CECO with all or part of the Capacity Requirement it
is required to provide pursuant to Section 3.8(a) hereof (a "Capacity Supply
Shortfall") and such failure is not excused under the terms of this Agreement,
then the Capacity Replacement Damages associated with such Capacity Supply
Shortfall shall be deducted from amounts payable by CECO hereunder for the next
succeeding month or paid by NEA to CECO, at CECO's election. "Capacity
Replacement Damages," with respect to any portion of the Capacity Requirement
that NEA fails to deliver to CECO hereunder, means an amount equal to: (i) the
amount, if any, by which the Capacity Replacement Price exceeds the Capacity
Price, multiplied by the Capacity Supply Shortfall, plus (ii) any penalties
assessed by NEPOOL, ISO-NE or any other party against CECO as a direct result of
NEA's failure to deliver the Capacity Requirement in accordance with
Section 3.8(a) hereof. Subject to Section 8.1(g) hereof, the damages provided in
this Section 3.8(b) shall be the sole and exclusive remedy of CECO for any
failure of NEA to deliver the Capacity Requirement hereunder. With respect to
any calendar month during the Term, NEA will be deemed to have failed to deliver
the Capacity Requirement for such calendar month if it has not scheduled a
bilateral transfer of the Capacity Requirement (or otherwise effected delivery
in accordance with applicable Market Rules and Procedures as in effect at any
time during the Term) on or before the Contract UCAP Transfer Deadline.


(c) If CECO fails to accept delivery of all or part of the Capacity Requirement
it is required to purchase pursuant to Section 3.8(a) hereof (a "Capacity
Receipt Shortfall"), and such failure is not excused under the terms of this
Agreement, then the Capacity Resale Damages associated with such Capacity
Receipt Shortfall shall be payable by CECO on the date payment would otherwise
be due in respect of the month in which the failure occurred. "Capacity Resale
Damages," with respect to any portion of the Capacity Requirement that CECO
fails to accept delivery of from NEA hereunder, means an amount equal to:
(i) the amount, if any, by which the Capacity Price exceeds the Capacity Resale
Price, multiplied by the Capacity Receipt Shortfall, plus (ii) any penalties
assessed by NEPOOL, ISO-NE or any other party against NEA as a direct result of
CECO's failure to accept delivery of the Capacity Requirement in accordance with
Section 3.8(a) hereof. Subject to Section 8.1(h) hereof, the damages provided in
this Section 3.8(c) shall be the sole and exclusive remedy of NEA for any
failure of CECO to accept delivery of the Capacity Requirement hereunder and
there shall be no adjustment of the Energy Payment or Support Payment as a
result of CECO's failure to accept delivery of such Capacity Requirement. With
respect to any calendar month during the Term, CECO will be deemed to have
failed to accept delivery of the Capacity Requirement for such calendar month if
it has not confirmed a schedule (or an equivalent commitment instrument) entered
by NEA for bilateral transfer of the Capacity Requirement (or otherwise effected
acceptance of delivery in accordance with applicable Market Rules and Procedures
as in effect at any time during the Term) on or before the Contract UCAP
Transfer Deadline.


3.9 Delivery Point.


(a) All Contract Energy shall be delivered hereunder by NEA to CECO at the
Delivery Point.


(b) Except as provided for in Section 3.3(b) herein, NEA shall be responsible
for all transmission and distribution charges, including applicable ancillary
service charges, line losses, congestion charges and other NEPOOL or applicable
system costs or charges associated with transmission incurred, in each case, in
connection with the delivery of Contract Energy to the Delivery Point.


(c) Except as provided for in Section 3.3(b) herein, CECO shall be responsible
for all transmission charges, ancillary services charges, line losses,
congestion charges and other NEPOOL or applicable system costs or charges
associated with transmission, incurred, in each case, in connection with the
transmission of Contract Energy delivered under this Agreement from and after
the Delivery Point.


4. PAYMENTS FOR CONTRACT ENERGY AND CAPACITY REQUIREMENTS


4.1 Payment for Contract Energy and Capacity Requirements.


(a) All Contract Energy delivered to CECO under this Agreement shall be
purchased by CECO for an amount calculated pursuant to this Section 4.1(a).


(i) Beginning on the Effective Date and continuing for the Term, CECO shall pay
NEA a monthly energy payment (the "Energy Payment") equal to the sum of: (A) the
product of (I) the Contract Energy (in MWhs) delivered to CECO hereunder during
each hour during such month that cleared in the DAM and (II) the hourly DAM LMP
Price for such hour at the Delivery Point for MWhs that cleared in the DAM for
such month, plus (B) the product of (I) the Contract Energy (in MWhs) delivered
to CECO hereunder during each hour during such month that cleared in the RTM and
(II) he hourly RTM LMP Price for such hour at the Delivery Point for MWhs that
cleared in the RTM for such month, plus (C) a support payment (the "Support
Payment") equal to the product of (I) the lesser of: the total Contract Energy
(in MWhs) delivered to CECO hereunder during such month or the MWh quantity for
the applicable month, as set forth in Schedule 4.1(a), and (II) the $/MWh price
(the "Monthly Support Payment Price") for the applicable month, as set forth in
Schedule 4.1(a). Notwithstanding anything in this Agreement to the contrary, no
exercise by NEA of its right under Section 8.2 to reduce Contract Energy
delivered to CECO as a result of CECO's failure to timely pay for such Contract
Energy shall have the effect of reducing the Support Payment as calculated
pursuant to this Section.


(ii) CECO's sole payment obligation, including without limitation any Support
Payment obligation, with respect to Contract Energy is limited to the payment of
the Energy Payment for Contract Energy delivered in accordance with the terms of
this Agreement by or on behalf of NEA to the Delivery Point.


(b) All Capacity delivered to CECO under this Agreement shall be purchased by
CECO at the Capacity Price. CECO's sole payment obligation with respect to
Capacity is limited to the payment of the Capacity Payment for the Capacity
Requirement actually provided to CECO in accordance with the terms of this
Agreement by or on behalf of NEA. The Parties will negotiate in good faith and
in a commercially reasonable manner towards agreement upon a negotiated price
for Capacity (the "Negotiated Capacity Price") for each month of the Term in
accordance with the terms and provisions of this Section 4.1(b). At any time
during the Term, NEA may request CECO to provide it with an indicative quote for
the Capacity Requirement for one month or any period of months (the "Quote
Period") as set forth in such request. Within six (6) Business Days after CECO's
receipt of such request, CECO will provide NEA with an indicative quote for a
purchase price of such Capacity Requirement for the Quote Period which CECO in
its commercially reasonable judgment believes reflects the fair market value for
such Capacity Requirement. Within one Business Day after its receipt of such
indicative quote, NEA will inform CECO as to whether NEA accepts or rejects the
indicative quote.


(i) In the event that NEA accepts the indicative quote, the pricing reflected in
such indicative quote will be established as the Negotiated Capacity Price for
such Capacity Requirement unless CECO notifies NEA, within one Business Day
after NEA's acceptance, that CECO retracts the indicative quote. CECO may
retract the indicative quote only in the event that CECO, in its commercially
reasonable judgment, believes that the fair market value of the Capacity
Requirement has materially declined since CECO delivered the indicative quote to
NEA. In the event that CECO retracts the indicative quote, NEA may, at its
election, (A) provide Third-Party Quotes to CECO for the applicable Capacity
Requirement, provided that NEA does so within two (2) Business Days after CECO's
retraction of the indicative quote (and, in which event, the procedures set
forth in Section 4.1(b)(ii) will be followed to determine the Negotiated
Capacity Price), or (B) request a new indicative quote from CECO (which request
may be for the same or a different period), in which event the negotiation
process set forth in this Section 4.1(b) will be repeated with respect to such
request.


(ii) In the event that NEA rejects such indicative quote, NEA may, at its
election, provide one or more Third-Party Quotes to CECO for the Capacity
Requirement, provided that NEA does so within two (2) Business Days after NEA's
rejection of the indicative quote. In the event that NEA so delivers one or more
Third-Party Quotes to CECO, CECO will, within one Business Day after delivery of
the Third-Party Quotes, either (A) agree to establish any one of the Third-Party
Quotes as the Negotiated Capacity Price or (B) sell Capacity (in an amount equal
to the Capacity Requirement and for the Quote Period) to any of the Approved
Capacity Buyers cited in the Third-Party Quotes at a different price, in which
case such different price will be established as the Negotiated Capacity Price.
Notwithstanding the foregoing, if, by the close of business on the Business Day
immediately following NEA's delivery of Third-Party Quotes, CECO, after making
commercially reasonable efforts, is able to neither consummate a transaction as
described in clause (B) of the immediately preceding sentence, nor confirm to
its reasonable satisfaction the validity and firmness of at least one of the
Third Party Quotes, then no Negotiated Capacity Price will be deemed to have
been established for the applicable Capacity Requirement. In such event (or in
the event that NEA does not deliver any Third-Party Quotes to CECO within two
(2) Business Days after its rejection of the indicative quote), NEA may request
a new indicative quote from CECO (which request may be for the same or a
different period), in which event the negotiation process set forth in this
Section 4.1(b) will be repeated with respect to such request.


(c) If, despite their good faith efforts, the Parties are not able to agree upon
a Negotiated Capacity price prior to the Contract UCAP Transfer Deadline then
the Capacity Requirement shall be purchased by CECO from NEA on a bilateral
basis and the Capacity Price paid by CECO to NEA shall be the settlement price
set at the UCAP Monthly Supply Auction.


4.2 Payment and Netting.




(a) Billing Period. Unless otherwise specifically agreed upon by the Parties,
the calendar month shall be the standard period for all payments under this
Agreement (other than Termination Payments). On or before the third (3rd) day
following the end of each month, NEA will render to CECO an invoice for the
Energy Payment and Capacity Payment obligations incurred hereunder during the
preceding month.




(b) Timeliness of Payment. CECO shall use its reasonable efforts to pay all NEA
invoices under this Agreement on the fifteenth (15th) day after receipt of the
invoice; provided, however, unless otherwise agreed by the Parties, all invoices
under this Agreement shall be due and payable in accordance with each Party's
invoice instructions on or before the later of thirty (30) days following the
receipt of such invoice or, if such day is not a Business Day, then on the next
Business Day. Each Party will make payments by electronic funds transfer, or by
other mutually agreeable method(s), to the account designated by the other
Party. Any amounts not paid by the due date will be deemed delinquent and will
accrue interest at the Late Payment Rate, such interest to be calculated from
and including the due date to but excluding the date the delinquent amount is
paid in full.




(c) Disputes and Adjustments of Invoices. A Party may, in good faith, dispute
the correctness of any invoice or any adjustment to an invoice, rendered under
this Agreement or adjust any invoice for any arithmetic or computational error
within twelve (12) months of the date the invoice, or adjustment to an invoice,
was rendered. In the event an invoice or portion thereof, or any other claim or
adjustment arising hereunder, is disputed, payment of the undisputed portion of
the invoice shall be required to be made when due, with notice of the objection
given to the other Party. Any invoice dispute or invoice adjustment shall be in
writing and shall state the basis for the dispute or adjustment. Payment of the
disputed amount shall not be required until the dispute is resolved. Upon
resolution of the dispute, any required payment shall be made within two (2)
Business Days of such resolution along with interest accrued at the Late Payment
Rate from and including the due date but excluding the date paid. Inadvertent
overpayments shall be reimbursed or deducted by the Party receiving such
overpayment from subsequent payments, with interest accrued at the Late Payment
Rate from and including the date of such overpayment to but excluding the date
repaid or deducted by the Party receiving such overpayment, as directed by the
other party. Any dispute with respect to an invoice is waived unless the other
Party is notified in accordance with this Section 4.2 within twelve (12) months
after the invoice is rendered or any specific adjustment to the invoice is made.
If an invoice is not rendered within twelve (12) months after the close of the
month during which performance occurred, the right to payment for such
performance is waived.


(d) Netting of Payments. The Parties hereby agree that they shall discharge
mutual debts and payment obligations due and owing to each other under this
Agreement on the same date through netting, in which case all amounts owed by
each Party to the other Party for the purchase and sale of Contract Energy
during the monthly billing period under this Agreement, including any related
damages calculated pursuant to this Agreement, interest, and payments or
credits, shall be netted so that only the excess amount remaining due shall be
paid by the Party who owes it. If no mutual debts or payment obligations exist
and only one Party owes a debt or obligation to the other during the monthly
billing period, such Party shall pay such sum in full when due. The Parties
agree to provide each other with reasonable detail of such net payment or net
payment request.


4.3 Interest on Late Payment. If a payment is not received when due under this
Agreement, the delinquent Party shall pay to the other Party interest on such
unpaid amount which shall accrue from the due date until the date upon which
payment in full is made at the prime lending rate as may from time to time be
published in The Wall Street Journal under "Money Rates" on such day (or if not
published on such day on the most recent preceding day on which published) (the
"Late Payment Rate").


5.  RESERVED


6.  REPRESENTATIONS, WARRANTIES, COVENANTS AND ACKNOWLEDMENTS


6.1 Representations and Warranties of CECO. CECO hereby represents and warrants
to NEA as of the Effective Date as follows:


(a) Organization and Good Standing; Power and Authority. CECO is a corporation
duly incorporated, validly existing and in good standing under the laws of the
Commonwealth of Massachusetts. CECO has all requisite power and authority to
execute, deliver, and perform its obligations under this Agreement.


(b) Due Authorization; No Conflicts. The execution and delivery by CECO of this
Agreement, and the performance by CECO of its obligations hereunder, have been
duly authorized by all necessary actions on the part of CECO and do not and,
under existing facts and law, will not: (i) contravene its restated certificate
of incorporation or any other governing documents; (ii) conflict with, result in
a breach of, or constitute a default under any note, bond, mortgage, indenture,
deed of trust, license, contract or other agreement to which it is a party or by
which any of its properties may be bound or affected; (iii) assuming receipt of
the requisite regulatory approvals, violate any order, writ, injunction, decree,
judgment, award, statute, law, rule, regulation or ordinance of any Governmental
Entity or agency applicable to it or any of its properties; or (iv) result in
the creation of any lien, charge or encumbrance upon any of its properties
pursuant to any of the foregoing.


(c) Binding Agreement. This Agreement has been duly executed and delivered on
behalf of CECO and, assuming the due execution hereof and performance hereunder
by NEA, constitutes a legal, valid and binding obligation of CECO, enforceable
against it in accordance with its terms, except as such enforceability may be
limited by law or principles of equity.


(d) No Proceedings. There are no actions, suits or other proceedings, at law or
in equity, by or before any Governmental Entity or agency or any other body
pending or, to the best of its knowledge, threatened against or affecting CECO
or any of its properties (including, without limitation, this Agreement) which
relate in any manner to this Agreement or any transaction contemplated hereby,
or which CECO reasonably expects to lead to a material adverse effect on (i) the
validity or enforceability of this Agreement or (ii) CECO's ability to perform
its obligations under this Agreement.


(e) Consents and Approvals. The execution, delivery and performance by CECO of
its obligations under this Agreement does not and, under existing facts and law,
will not, require any approval, consent, permit, license or other authorization
of, or filing or registration with, or any other action by, any Person which has
not been duly obtained, made or taken, and all such approvals, consents,
permits, licenses, authorizations, filings, registrations and actions are in
full force and effect, final and non-appealable.


(f) Negotiations. The terms and provisions of this Agreement are the result of
arm's length and good faith negotiations on the part of CECO.


6.2 Representations and Warranties of NEA. NEA hereby represents and warrants to
CECO as of the Effective Date as follows:


(a) Organization and Good Standing; Power and Authority. NEA is a limited
partnership, validly existing and in good standing under the laws of the
Commonwealth of Massachusetts. NEA has all requisite power and authority to
execute, deliver, and perform its obligations under this Agreement.


(b) Due Authorization; No Conflicts. The execution and delivery by NEA of this
Agreement, and the performance by NEA of its obligations hereunder, have been
duly authorized by all necessary actions on the part of NEA and do not and,
under existing facts and law, will not: (i) contravene any of its governing
documents; (ii) conflict with, result in a breach of, or constitute a default
under any note, bond, mortgage, indenture, deed of trust, license, contract or
other agreement to which it is a party or by which any of its properties may be
bound or affected; (iii) assuming receipt of the requisite regulatory approvals,
violate any order, writ, injunction, decree, judgment, award, statute, law,
rule, regulation or ordinance of any Governmental Entity or agency applicable to
it or any of its properties; or (iv) result in the creation of any lien, charge
or encumbrance upon any of its properties pursuant to any of the foregoing.


(c) Binding Agreement. This Agreement has been duly executed and delivered on
behalf of NEA and, assuming the due execution hereof and performance hereunder
by NEA, constitutes a legal, valid and binding obligation of NEA, enforceable
against it in accordance with its terms, except as such enforceability may be
limited by law or principles of equity.


(d) No Proceedings. There are no actions, suits or other proceedings, at law or
in equity, by or before any Governmental Entity or agency or any other body
pending or, to the best of its knowledge, threatened against or affecting NEA or
any of its properties (including, without limitation, this Agreement) which
relate in any manner to this Agreement or any transaction contemplated hereby,
or which NEA reasonably expects to lead to a material adverse effect on (i) the
validity or enforceability of this Agreement or (ii) NEA's ability to perform
its obligations under this Agreement.


(e) Consents and Approvals. The execution, delivery and performance by NEA of
its obligations under this Agreement does not and, under existing facts and law,
will not, require any approval, consent, permit, license or other authorization
of, or filing or registration with, or any other action by, any Person which has
not been duly obtained, made or taken, and all such approvals, consents,
permits, licenses, authorizations, filings, registrations and actions are in
full force and effect, final and non-appealable.


(f) Negotiations. The terms and provisions of this Agreement are the result of
arm's length and good faith negotiations on the part of NEA.


(g) Other Agreements. NEA has not entered into any (i) agreements for the sale
of energy or capacity other than (A) the Existing Agreements and (B) that
certain Power Purchase Agreement between NEA and Montaup Electric Company dated
October 17, 1986 (the "Montaup PPA"), and (ii) amendment or modification of the
Montaup PPA other than as set forth in Schedule 6.2(g).


6.3 PURPA Acknowledgements.


(a) The Parties acknowledge and agree that:


(i) Under the Existing CECO 1 PPA, NEA was entitled to all rights afforded to a
"qualifying facility" (as defined in 18 C.F.R. Part 292) ("QF") under applicable
law, including, but not limited to, PURPA, for as long as the Facility
maintained its status as a QF, and


(ii) The consideration for NEA's agreement to amend and restate the Existing
CECO 1 PPA and to waive its rights under PURPA, as provided in Section 6.3(c)
below, is the execution and delivery of this Agreement by CECO.


(b) It is the express intent of the Parties that this Agreement shall be deemed
a successor to, replacement of and substitute for the Existing CECO 1 PPA, which
is being amended and restated in its entirety as of the Effective Date.


(c) As of the Effective Date, NEA forever relinquishes and waives any rights it
may have or may have in the future under PURPA or any federal or state
regulation, act or order implementing PURPA, to require CECO or any of its
affiliates to purchase electricity and or capacity generated at the Facility.
NEA shall cause any third party successor to NEA's rights and interest in the
Facility to agree to be bound by the foregoing waiver. NEA shall indemnify,
defend and hold CECO and its partners, shareholders, members, directors,
officers, employees and agents harmless from and against all liabilities,
damages, losses, penalties, claims, demands, suits and proceedings of any nature
whatsoever suffered or incurred by CECO arising out of any failure by NEA to
comply with the waiver of PURPA rights set forth in this Section 6.3 (c).


(d) As of the Effective Date and continuing throughout the Term, each Party
hereby irrevocably waives its right to seek or support, and agrees not to seek
or support, in any way, including, but not limited to, seeking or supporting
through application, complaint, petition, motion, filing before any Governmental
Entity (including, without limitation, DTE and FERC), rule, regulation or
statute: (i) reconsideration by DTE of its approval of this Agreement;
(ii) modification or invalidation of this Agreement or any term or condition
contained herein (including, without limitation, any pricing provision herein);
or (iii) disallowance or impairment, in whole or in part, of CECO's right to
fully and timely recover from its customers its costs of purchasing electricity
and capacity pursuant to this Agreement.


(e) Nothing contained herein shall be deemed or construed as (i) a waiver by
either Party of any right to challenge any attempt by DTE, FERC or any other
Governmental Entity to disallow rate recovery or modify, amend or supplement
this Agreement or (ii) an acknowledgment by any such Party that DTE, FERC or any
other Governmental Entity would have such authority if it so attempted.


(f) As of the Effective Date, NEA's and CECO's obligations under this Agreement
are expressly not conditioned on the maintenance of the QF status of the
Facility under PURPA, and this Agreement shall remain binding upon the Parties
without regard to whether the Facility or any other source of power delivered to
CECO under this Agreement is, was or remains a QF. Each Party shall obtain and
maintain all permits or licenses necessary for it to perform its obligations
under this Agreement.


(g) The Parties acknowledge and agree that, to the extent this Agreement is or
becomes subject to review pursuant to the Federal Power Act, the standard of
review for any change or modification to the pricing provisions of this
Agreement proposed by any Person who is not a party hereto or FERC acting sua
sponte shall be the "public interest" standard of review set forth in United Gas
Pipe Line Co. v. Mobile Gas Service Corp., 350 U.S. 332 (1956) and Federal Power
Commission v. Sierra Pacific Power Co., 350 U.S. 348 (1956) (the "Mobile-Sierra"
doctrine).




6.4 Release. The Parties agree to each release the other of all obligations,
liabilities and costs arising under the Existing CECO 1 PPA as of the Effective
Date, and to further release each other regarding potential claims against one
another and related to differing interpretations of the Existing CECO 1 PPA (the
"PPA and Related Potential Claims"). Such claims include, without limitation,
the obligations to deliver, sell, receive and purchase energy and capacity under
the Existing CECO 1 PPA, and disputes related to: (a) the payment for Delivered
Energy (as such term is defined in the Existing CECO 1 PPA) delivered by NEA and
received by CECO in excess of CECO's entitlement; (b) the application of
Article X(i), as set forth in the Existing CECO 1 PPA; and (c) the allocation of
certain congestion charges/credits imposed by the ISO. The Parties agree that it
is in their mutual best interests to waive such PPA and Related Potential Claims
and to release each other from liability thereunder. Therefore, as of the
Effective Date, the Parties, intending to be legally bound on behalf of
themselves and their past, present and future parents, subsidiaries, affiliates,
successors, predecessors, assigns, directors, officers, agents, attorneys,
insurers, employees, stockholders, members, partners and representatives
ABSOLUTELY, IRREVOCABLY, AND UNCONDITIONALLY, FULLY AND FOREVER ACQUIT, RELEASE,
AND DISCHARGE AND COVENANT NOT TO SUE each other and any and all of their past,
present and future parents, subsidiaries, affiliates, successors, predecessors,
assigns, directors, officers, agents, attorneys, insurers, employees,
stockholders, members, partners and representatives, from any and all claims,
causes of action, demands, obligations, charges, complaints, controversies,
damages, liabilities, costs, expenses, judgments, guarantees, agreements, or
defaults of every and any nature, relating to or arising out of the PPA and
Related Potential Claims, whether in law or equity and whether arising in
contract (including breach), tort or otherwise, and irrespective of fault,
negligence or strict liability, which a Party may have had, or may now have,
prior to the Effective Date.


7. RESERVED


8. BREACHES; REMEDIES


8.1 Events of Default; Cure Rights. It shall constitute an event of default
("Event of Default") hereunder if:


(a) Representation or Warranty. Any representation or warranty set forth herein
is not accurate and complete in all material respects as of the date made,
unless such inaccuracy or incompleteness is capable of cure by the payment of
money and is cured within thirty (30) days after written notice thereof is given
by the non-defaulting Party to the defaulting Party, or unless such inaccuracy
or incompleteness is not capable of cure by the payment of money, but is
otherwise capable of cure, and the Party in default promptly begins and
diligently and continuously pursues such cure activity.


(b) Payment Obligations. Any undisputed payment due and payable hereunder is not
made on the date due, and such failure continues for more than five (5) Business
Days after notice thereof is given by the non-defaulting Party to the defaulting
Party.


(c) Other Covenants. Subject to Sections 3.6, 3.7, 3.8, 8.1(g) and 8.1(h)
hereof, a Party fails to perform, observe or otherwise to comply with any
obligation hereunder and such failure continues for more than thirty (30) days
after notice thereof is given by the non-defaulting Party to the defaulting
Party, or if such default is not capable of cure within thirty (30) days, the
Party in default promptly begins such cure activity within such thirty (30) day
period and diligently and continuously pursues the cure activity such that the
failure is cured within ninety (90) days after notice thereof is given by the
non-defaulting Party to the defaulting Party.


(d) CECO Bankruptcy. CECO (i) is adjudged bankrupt or files a petition in
voluntary bankruptcy under any provision of any bankruptcy law or consents to
the filing of any bankruptcy or reorganization petition against CECO under any
such law, or (without limiting the generality of the foregoing) files a petition
to reorganize CECO pursuant to 11 U.S.C. SubSection 101 or any similar statute
applicable to CECO, as now or hereinafter in effect, (ii) makes an assignment
for the benefit of creditors, or admits in writing an inability to pay its debts
generally as they become due, or consents to the appointment of a receiver or
liquidator or trustee or assignee in bankruptcy or insolvency of CECO, or (iii)
is subject to an order of a court of competent jurisdiction appointing a
receiver or liquidator or custodian or trustee of CECO or of a major part of its
property.


(e) NEA Bankruptcy. NEA (i) is adjudged bankrupt or files a petition in
voluntary bankruptcy under any provision of any bankruptcy law or consents to
the filing of any bankruptcy or reorganization petition against NEA under any
such law, or (without limiting the generality of the foregoing) files a petition
to reorganize NEA pursuant to 11 U.S.C. Subsection 101 or any similar statute
applicable to NEA, as now or hereinafter in effect, (ii) makes an assignment for
the benefit of creditors, or admits in writing an inability to pay its debts
generally as they become due, or consents to the appointment of a receiver or
liquidator or trustee or assignee in bankruptcy or insolvency of NEA, or (iii)
is subject to an order of a court of competent jurisdiction appointing a
receiver or liquidator or custodian or trustee of NEA or of a major part of its
property.




(f) Consolidation. A Party consolidates or amalgamates with, or merges with or
into, or transfers all or substantially all of its assets to, another entity
and, at the time of such consolidation, amalgamation, merger or transfer, the
resulting, surviving or transferee entity fails to assume all the obligations of
such Party under this Agreement to which it or its predecessor was a party.


(g) Continuing Failure by NEA to Deliver Contract Energy or Satisfy the Capacity
Requirement. NEA (i) fails to deliver and sell Contract Energy hereunder for a
period of ten (10) continuous days during the Term hereof and such failure is
not excused for reasons set forth in this Agreement and such failure continues
for more than five (5) days after written notice thereof is given by CECO to
NEA, or if such failure is not capable of cure within five (5) days, NEA shall
cure such failure as soon as commercially practicable but not later than six (6)
months after notice thereof is given by CECO to NEA or (ii) fails to satisfy the
Capacity Requirement hereunder for a period of one (1) calendar month during the
Term hereof and such failure is not excused for reasons set forth in this
Agreement and such failure continues for more than two (2) calendar months after
written notice thereof is given by CECO to NEA, or if such failure is not
capable of cure within two (2) calendar months, NEA shall cure such failure as
soon as commercially practicable but not later than six (6) months after notice
thereof is given by CECO to NEA; provided, however, the foregoing shall not be
construed to limit or otherwise affect NEA's obligation to pay Cover Damages or
Capacity Replacement Damages for any day on which NEA fails to deliver Contract
Energy or satisfy the Capacity Requirement.


(h) Continuing Failure by CECO to Accept Delivery of Contract Energy or the
Capacity Requirement. CECO fails to accept delivery of Contract Energy or the
Capacity Requirement hereunder for a period of ten (10) continuous days during
the Term hereof and such failure is not excused for reasons set forth in this
Agreement and such failure continues for more than five (5) days after written
notice thereof is given by NEA to CECO, or if such failure is not capable of
cure within five (5) days, CECO promptly begins such cure activity within such
five (5) day period and diligently and continuously pursues the cure activity
such that the failure is cured within thirty (30) days after notice thereof is
given by CECO to NEA; provided, however, the foregoing shall not be construed to
limit or otherwise affect CECO's obligation to pay Resale Damages or Capacity
Resale Damages for any day on which CECO fails to accept Contract Energy or the
Capacity Requirement.


8.2 Remedies.


(a) Declaration of an Early Termination Date and Calculation of Termination
Payments.


(i) CECO Termination Payment.


(A) If an Event of Default with respect to CECO shall have occurred and be
continuing, NEA shall have the right (I) to designate a day on which this
Agreement will terminate (the "CECO Early Termination Date"), (II) withhold any
payments due to CECO under this Agreement and (III) suspend performance. NEA
shall calculate, in a commercially reasonable manner, a CECO Termination Payment
as of the CECO Early Termination Date. As soon as practicable after termination,
notice shall be given by NEA to CECO of the amount of the CECO Termination
Payment. The notice shall include a written statement explaining in reasonable
detail the calculation of such amount. CECO shall make the CECO Termination
Payment within two (2) Business Days after such notice is effective. If CECO
disputes NEA's calculation of the CECO Termination Payment, in whole or in part,
CECO shall, within two (2) Business Days of receipt of the calculation of the
CECO Termination Payment, provide to NEA a detailed written explanation of the
basis for such dispute; provided, however, CECO shall first transfer Performance
Assurance to NEA in an amount equal to the CECO Termination Payment as
calculated by NEA.


(B) Notwithstanding the provisions of Section 8.2(a)(i)(A), if on the first
occasion that an Event of Default by CECO pursuant to Section 8.1(b) shall have
occurred and be continuing, and NEA has exercised its rights under
Section 8.2(a)(i)(A) to designate a CECO Early Termination Date, which date
shall be no less than twenty (20) Business Days from the date NEA provides CECO
with the notice of default under Section 8.1(b), CECO may, within twenty (20)
Business Days of such notice, provide NEA with any amounts then due, plus credit
support in an amount equal to the aggregate of the payments to be made by CECO
pursuant to Article 4 hereof for the subsequent three (3) month period, as
calculated in good faith by NEA (and disregarding any suspension of performance
by NEA under Section 8.2(a)(i)) ("Credit Support") in any of the following
forms: (I) a letter of credit with an initial term of at least six (6) months
issued by a bank or other financial institution reasonably acceptable to NEA,
which will allow NEA to draw on the letter of credit up to the full amount upon
a subsequent Event of Default by CECO, or (II) such other credit support
proposed by CECO that is reasonably acceptable to NEA. If CECO makes such
payments and provides such Credit Support, then NEA's rights under
Section 8.2(a)(i) shall no longer be in effect and, if NEA has suspended
performance under Section 8.2(a)(i), NEA shall recommence such performance.




(C) In the event of either (I) a subsequent Event of Default by BECO pursuant to
Section 8.1(b) and a failure by BECO to maintain Credit Support as required
under Section 8.2(a)(i)(B) or (II) a failure by BECO to maintain Credit Support
as required under Section 8.2(a)(i)(B), NEA will have all rights as set forth in
Section 8.2(a)(i).


(D) CECO shall be relieved of the obligation to maintain such Credit Support to
the extent that each of the following shall have occurred: (I) for at least six
(6) months CECO shall have provided and maintained the Credit Support in
accordance with Section 8.2(a)(i)(B) and there shall have been no drawdown by
NEA under such Credit Support on account of a subsequent Event of Default by
CECO; (II) CECO's senior secured Credit Rating, not supported by third party
credit enhancements, is at or above BBB-/Stable Outlook from S&P and at or above
Baa3, Stable Outlook from Moody's (or in the event CECO does not have, or no
longer has, a senior secured credit rating, its issuer and/or long term debt
rating shall be referenced); and (III) no other Event of Default has occurred
and is continuing, including an event of Default under Section 8.1(b).




(ii) NEA Termination Payment. If an Event of Default with respect to NEA shall
have occurred and be continuing, CECO shall have the right (A) to designate a
day on which this Agreement will terminate (the "NEA Early Termination Date"),
(B) withhold any payments due to NEA under this Agreement and (C) suspend
performance. CECO shall calculate, in a commercially reasonable manner, a NEA
Termination Payment as of the NEA Early Termination Date. As soon as practicable
after termination, notice shall be given by CECO to NEA of the amount of the NEA
Termination Payment. The notice shall include a written statement explaining in
reasonable detail the calculation of such amount. NEA shall make the NEA
Termination Payment within two (2) Business Days after such notice is effective.
If NEA disputes CECO's calculation of the NEA Termination Payment, in whole or
in part, NEA shall, within two (2) Business Days of receipt of the calculation
of the NEA Termination Payment, provide to CECO a detailed written explanation
of the basis for such dispute; provided, however, NEA shall first transfer
Performance Assurance to CECO in an amount equal to the NEA Termination Payment
as calculated by CECO.


(b) Limitation of Remedies, Liability and Damages. EXCEPT AS SET FORTH HEREIN,
THERE IS NO WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, AND
ANY AND ALL IMPLIED WARRANTIES ARE DISCLAIMED. THE PARTIES CONFIRM THAT THE
EXPRESS REMEDIES AND MEASURES OF DAMAGES PROVIDED IN THIS AGREEMENT SATISFY THE
ESSENTIAL PURPOSES HEREOF. FOR BREACH OF ANY PROVISION FOR WHICH AN EXPRESS
REMEDY OR MEASURE OF DAMAGES IS PROVIDED, SUCH EXPRESS REMEDY OR MEASURE OF
DAMAGES SHALL BE THE SOLE AND EXCLUSIVE REMEDY, THE OBLIGOR'S LIABILITY SHALL BE
LIMITED AS SET FORTH IN SUCH PROVISION AND ALL OTHER REMEDIES OR DAMAGES AT LAW
OR IN EQUITY ARE WAIVED. IF NO REMEDY OR MEASURE OF DAMAGES IS EXPRESSLY
PROVIDED HEREIN, THE OBLIGOR'S LIABILITY SHALL BE LIMITED TO DIRECT ACTUAL
DAMAGES ONLY, SUCH DIRECT ACTUAL DAMAGES SHALL BE THE SOLE AND EXCLUSIVE REMEDY
AND ALL OTHER REMEDIES OR DAMAGES AT LAW OR IN EQUITY ARE WAIVED. UNLESS
EXPRESSLY HEREIN PROVIDED, NEITHER PARTY SHALL BE LIABLE FOR CONSEQUENTIAL,
INCIDENTAL, PUNITIVE, EXEMPLARY OR INDIRECT DAMAGES, LOST PROFITS OR OTHER
BUSINESS INTERRUPTION DAMAGES, BY STATUTE, IN TORT OR CONTRACT, UNDER ANY
INDEMNITY PROVISION OR OTHERWISE. IT IS THE INTENT OF THE PARTIES THAT THE
LIMITATIONS HEREIN IMPOSED ON REMEDIES AND THE MEASURE OF DAMAGES BE WITHOUT
REGARD TO THE CAUSE OR CAUSES RELATED THERETO, INCLUDING THE NEGLIGENCE OF ANY
PARTY, WHETHER SUCH NEGLIGENCE BE SOLE, JOINT OR CONCURRENT, OR ACTIVE OR
PASSIVE. TO THE EXTENT ANY DAMAGES REQUIRED TO BE PAID HEREUNDER ARE LIQUIDATED,
THE PARTIES ACKNOWLEDGE THAT THE DAMAGES ARE DIFFICULT OR IMPOSSIBLE TO
DETERMINE, OR OTHERWISE OBTAINING AN ADEQUATE REMEDY IS INCONVENIENT AND THE
DAMAGES CALCULATED HEREUNDER CONSTITUTE A REASONABLE APPROXIMATION OF THE HARM
OR LOSS.


9. FORCE MAJEURE


9.1 Force Majeure.


(a) The term "Force Majeure" means an event or circumstance which prevents one
Party from performing its obligations under this Agreement, which event or
circumstance was not anticipated as of the date this Agreement was agreed to,
which is not within the control of, or the result of the negligence of, the
Claiming Party or its agents, contractors, suppliers or Affiliates, and which,
by the exercise of due diligence, the Claiming Party is unable to overcome or
avoid or cause to be avoided, including storms, floods, earthquakes, tornados,
fires, explosions, wars, riots or other civil disturbances, acts of war or acts
of a public enemy, strikes, lockout, work stoppage or other industrial
disturbances, labor or material shortage, and failure of the plant or plant
equipment resulting from such force majeure events. Force Majeure shall not be
based on (i) the loss of CECO's markets; (ii) CECO's inability economically to
use or resell the Contract Energy purchased hereunder; (iii) the loss or failure
of NEA's supply; or (iv) NEA's ability to sell the Contract Energy at a price
greater than the amount provided for in Section 4.1(a).


(b) Neither Party may raise a claim of Force Majeure based in whole or in part
on curtailment by a Transmission Provider unless (i) such Party has contracted
for firm transmission with a Transmission Provider for the Contract Energy to be
delivered to or received at the Delivery Point and (ii) such curtailment is due
to "force majeure" or "uncontrollable force" or a similar term as defined under
the Transmission Provider's tariff; provided, however, that existence of the
foregoing factors shall not be sufficient to conclusively or presumptively prove
the existence of a Force Majeure absent a showing of other facts and
circumstances which in the aggregate with such factors establish that a Force
Majeure as defined in Section 9.1(a) has occurred.


9.2 Notice and Excuse of Performance.


(a) Following a Force Majeure event, if either Party believes that such event
will, or is reasonably likely to, adversely affect the performance of its
obligations under this Agreement, then as early as commercially practicable but
in no event later than two (2) Business Days after the initial occurrence of
such event and for contingency planning purposes, such Party shall provide
preliminary telephonic notice of the occurrence of a Force Majeure to the other
Party promptly followed by written notice on or before the tenth (10th) Business
Day after the initial occurrence of such event. Such written notice shall
specify the nature and, if known, cause of the Force Majeure, its anticipated
effect on the ability of such Party to perform obligations under this Agreement
and the estimated duration of any interruption in service or other adverse
effects resulting from such Force Majeure and shall be updated or supplemented
as necessary to keep the other Party advised of the effect and remedial measures
being undertaken to overcome the Force Majeure.


(b) To the extent either Party is prevented by Force Majeure from carrying out,
in whole or part, its obligations under this Agreement and such Party (the
"Claiming Party") gives notice and details of the Force Majeure to the other
Party as soon as practicable, then the Claiming Party shall be excused from the
performance of its obligations with respect to such obligations (other than the
obligation to make payments then due or becoming due with respect to performance
prior to the Force Majeure). The Claiming Party shall remedy the Force Majeure
with all reasonable dispatch. The non-Claiming Party shall not be required to
perform its obligations to the Claiming Party corresponding to the obligations
of the Claiming Party excused by Force Majeure.


10. DISPUTE RESOLUTION


In the event of any dispute, controversy or claim between the Parties arising
out of or relating to this Agreement (collectively, a "Dispute"), the Parties
shall attempt in the first instance to resolve such Dispute through friendly
consultations between the Parties. If such consultations do not result in a
resolution of the Dispute within fifteen (15) Days after notice of the Dispute
has been delivered to either Party, then such Dispute shall be referred to the
senior management of the Parties for resolution. If the Dispute has not been
resolved within fifteen (15) Days after such referral to the senior management
of the Parties, then either Party may pursue all of its remedies available
hereunder. The Parties agree to attempt to resolve all Disputes promptly,
equitably and in a good faith manner. In the event a dispute hereunder is
resolved pursuant to arbitration or judicial proceedings, the Party whose
position does not prevail in such proceedings shall reimburse all of the other
Party's third party costs (including reasonable attorney's fees) incurred to
prosecute or defend (as the case may be) such proceedings.


11. CONFIDENTIALITY


11.1 Nondisclosure. CECO and NEA each agree not to disclose to any Person and to
keep confidential, and to cause and instruct its Affiliates, officers,
directors, employees, partners and representatives not to disclose to any Person
and to keep confidential, any and all of the following non-public information
relating to the terms and provisions of this Agreement; any financial, pricing
or supply quantity information relating to the Contract Energy to be supplied by
NEA hereunder, the Facility or NEA and any information that is clearly marked or
identified as "Confidential". Notwithstanding the foregoing, any such
information may be disclosed: (a) to the extent required by applicable laws and
regulations or by any subpoena or similar legal process of any court or agency
of federal, state or local government so long as the receiving Party gives the
non-disclosing Party written notice at least three (3) Business Days prior to
such disclosure, if practicable; (b) to lenders and potential lenders to CECO or
to lenders to NEA or other Person(s) in connection with the implementation of
this Agreement and to financial advisors, rating agencies, and any other Persons
involved in the acquisition, marketing or sale or placement of such debt; (c) to
agents, trustees, advisors and accountants of the Parties or their Affiliates
involved in the financings described in clause (b) above, (d) to potential
assignees of CECO or NEA or other Persons in connection with such proposed
assignment and to financial advisors, rating agencies, and any other Persons
involved in the marketing, placement or rating of such assignment, (e) to
agents, trustees, advisors and accountants of the Parties or their Affiliates or
agents, trustees, advisors and accountants of Persons involved in the potential
assignment described in clause (d) above or (f) to the extent the non-disclosing
Party shall have consented in writing prior to any such disclosure.


11.2 Public Statements.  No public statement, press release or other voluntary
publication regarding this Agreement shall be made or issued without the prior
consent of the other Party, which consent shall not be unreasonably withheld.


12. INDEMNIFICATION AND INDEMNIFICATION PROCEDURES


12.1 Indemnification. Each Party ("Indemnifying Party") shall indemnify, defend
and hold the other Party ("Indemnified Party") and its partners, shareholders,
partners, directors, officers, employees and agents (including, but not limited
to, Affiliates and contractors and their employees), harmless from and against
all liabilities, damages, losses, penalties, claims, demands, suits and
proceedings of any nature whatsoever related to this Agreement suffered or
incurred by such Indemnified Party arising out of the Indemnifying Party's gross
negligence or willful misconduct (including, without limitation, any breach of
this Agreement resulting from gross negligence or willful misconduct). In the
event injury or damage results from the joint or concurrent grossly negligent or
willful misconduct of the Parties, each Party shall be liable under this
indemnification in proportion to its relative degree of fault. Such duty to
indemnify shall not apply to any claims which arise or are first asserted more
than two (2) years after the termination of this Agreement. Such indemnity shall
not include or compensate for indirect, punitive, exemplary, incidental or
consequential damages incurred by either Party.


12.2 Indemnification Procedures. Each Indemnified Party shall promptly notify
the Indemnifying Party of any claim in respect of which the Indemnified Party is
entitled to be indemnified under this Article 12. Such notice shall be given as
soon as is reasonably practicable after the Indemnified Party becomes aware of
each claim; provided, however, that failure to give prompt notice shall not
adversely affect any claim for indemnification hereunder except to the extent
the Indemnifying Party's ability to contest any claim by any third party is
materially adversely affected. The Indemnifying Party shall have the right, but
not the obligation, at its expense, to contest, defend, litigate and settle, and
to control the contest, defense, litigation and/or settlement of, any claim by
any third party alleged or asserted against any Indemnified Party arising out of
any matter in respect of which such Indemnified Party is entitled to be
indemnified hereunder. The Indemnifying Party shall promptly notify such
Indemnified Party of its intention to exercise such right set forth in the
immediately preceding sentence and shall reimburse the Indemnified Party for the
reasonable costs and expenses paid or incurred by it prior to the assumption of
such contest, defense or litigation by the Indemnifying Party. The Indemnifying
Party shall have the right to select legal counsel to defend a claim for which
the Indemnified Party is seeking indemnification pursuant to this Section 12.2,
subject to the consent of the Indemnified Party, which shall not be unreasonably
delayed or withheld. If the Indemnifying Party exercises such right in
accordance with the provisions of this Article 12 and any Indemnified Party
notifies the Indemnifying Party that it desires to retain separate counsel in
order to participate in or proceed independently with such contest, defense or
litigation, such Indemnified Party may do so at its own expense. If the
Indemnifying Party fails to exercise it rights set forth in the third sentence
of this Section 12.2, then the Indemnifying Party will reimburse the Indemnified
Party for its reasonable costs and expenses incurred in connection with the
contest, defense or litigation of such claim. No Indemnified Party shall settle
or compromise any claim in respect of which the Indemnified Party is entitled to
be indemnified under this Article 12 without the prior written consent of the
Indemnifying Party; provided, however, that such consent shall not be
unreasonably withheld by the Indemnifying Party.


13. ASSIGNMENT


13.1 Prohibition on Assignment. Except as provided in Section 13.2 hereof, this
Agreement may not be assigned by either Party without the prior written consent
of the other Party, which may not be unreasonably withheld. Any attempted or
purported assignment of this Agreement that is not expressly permitted pursuant
to Section 13.2 hereof shall be null and void and shall have no effect on or
with respect to the rights and obligations of the Parties hereunder.


13.2 Permitted Assignment.


(a) NEA shall have the right to assign all or any portion of its rights or
obligations under this Agreement without the consent of CECO solely for
financing purposes to existing and any future lenders secured, in whole or in
part, by interests in the Facility, NEA's contractual rights, or NEA or
Affiliates of NEA. Such assignment to lenders shall not operate to relieve NEA
of any duty or obligation under this Agreement. In connection with the exercise
of remedies under the security documents relating to such financing(s), the
lender(s) or trustee(s) shall be entitled to assign this Agreement to any
third-party transferee designated by such lender(s) or trustee(s), provided that
CECO determines, in CECO's reasonable discretion, that such proposed transferee
or assignee is qualified and capable to satisfy NEA's obligations hereunder.


(b) CECO shall have the right to assign this Agreement in connection with a CECO
Reorganization Event to any assignee without the consent of NEA so long as (i)
the proposed assignee serves load in NEPOOL and (ii) the proposed assignee's
credit rating as established by Moody's or S&P is equal to or better than that
of CECO at the time of the proposed assignment (provided, that any such rating
that is on "watch" for downgrading shall not satisfy the credit rating criteria
described in clause (ii)).


(c) If either Party assigns this Agreement as provided in this Section 13.2,
then such Party shall cause to be delivered to the other Party an assumption
agreement (in form and substance reasonably satisfactory to the non-assigning
Party) of all of the obligations of the assigning Party hereunder by such
assignee.


(d) An assignment of this Agreement pursuant to this Section 13.2 shall not
release or discharge the assignor from its obligations hereunder unless the
assignee executes a written assumption agreement in accordance with
Section 13.2(c) hereof.


14. NOTICES


Any notice or communication given pursuant hereto shall be in writing and
(1) delivered personally (personally delivered notices shall be deemed given
upon written acknowledgment of receipt after delivery to the address specified
or upon refusal of receipt); (2) mailed by registered or certified mail, postage
prepaid (mailed notices shall be deemed given on the actual date of delivery, as
set forth in the return receipt, or upon refusal of receipt); (3) e-mailed
(e-mailed notices shall be deemed given upon actual receipt) or (4) delivered in
full by telecopy (telecopied notices shall be deemed given upon actual receipt),
in either case addressed or telecopied as follows or to such other addresses or
telecopy numbers as may hereafter be designed by either Party to the other in
writing:


If to CECO:

Commonwealth Electric Company
One NSTAR Way, NE 220
Westwood, MA 02090-9230
Attention: Ellen K. Angley, Vice President, Energy Supply and Transmission
Facsimile: (781) 441-8078


Copy to:

Legal Department
NSTAR Electric & Gas Corporation
800 Boylston Street
Boston, Ma 02109
Attention: T.N. Cronin, Assistant General Counsel
Facsimile: (617) 424-2733


If to NEA:

Northeast Energy Associates, A Limited Partnership
c/o Northeast Energy LP
c/o ESI Northeast Energy GP, Inc.
Its Administrative General Partner
700 Universe Blvd.
P.O. Box 14000
Juno Beach, FL 33408
Attention: Business Manager
Facsimile: 561-304-5161


With a copy to:

Tractebel Power, Inc.
1990 Post Oak Blvd
Suite 1900
Houston, TX 77056
Attention: General Counsel
Facsimile: 713-636-1858


15. WAIVER AND MODIFICATION


This Agreement may be amended and its provisions and the effects thereof waived
only by a writing executed by the Parties, and no subsequent conduct of any
Party or course of dealings between the Parties shall effect or be deemed to
effect any such amendment or waiver. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provision
hereof (whether or not similar), nor shall such waiver constitute a continuing
waiver unless otherwise expressly provided. The failure of either Party to
enforce any provision of this Agreement shall not be construed as a waiver of or
acquiescence in or to such provision.


16. INTERPRETATION


16.1 Choice of Law. Interpretation and performance of this Agreement shall be in
accordance with, and shall be controlled by, the laws of the Commonwealth of
Massachusetts (without regard to its principles of conflicts of law).


16.2 Headings. Article and Section headings are for convenience only and shall
not affect the interpretation of this Agreement. References to articles,
sections and appendices, and schedules are, unless the context otherwise
requires, references to articles, sections, appendices, and schedules of this
Agreement. The words "hereof" and "hereunder" shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.


17. COUNTERPARTS


Any number of counterparts of this Agreement may be executed, and each shall
have the same force and effect as an original.


18. NO DUTY TO THIRD PARTIES


Except as provided in any consent to assignment of this Agreement, nothing in
this Agreement nor any action taken hereunder shall be construed to create any
duty, liability or standard of care to any Person not a Party to this Agreement.


19. SEVERABILITY


If any term or provision of this Agreement or the interpretation or application
of any term or provision to any prior circumstance is held to be unenforceable,
illegal or invalid by a court or agency of competent jurisdiction, the remainder
of this Agreement and the interpretation or application of all other terms or
provisions to Persons or circumstances other than those which are unenforceable,
illegal or invalid shall not be affected thereby, and each term and provision
shall be valid and be enforced to the fullest extent permitted by law.


20. ENTIRE AGREEMENT


Upon the Effective Date, this Agreement, together with the agreements executed
or delivered on the Effective Date in connection herewith, shall constitute the
entire agreement and understanding between the Parties hereto and shall
supersede all prior agreements including, without limitation, the Existing
CECO 1 PPA and understandings relating to the subject matter hereof.


21. CHANGE IN LAW OR MARKET STRUCTURE


The Parties acknowledge that this Agreement is based on the Laws, ISO Policies
and market structure in effect as of the Agreement Date. In the event of a
Change in Law or Market Structure, the Parties shall make such amendments to
this Agreement as are necessary to accommodate such Change in Law or Market
Structure, provided that any such amendments shall preserve the economic and
business arrangements embodied or referenced in this Agreement.



 

 

 

IN WITNESS WHEREOF, each of CECO and NEA has caused this Agreement to be duly
executed on its behalf as of the date first above written.




Commonwealth Electric Company

 




By:




ELLEN K. ANGLEY

 








Name:

Title:


Ellen K. Angley

VP Energy Supply & Transmission

         




NORTHEAST ENERGY ASSOCIATES,
A LIMITED PARTNERSHIP

 


By Northeast Energy LP
Its General Partner

 


By ESI Northeast Energy GP Inc.
Its Administrative General Partner

 




By:




NATHAN E. HANSON

 







 

Authorized Representative

   

Nathan E. Hanson

 



EXHIBIT A



to
AMENDED AND RESTATED
POWER PURCHASE AGREEMENT



EXISTING AGREEMENT


CECO-1 PPA between CECO and NEA executed on November 26, 1986, as amended.



 

 

SCHEDULE 3.3
to
AMENDED AND RESTATED
POWER PURCHASE AGREEMENT



DELIVERY SCHEDULE FOR CONTRACT ENERGY

     







Month

MWh/h

 







January

30.0000

 

February

30.0000

 

March

30.0000

 

Apri

30.0000

 

May

20.0000

 

June

20.0000

 

July

20.0000

 

August

20.0000

 

September

30.0000

 

October

30.0000

 

Novembe

20.0000

 

December

30.0000

 



 

 

SCHEDULE 4.1(a)
to
AMENDED AND RESTATED
POWER PURCHASE AGREEMENT

 

Month
Ending

No. of
Days

MWh/hr
CECo 1

MWhs
CECo 1

Monthly Support
Payment Price
($/MWh)
CECo 1

             

04/30/04

30

30.0000

21,600.0000

47.6852

 

05/31/04

31

20.0000

14,880.0000

69.2204

 

06/30/04

30

20.0000

14,400.0000

71.5278

 

07/31/04

31

20.0000

14,880.0000

69.2204

 

08/31/04

31

20.0000

14,880.0000

69.2204

 

09/30/04

30

30.0000

21,600.0000

47.6852

 

10/31/04

31

30.0000

22,320.0000

46.1470

 

11/30/04

30

20.0000

14,400.0000

71.5278

 

12/31/04

31

30.0000

22,320.0000

46.1470

 

01/31/05

31

30.0000

22,320.0000

29.1219

 

02/28/05

28

30.0000

20,160.0000

32.2421

 

03/31/05

31

30.0000

22,320.0000

29.1219

 

04/30/05

30

30.0000

21,600.0000

30.0926

 

05/31/05

31

20.0000

14,880.0000

43.6828

 

06/30/05

30

20.0000

14,400.0000

45.1389

 

07/31/05

31

20.0000

14,880.0000

43.6828

 

08/31/05

31

20.0000

14,880.0000

43.6828

 

09/30/05

30

30.0000

21,600.0000

30.0926

 

10/31/05

31

30.0000

22,320.0000

29.1219

 

11/30/05

30

20.0000

14,400.0000

45.1389

 

12/31/05

31

30.0000

22,320.0000

29.1219

 

01/31/06

31

30.0000

22,320.0000

27.7778

 

02/28/06

28

30.0000

20,160.0000

30.7540

 

03/31/06

31

30.0000

22,320.0000

27.7778

 

04/30/06

30

30.0000

21,600.0000

28.7037

 

05/31/06

31

20.0000

14,880.0000

41.6667

 

06/30/06

30

20.0000

14,400.0000

43.0556

 

07/31/06

31

20.0000

14,880.0000

41.6667

 

08/31/06

31

20.0000

14,880.0000

41.6667

 

09/30/06

30

30.0000

21,600.0000

28.7037

 

10/31/06

31

30.0000

22,320.0000

27.7778

 

11/30/06

30

20.0000

14,400.0000

43.0556

 

12/31/06

31

30.0000

22,320.0000

27.7778

 

01/31/07

31

30.0000

22,320.0000

19.2652

 

02/28/07

28

30.0000

20,160.0000

21.3294

 

03/31/07

31

30.0000

22,320.0000

19.2652

 

04/30/07

30

30.0000

21,600.0000

19.9074

 

05/31/07

31

20.0000

14,880.0000

28.8978

 

06/30/07

30

20.0000

14,400.0000

29.8611

 

07/31/07

31

20.0000

14,880.0000

28.8978

 

08/31/07

31

20.0000

14,880.0000

28.8978

 

09/30/07

30

30.0000

21,600.0000

19.9074

 

10/31/07

31

30.0000

22,320.0000

19.2652

 

11/30/07

30

20.0000

14,400.0000

29.8611

 

12/31/07

31

30.0000

22,320.0000

19.2652

 

01/31/08

31

30.0000

22,320.0000

17.4731

 

02/29/08

29

30.0000

20,880.0000

18.6782

 

03/31/08

31

30.0000

22,320.0000

17.4731

 

04/30/08

30

30.0000

21,600.0000

18.0556

 

05/31/08

31

20.0000

14,880.0000

26.2097

 

06/30/08

30

20.0000

14,400.0000

27.0833

 



 

 

Month
Ending

No. of
Days

MWh/hr
CECo 1

MWhs
CECo 1

Monthly Support
Payment Price
($/MWh)
CECo 1

             

07/31/08

31

20.0000

14,880.0000

26.2097

 

08/31/08

31

20.0000

14,880.0000

26.2097

 

09/30/08

30

30.0000

21,600.0000

18.0556

 

10/31/08

31

30.0000

22,320.0000

17.4731

 

11/30/08

30

20.0000

14,400.0000

27.0833

 

12/31/08

31

30.0000

22,320.0000

17.4731

 

01/31/09

31

30.0000

22,320.0000

15.2330

 

02/28/09

28

30.0000

20,160.0000

16.8651

 

03/31/09

31

30.0000

22,320.0000

15.2330

 

04/30/09

30

30.0000

21,600.0000

15.7407

 

05/31/09

31

20.0000

14,880.0000

22.8495

 

06/30/09

30

20.0000

14,400.0000

23.6111

 

07/31/09

31

20.0000

14,880.0000

22.8495

 

08/31/09

31

20.0000

14,880.0000

22.8495

 

09/30/09

30

30.0000

21,600.0000

15.7407

 

10/31/09

31

30.0000

22,320.0000

15.2330

 

11/30/09

30

20.0000

14,400.0000

23.6111

 

12/31/09

31

30.0000

22,320.0000

15.2330

 

01/31/10

31

30.0000

22,320.0000

12.9928

 

02/28/10

28

30.0000

20,160.0000

14.3849

 

03/31/10

31

30.0000

22,320.0000

12.9928

 

04/30/10

30

30.0000

21,600.0000

13.4259

 

05/31/10

31

20.0000

14,880.0000

19.4892

 

06/30/10

30

20.0000

14,400.0000

20.1389

 

07/31/10

31

20.0000

14,880.0000

19.4892

 

08/31/10

31

20.0000

14,880.0000

19.4892

 

09/30/10

30

30.0000

21,600.0000

13.4259

 

10/31/10

31

30.0000

22,320.0000

12.9928

 

11/30/10

30

20.0000

14,400.0000

20.1389

 

12/31/10

31

30.0000

22,320.0000

12.9928

 

01/31/11

31

30.0000

22,320.0000

10.3047

 

02/28/11

28

30.0000

20,160.0000

11.4087

 

03/31/11

31

30.0000

22,320.0000

10.3047

 

04/30/11

30

30.0000

21,600.0000

10.6481

 

05/31/11

31

20.0000

14,880.0000

15.4570

 

06/30/11

30

20.0000

14,400.0000

15.9722

 

07/31/11

31

20.0000

14,880.0000

15.4570

 

08/31/11

31

20.0000

14,880.0000

15.4570

 

09/30/11

30

30.0000

21,600.0000

10.6481

 

10/31/11

31

30.0000

22,320.0000

10.3047

 

11/30/11

30

20.0000

14,400.0000

15.9722

 

12/31/11

31

30.0000

22,320.0000

10.3047

 

01/31/12

31

30.0000

22,320.0000

6.2724

 

02/29/12

29

30.0000

20,880.0000

6.7050

 

03/31/12

31

30.0000

22,320.0000

6.2724

 

04/30/12

30

30.0000

21,600.0000

6.4815

 

05/31/12

31

20.0000

14,880.0000

9.4086

 

06/30/12

30

20.0000

14,400.0000

9.7222

 

07/31/12

31

20.0000

14,880.0000

9.4086

 

08/31/12

31

20.0000

14,880.0000

9.4086

 

09/30/12

30

30.0000

21,600.0000

6.4815

 



 

 

Month
Ending

No. of
Days

MWh/hr
CECo 1

MWhs
CECo 1

Monthly Support
Payment Price
($/MWh)
CECo 1

             

10/31/12

31

30.0000

22,320.0000

6.2724

 

11/30/12

30

20.0000

14,400.0000

9.7222

 

12/31/12

31

30.0000

22,320.0000

6.2724

 

01/31/13

31

30.0000

22,320.0000

2.6882

 

02/28/13

28

30.0000

20,160.0000

2.9762

 

03/31/13

31

30.0000

22,320.0000

2.6882

 

04/30/13

30

30.0000

21,600.0000

2.7778

 

05/31/13

31

20.0000

14,880.0000

4.0323

 

06/30/13

30

20.0000

14,400.0000

4.1667

 

07/31/13

31

20.0000

14,880.0000

4.0323

 

08/31/13

31

20.0000

14,880.0000

4.0323

 

09/30/13

30

30.0000

21,600.0000

2.7778

 

10/31/13

31

30.0000

22,320.0000

2.6882

 

11/30/13

30

20.0000

14,400.0000

4.1667

 

12/31/13

31

30.0000

22,320.0000

2.6882

 

01/31/14

31

30.0000

22,320.0000

3.1362

 

02/28/14

28

30.0000

20,160.0000

3.4722

 

03/31/14

31

30.0000

22,320.0000

3.1362

 

04/30/14

30

30.0000

21,600.0000

3.2407

 

05/31/14

31

20.0000

14,880.0000

4.7043

 

06/30/14

30

20.0000

14,400.0000

4.8611

 

07/31/14

31

20.0000

14,880.0000

4.7043

 

08/31/14

31

20.0000

14,880.0000

4.7043

 

09/30/14

30

30.0000

21,600.0000

3.2407

 

10/31/14

31

30.0000

22,320.0000

3.1362

 

11/30/14

30

20.0000

14,400.0000

4.8611

 

12/31/14

31

30.0000

22,320.0000

3.1362

 

01/31/15

31

30.0000

22,320.0000

3.1362

 

02/28/15

28

30.0000

20,160.0000

3.4722

 

03/31/15

31

30.0000

22,320.0000

3.1362

 

04/30/15

30

30.0000

21,600.0000

3.2407

 

05/31/15

31

20.0000

14,880.0000

4.7043

 

06/30/15

30

20.0000

14,400.0000

4.8611

 

07/31/15

31

20.0000

14,880.0000

4.7043

 

08/31/15

31

20.0000

14,880.0000

4.7043

 

09/30/15

30

30.0000

21,600.0000

3.2407

 

10/31/15

31

30.0000

22,320.0000

3.1362

 

11/30/15

30

20.0000

14,400.0000

4.8611

 

12/31/15

31

30.0000

22,320.0000

3.1362

 

01/31/16

31

30.0000

22,320.0000

(1.3441

)

02/29/16

29

30.0000

20,880.0000

(1.4368

)

03/31/16

31

30.0000

22,320.0000

(1.3441

)

04/30/16

30

30.0000

21,600.0000

(1.3889

)

05/31/16

31

20.0000

14,880.0000

(2.0161

)

06/30/16

30

20.0000

14,400.0000

(2.0833

)

07/31/16

31

20.0000

14,880.0000

(2.0161

)

08/31/16

31

20.0000

14,880.0000

(2.0161

)

09/30/16

15

30.0000

10,800.0000

(1.3889

)



 

 

SCHEDULE 4.1(c)
to
AMENDED AND RESTATED
POWER PURCHASE AGREEMENT



LIST OF APPROVED CAPACITY BUYERS



Constellation Power Source, Inc.
J Aron & Company
Morgan Stanley Group Capital
PP&L Energy Plus, LLC
PSE&G Energy Resources & Trading, LLC
Select Energy, Inc.
Sempra Energy Trading Corp.
TransCanada Power Marketing Ltd.



 

 

SCHEDULE 6.2(g)
to
AMENDED AND RESTATED
POWER PURCHASE AGREEMENT



MONTAUP PPA AMENDMENTS OR MODIFICATIONS



First Amendment dated as of June 28, 1989
Agreement dated May 11, 1992
Agreement dated December 18, 2001
Agreement dated March 31, 2003



 

 

AMENDED AND RESTATED POWER PURCHASE AGREEMENT



THIS AMENDED AND RESTATED POWER PURCHASE AGREEMENT (the "Agreement") is entered
into as of August 19, 2004 (the "Agreement Date"), by and between Commonwealth
Electric Company, a Massachusetts corporation ("CECO") and Northeast Energy
Associates Limited Partnership, a Massachusetts limited partnership ("NEA").
CECO and NEA are individually referred to herein as a "Party" and are
collectively referred to herein as the "Parties".


WHEREAS

, NEA owns a nominal 300 MW natural gas-fired electricity and steam generating
plant located in Bellingham, Massachusetts (the "Facility");


WHEREAS

, CECO and NEA are parties to a certain Power Purchase Agreement dated
August 15, 1988, as amended to date (the "Existing CECO 2 PPA"), pursuant to
which CECO purchases from NEA a portion of the Facility's capacity and
associated energy;


WHEREAS

, CECO and NEA desire to amend and restate the Existing CECO 2 PPA as provided
for herein; and


WHEREAS

, such amendment and restatement of the Existing CECO 2 PPA is consistent with
CECO's invitation, dated October 17, 2003, to submit proposals regarding the
transfer of entitlements to certain power purchase agreements and NEA's
response, dated December 3, 2003, related to the restructuring of four (4) power
purchase agreements (including the Existing CECO 2 PPA) existing between NEA and
each of CECO and Boston Edison Company ("BECO") (the four (4) existing
agreements, the "Existing Agreements", are set forth at Exhibit A).


NOW, THEREFORE

, in consideration of the premises and of the mutual agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:



1. DEFINITIONS


In addition to terms defined in the recitals hereto, the following terms shall
have the meanings set forth below.


"Affiliate" shall mean, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries' controls, is
controlled by, or is under common control with, such first Person. As used in
this definition, "control" means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.


"Agreement" shall have the meaning set forth in the first paragraph of this
Agreement.


"Agreement Date" shall have the meaning set forth in the first paragraph of this
Agreement.


"Approved Capacity Buyer" shall mean any of the Persons set forth on
Schedule 4.1(c) hereto.


"Business Day" shall mean any day that is not a Saturday, Sunday, or NERC
Holiday.


"Capacity" shall mean "Unforced Capacity" as presently defined in the NEPOOL
Manual for Definitions and Abbreviations (and, throughout the Term, any
successor product thereto).


"Capacity Payment" with respect to any given time period, shall mean the product
of (a) the Capacity Price and (b) Capacity Requirement, for such period.


"Capacity Price" with respect to any month, shall mean (a) the Negotiated
Capacity Price or (b) in the event that the Parties fail to agree upon a
Negotiated Capacity Price on or before the Contract UCAP Transfer Deadline, the
price for UCAP for such month established pursuant to the next UCAP Monthly
Supply Auction; provided, however, if no price for UCAP is established in the
next UCAP Monthly Supply Auction, the price to be used is that established
pursuant to the last UCAP Monthly Supply Auction in which UCAP was transacted.


"Capacity Receipt Shortfall" shall have the meaning set forth in Section 3.8(c)
hereof.




"Capacity Replacement Damages" shall have the meaning ascribed thereto in
Section 3.8(b) herein.




"Capacity Replacement Price" with respect to any portion of the Capacity
Requirement that NEA fails to deliver to CECO hereunder, shall mean (a) the
price at which CECO, acting in a commercially reasonable manner, purchases
Capacity in lieu of such portion of the Capacity Requirement, plus transaction
and other administrative costs reasonably incurred by CECO in purchasing such
Capacity, or (b) to the extent CECO has not purchased Capacity in lieu of such
portion of the Capacity Requirement, the market price for such portion of the
Capacity Requirement determined in a commercially reasonable manner.


"Capacity Requirement," shall mean for the applicable month, for so long as NEA
is the owner of the Facility during the Term hereof, the lesser of (a) 20 MW or
(b) 10% of the Capacity recognized by the ISO as attributable to the Facility.
Upon the sale, assignment or transfer by NEA of its interest in the Facility
during the Term hereof, Capacity Requirement shall be fixed at the Capacity
Requirement in effect on the date immediately prior to such sale, assignment or
transfer.


"Capacity Resale Damages" shall have the meaning ascribed thereto in
Section 3.8(c) herein.


"Capacity Resale Price" with respect to any portion of the Capacity Requirement
that CECO fails to accept delivery from NEA hereunder, shall mean (a) the price
at which NEA, acting in a commercially reasonable manner, re-sells Capacity in
lieu of such portion of the Capacity Requirement, less transaction and other
administrative costs reasonably incurred by NEA in selling such Capacity or
(b) to the extent NEA has not sold Capacity in lieu of such portion of the
Capacity Requirement, the market price for such portion of the Capacity
Requirement determined in a commercially reasonable manner.


"Capacity Supply Shortfall" shall have the meaning set forth in Section 3.8(b)
hereof.


"CECO Reorganization Event" shall mean (a) any consolidation, merger or other
form of combination of CECO with any other Person, (b) the acquisition of a
majority of the outstanding shares of CECO by any Person or (c) the sale,
conveyance, lease, transfer or other disposition, in one transaction or a series
of related transactions, including without limitation the transfer or "spin-off"
of shares of a subsidiary (collectively, a "Transfer"), affecting all or
substantially all of the assets of CECO existing on the Agreement Date or
hereafter acquired. For purposes of this definition, the transfer, sale or other
disposition of all or substantially all of the transmission and/or distribution
assets of CECO, will, in either case, constitute a "CECO Reorganization Event."


"CECO Termination Payment" shall mean, with respect to this Agreement and NEA,
an amount payable by CECO to NEA equal to the sum of the Losses (net of Gains)
and Costs, expressed in U.S. Dollars, which NEA incurs as a result of the
termination of this Agreement pursuant to Section 8.2(a)(i) hereof.




"Change in Law or Market Structure" shall mean any of the following events that
has a material adverse economic effect on one or both of the Parties: (a) the
adoption, promulgation, modification, repeal or reinterpretation by any
Governmental Entity of any Law which (or the effects of which) amends or
conflicts with the Laws established or in effect as of the Agreement Date,
(b) the adoption, promulgation, modification, repeal or reinterpretation by ISO
of the ISO Policies which (or the effect of which) amends or conflicts with the
ISO Policies established or in effect as of the Agreement Date or (c) the
adoption or promulgation of a market structure that differs from the market
structure reflected in the ISO Policies established or in effect as of the
Agreement Date. For avoidance of doubt, a Change in Law or Market Structure
shall include any event described in clauses (a), (b) or (c) above that results
in CECO not being able to sell the Contract Energy purchased hereunder at a
price greater than or equal to the Energy Payment prices (excluding the Support
Payment) paid to NEA hereunder.


"Claiming Party" shall have the meaning set forth in Section 9.2(b) hereof.


"Contract Energy" shall have the meaning set forth in Section 3.1 hereof.


"Contract UCAP Transfer Deadline" with respect to any month, shall mean 5 PM
Eastern Prevailing Time on the Business Day preceding the day by which final
bids into the NEPOOL ISO Supply Auction must be submitted to be considered
timely under the NEPOOL Practices and Market Rules and Procedures governing
suppliers' participation in the UCAP Monthly Supply Auction.




"Costs" shall mean brokerage fees, commissions and other similar third party
transaction costs and expenses reasonably incurred in terminating this
Agreement; and all reasonable attorneys' fees and expenses incurred in
connection with the termination of this Agreement.


"Cover Damages" shall have the meaning set forth in Section 3.6 hereof.


"Credit Support" shall have the meaning set forth in Section 8.2(a)(i)(B)
hereof.


"Day-Ahead Energy Market" or "DAM" shall have the meaning as set forth in the
NEPOOL Manual for Definitions and Abbreviations.


"Delivery Point" shall mean the Facility Bus; provided, however, that (a) if a
LMP is not established for a node at the Facility Bus, or during periods of
Force Majeure, NEA may deliver Contract Energy to an alternate node within the
ISO control area that has a published LMP price and (b) NEA may deliver to any
other delivery point mutually agreed to by the Parties.


"Delivery Shortfall" shall have the meaning set forth in Section 3.6 hereof.




"DTE" shall mean the Massachusetts Department of Telecommunications and Energy
or its successor state regulatory agency.


"Eastern Prevailing Time" shall mean either Eastern Standard Time or Eastern
Daylight Savings Time, as in effect from time to time.


"Effective Date" shall have the meaning set forth in Section 2.1 hereof.


"Energy Payment" shall have the meaning set forth in Section 4.1(a)(i) hereof.


"Event of Default" shall have the meaning set forth in Section 8.1 hereof.


"Existing Agreements" shall have the meaning set forth in the Recitals.


"Execution Agreement" shall mean the Execution Agreement by and among NEA, BECO
and CECO dated as of August 19, 2004.


"Existing CECO 2 PPA" shall have the meaning set forth in the Recitals.


"Facility" shall have the meaning set forth in the Recitals.


"Facility Bus" shall mean the point of interconnection between the Facility and
the NEPOOL transmission system, which as of the Agreement Date is the
UN.Bellinghm 13.2 NEA bus.


"FERC" shall mean the United States Federal Energy Regulatory Commission, and
shall include its successors.


"Force Majeure" shall have the meaning set forth in Section 9.1(a) hereof.


"Gains" shall mean an amount equal to the present value, at an eight point one
percent (8.1%) discount rate, of the economic benefit, if any (exclusive of
Costs) resulting from the termination of this Agreement, determined in a
commercially reasonable manner.




"Governmental Entity" shall mean any federal, state or local governmental
agency, authority, department, instrumentality or regulatory body, and any court
or tribunal, with jurisdiction over NEA, CECO or the Facility.


"IBT Containers" shall have the meaning as set forth in Section 3.3(a) hereof.


"Indemnified Party" shall have the meaning set forth in Section 12.1 hereof.


"Indemnifying Party" shall have the meaning set forth in Section 12.1 hereof.


"Internal Bilateral Transaction" shall have the meaning as set forth in the
NEPOOL Manual for Definitions and Abbreviations.


"ISO" or ISO-NE" shall mean the ISO New England, Inc., the independent system
operator established in accordance with the NEPOOL Agreement, or its successor.


"ISO Policies" shall mean the Market Rules and Procedures, NEPOOL Agreement,
NEPOOL Manual for Definitions and Abbreviations and NEPOOL Practices.


"ISO Settlement Market System" shall have the meaning as set forth in the NEPOOL
Manual for Definitions and Abbreviations.


"ISO UCAP Transfer Deadline" with respect to any month, shall mean the latest
date upon which Capacity for that month may be transferred under an Internal
Bilateral Transaction in accordance with ISO rules.


"Late Payment Rate" shall have the meaning set forth in Section 4.3 hereof.


"Law" shall mean all federal, state and local statutes, regulations, rules,
orders, executive orders, decrees, policies, judicial decisions and
notifications.


"Lead Participant" shall have the meaning as set forth in the NEPOOL Manual for
Definitions and Abbreviations.




"LMP" shall mean, for any ISO nodal point for any hour on any day, the "Day
Ahead LMP" or "Real Time LMP" ($/MWh) at such ISO nodal point calculated in
accordance with Section 2 of Market Rule 1, as reported on the ISO website at
www.iso-ne.com on the "Data & Reports" page, "Hourly Markets Data" subpage and
"Selectable Hourly LMP Data" category, for such nodal point on such date and
time. If such price should ever cease to be published, then the LMP shall be a
regularly published comparable substitute price, as agreed to by the Parties in
writing.


"Losses" shall mean, with respect to any Party, an amount equal to the present
value, at an eight point one percent (8.1%) discount rate, of the economic loss
to it, if any (exclusive of Costs), resulting from termination of this
Agreement, determined in a commercially reasonable manner.


"Market Rules and Procedures" shall mean the Market Rules, Manuals and
Procedures adopted by the ISO and/or members of NEPOOL, as may be amended from
time to time, and as administered by the ISO to govern the operation of the
NEPOOL markets, and any applicable successor rules, manuals and procedures.


"Moody's" shall mean Moody's Investors Service, Inc., and any successor thereto.


"MW" shall mean a megawatt.


"MWh" shall mean a megawatt-hour (one MWh shall equal 1,000 kWh).




"NEA Termination Payment" shall mean, with respect to this Agreement and CECO,
an amount payable by NEA to CECO equal to the Losses (net of Gains) and Costs,
expressed in U.S. Dollars, which CECO incurs as a result of the termination of
this Agreement pursuant to Section 8.2(a)(ii) hereof.


"Negotiated Capacity Price" shall mean the price for Capacity as agreed to by
the Parties pursuant to Section 4.1(b) herein.




"NEPOOL" shall mean the New England Power Pool, or its successor.




"NEPOOL Agreement" shall mean that certain Restated New England Power Pool
Agreement, as restated by an amendment dated as of December 1, 1996, as amended
and restated from time to time, and any applicable successor agreement.




"NEPOOL ISO Supply Auction" shall mean the auction currently defined as the
"Supply Auction" in the Market Rules and Procedures, or any successor to such
auction.




"NEPOOL Manual for Definitions and Abbreviations" shall mean that certain Manual
for Definitions and Abbreviations prepared by ISO-NE, as may be amended from
time to time, and any applicable successor manual.


"NEPOOL Practices" shall mean the NEPOOL practices and procedures for delivery
and transmission of electricity and capacity and capacity testing in effect from
time to time and shall include, without limitation, applicable requirements of
the NEPOOL Agreement, and any applicable successor practices and procedures.


"NERC Holiday" shall mean New Year's Day, Memorial Day, Independence Day, Labor
Day, Thanksgiving Day and Christmas Day, and any other day declared a holiday by
NERC.


"Ownership Share" shall have the meaning as set forth in the NEPOOL Manual for
Definitions and Abbreviations.


"Party" and "Parties" shall have the meaning set forth in the first paragraph of
this Agreement.


"Performance Assurance" shall mean collateral in the form of either cash,
letter(s) of credit, or other security acceptable to the requesting Party.


"Person" shall mean an individual, partnership, corporation, limited liability
company, limited liability partnership, limited partnership, association, trust,
unincorporated organization, or a government authority or agency or political
subdivision thereof.


"PURPA" shall mean the Public Utility Regulatory Policies Act of 1978, as
amended.


"QF" shall have the meaning set forth in Section 6.3(a)(i) hereof.


"Quote Period" shall have the meaning set forth in Section 4.1(b) herein.


"Real-Time Energy Market" or "RTM" shall have the meaning as set forth in the
NEPOOL Manual for Definitions and Abbreviations.


"Rejected Power" shall have the meaning set forth in Section 3.7 hereof.


"Replacement Power" shall mean electricity purchased by CECO and delivered to
the Delivery Point as replacement for any Delivery Shortfall. Replacement Power
shall not include Contract Energy delivered to CECO on behalf of NEA pursuant to
Section 3.1 hereof.


"Replacement Price" shall mean the lesser of (a) the price at which CECO, acting
in a commercially reasonable manner, purchases Replacement Power, plus
(i) transaction and other administrative costs reasonably incurred by CECO in
purchasing such Replacement Power and (ii) additional transmission charges, if
any, reasonably incurred by CECO to transmit Replacement Power to the Delivery
Point, or (b) the locational marginal pricing at the Delivery Point for such
Replacement Power; provided, however, that in no event shall the Replacement
Price include any penalties, ratcheted demand or similar charges, nor shall CECO
be required to utilize or change its utilization of its owned or controlled
assets or market positions to minimize NEA's liability.


"Resale Damages" shall have the meaning set forth in Section 3.7 hereof.


"Resale Price" shall mean the higher of (a) the price at which NEA, acting in a
commercially reasonable manner, sells or is paid for Rejected Power, plus
transaction and other administrative costs reasonably incurred by NEA in
re-selling such Rejected Power; or (b) the LMP at the Delivery Point for such
Rejected Power; provided, however, that in no event shall such price include any
penalties, ratcheted demand or similar charges, and further provided that in no
event shall NEA be required to utilize or change its utilization of the Facility
or its other assets or market positions in order to minimize CECO's liability
for Rejected Power.




"Schedule or Scheduling" shall mean the actions of NEA or CECO and/or their
designated representatives, including each Party's Transmission Providers, if
applicable, of notifying, requesting and confirming to each other the quantity
of Contract Energy to be delivered on any given day or days (or in any given
hour or hours) during the Term at the Delivery Point.


"S&P" shall mean Standard & Poor's Ratings Group, a division of McGraw Hill,
Inc., and any successor thereto.


"Support Payment " shall have the meaning set forth in Section 4.1(a)(i) hereof.


"Term" shall have the meaning set forth in Section 2.2 hereof.


"Third-Party Quote" with respect to any Capacity Requirement, shall mean a firm
offer by an Approved Capacity Buyer to purchase Capacity from CECO in a volume
and for a time period equal to such Capacity Requirement.


"Transmission Provider" shall mean (a) ISO, its respective successor or
Affiliates; (b) NEPOOL; (c) CECO; or (d) such other third parties from whom
transmission services are necessary for NEA to fulfill its performance
obligations to CECO hereunder.




"UCAP" shall have the meaning as set forth in the NEPOOL Manual for Definitions
and Abbreviations.


"UCAP Monthly Supply Auction" shall mean the auction currently defined as the
"UCAP Monthly Auction" in the NEPOOL Manual for Definitions and Abbreviations,
or any successor to such auction that establishes a price for UCAP or its
successor product.


2. EFFECTIVE DATE; CONDITIONS; TERM


2.1 Effective Date. The "Effective Date" of this Agreement shall be the Closing
Date as established under the Execution Agreement.


2.2 Term.


(a) The "Term" of this Agreement shall mean the period from and including
11:59 p.m. (Eastern Prevailing Time) on the Effective Date through and including
11:59 p.m. (Eastern Prevailing Time) on September 15, 2016, unless this
Agreement is sooner terminated in accordance with the provisions hereof.


(b) At the expiration of the Term, the Parties shall no longer be bound by the
terms and provisions hereof (including, without limitation, any payment
obligation hereunder), except (i) to the extent necessary to provide invoices
and make payments or refunds with respect to Contract Energy or Capacity
delivered prior to such expiration or termination, (ii) to the extent necessary
to enforce the rights and the obligations of the Parties arising under this
Agreement before such expiration or termination and (iii) the obligations of the
Parties hereunder with respect to confidentiality and indemnification shall
survive the expiration or termination of this Agreement and shall continue for a
period of two (2) calendar years following such expiration or termination.


3. DELIVERY OF CONTRACT ENERGY AND CAPACITY


3.1 Obligation to Sell and Purchase Contract Energy. During each hour of the
Term, NEA shall sell and deliver at the Delivery Point, and CECO shall purchase
and receive at the Delivery Point, electricity in the amounts set forth in
Section 3.3 and otherwise in accordance with the terms and conditions of this
Agreement ("Contract Energy"). NEA shall be permitted to satisfy its obligation
to deliver Contract Energy from any source of supply available to NEA. Contract
Energy delivered to CECO by NEA or on behalf of NEA by NEA's suppliers,
designees or any other Person engaged by NEA to deliver Contract Energy shall be
deemed delivered by NEA hereunder and NEA shall be solely responsible for any
costs payable to its suppliers for such delivery. The aforementioned obligations
for NEA to sell and deliver the Energy and for CECO to purchase and receive the
Energy shall be firm and subject to adjustment only to reflect performance
interruptions excused by this Agreement.


3.2 Characteristics. Contract Energy delivered by NEA to CECO at the Delivery
Point shall be in the form of three (3)-phase, sixty (60) hertz, alternating
current and otherwise in the form required by Market Rules and Procedures.




3.3 Scheduling.


(a) NEA shall Schedule deliveries of Contract Energy delivered hereunder with
ISO in equal hourly quantities in accordance with all NEPOOL Practices and
Market Rules and Procedures applicable thereto as set forth in Schedule 3.3.
Furthermore, Contract Energy will be sold and delivered for purchase by CECO in
the form of Internal Bilateral Transactions ("IBTs") and NEA will use
commercially reasonable efforts to transfer Contract Energy in the DAM;
provided, however, that if such transfer cannot be made in the DAM, the Contract
Energy shall be transferred in the RTM. All Contract Energy will be delivered to
a specific node and not a zone. NEA will submit IBT Containers, as defined
below, and notify CECO that the IBT Containers have been submitted into the ISO
Settlement Market System.


Subject to the satisfaction of NEA's obligations in this Section 3.3, CECO will
confirm the IBT Container in the ISO Settlement Market System. For purposes of
this Agreement, "IBT Container" shall mean the form of electronic contract
submittal, as implemented in the ISO Settlement Market System effective March 1,
2003 as amended from time to time, that requires CECO to confirm the general
parameters of the IBT. IBTs shall be submitted and confirmed for the longest
term permitted by the ISO. NEA shall be responsible for any inaccuracies in any
schedules and shall correct such schedules upon notification by CECO; provided,
however, CECO shall cooperate with NEA in connection with any such Scheduling
and bidding and in complying with all NEPOOL Practices and shall promptly
provide information reasonably requested by NEA for the purpose of assisting NEA
with its Scheduling obligations hereunder. Notwithstanding the agreement to
Schedule all Contract Energy in the DAM, the Energy Payment made by CECO to NEA
shall be as calculated pursuant to Section 4.1(a) hereof.


(b) The Parties agree to use commercially reasonable efforts to comply with all
applicable ISO Policies in connection with the Scheduling and delivery of
Contract Energy hereunder. For administrative convenience, the Parties agree
that all Contract Energy deliveries and receipts made pursuant to this Agreement
and any other power purchase agreement between the Parties may be provided for
in a single Schedule. Penalties or similar charges assessed by a Transmission
Provider and caused by a Party's noncompliance with the Scheduling obligations
set forth in this Section 3.3 shall be the responsibility of the Party whose
action or inaction caused the penalty.


3.4 Lead Participant; Ownership Share. NEA, or any entity so identified by NEA,
shall be the Lead Participant of the Facility and CECO shall use commercially
reasonable efforts to transfer such designation to NEA or the entity so
identified by NEA. CECO shall use commercially reasonable efforts to transfer to
NEA, or any entity so identified by NEA, the Ownership Share now held by CECO
relating to the Facility.


3.5 Sales for Resale. All Contract Energy delivered by NEA to CECO hereunder
shall be sales for resale, with CECO reselling such Contract Energy. CECO shall
provide NEA with any certificates reasonably requested by NEA to evidence that
the deliveries of Contract Energy hereunder are sales for resale. Nothing in
this Agreement shall be construed to prohibit or restrict such resale by CECO.


3.6 Failure of NEA to Deliver Scheduled Contract Energy; Cover Damages.


Subject to Section 8.1(g) hereof, in the event NEA fails to deliver Contract
Energy it is obligated to deliver hereunder and such failure is not excused
under the terms of this Agreement (such undelivered Contract Energy to be
referred to herein as the "Delivery Shortfall"), then NEA shall pay CECO, on the
date payment would otherwise be due in respect of the month in which the failure
occurred, an amount for such Delivery Shortfall equal to the Cover Damages.
"Cover Damages" means an amount equal to (i) the amount, if any, by which
(A) the Replacement Price ($/MWh) multiplied by the quantity (in MWh) of the
Delivery Shortfall, exceeds (B) the Energy Payment that would have been paid
pursuant to Section 4.1 hereof had the Delivery Shortfall been delivered, plus
(ii) any applicable penalties assessed by NEPOOL, ISO-NE or any other party
against CECO as a direct result of NEA's failure to deliver such Contract
Energy; provided, however, CECO shall use commercially reasonable efforts to
purchase replacement power or otherwise mitigate such damages, penalties and
related costs and charges wherever possible pursuant to applicable NEPOOL,
ISO-NE or any other party's tariffs and operating procedures then in effect.
Except as otherwise provided in Section 8.1(g) and 8.2 hereof, the damages
provided in this Section 3.6 shall be the sole and exclusive remedy of CECO for
any failure of NEA to deliver Contract Energy that it is obligated to deliver
hereunder. The invoice for the amount payable pursuant to this Section 3.6 shall
include a written statement explaining in reasonable detail the calculation of
such amount.


3.7 Failure by CECO to Accept Delivery of Contract Energy; Resale Damages. If
CECO fails to accept all or part of the Contract Energy it is obligated to
accept hereunder and such failure to accept is not excused under the terms of
this Agreement (such Contract Energy is referred to herein as "Rejected Power"),
then CECO shall pay NEA, on the date payment would otherwise be due in respect
of the month in which the failure occurred, an amount for such Rejected Power
equal to the Resale Damages. "Resale Damages" means an amount equal to (a) the
amount, if any, by which (i) the Energy Payment that would have been paid
pursuant to Section 4.1(a) hereof for such Rejected Power, had it been accepted,
exceeds (ii) the Resale Price ($/MWh) multiplied by the quantity (in MWh) of
Rejected Power resold by NEA, plus (b) any applicable penalties assessed by
NEPOOL, ISO-NE or any other party against NEA as a direct result of CECO's
failure to accept such Contract Energy; provided, however, NEA shall use
commercially reasonable efforts to sell such Rejected Power or otherwise
mitigate such damages, penalties and related costs and charges wherever possible
pursuant to applicable NEPOOL, ISO-NE or any other party's tariffs and operating
procedures then in effect. Except as otherwise provided in Section 8.1(h) and
8.2 hereof, the damages provided in this Section 3.7 shall be the sole and
exclusive remedy of NEA for any failure of CECO to accept delivery of Contract
Energy that it is obligated to accept hereunder. The invoice for the amount
payable pursuant to this Section 3.7 shall include a written statement
explaining in reasonable detail the calculation of such amount.


3.8 Obligation to Sell and Purchase Capacity Requirements.


(a) During the Term, NEA shall sell to CECO and CECO shall purchase from NEA the
Capacity Requirement. In the event there is no longer a market for Capacity in
New England, NEA shall not be obligated to sell and CECO shall not be obligated
to purchase the Capacity Requirement.


(i) For so long as NEA is the owner of the Facility, NEA shall be permitted to
satisfy its obligation to deliver the Capacity Requirement only from the
Facility. In the event that NEA sells, assigns or transfers its interests in the
Facility, NEA shall be permitted to satisfy its obligation to deliver the
Capacity Requirement from any source of supply available to NEA. Nothing in this
Agreement shall be construed to restrict or bar NEA from any sale, assignment or
transfer of its interests in the Facility.


(ii) The Parties acknowledge that as of the Agreement Date, the Market Rules and
Procedures do not impose any locational requirement with respect to Capacity. In
the event that, at any time during the Term, the Market Rules and Procedures do
impose a zonal, nodal or other geographic locational requirement, the Capacity
Requirement will be fulfilled for the zone, node or other geographic area in
which the Facility is located.


(b) If NEA fails to provide CECO with all or part of the Capacity Requirement it
is required to provide pursuant to Section 3.8(a) hereof (a "Capacity Supply
Shortfall") and such failure is not excused under the terms of this Agreement,
then the Capacity Replacement Damages associated with such Capacity Supply
Shortfall shall be deducted from amounts payable by CECO hereunder for the next
succeeding month or paid by NEA to CECO, at CECO's election. "Capacity
Replacement Damages," with respect to any portion of the Capacity Requirement
that NEA fails to deliver to CECO hereunder, means an amount equal to: (i) the
amount, if any, by which the Capacity Replacement Price exceeds the Capacity
Price, multiplied by the Capacity Supply Shortfall, plus (ii) any penalties
assessed by NEPOOL, ISO-NE or any other party against CECO as a direct result of
NEA's failure to deliver the Capacity Requirement in accordance with
Section 3.8(a) hereof. Subject to Section 8.1(g) hereof, the damages provided in
this Section 3.8(b) shall be the sole and exclusive remedy of CECO for any
failure of NEA to deliver the Capacity Requirement hereunder. With respect to
any calendar month during the Term, NEA will be deemed to have failed to deliver
the Capacity Requirement for such calendar month if it has not scheduled a
bilateral transfer of the Capacity Requirement (or otherwise effected delivery
in accordance with applicable Market Rules and Procedures as in effect at any
time during the Term) on or before the Contract UCAP Transfer Deadline.


(c) If CECO fails to accept delivery of all or part of the Capacity Requirement
it is required to purchase pursuant to Section 3.8(a) hereof (a "Capacity
Receipt Shortfall"), and such failure is not excused under the terms of this
Agreement, then the Capacity Resale Damages associated with such Capacity
Receipt Shortfall shall be payable by CECO on the date payment would otherwise
be due in respect of the month in which the failure occurred. "Capacity Resale
Damages," with respect to any portion of the Capacity Requirement that CECO
fails to accept delivery of from NEA hereunder, means an amount equal to:
(i) the amount, if any, by which the Capacity Price exceeds the Capacity Resale
Price, multiplied by the Capacity Receipt Shortfall, plus (ii) any penalties
assessed by NEPOOL, ISO-NE or any other party against NEA as a direct result of
CECO's failure to accept delivery of the Capacity Requirement in accordance with
Section 3.8(a) hereof. Subject to Section 8.1(h) hereof, the damages provided in
this Section 3.8(c) shall be the sole and exclusive remedy of NEA for any
failure of CECO to accept delivery of the Capacity Requirement hereunder and
there shall be no adjustment of the Energy Payment or Support Payment as a
result of CECO's failure to accept delivery of such Capacity Requirement. With
respect to any calendar month during the Term, CECO will be deemed to have
failed to accept delivery of the Capacity Requirement for such calendar month if
it has not confirmed a schedule (or an equivalent commitment instrument) entered
by NEA for bilateral transfer of the Capacity Requirement (or otherwise effected
acceptance of delivery in accordance with applicable Market Rules and Procedures
as in effect at any time during the Term) on or before the Contract UCAP
Transfer Deadline.


3.9 Delivery Point.


(a) All Contract Energy shall be delivered hereunder by NEA to CECO at the
Delivery Point.


(b) Except as provided for in Section 3.3(b) herein, NEA shall be responsible
for all transmission and distribution charges, including applicable ancillary
service charges, line losses, congestion charges and other NEPOOL or applicable
system costs or charges associated with transmission incurred, in each case, in
connection with the delivery of Contract Energy to the Delivery Point.


(c) Except as provided for in Section 3.3(b) herein, CECO shall be responsible
for all transmission charges, ancillary services charges, line losses,
congestion charges and other NEPOOL or applicable system costs or charges
associated with transmission, incurred, in each case, in connection with the
transmission of Contract Energy delivered under this Agreement from and after
the Delivery Point.


4. PAYMENTS FOR CONTRACT ENERGY AND CAPACITY REQUIREMENTS


4.1 Payment for Contract Energy and Capacity Requirements.


(a) All Contract Energy delivered to CECO under this Agreement shall be
purchased by CECO for an amount calculated pursuant to this Section 4.1(a).


(i) Beginning on the Effective Date and continuing for the Term, CECO shall pay
NEA a monthly energy payment (the "Energy Payment") equal to the sum of: (A) the
product of (I) the Contract Energy (in MWhs) delivered to CECO hereunder during
each hour during such month that cleared in the DAM and (II) the hourly DAM LMP
Price for such hour at the Delivery Point for MWhs that cleared in the DAM for
such month, plus (B) the product of (I) the Contract Energy (in MWhs) delivered
to CECO hereunder during each hour during such month that cleared in the RTM and
(II) the hourly RTM LMP Price for such hour at the Delivery Point for MWhs that
cleared in the RTM for such month, plus (C) a support payment (the "Support
Payment") equal to the product of (I) the lesser of: the total Contract Energy
(in MWhs) delivered to CECO hereunder during such month or the MWh quantity for
the applicable month, as set forth in Schedule 4.1(a), and (II) the $/MWh price
(the "Monthly Support Payment Price") for the applicable month, as set forth in
Schedule 4.1(a). Notwithstanding anything in this Agreement to the contrary, no
exercise by NEA of its right under Section 8.2 to reduce Contract Energy
delivered to CECO as a result of CECO's failure to timely pay for such Contract
Energy shall have the effect of reducing the Support Payment as calculated
pursuant to this Section.


(ii) CECO's sole payment obligation, including without limitation any Support
Payment obligation, with respect to Contract Energy is limited to the payment of
the Energy Payment for Contract Energy delivered in accordance with the terms of
this Agreement by or on behalf of NEA to the Delivery Point.


(b) All Capacity delivered to CECO under this Agreement shall be purchased by
CECO at the Capacity Price. CECO's sole payment obligation with respect to
Capacity is limited to the payment of the Capacity Payment for the Capacity
Requirement actually provided to CECO in accordance with the terms of this
Agreement by or on behalf of NEA. The Parties will negotiate in good faith and
in a commercially reasonable manner towards agreement upon a negotiated price
for Capacity (the "Negotiated Capacity Price") for each month of the Term in
accordance with the terms and provisions of this Section 4.1(b). At any time
during the Term, NEA may request CECO to provide it with an indicative quote for
the Capacity Requirement for one month or any period of months (the "Quote
Period") as set forth in such request. Within six (6) Business Days after CECO's
receipt of such request, CECO will provide NEA with an indicative quote for a
purchase price of such Capacity Requirement for the Quote Period which CECO in
its commercially reasonable judgment believes reflects the fair market value for
such Capacity Requirement. Within one Business Day after its receipt of such
indicative quote, NEA will inform CECO as to whether NEA accepts or rejects the
indicative quote.


(i) In the event that NEA accepts the indicative quote, the pricing reflected in
such indicative quote will be established as the Negotiated Capacity Price for
such Capacity Requirement unless CECO notifies NEA, within one Business Day
after NEA's acceptance, that CECO retracts the indicative quote. CECO may
retract the indicative quote only in the event that CECO, in its commercially
reasonable judgment, believes that the fair market value of the Capacity
Requirement has materially declined since CECO delivered the indicative quote to
NEA. In the event that CECO retracts the indicative quote, NEA may, at its
election, (A) provide Third-Party Quotes to CECO for the applicable Capacity
Requirement, provided that NEA does so within two (2) Business Days after CECO's
retraction of the indicative quote (and, in which event, the procedures set
forth in Section 4.1(b)(ii) will be followed to determine the Negotiated
Capacity Price), or (B) request a new indicative quote from CECO (which request
may be for the same or a different period), in which event the negotiation
process set forth in this Section 4.1(b) will be repeated with respect to such
request.


(ii) In the event that NEA rejects such indicative quote, NEA may, at its
election, provide one or more Third-Party Quotes to CECO for the Capacity
Requirement, provided that NEA does so within two (2) Business Days after NEA's
rejection of the indicative quote. In the event that NEA so delivers one or more
Third-Party Quotes to CECO, CECO will, within one Business Day after delivery of
the Third-Party Quotes, either (A) agree to establish any one of the Third-Party
Quotes as the Negotiated Capacity Price or (B) sell Capacity (in an amount equal
to the Capacity Requirement and for the Quote Period) to any of the Approved
Capacity Buyers cited in the Third-Party Quotes at a different price, in which
case such different price will be established as the Negotiated Capacity Price.
Notwithstanding the foregoing, if, by the close of business on the Business Day
immediately following NEA's delivery of Third-Party Quotes, CECO, after making
commercially reasonable efforts, is able to neither consummate a transaction as
described in clause (B) of the immediately preceding sentence, nor confirm to
its reasonable satisfaction the validity and firmness of at least one of the
Third Party Quotes, then no Negotiated Capacity Price will be deemed to have
been established for the applicable Capacity Requirement. In such event (or in
the event that NEA does not deliver any Third-Party Quotes to CECO within two
(2) Business Days after its rejection of the indicative quote), NEA may request
a new indicative quote from CECO (which request may be for the same or a
different period), in which event the negotiation process set forth in this
Section 4.1(b) will be repeated with respect to such request.


(c) If, despite their good faith efforts, the Parties are not able to agree upon
a Negotiated Capacity price prior to the Contract UCAP Transfer Deadline then
the Capacity Requirement shall be purchased by CECO from NEA on a bilateral
basis and the Capacity Price paid by CECO to NEA shall be the settlement price
set at the UCAP Monthly Supply Auction.


4.2 Payment and Netting.


(a) Billing Period. Unless otherwise specifically agreed upon by the Parties,
the calendar month shall be the standard period for all payments under this
Agreement (other than Termination Payments). On or before the third (3rd) day
following the end of each month, NEA will render to CECO an invoice for the
Energy Payment and Capacity Payment obligations incurred hereunder during the
preceding month.


(b) Timeliness of Payment. CECO shall use its reasonable efforts to pay all NEA
invoices under this Agreement on the fifteenth (15th) day after receipt of the
invoice; provided, however, unless otherwise agreed by the Parties, all invoices
under this Agreement shall be due and payable in accordance with each Party's
invoice instructions on or before the later of thirty (30) days following the
receipt of such invoice or, if such day is not a Business Day, then on the next
Business Day. Each Party will make payments by electronic funds transfer, or by
other mutually agreeable method(s), to the account designated by the other
Party. Any amounts not paid by the due date will be deemed delinquent and will
accrue interest at the Late Payment Rate, such interest to be calculated from
and including the due date to but excluding the date the delinquent amount is
paid in full.


(c) Disputes and Adjustments of Invoices. A Party may, in good faith, dispute
the correctness of any invoice or any adjustment to an invoice, rendered under
this Agreement or adjust any invoice for any arithmetic or computational error
within twelve (12) months of the date the invoice, or adjustment to an invoice,
was rendered. In the event an invoice or portion thereof, or any other claim or
adjustment arising hereunder, is disputed, payment of the undisputed portion of
the invoice shall be required to be made when due, with notice of the objection
given to the other Party. Any invoice dispute or invoice adjustment shall be in
writing and shall state the basis for the dispute or adjustment. Payment of the
disputed amount shall not be required until the dispute is resolved. Upon
resolution of the dispute, any required payment shall be made within two (2)
Business Days of such resolution along with interest accrued at the Late Payment
Rate from and including the due date but excluding the date paid. Inadvertent
overpayments shall be reimbursed or deducted by the Party receiving such
overpayment from subsequent payments, with interest accrued at the Late Payment
Rate from and including the date of such overpayment to but excluding the date
repaid or deducted by the Party receiving such overpayment, as directed by the
other party. Any dispute with respect to an invoice is waived unless the other
Party is notified in accordance with this Section 4.2 within twelve (12) months
after the invoice is rendered or any specific adjustment to the invoice is made.
If an invoice is not rendered within twelve (12) months after the close of the
month during which performance occurred, the right to payment for such
performance is waived.


(d) Netting of Payments. The Parties hereby agree that they shall discharge
mutual debts and payment obligations due and owing to each other under this
Agreement on the same date through netting, in which case all amounts owed by
each Party to the other Party for the purchase and sale of Contract Energy
during the monthly billing period under this Agreement, including any related
damages calculated pursuant to this Agreement, interest, and payments or
credits, shall be netted so that only the excess amount remaining due shall be
paid by the Party who owes it. If no mutual debts or payment obligations exist
and only one Party owes a debt or obligation to the other during the monthly
billing period, such Party shall pay such sum in full when due. The Parties
agree to provide each other with reasonable detail of such net payment or net
payment request.


4.3 Interest on Late Payment. If a payment is not received when due under this
Agreement, the delinquent Party shall pay to the other Party interest on such
unpaid amount which shall accrue from the due date until the date upon which
payment in full is made at the prime lending rate as may from time to time be
published in The Wall Street Journal under "Money Rates" on such day (or if not
published on such day on the most recent preceding day on which published) (the
"Late Payment Rate").


5.  RESERVED


6. REPRESENTATIONS, WARRANTIES, COVENANTS AND ACKNOWLEDMENTS


6.1 Representations and Warranties of CECO. CECO hereby represents and warrants
to NEA as of the Effective Date as follows


(a) Organization and Good Standing; Power and Authority. CECO is a corporation
duly incorporated, validly existing and in good standing under the laws of the
Commonwealth of Massachusetts. CECO has all requisite power and authority to
execute, deliver, and perform its obligations under this Agreement.


(b) Due Authorization; No Conflicts. The execution and delivery by CECO of this
Agreement, and the performance by CECO of its obligations hereunder, have been
duly authorized by all necessary actions on the part of CECO and do not and,
under existing facts and law, will not: (i) contravene its restated certificate
of incorporation or any other governing documents; (ii) conflict with, result in
a breach of, or constitute a default under any note, bond, mortgage, indenture,
deed of trust, license, contract or other agreement to which it is a party or by
which any of its properties may be bound or affected; (iii) assuming receipt of
the requisite regulatory approvals, violate any order, writ, injunction, decree,
judgment, award, statute, law, rule, regulation or ordinance of any Governmental
Entity or agency applicable to it or any of its properties; or (iv) result in
the creation of any lien, charge or encumbrance upon any of its properties
pursuant to any of the foregoing.


(c) Binding Agreement. This Agreement has been duly executed and delivered on
behalf of CECO and, assuming the due execution hereof and performance hereunder
by NEA, constitutes a legal, valid and binding obligation of CECO, enforceable
against it in accordance with its terms, except as such enforceability may be
limited by law or principles of equity.


(d) No Proceedings. There are no actions, suits or other proceedings, at law or
in equity, by or before any Governmental Entity or agency or any other body
pending or, to the best of its knowledge, threatened against or affecting CECO
or any of its properties (including, without limitation, this Agreement) which
relate in any manner to this Agreement or any transaction contemplated hereby,
or which CECO reasonably expects to lead to a material adverse effect on (i) the
validity or enforceability of this Agreement or (ii) CECO's ability to perform
its obligations under this Agreement.


(e) Consents and Approvals. The execution, delivery and performance by CECO of
its obligations under this Agreement does not and, under existing facts and law,
will not, require any approval, consent, permit, license or other authorization
of, or filing or registration with, or any other action by, any Person which has
not been duly obtained, made or taken, and all such approvals, consents,
permits, licenses, authorizations, filings, registrations and actions are in
full force and effect, final and non-appealable.


(f) Negotiations. The terms and provisions of this Agreement are the result of
arm's length and good faith negotiations on the part of CECO.


6.2 Representations and Warranties of NEA. NEA hereby represents and warrants to
CECO as of the Effective Date as follows:


(a) Organization and Good Standing; Power and Authority. NEA is a limited
partnership, validly existing and in good standing under the laws of the
Commonwealth of Massachusetts. NEA has all requisite power and authority to
execute, deliver, and perform its obligations under this Agreement.


(b) Due Authorization; No Conflicts. The execution and delivery by NEA of this
Agreement, and the performance by NEA of its obligations hereunder, have been
duly authorized by all necessary actions on the part of NEA and do not and,
under existing facts and law, will not: (i) contravene any of its governing
documents; (ii) conflict with, result in a breach of, or constitute a default
under any note, bond, mortgage, indenture, deed of trust, license, contract or
other agreement to which it is a party or by which any of its properties may be
bound or affected; (iii) assuming receipt of the requisite regulatory approvals,
violate any order, writ, injunction, decree, judgment, award, statute, law,
rule, regulation or ordinance of any Governmental Entity or agency applicable to
it or any of its properties; or (iv) result in the creation of any lien, charge
or encumbrance upon any of its properties pursuant to any of the foregoing.


(c) Binding Agreement. This Agreement has been duly executed and delivered on
behalf of NEA and, assuming the due execution hereof and performance hereunder
by NEA, constitutes a legal, valid and binding obligation of NEA, enforceable
against it in accordance with its terms, except as such enforceability may be
limited by law or principles of equity.


(d) No Proceedings. There are no actions, suits or other proceedings, at law or
in equity, by or before any Governmental Entity or agency or any other body
pending or, to the best of its knowledge, threatened against or affecting NEA or
any of its properties (including, without limitation, this Agreement) which
relate in any manner to this Agreement or any transaction contemplated hereby,
or which NEA reasonably expects to lead to a material adverse effect on (i) the
validity or enforceability of this Agreement or (ii) NEA's ability to perform
its obligations under this Agreement.


(e) Consents and Approvals. The execution, delivery and performance by NEA of
its obligations under this Agreement does not and, under existing facts and law,
will not, require any approval, consent, permit, license or other authorization
of, or filing or registration with, or any other action by, any Person which has
not been duly obtained, made or taken, and all such approvals, consents,
permits, licenses, authorizations, filings, registrations and actions are in
full force and effect, final and non-appealable.


(f) Negotiations. The terms and provisions of this Agreement are the result of
arm's length and good faith negotiations on the part of NEA.


(g) Other Agreements. NEA has not entered into any (i) agreements for the sale
of energy or capacity other than (A) the Existing Agreements and (B) that
certain Power Purchase Agreement between NEA and Montaup Electric Company dated
October 17, 1986 (the "Montaup PPA"), and (ii) amendment or modification of the
Montaup PPA other than as set forth in Schedule 6.2(g).


6.3 PURPA Acknowledgements.


(a) The Parties acknowledge and agree that:


(i) Under the Existing CECO 2 PPA, NEA was entitled to all rights afforded to a
"qualifying facility" (as defined in 18 C.F.R. Part 292) ("QF") under applicable
law, including, but not limited to, PURPA, for as long as the Facility
maintained its status as a QF, and


(ii) The consideration for NEA's agreement to amend and restate the Existing
CECO 2 PPA and to waive its rights under PURPA, as provided in Section 6.3(c)
below, is the execution and delivery of this Agreement by CECO.


(b) It is the express intent of the Parties that this Agreement shall be deemed
a successor to, replacement of and substitute for the Existing CECO 2 PPA, which
is being amended and restated in its entirety as of the Effective Date.


(c) As of the Effective Date, NEA forever relinquishes and waives any rights it
may have or may have in the future under PURPA or any federal or state
regulation, act or order implementing PURPA, to require CECO or any of its
affiliates to purchase electricity and or capacity generated at the Facility.
NEA shall cause any third party successor to NEA's rights and interest in the
Facility to agree to be bound by the foregoing waiver. NEA shall indemnify,
defend and hold CECO and its partners, shareholders, members, directors,
officers, employees and agents harmless from and against all liabilities,
damages, losses, penalties, claims, demands, suits and proceedings of any nature
whatsoever suffered or incurred by CECO arising out of any failure by NEA to
comply with the waiver of PURPA rights set forth in this Section 6.3 (c).


(d) As of the Effective Date and continuing throughout the Term, each Party
hereby irrevocably waives its right to seek or support, and agrees not to seek
or support, in any way, including, but not limited to, seeking or supporting
through application, complaint, petition, motion, filing before any Governmental
Entity (including, without limitation, DTE and FERC), rule, regulation or
statute: (i) reconsideration by DTE of its approval of this Agreement; (ii)
modification or invalidation of this Agreement or any term or condition
contained herein (including, without limitation, any pricing provision herein);
or (iii) disallowance or impairment, in whole or in part, of CECO's right to
fully and timely recover from its customers its costs of purchasing electricity
and capacity pursuant to this Agreement.


(e) Nothing contained herein shall be deemed or construed as (i) a waiver by
either Party of any right to challenge any attempt by DTE, FERC or any other
Governmental Entity to disallow rate recovery or modify, amend or supplement
this Agreement or (ii) an acknowledgment by any such Party that DTE, FERC or any
other Governmental Entity would have such authority if it so attempted.


(f) As of the Effective Date, NEA's and CECO's obligations under this Agreement
are expressly not conditioned on the maintenance of the QF status of the
Facility under PURPA, and this Agreement shall remain binding upon the Parties
without regard to whether the Facility or any other source of power delivered to
CECO under this Agreement is, was or remains a QF. Each Party shall obtain and
maintain all permits or licenses necessary for it to perform its obligations
under this Agreement.


(g) The Parties acknowledge and agree that, to the extent this Agreement is or
becomes subject to review pursuant to the Federal Power Act, the standard of
review for any change or modification to the pricing provisions of this
Agreement proposed by any Person who is not a party hereto or FERC acting sua
sponte shall be the "public interest" standard of review set forth in United Gas
Pipe Line Co. v. Mobile Gas Service Corp., 350 U.S. 332 (1956) and Federal Power
Commission v. Sierra Pacific Power Co., 350 U.S. 348 (1956) (the "Mobile-Sierra"
doctrine).


6.4 Release. The Parties agree to each release the other of all obligations,
liabilities and costs arising under the Existing CECO 2 PPA as of the Effective
Date, and to further release each other regarding potential claims against one
another and related to differing interpretations of the Existing CECO 2 PPA (the
"PPA and Related Potential Claims"). Such claims include, without limitation,
the obligations to deliver, sell, receive and purchase energy and capacity under
the Existing CECO 2 PPA, and disputes related to: (a) the payment for Delivered
Energy (as such term is defined in the Existing CECO 2 PPA) delivered by NEA and
received by CECO in excess of CECO's entitlement; (b) the application of
Article X(i), as set forth in the Existing CECO 2 PPA; (c) the allocation of
certain congestion charges/credits imposed by the ISO; and (d) the pricing for
the full term of the Existing CECO 2 PPA. The Parties agree that it is in their
mutual best interests to waive such PPA and Related Potential Claims and to
release each other from liability thereunder. Therefore, as of the Effective
Date, the Parties, intending to be legally bound on behalf of themselves and
their past, present and future parents, subsidiaries, affiliates, successors,
predecessors, assigns, directors, officers, agents, attorneys, insurers,
employees, stockholders, members, partners and representatives ABSOLUTELY,
IRREVOCABLY, AND UNCONDITIONALLY, FULLY AND FOREVER ACQUIT, RELEASE, AND
DISCHARGE AND COVENANT NOT TO SUE each other and any and all of their past,
present and future parents, subsidiaries, affiliates, successors, predecessors,
assigns, directors, officers, agents, attorneys, insurers, employees,
stockholders, members, partners and representatives, from any and all claims,
causes of action, demands, obligations, charges, complaints, controversies,
damages, liabilities, costs, expenses, judgments, guarantees, agreements, or
defaults of every and any nature, relating to or arising out of the PPA and
Related Potential Claims, whether in law or equity and whether arising in
contract (including breach), tort or otherwise, and irrespective of fault,
negligence or strict liability, which a Party may have had, or may now have,
prior to the Effective Date.


7. RESERVED


8. BREACHES; REMEDIES


8.1 Events of Default; Cure Rights. It shall constitute an event of default
("Event of Default") hereunder if:


(a) Representation or Warranty. Any representation or warranty set forth herein
is not accurate and complete in all material respects as of the date made,
unless such inaccuracy or incompleteness is capable of cure by the payment of
money and is cured within thirty (30) days after written notice thereof is given
by the non-defaulting Party to the defaulting Party, or unless such inaccuracy
or incompleteness is not capable of cure by the payment of money, but is
otherwise capable of cure, and the Party in default promptly begins and
diligently and continuously pursues such cure activity.


(b) Payment Obligations. Any undisputed payment due and payable hereunder is not
made on the date due, and such failure continues for more than five (5) Business
Days after notice thereof is given by the non-defaulting Party to the defaulting
Party.


(c) Other Covenants. Subject to Sections 3.6, 3.7, 3.8, 8.1(g) and 8.1(h)
hereof, a Party fails to perform, observe or otherwise to comply with any
obligation hereunder and such failure continues for more than thirty (30) days
after notice thereof is given by the non-defaulting Party to the defaulting
Party, or if such default is not capable of cure within thirty (30) days, the
Party in default promptly begins such cure activity within such thirty (30) day
period and diligently and continuously pursues the cure activity such that the
failure is cured within ninety (90) days after notice thereof is given by the
non-defaulting Party to the defaulting Party.


(d) CECO Bankruptcy. CECO (i) is adjudged bankrupt or files a petition in
voluntary bankruptcy under any provision of any bankruptcy law or consents to
the filing of any bankruptcy or reorganization petition against CECO under any
such law, or (without limiting the generality of the foregoing) files a petition
to reorganize CECO pursuant to 11 U.S.C. Subsection 101 or any similar statute
applicable to CECO, as now or hereinafter in effect, (ii) makes an assignment
for the benefit of creditors, or admits in writing an inability to pay its debts
generally as they become due, or consents to the appointment of a receiver or
liquidator or trustee or assignee in bankruptcy or insolvency of CECO, or (iii)
is subject to an order of a court of competent jurisdiction appointing a
receiver or liquidator or custodian or trustee of CECO or of a major part of its
property.


(e) NEA Bankruptcy. NEA (i) is adjudged bankrupt or files a petition in
voluntary bankruptcy under any provision of any bankruptcy law or consents to
the filing of any bankruptcy or reorganization petition against NEA under any
such law, or (without limiting the generality of the foregoing) files a petition
to reorganize NEA pursuant to 11 U.S.C. Subsection 101 or any similar statute
applicable to NEA, as now or hereinafter in effect, (ii) makes an assignment for
the benefit of creditors, or admits in writing an inability to pay its debts
generally as they become due, or consents to the appointment of a receiver or
liquidator or trustee or assignee in bankruptcy or insolvency of NEA, or
(iii) is subject to an order of a court of competent jurisdiction appointing a
receiver or liquidator or custodian or trustee of NEA or of a major part of its
property.


(f) Consolidation. A Party consolidates or amalgamates with, or merges with or
into, or transfers all or substantially all of its assets to, another entity
and, at the time of such consolidation, amalgamation, merger or transfer, the
resulting, surviving or transferee entity fails to assume all the obligations of
such Party under this Agreement to which it or its predecessor was a party.


(g) Continuing Failure by NEA to Deliver Contract Energy or Satisfy the Capacity
Requirement. NEA (i) fails to deliver and sell Contract Energy hereunder for a
period of ten (10) continuous days during the Term hereof and such failure is
not excused for reasons set forth in this Agreement and such failure continues
for more than five (5) days after written notice thereof is given by CECO to
NEA, or if such failure is not capable of cure within five (5) days, NEA shall
cure such failure as soon as commercially practicable but not later than six (6)
months after notice thereof is given by CECO to NEA or (ii) fails to satisfy the
Capacity Requirement hereunder for a period of one (1) calendar month during the
Term hereof and such failure is not excused for reasons set forth in this
Agreement and such failure continues for more than two (2) calendar months after
written notice thereof is given by CECO to NEA, or if such failure is not
capable of cure within two (2) calendar months, NEA shall cure such failure as
soon as commercially practicable but not later than six (6) months after notice
thereof is given by CECO to NEA; provided, however, the foregoing shall not be
construed to limit or otherwise affect NEA's obligation to pay Cover Damages or
Capacity Replacement Damages for any day on which NEA fails to deliver Contract
Energy or satisfy the Capacity Requirement.


(h) Continuing Failure by CECO to Accept Delivery of Contract Energy or the
Capacity Requirement. CECO fails to accept delivery of Contract Energy or the
Capacity Requirement hereunder for a period of ten (10) continuous days during
the Term hereof and such failure is not excused for reasons set forth in this
Agreement and such failure continues for more than five (5) days after written
notice thereof is given by NEA to CECO, or if such failure is not capable of
cure within five (5) days, CECO promptly begins such cure activity within such
five (5) day period and diligently and continuously pursues the cure activity
such that the failure is cured within thirty (30) days after notice thereof is
given by CECO to NEA; provided, however, the foregoing shall not be construed to
limit or otherwise affect CECO's obligation to pay Resale Damages or Capacity
Resale Damages for any day on which CECO fails to accept Contract Energy or the
Capacity Requirement.


8.2 Remedies.


(a) Declaration of an Early Termination Date and Calculation of Termination
Payments.


(i) CECO Termination Payment.


(A) If an Event of Default with respect to CECO shall have occurred and be
continuing, NEA shall have the right (I) to designate a day on which this
Agreement will terminate (the "CECO Early Termination Date"), (II) withhold any
payments due to CECO under this Agreement and (III) suspend performance. NEA
shall calculate, in a commercially reasonable manner, a CECO Termination Payment
as of the CECO Early Termination Date. As soon as practicable after termination,
notice shall be given by NEA to CECO of the amount of the CECO Termination
Payment. The notice shall include a written statement explaining in reasonable
detail the calculation of such amount. CECO shall make the CECO Termination
Payment within two (2) Business Days after such notice is effective. If CECO
disputes NEA's calculation of the CECO Termination Payment, in whole or in part,
CECO shall, within two (2) Business Days of receipt of the calculation of the
CECO Termination Payment, provide to NEA a detailed written explanation of the
basis for such dispute; provided, however, CECO shall first transfer Performance
Assurance to NEA in an amount equal to the CECO Termination Payment as
calculated by NEA.


(B) Notwithstanding the provisions of Section 8.2(a)(i)(A), if on the first
occasion that an Event of Default by CECO pursuant to Section 8.1(b) shall have
occurred and be continuing, and NEA has exercised its rights under
Section 8.2(a)(i)(A) to designate a CECO Early Termination Date, which date
shall be no less than twenty (20) Business Days from the date NEA provides CECO
with the notice of default under Section 8.1(b), CECO may, within twenty (20)
Business Days of such notice, provide NEA with any amounts then due, plus credit
support in an amount equal to the aggregate of the payments to be made by CECO
pursuant to Article 4 hereof for the subsequent three (3) month period, as
calculated in good faith by NEA (and disregarding any suspension of performance
by NEA under Section 8.2(a)(i)) ("Credit Support") in any of the following
forms: (I) a letter of credit with an initial term of at least six (6) months
issued by a bank or other financial institution reasonably acceptable to NEA,
which will allow NEA to draw on the letter of credit up to the full amount upon
a subsequent Event of Default by CECO, or (II) such other credit support
proposed by CECO that is reasonably acceptable to NEA. If CECO makes such
payments and provides such Credit Support, then NEA's rights under
Section 8.2(a)(i) shall no longer be in effect and, if NEA has suspended
performance under Section 8.2(a)(i), NEA shall recommence such performance.


(C) In the event of either (I) a subsequent Event of Default by BECO pursuant to
Section 8.1(b) and a failure by BECO to maintain Credit Support as required
under Section 8.2(a)(i)(B) or (II) a failure by BECO to maintain Credit Support
as required under Section 8.2(a)(i)(B), NEA will have all rights as set forth in
Section 8.2(a)(i).


(D) CECO shall be relieved of the obligation to maintain such Credit Support to
the extent that each of the following shall have occurred: (I) for at least six
(6) months CECO shall have provided and maintained the Credit Support in
accordance with Section 8.2(a)(i)(B) and there shall have been no drawdown by
NEA under such Credit Support on account of a subsequent Event of Default by
CECO; (II) CECO's senior secured Credit Rating, not supported by third party
credit enhancements, is at or above BBB-/Stable Outlook from S&P and at or above
Baa3, Stable Outlook from Moody's (or in the event CECO does not have, or no
longer has, a senior secured credit rating, its issuer and/or long term debt
rating shall be referenced); and (III) no other Event of Default has occurred
and is continuing, including an event of Default under Section 8.1(b).


(ii) NEA Termination Payment. If an Event of Default with respect to NEA shall
have occurred and be continuing, CECO shall have the right (A) to designate a
day on which this Agreement will terminate (the "NEA Early Termination Date"),
(B) withhold any payments due to NEA under this Agreement and (C) suspend
performance. CECO shall calculate, in a commercially reasonable manner, a NEA
Termination Payment as of the NEA Early Termination Date. As soon as practicable
after termination, notice shall be given by CECO to NEA of the amount of the NEA
Termination Payment. The notice shall include a written statement explaining in
reasonable detail the calculation of such amount. NEA shall make the NEA
Termination Payment within two (2) Business Days after such notice is effective.
If NEA disputes CECO's calculation of the NEA Termination Payment, in whole or
in part, NEA shall, within two (2) Business Days of receipt of the calculation
of the NEA Termination Payment, provide to CECO a detailed written explanation
of the basis for such dispute; provided, however, NEA shall first transfer
Performance Assurance to CECO in an amount equal to the NEA Termination Payment
as calculated by CECO.


(b) Limitation of Remedies, Liability and Damages. EXCEPT AS SET FORTH HEREIN,
THERE IS NO WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, AND
ANY AND ALL IMPLIED WARRANTIES ARE DISCLAIMED. THE PARTIES CONFIRM THAT THE
EXPRESS REMEDIES AND MEASURES OF DAMAGES PROVIDED IN THIS AGREEMENT SATISFY THE
ESSENTIAL PURPOSES HEREOF. FOR BREACH OF ANY PROVISION FOR WHICH AN EXPRESS
REMEDY OR MEASURE OF DAMAGES IS PROVIDED, SUCH EXPRESS REMEDY OR MEASURE OF
DAMAGES SHALL BE THE SOLE AND EXCLUSIVE REMEDY, THE OBLIGOR'S LIABILITY SHALL BE
LIMITED AS SET FORTH IN SUCH PROVISION AND ALL OTHER REMEDIES OR DAMAGES AT LAW
OR IN EQUITY ARE WAIVED. IF NO REMEDY OR MEASURE OF DAMAGES IS EXPRESSLY
PROVIDED HEREIN, THE OBLIGOR'S LIABILITY SHALL BE LIMITED TO DIRECT ACTUAL
DAMAGES ONLY, SUCH DIRECT ACTUAL DAMAGES SHALL BE THE SOLE AND EXCLUSIVE REMEDY
AND ALL OTHER REMEDIES OR DAMAGES AT LAW OR IN EQUITY ARE WAIVED. UNLESS
EXPRESSLY HEREIN PROVIDED, NEITHER PARTY SHALL BE LIABLE FOR CONSEQUENTIAL,
INCIDENTAL, PUNITIVE, EXEMPLARY OR INDIRECT DAMAGES, LOST PROFITS OR OTHER
BUSINESS INTERRUPTION DAMAGES, BY STATUTE, IN TORT OR CONTRACT, UNDER ANY
INDEMNITY PROVISION OR OTHERWISE. IT IS THE INTENT OF THE PARTIES THAT THE
LIMITATIONS HEREIN IMPOSED ON REMEDIES AND THE MEASURE OF DAMAGES BE WITHOUT
REGARD TO THE CAUSE OR CAUSES RELATED THERETO, INCLUDING THE NEGLIGENCE OF ANY
PARTY, WHETHER SUCH NEGLIGENCE BE SOLE, JOINT OR CONCURRENT, OR ACTIVE OR
PASSIVE. TO THE EXTENT ANY DAMAGES REQUIRED TO BE PAID HEREUNDER ARE LIQUIDATED,
THE PARTIES ACKNOWLEDGE THAT THE DAMAGES ARE DIFFICULT OR IMPOSSIBLE TO
DETERMINE, OR OTHERWISE OBTAINING AN ADEQUATE REMEDY IS INCONVENIENT AND THE
DAMAGES CALCULATED HEREUNDER CONSTITUTE A REASONABLE APPROXIMATION OF THE HARM
OR LOSS.


9. FORCE MAJEURE


9.1 Force Majeure.


(a) The term "Force Majeure" means an event or circumstance which prevents one
Party from performing its obligations under this Agreement, which event or
circumstance was not anticipated as of the date this Agreement was agreed to,
which is not within the control of, or the result of the negligence of, the
Claiming Party or its agents, contractors, suppliers or Affiliates, and which,
by the exercise of due diligence, the Claiming Party is unable to overcome or
avoid or cause to be avoided, including storms, floods, earthquakes, tornados,
fires, explosions, wars, riots or other civil disturbances, acts of war or acts
of a public enemy, strikes, lockout, work stoppage or other industrial
disturbances, labor or material shortage, and failure of the plant or plant
equipment resulting from such force majeure events. Force Majeure shall not be
based on (i) the loss of CECO's markets; (ii) CECO's inability economically to
use or resell the Contract Energy purchased hereunder; (iii) the loss or failure
of NEA's supply; or (iv) NEA's ability to sell the Contract Energy at a price
greater than the amount provided for in Section 4.1(a).


(b) Neither Party may raise a claim of Force Majeure based in whole or in part
on curtailment by a Transmission Provider unless (i) such Party has contracted
for firm transmission with a Transmission Provider for the Contract Energy to be
delivered to or received at the Delivery Point and (ii) such curtailment is due
to "force majeure" or "uncontrollable force" or a similar term as defined under
the Transmission Provider's tariff; provided, however, that existence of the
foregoing factors shall not be sufficient to conclusively or presumptively prove
the existence of a Force Majeure absent a showing of other facts and
circumstances which in the aggregate with such factors establish that a Force
Majeure as defined in Section 9.1(a) has occurred.




9.2 Notice and Excuse of Performance.


(a) Following a Force Majeure event, if either Party believes that such event
will, or is reasonably likely to, adversely affect the performance of its
obligations under this Agreement, then as early as commercially practicable but
in no event later than two (2) Business Days after the initial occurrence of
such event and for contingency planning purposes, such Party shall provide
preliminary telephonic notice of the occurrence of a Force Majeure to the other
Party promptly followed by written notice on or before the tenth (10th) Business
Day after the initial occurrence of such event. Such written notice shall
specify the nature and, if known, cause of the Force Majeure, its anticipated
effect on the ability of such Party to perform obligations under this Agreement
and the estimated duration of any interruption in service or other adverse
effects resulting from such Force Majeure and shall be updated or supplemented
as necessary to keep the other Party advised of the effect and remedial measures
being undertaken to overcome the Force Majeure.


(b) To the extent either Party is prevented by Force Majeure from carrying out,
in whole or part, its obligations under this Agreement and such Party (the
"Claiming Party") gives notice and details of the Force Majeure to the other
Party as soon as practicable, then the Claiming Party shall be excused from the
performance of its obligations with respect to such obligations (other than the
obligation to make payments then due or becoming due with respect to performance
prior to the Force Majeure). The Claiming Party shall remedy the Force Majeure
with all reasonable dispatch. The non-Claiming Party shall not be required to
perform its obligations to the Claiming Party corresponding to the obligations
of the Claiming Party excused by Force Majeure.


10. DISPUTE RESOLUTION


In the event of any dispute, controversy or claim between the Parties arising
out of or relating to this Agreement (collectively, a "Dispute"), the Parties
shall attempt in the first instance to resolve such Dispute through friendly
consultations between the Parties. If such consultations do not result in a
resolution of the Dispute within fifteen (15) Days after notice of the Dispute
has been delivered to either Party, then such Dispute shall be referred to the
senior management of the Parties for resolution. If the Dispute has not been
resolved within fifteen (15) Days after such referral to the senior management
of the Parties, then either Party may pursue all of its remedies available
hereunder. The Parties agree to attempt to resolve all Disputes promptly,
equitably and in a good faith manner. In the event a dispute hereunder is
resolved pursuant to arbitration or judicial proceedings, the Party whose
position does not prevail in such proceedings shall reimburse all of the other
Party's third party costs (including reasonable attorney's fees) incurred to
prosecute or defend (as the case may be) such proceedings.


11. CONFIDENTIALITY


11.1 Nondisclosure. CECO and NEA each agree not to disclose to any Person and to
keep confidential, and to cause and instruct its Affiliates, officers,
directors, employees, partners and representatives not to disclose to any Person
and to keep confidential, any and all of the following non-public information
relating to the terms and provisions of this Agreement; any financial, pricing
or supply quantity information relating to the Contract Energy to be supplied by
NEA hereunder, the Facility or NEA and any information that is clearly marked or
identified as "Confidential". Notwithstanding the foregoing, any such
information may be disclosed: (a) to the extent required by applicable laws and
regulations or by any subpoena or similar legal process of any court or agency
of federal, state or local government so long as the receiving Party gives the
non-disclosing Party written notice at least three (3) Business Days prior to
such disclosure, if practicable; (b) to lenders and potential lenders to CECO or
to lenders to NEA or other Person(s) in connection with the implementation of
this Agreement and to financial advisors, rating agencies, and any other Persons
involved in the acquisition, marketing or sale or placement of such debt; (c) to
agents, trustees, advisors and accountants of the Parties or their Affiliates
involved in the financings described in clause (b) above, (d) to potential
assignees of CECO or NEA or other Persons in connection with such proposed
assignment and to financial advisors, rating agencies, and any other Persons
involved in the marketing, placement or rating of such assignment, (e) to
agents, trustees, advisors and accountants of the Parties or their Affiliates or
agents, trustees, advisors and accountants of Persons involved in the potential
assignment described in clause (d) above or (f) to the extent the non-disclosing
Party shall have consented in writing prior to any such disclosure.


11.2 Public Statements.  No public statement, press release or other voluntary
publication regarding this Agreement shall be made or issued without the prior
consent of the other Party, which consent shall not be unreasonably withheld.


12. INDEMNIFICATION AND INDEMNIFICATION PROCEDURES


12.1 Indemnification. Each Party ("Indemnifying Party") shall indemnify, defend
and hold the other Party ("Indemnified Party") and its partners, shareholders,
partners, directors, officers, employees and agents (including, but not limited
to, Affiliates and contractors and their employees), harmless from and against
all liabilities, damages, losses, penalties, claims, demands, suits and
proceedings of any nature whatsoever related to this Agreement suffered or
incurred by such Indemnified Party arising out of the Indemnifying Party's gross
negligence or willful misconduct (including, without limitation, any breach of
this Agreement resulting from gross negligence or willful misconduct). In the
event injury or damage results from the joint or concurrent grossly negligent or
willful misconduct of the Parties, each Party shall be liable under this
indemnification in proportion to its relative degree of fault. Such duty to
indemnify shall not apply to any claims which arise or are first asserted more
than two (2) years after the termination of this Agreement. Such indemnity shall
not include or compensate for indirect, punitive, exemplary, incidental or
consequential damages incurred by either Party.


12.2 Indemnification Procedures. Each Indemnified Party shall promptly notify
the Indemnifying Party of any claim in respect of which the Indemnified Party is
entitled to be indemnified under this Article 12. Such notice shall be given as
soon as is reasonably practicable after the Indemnified Party becomes aware of
each claim; provided, however, that failure to give prompt notice shall not
adversely affect any claim for indemnification hereunder except to the extent
the Indemnifying Party's ability to contest any claim by any third party is
materially adversely affected. The Indemnifying Party shall have the right, but
not the obligation, at its expense, to contest, defend, litigate and settle, and
to control the contest, defense, litigation and/or settlement of, any claim by
any third party alleged or asserted against any Indemnified Party arising out of
any matter in respect of which such Indemnified Party is entitled to be
indemnified hereunder. The Indemnifying Party shall promptly notify such
Indemnified Party of its intention to exercise such right set forth in the
immediately preceding sentence and shall reimburse the Indemnified Party for the
reasonable costs and expenses paid or incurred by it prior to the assumption of
such contest, defense or litigation by the Indemnifying Party. The Indemnifying
Party shall have the right to select legal counsel to defend a claim for which
the Indemnified Party is seeking indemnification pursuant to this Section 12.2,
subject to the consent of the Indemnified Party, which shall not be unreasonably
delayed or withheld. If the Indemnifying Party exercises such right in
accordance with the provisions of this Article 12 and any Indemnified Party
notifies the Indemnifying Party that it desires to retain separate counsel in
order to participate in or proceed independently with such contest, defense or
litigation, such Indemnified Party may do so at its own expense. If the
Indemnifying Party fails to exercise it rights set forth in the third sentence
of this Section 12.2, then the Indemnifying Party will reimburse the Indemnified
Party for its reasonable costs and expenses incurred in connection with the
contest, defense or litigation of such claim. No Indemnified Party shall settle
or compromise any claim in respect of which the Indemnified Party is entitled to
be indemnified under this Article 12 without the prior written consent of the
Indemnifying Party; provided, however, that such consent shall not be
unreasonably withheld by the Indemnifying Party


13. ASSIGNMENT


13.1 Prohibition on Assignment. Except as provided in Section 13.2 hereof, this
Agreement may not be assigned by either Party without the prior written consent
of the other Party, which may not be unreasonably withheld. Any attempted or
purported assignment of this Agreement that is not expressly permitted pursuant
to Section 13.2 hereof shall be null and void and shall have no effect on or
with respect to the rights and obligations of the Parties hereunder.


13.2 Permitted Assignment.


(a) NEA shall have the right to assign all or any portion of its rights or
obligations under this Agreement without the consent of CECO solely for
financing purposes to existing and any future lenders secured, in whole or in
part, by interests in the Facility, NEA's contractual rights, or NEA or
Affiliates of NEA. Such assignment to lenders shall not operate to relieve NEA
of any duty or obligation under this Agreement. In connection with the exercise
of remedies under the security documents relating to such financing(s), the
lender(s) or trustee(s) shall be entitled to assign this Agreement to any
third-party transferee designated by such lender(s) or trustee(s), provided that
CECO determines, in CECO's reasonable discretion, that such proposed transferee
or assignee is qualified and capable to satisfy NEA's obligations hereunder.


(b) CECO shall have the right to assign this Agreement in connection with a CECO
Reorganization Event to any assignee without the consent of NEA so long as
(i) the proposed assignee serves load in NEPOOL and (ii) the proposed assignee's
credit rating as established by Moody's or S&P is equal to or better than that
of CECO at the time of the proposed assignment (provided, that any such rating
that is on "watch" for downgrading shall not satisfy the credit rating criteria
described in clause (ii)).


(c) If either Party assigns this Agreement as provided in this Section 13.2,
then such Party shall cause to be delivered to the other Party an assumption
agreement (in form and substance reasonably satisfactory to the non-assigning
Party) of all of the obligations of the assigning Party hereunder by such
assignee.


(d) An assignment of this Agreement pursuant to this Section 13.2 shall not
release or discharge the assignor from its obligations hereunder unless the
assignee executes a written assumption agreement in accordance with
Section 13.2(c) hereof.


14. NOTICES


Any notice or communication given pursuant hereto shall be in writing and
(1) delivered personally (personally delivered notices shall be deemed given
upon written acknowledgment of receipt after delivery to the address specified
or upon refusal of receipt); (2) mailed by registered or certified mail, postage
prepaid (mailed notices shall be deemed given on the actual date of delivery, as
set forth in the return receipt, or upon refusal of receipt); (3) e-mailed
(e-mailed notices shall be deemed given upon actual receipt) or (4) delivered in
full by telecopy (telecopied notices shall be deemed given upon actual receipt),
in either case addressed or telecopied as follows or to such other addresses or
telecopy numbers as may hereafter be designed by either Party to the other in
writing:


If to CECO:

Commonwealth Electric Company
One NSTAR Way, NE 220
Westwood, MA 02090-9230
Attention: Ellen K. Angley, Vice President, Energy Supply and Transmission
Facsimile: (781) 441-8078


Copy to:

Legal Department
NSTAR Electric & Gas Corporation
800 Boylston Street
Boston, Ma 02109
Attention: T.N. Cronin, Assistant General Counsel
Facsimile: (617) 424-2733


If to NEA:

Northeast Energy Associates, A Limited Partnership
c/o Northeast Energy LP
c/o ESI Northeast Energy GP, Inc.
Its Administrative General Partner
700 Universe Blvd.
P.O. Box 14000
Juno Beach, FL 33408
Attention: Business Manager
Facsimile: 561-304-5161


With a copy to:

Tractebel Power, Inc.
1990 Post Oak Blvd
Suite 1900
Houston, TX 77056
Attention: General Counsel
Facsimile: 713-636-1858


15. WAIVER AND MODIFICATION


This Agreement may be amended and its provisions and the effects thereof waived
only by a writing executed by the Parties, and no subsequent conduct of any
Party or course of dealings between the Parties shall effect or be deemed to
effect any such amendment or waiver. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provision
hereof (whether or not similar), nor shall such waiver constitute a continuing
waiver unless otherwise expressly provided. The failure of either Party to
enforce any provision of this Agreement shall not be construed as a waiver of or
acquiescence in or to such provision.


16. INTERPRETATION


16.1 Choice of Law. Interpretation and performance of this Agreement shall be in
accordance with, and shall be controlled by, the laws of the Commonwealth of
Massachusetts (without regard to its principles of conflicts of law).


16.2 Headings. Article and Section headings are for convenience only and shall
not affect the interpretation of this Agreement. References to articles,
sections and appendices, and schedules are, unless the context otherwise
requires, references to articles, sections, appendices, and schedules of this
Agreement. The words "hereof" and "hereunder" shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.


17. COUNTERPARTS


Any number of counterparts of this Agreement may be executed, and each shall
have the same force and effect as an original


18. NO DUTY TO THIRD PARTIES


Except as provided in any consent to assignment of this Agreement, nothing in
this Agreement nor any action taken hereunder shall be construed to create any
duty, liability or standard of care to any Person not a Party to this Agreement.


19. SEVERABILITY


If any term or provision of this Agreement or the interpretation or application
of any term or provision to any prior circumstance is held to be unenforceable,
illegal or invalid by a court or agency of competent jurisdiction, the remainder
of this Agreement and the interpretation or application of all other terms or
provisions to Persons or circumstances other than those which are unenforceable,
illegal or invalid shall not be affected thereby, and each term and provision
shall be valid and be enforced to the fullest extent permitted by law.


20. ENTIRE AGREEMENT


Upon the Effective Date, this Agreement, together with the agreements executed
or delivered on the Effective Date in connection herewith, shall constitute the
entire agreement and understanding between the Parties hereto and shall
supersede all prior agreements including, without limitation, the Existing
CECO 2 PPA and understandings relating to the subject matter hereof.


21. CHANGE IN LAW OR MARKET STRUCTURE


The Parties acknowledge that this Agreement is based on the Laws, ISO Policies
and market structure in effect as of the Agreement Date. In the event of a
Change in Law or Market Structure, the Parties shall make such amendments to
this Agreement as are necessary to accommodate such Change in Law or Market
Structure, provided that any such amendments shall preserve the economic and
business arrangements embodied or referenced in this Agreement.



 

 

 

 

IN WITNESS WHEREOF, each of CECO and NEA has caused this Agreement to be duly
executed on its behalf as of the date first above written.




Commonwealth Electric Company

 




By:




ELLEN K. ANGLEY

 








Name:

Title:


Ellen K. Angley

VP Energy Supply & Transmission

         




NORTHEAST ENERGY ASSOCIATES,
A LIMITED PARTNERSHIP

 


By Northeast Energy LP
Its General Partner

 


By ESI Northeast Energy GP Inc.
Its Administrative General Partner

 




By:




NATHAN E. HANSON

 







 

Authorized Representative

   

Nathan E. Hanson

 



 

 

 

EXHIBIT A



to
AMENDED AND RESTATED
POWER PURCHASE AGREEMENT



EXISTING AGREEMENT


CECO-2 PPA between CECO and NEA executed on August 15, 1988, as amended.



 

 

SCHEDULE 3.3
to
AMENDED AND RESTATED
POWER PURCHASE AGREEMENT



DELIVERY SCHEDULE FOR CONTRACT ENERGY

     







Month

MWh/h

 







January

20.0000

 

February

20.0000

 

March

20.0000

 

Apri

20.0000

 

May

20.0000

 

June

20.0000

 

July

20.0000

 

August

20.0000

 

September

20.0000

 

October

20.0000

 

Novembe

20.0000

 

December

20.0000

 



 

 

SCHEDULE 4.1(a)
to
AMENDED AND RESTATED
POWER PURCHASE AGREEMENT

 

Month
Ending

No. of
Days

MWh/hr
CECo 2

MWhs
CECo 2

Monthly Support
Payment Price
($/MWh)
CECo 2

             

04/30/04

30

20.0000

14,400.0000

86.1111

 

05/31/04

31

20.0000

14,880.0000

83.3333

 

06/30/04

30

20.0000

14,400.0000

86.1111

 

07/31/04

31

20.0000

14,880.0000

83.3333

 

08/31/04

31

20.0000

14,880.0000

83.3333

 

09/30/04

30

20.0000

14,400.0000

86.1111

 

10/31/04

31

20.0000

14,880.0000

83.3333

 

11/30/04

30

20.0000

14,400.0000

86.1111

 

12/31/04

31

20.0000

14,880.0000

83.3333

 

01/31/05

31

20.0000

14,880.0000

69.2204

 

02/28/05

28

20.0000

13,440.0000

76.6369

 

03/31/05

31

20.0000

14,880.0000

69.2204

 

04/30/05

30

20.0000

14,400.0000

71.5278

 

05/31/05

31

20.0000

14,880.0000

69.2204

 

06/30/05

30

20.0000

14,400.0000

71.5278

 

07/31/05

31

20.0000

14,880.0000

69.2204

 

08/31/05

31

20.0000

14,880.0000

69.2204

 

09/30/05

30

20.0000

14,400.0000

71.5278

 

10/31/05

31

20.0000

14,880.0000

69.2204

 

11/30/05

30

20.0000

14,400.0000

71.5278

 

12/31/05

31

20.0000

14,880.0000

69.2204

 

01/31/06

31

20.0000

14,880.0000

79.3011

 

02/28/06

28

20.0000

13,440.0000

87.7976

 

03/31/06

31

20.0000

14,880.0000

79.3011

 

04/30/06

30

20.0000

14,400.0000

81.9444

 

05/31/06

31

20.0000

14,880.0000

79.3011

 

06/30/06

30

20.0000

14,400.0000

81.9444

 

07/31/06

31

20.0000

14,880.0000

79.3011

 

08/31/06

31

20.0000

14,880.0000

79.3011

 

09/30/06

30

20.0000

14,400.0000

81.9444

 

10/31/06

31

20.0000

14,880.0000

79.3011

 

11/30/06

30

20.0000

14,400.0000

81.9444

 

12/31/06

31

20.0000

14,880.0000

79.3011

 

01/31/07

31

20.0000

14,880.0000

89.3817

 

02/28/07

28

20.0000

13,440.0000

98.9583

 

03/31/07

31

20.0000

14,880.0000

89.3817

 

04/30/07

30

20.0000

14,400.0000

92.3611

 

05/31/07

31

20.0000

14,880.0000

89.3817

 

06/30/07

30

20.0000

14,400.0000

92.3611

 

07/31/07

31

20.0000

14,880.0000

89.3817

 

08/31/07

31

20.0000

14,880.0000

89.3817

 

09/30/07

30

20.0000

14,400.0000

92.3611

 

10/31/07

31

20.0000

14,880.0000

89.3817

 

11/30/07

30

20.0000

14,400.0000

92.3611

 

12/31/07

31

20.0000

14,880.0000

89.3817

 

01/31/08

31

20.0000

14,880.0000

96.1022

 

02/29/08

29

20.0000

13,920.0000

102.7299

 

03/31/08

31

20.0000

14,880.0000

96.1022

 

04/30/08

30

20.0000

14,400.0000

99.3056

 

05/31/08

31

20.0000

14,880.0000

96.1022

 

06/30/08

30

20.0000

14,400.0000

99.3056

 



 

 

Month
Ending

No. of
Days

MWh/hr
CECo 2

MWhs
CECo 2

Monthly Support
Payment Price
($/MWh)
CECo 2

             

07/31/08

31

20.0000

14,880.0000

96.1022

 

08/31/08

31

20.0000

14,880.0000

96.1022

 

09/30/08

30

20.0000

14,400.0000

99.3056

 

10/31/08

31

20.0000

14,880.0000

96.1022

 

11/30/08

30

20.0000

14,400.0000

99.3056

 

12/31/08

31

20.0000

14,880.0000

96.1022

 

01/31/09

31

20.0000

14,880.0000

103.4946

 

02/28/09

28

20.0000

13,440.0000

114.5833

 

03/31/09

31

20.0000

14,880.0000

103.4946

 

04/30/09

30

20.0000

14,400.0000

106.9444

 

05/31/09

31

20.0000

14,880.0000

103.4946

 

06/30/09

30

20.0000

14,400.0000

106.9444

 

07/31/09

31

20.0000

14,880.0000

103.4946

 

08/31/09

31

20.0000

14,880.0000

103.4946

 

09/30/09

30

20.0000

14,400.0000

106.9444

 

10/31/09

31

20.0000

14,880.0000

103.4946

 

11/30/09

30

20.0000

14,400.0000

106.9444

 

12/31/09

31

20.0000

14,880.0000

103.4946

 

01/31/10

31

20.0000

14,880.0000

111.5591

 

02/28/10

28

20.0000

13,440.0000

123.5119

 

03/31/10

31

20.0000

14,880.0000

111.5591

 

04/30/10

30

20.0000

14,400.0000

115.2778

 

05/31/10

31

20.0000

14,880.0000

111.5591

 

06/30/10

30

20.0000

14,400.0000

115.2778

 

07/31/10

31

20.0000

14,880.0000

111.5591

 

08/31/10

31

20.0000

14,880.0000

111.5591

 

09/30/10

30

20.0000

14,400.0000

115.2778

 

10/31/10

31

20.0000

14,880.0000

111.5591

 

11/30/10

30

20.0000

14,400.0000

115.2778

 

12/31/10

31

20.0000

14,880.0000

111.5591

 

01/31/11

31

20.0000

14,880.0000

120.2957

 

02/28/11

28

20.0000

13,440.0000

133.1845

 

03/31/11

31

20.0000

14,880.0000

120.2957

 

04/30/11

30

20.0000

14,400.0000

124.3056

 

05/31/11

31

20.0000

14,880.0000

120.2957

 

06/30/11

30

20.0000

14,400.0000

124.3056

 

07/31/11

31

20.0000

14,880.0000

120.2957

 

08/31/11

31

20.0000

14,880.0000

120.2957

 

09/30/11

30

20.0000

14,400.0000

124.3056

 

10/31/11

31

20.0000

14,880.0000

120.2957

 

11/30/11

30

20.0000

14,400.0000

124.3056

 

12/31/11

31

20.0000

14,880.0000

120.2957

 

01/31/12

31

20.0000

14,880.0000

127.6882

 

02/29/12

29

20.0000

13,920.0000

136.4943

 

03/31/12

31

20.0000

14,880.0000

127.6882

 

04/30/12

30

20.0000

14,400.0000

131.9444

 

05/31/12

31

20.0000

14,880.0000

127.6882

 

06/30/12

30

20.0000

14,400.0000

131.9444

 

07/31/12

31

20.0000

14,880.0000

127.6882

 

08/31/12

31

20.0000

14,880.0000

127.6882

 

09/30/12

30

20.0000

14,400.0000

131.9444

 



 

 

Month
Ending

No. of
Days

MWh/hr
CECo 2

MWhs
CECo 2

Monthly Support
Payment Price
($/MWh)
CECo 2

             

10/31/12

31

20.0000

14,880.0000

127.6882

 

11/30/12

30

20.0000

14,400.0000

131.9444

 

12/31/12

31

20.0000

14,880.0000

127.6882

 

01/31/13

31

20.0000

14,880.0000

137.0968

 

02/28/13

28

20.0000

13,440.0000

151.7857

 

03/31/13

31

20.0000

14,880.0000

137.0968

 

04/30/13

30

20.0000

14,400.0000

141.6667

 

05/31/13

31

20.0000

14,880.0000

137.0968

 

06/30/13

30

20.0000

14,400.0000

141.6667

 

07/31/13

31

20.0000

14,880.0000

137.0968

 

08/31/13

31

20.0000

14,880.0000

137.0968

 

09/30/13

30

20.0000

14,400.0000

141.6667

 

10/31/13

31

20.0000

14,880.0000

137.0968

 

11/30/13

30

20.0000

14,400.0000

141.6667

 

12/31/13

31

20.0000

14,880.0000

137.0968

 

01/31/14

31

20.0000

14,880.0000

152.5538

 

02/28/14

28

20.0000

13,440.0000

168.8988

 

03/31/14

31

20.0000

14,880.0000

152.5538

 

04/30/14

30

20.0000

14,400.0000

157.6389

 

05/31/14

31

20.0000

14,880.0000

152.5538

 

06/30/14

30

20.0000

14,400.0000

157.6389

 

07/31/14

31

20.0000

14,880.0000

152.5538

 

08/31/14

31

20.0000

14,880.0000

152.5538

 

09/30/14

30

20.0000

14,400.0000

157.6389

 

10/31/14

31

20.0000

14,880.0000

152.5538

 

11/30/14

30

20.0000

14,400.0000

157.6389

 

12/31/14

31

20.0000

14,880.0000

152.5538

 

01/31/15

31

20.0000

14,880.0000

152.5538

 

02/28/15

28

20.0000

13,440.0000

168.8988

 

03/31/15

31

20.0000

14,880.0000

152.5538

 

04/30/15

30

20.0000

14,400.0000

157.6389

 

05/31/15

31

20.0000

14,880.0000

152.5538

 

06/30/15

30

20.0000

14,400.0000

157.6389

 

07/31/15

31

20.0000

14,880.0000

152.5538

 

08/31/15

31

20.0000

14,880.0000

152.5538

 

09/30/15

30

20.0000

14,400.0000

157.6389

 

10/31/15

31

20.0000

14,880.0000

152.5538

 

11/30/15

30

20.0000

14,400.0000

157.6389

 

12/31/15

31

20.0000

14,880.0000

152.5538

 

01/31/16

31

20.0000

14,880.0000

109.5430

 

02/29/16

29

20.0000

13,920.0000

117.0977

 

03/31/16

31

20.0000

14,880.0000

109.5430

 

04/30/16

30

20.0000

14,400.0000

113.1944

 

05/31/16

31

20.0000

14,880.0000

109.5430

 

06/30/16

30

20.0000

14,400.0000

113.1944

 

07/31/16

31

20.0000

14,880.0000

109.5430

 

08/31/16

31

20.0000

14,880.0000

109.5430

 

09/30/16

15

20.0000

7,200.0000

113.1944

 



 

 

SCHEDULE 4.1(c)
to
AMENDED AND RESTATED
POWER PURCHASE AGREEMENT



LIST OF APPROVED CAPACITY BUYERS



Constellation Power Source, Inc.
J Aron & Company
Morgan Stanley Group Capital
PP&L Energy Plus, LLC
PSE&G Energy Resources & Trading, LLC
Select Energy, Inc.
Sempra Energy Trading Corp.
TransCanada Power Marketing Ltd.



 

 

SCHEDULE 6.2(g)
to
AMENDED AND RESTATED
POWER PURCHASE AGREEMENT



MONTAUP PPA AMENDMENTS OR MODIFICATIONS



First Amendment dated as of June 28, 1989
Agreement dated May 11, 1992
Agreement dated December 18, 2001
Agreement dated March 31, 2003



 

 

SCHEDULE G
REQUIRED FINDINGS



(1)



The MDTE shall find that the Utilities' auction from which the Agreement was
negotiated was consistent with BECo's Restructuring Settlement Agreement
approved by the MDTE in D.P.U./D.T.E. 96-23 (the "Settlement Agreement") and
CECo's Restructuring Plan approved by the MDTE in D.P.U./D.T.E. 97-111 (the
"Restructuring Plan") in that the auction was equitable and maximized the value
of the assets that were subject to the auction


(2)


The MDTE shall find the renegotiating the Power Purchase Agreements is
consistent with the Massachusetts Electric Restructuring Act of 1997
("Restructuring Act") and maximizes the mitigation of the Utilities' respective
transition costs.


(3)


The MDTE shall find that the Bellingham Execution Agreement and the Amended and
Restated Power Purchase Agreements are reasonable, are in the public interest
and are consistent with the requirements of G.L. c.164.


(4)


The MDTE shall find that the Utilities' proposed ratemaking treatment for the
above-market portion of the Amended and Restated Purchase Power Agreements are
consistent with the Settlement Agreement, the Restructuring Plan, the
Restructuring Act and G.L. c. 164.



 

 

SCHEDULE 1

ADJUSTED BID PRICE AMOUNT:
SAMPLE



CALCULATIONS




Peak MWh percentage of total MWh


46.5753%

 

Peak Heat Rate (MMBtu/MWh)

8.60

 

Discount Rate

8.10%

 


Closing Date*


01/01/05

*Asterik indicates an assumption that will be inserted at Calculation Date or a
numeric value that will change as a result of that Calculation Date insertion

 

Start of Adjuster Period*

02/01/05


Initial NEA Bid Price Amount


-$12,566,453.00

 

Bid Date On Peak Energy Cost*

$273,886,759.99

 

Calculation Date On-Peak Energy Cost*

$293,296,029.90

 







Adjusted Bid Price Amount

-$31,975,722.91

 



Month



Discount
Rate



On-Peak MWhs



Bid Date
Gas Price
($/MMBtu)

Bid Date
On-Peak
Energy
Price
($/MWh)

Bid Date
On-Peak
Energy Cost*
($)



Forward
NYMEX
Gas
Price*
($/MMBtu)

Calculation
Date
On-Peak
Energy
Price*
($/MWh)

Calculation
Date
On-Peak
Energy Cost*
($)

BECo 1

BECo 2

CECo

Total

































                 

12/1/2003

12/1/2003

12/1/2003

 

Example

Example

Example

































4/1/2004

 

8.10%

               

273,886,759.9900

     

293,296,029.9000

































4/30/04

 

0.9938

 

0.0000

0.0000

0.0000

0.0000

 

0.000

$0.0000

0.0000

 

0.000

0.0000

0.0000

5/31/04

 

0.9873

 

0.0000

0.0000

0.0000

0.0000

 

0.000

$0.0000

0.0000

 

0.000

0.0000

0.0000

6/30/04

 

0.9810

 

0.0000

0.0000

0.0000

0.0000

 

0.000

$0.0000

0.0000

 

0.000

0.0000

0.0000

7/31/04

 

0.9745

 

0.0000

0.0000

0.0000

0.0000

 

0.000

$0.0000

0.0000

 

0.000

0.0000

0.0000

8/31/04

 

0.9681

 

0.0000

0.0000

0.0000

0.0000

 

0.000

$0.0000

0.0000

 

0.000

0.0000

0.0000

9/30/04

 

0.9619

 

0.0000

0.0000

0.0000

0.0000

 

0.000

$0.0000

0.0000

 

0.000

0.0000

0.0000

10/31/04

 

0.9556

 

0.0000

0.0000

0.0000

0.0000

 

0.000

$0.0000

0.0000

 

0.000

0.0000

0.0000

11/30/04

 

0.9495

 

0.0000

0.0000

0.0000

0.0000

 

0.000

$0.0000

0.0000

 

0.000

0.0000

0.0000

12/31/04

 

0.9432

 

0.0000

0.0000

0.0000

0.0000

 

0.000

$0.0000

0.0000

 

0.000

0.0000

0.0000

1/31/05

 

0.9370

 

0.0000

0.0000

0.0000

0.0000

 

0.000

$0.0000

0.0000

 

0.000

0.0000

0.0000

2/28/05

 

0.9314

 

46,300.7725

28,245.0787

15,618.0022

90,163.8534

 

5.125

$44.0750

3,973,971.8386

 

7.065

60.7590

5,478,265.5687

3/31/05

 

0.9253

 

50,186.2826

30,970.6616

16,928.6568

98,085.6010

 

4.980

$42.8280

4,200,810.1196

 

6.900

59.3400

5,820,399.5633

4/30/05

 

0.9194

 

47,049.4440

29,842.9036

15,870.5372

92,762.8848

 

4.605

$39.6030

3,673,688.5267

 

6.128

52.7008

4,888,678.2393

5/31/05

 

0.9133

 

33,795.2519

22,252.8709

11,399.6840

67,447.8068

 

4.533

$38.9838

2,629,371.8107

 

5.943

51.1098

3,447,243.9160

6/30/05

 

0.9075

 

41,733.3989

21,049.6621

14,077.3621

76,860.4231

 

4.550

$39.1300

3,007,548.3559

 

5.943

51.1098

3,928,320.8526

7/31/05

 

0.9015

 

45,954.4043

23,303.2777

15,501.2014

84,758.8834

 

4.567

$39.2762

3,329,006.8562

 

5.973

51.3678

4,353,877.3707

8/31/05

 

0.8955

 

45,597.7310

23,399.0905

15,380.8203

84,377.6418

 

4.589

$39.4654

3,329,997.3847

 

5.978

51.4108

4,337,922.0671

9/30/05

 

0.8898

 

43,080.5019

23,624.9558

15,951.6900

82,657.1477

 

4.577

$39.3622

3,253,567.1792

 

5.948

51.1528

4,228,144.5449

10/31/05

 

0.8840

 

45,304.2284

32,341.4956

16,755.9165

94,401.6405

 

4.602

$39.5772

3,736,152.6064

 

5.961

51.2646

4,839,462.3396

11/30/05

 

0.8783

 

37,869.7542

26,629.1520

14,302.2090

78,801.1152

 

4.772

$41.0392

3,233,934.7269

 

6.126

52.6836

4,151,526.4328

12/31/05

 

0.8725

 

47,527.4329

29,132.6489

16,031.7585

92,691.8403

 

4.952

$42.5872

3,947,485.9412

 

6.291

54.1026

5,014,869.5590

1/31/06

 

0.8668

 

51,990.4402

31,595.1950

17,537.2157

101,122.8509

 

5.053

$43.4558

4,394,374.3841

 

6.406

55.0916

5,571,019.6526

2/28/06

 

0.8616

 

46,300.7725

28,245.0787

15,618.0022

90,163.8534

 

5.018

$43.1548

3,891,003.0607

 

6.361

54.7046

4,932,377.5347

3/31/06

 

0.8559

 

50,186.2826

30,970.6616

16,928.6568

98,085.6010

 

4.873

$41.9078

4,110,551.7496

 

6.171

53.0706

5,205,461.6964

4/30/06

 

0.8505

 

47,049.4440

29,842.9036

15,870.5372

92,762.8848

 

4.573

$39.3278

3,648,160.1808

 

5.511

47.3946

4,396,459.8199

5/31/06

 

0.8449

 

33,795.2519

22,252.8709

11,399.6840

67,447.8068

 

4.513

$38.8118

2,617,770.7880

 

5.346

45.9756

3,100,953.3863

6/30/06

 

0.8395

 

41,733.3989

21,049.6621

14,077.3621

76,860.4231

 

4.513

$38.8118

2,983,091.3693

 

5.351

46.0186

3,537,009.0665

7/31/06

 

0.8339

 

45,954.4043

23,303.2777

15,501.2014

84,758.8834

 

4.528

$38.9408

3,300,578.7267

 

5.371

46.1906

3,915,063.6796

8/31/06

 

0.8284

 

45,597.7310

23,399.0905

15,380.8203

84,377.6418

 

4.544

$39.0784

3,297,343.2373

 

5.389

46.3454

3,910,515.5603

9/30/06

 

0.8232

 

43,080.5019

23,624.9558

15,951.6900

82,657.1477

 

4.544

$39.0784

3,230,109.0807

 

5.359

46.0874

3,809,453.0289

10/31/06

 

0.8177

 

45,304.2284

32,341.4956

16,755.9165

94,401.6405

 

4.589

$39.4654

3,725,598.5030

 

5.371

46.1906

4,360,468.4157

11/30/06

 

0.8125

 

37,869.7542

26,629.1520

14,302.2090

78,801.1152

 

4.770

$41.0220

3,232,579.3477

 

5.541

47.6526

3,755,078.0222

12/31/06

 

0.8072

 

47,527.4329

29,132.6489

16,031.7585

92,691.8403

 

4.940

$42.4840

3,937,920.1433

 

5.706

49.0716

4,548,536.9105

1/31/07

 

0.8018

 

51,990.4402

31,595.1950

17,537.2157

101,122.8509

 

5.049

$43.4214

4,390,895.7581

 

5.806

49.9316

5,049,225.7420

2/28/07

 

0.7971

 

46,300.7725

28,245.0787

15,618.0022

90,163.8534

 

5.009

$43.0774

3,884,024.3785

 

5.756

49.5016

4,463,255.0055

3/31/07

 

0.7918

 

50,186.2826

30,970.6616

16,928.6568

98,085.6010

 

4.869

$41.8734

4,107,177.6049

 

5.556

47.7816

4,686,686.9527

4/30/07

 

0.7867

 

47,049.4440

29,842.9036

15,870.5372

92,762.8848

 

4.614

$39.6804

3,680,868.3740

 

5.081

43.6966

4,053,422.6720

5/31/07

 

0.7816

 

33,795.2519

22,252.8709

11,399.6840

67,447.8068

 

4.579

$39.3794

2,656,054.1631

 

4.921

42.3206

2,854,431.6525

6/30/07

 

0.7766

 

41,733.3989

21,049.6621

14,077.3621

76,860.4231

 

4.588

$39.4568

3,032,666.3422

 

4.923

42.3378

3,254,101.2211

7/31/07

 

0.7715

 

45,954.4043

23,303.2777

15,501.2014

84,758.8834

 

4.608

$39.6288

3,358,892.8385

 

4.933

42.4238

3,595,793.9176

8/31/07

 

0.7664

 

45,597.7310

23,399.0905

15,380.8203

84,377.6418

 

4.623

$39.7578

3,354,669.4072

 

4.946

42.5356

3,589,053.6205

9/30/07

 

0.7615

 

43,080.5019

23,624.9558

15,951.6900

82,657.1477

 

4.608

$39.6288

3,275,603.5748

 

4.909

42.2174

3,489,569.8673

10/31/07

 

0.7565

 

45,304.2284

32,341.4956

16,755.9165

94,401.6405

 

4.598

$39.5428

3,732,905.1900

 

4.922

42.3292

3,995,945.9211

11/30/07

 

0.7516

 

37,869.7542

26,629.1520

14,302.2090

78,801.1152

 

4.728

$40.6608

3,204,116.3849

 

5.086

43.7396

3,446,729.2584

12/31/07

 

0.7467

 

47,527.4329

29,132.6489

16,031.7585

92,691.8403

 

4.858

$41.7788

3,872,553.8575

 

5.251

45.1586

4,185,833.7394

1/31/08

 

0.7418

 

51,990.4402

31,595.1950

17,537.2157

101,122.8509

 

4.953

$42.5958

4,307,408.7324

 

5.351

46.0186

4,653,532.0264

2/29/08

 

0.7372

 

47,954.3715

29,253.8315

16,175.7880

93,383.9910

 

4.893

$42.0798

3,929,579.6645

 

5.316

45.7176

4,269,291.9469

3/31/08

 

0.7323

 

50,186.2826

30,970.6616

16,928.6568

98,085.6010

 

4.803

$41.3058

4,051,504.2178

 

5.136

44.1696

4,332,401.7619

4/30/08

 

0.7276

 

47,049.4440

29,842.9036

15,870.5372

92,762.8848

 

4.613

$39.6718

3,680,070.6132

 

4.726

40.6436

3,770,217.5847

5/31/08

 

0.7228

 

33,795.2519

22,252.8709

11,399.6840

67,447.8068

 

4.613

$39.6718

2,675,775.9018

 

4.673

40.1878

2,710,578.9701

6/30/08

 

0.7182

 

41,733.3989

21,049.6621

14,077.3621

76,860.4231

 

4.613

$39.6718

3,049,191.3331

 

4.673

40.1878

3,088,851.3115

7/31/08

 

0.7135

 

45,954.4043

23,303.2777

15,501.2014

84,758.8834

 

4.643

$39.9298

3,384,405.2624

 

4.698

40.4028

3,424,496.2142

8/31/08

 

0.7088

 

45,597.7310

23,399.0905

15,380.8203

84,377.6418

 

4.673

$40.1878

3,390,951.7931

 

4.723

40.6178

3,427,234.1791

9/30/08

 

0.7043

 

43,080.5019

23,624.9558

15,951.6900

82,657.1477

 

4.683

$40.2738

3,328,917.7350

 

4.703

40.4458

3,343,134.4644

10/31/08

 

0.6996

 

45,304.2284

32,341.4956

16,755.9165

94,401.6405

 

4.673

$40.1878

3,793,794.2481

 

4.708

40.4888

3,822,209.1419

11/30/08

 

0.6952

 

37,869.7542

26,629.1520

14,302.2090

78,801.1152

 

4.773

$41.0478

3,234,612.4165

 

4.853

41.7358

3,288,827.5838

12/31/08

 

0.6906

 

47,527.4329

29,132.6489

16,031.7585

92,691.8403

 

4.873

$41.9078

3,884,511.1049

 

5.008

43.0688

3,992,126.3315

1/31/09

 

0.6860

 

51,990.4402

31,595.1950

17,537.2157

101,122.8509

 

4.943

$42.5098

4,298,712.1672

 

5.113

43.9718

4,446,553.7752

2/28/09

 

0.6819

 

46,300.7725

28,245.0787

15,618.0022

90,163.8534

 

4.893

$42.0798

3,794,076.9183

 

5.073

43.6278

3,933,650.5634

3/31/09

 

0.6774

 

50,186.2826

30,970.6616

16,928.6568

98,085.6010

 

4.833

$41.5638

4,076,810.3028

 

4.923

42.3378

4,152,728.5580

4/30/09

 

0.6731

 

47,049.4440

29,842.9036

15,870.5372

92,762.8848

 

4.678

$40.2308

3,731,925.0658

 

4.583

39.4138

3,656,137.7889

5/31/09

 

0.6687

 

33,795.2519

22,252.8709

11,399.6840

67,447.8068

 

4.678

$40.2308

2,713,479.2258

 

4.538

39.0268

2,632,272.0664

6/30/09

 

0.6644

 

41,733.3989

21,049.6621

14,077.3621

76,860.4231

 

4.678

$40.2308

3,092,156.3097

 

4.548

39.1128

3,006,226.3566

7/31/09

 

0.6600

 

45,954.4043

23,303.2777

15,501.2014

84,758.8834

 

4.678

$40.2308

3,409,917.6863

 

4.558

39.1988

3,332,446.5186

8/31/09

 

0.6557

 

45,597.7310

23,299.0905

15,380.8203

84,377.6418

 

4.683

$40.2738

3,398,208.2703

 

4.568

39.2848

3,314,758.7826

9/30/09

 

0.6515

 

43,080.5019

23,624.9558

15,951.6900

82,657.1477

 

4.683

$40.2738

3,328,917.4350

 

4.568

39.2848

3,247,169.5160

10/31/09

 

0.6472

 

45,304.2284

32,341.4956

16,755.9165

94,401.6405

 

4.683

$40.2738

3,801,912.7892

 

4.578

39.3708

3,716,668.1078

11/30/09

 

0.6431

 

37,869.7542

26,629.1520

14,302.2090

78,801.1152

 

4.758

$40.9188

3,224,447.0726

 

4.688

40.3168

3,177,008.8013

12/31/09

 

0.6388

 

47,527.4329

29,132.6489

16,031.7585

92,691.8403

 

4.893

$42.0798

3,900,454.1015

 

4.808

41.3488

3,832,696.3662

1/31/10

 

0.6346

 

51,990.4402

31,595.1950

17,537.2157

101,122.8509

 

4.943

$42.5098

4,298,712.1672

 

4.903

42.1658

4,263,925.9065

2/28/10

 

0.6308

 

46,300.7725

28,245.0787

15,618.0022

90,163.8534

 

4.893

$42.0798

3,794,076.9183

 

4.863

41.8218

3,770,814.6441

3/31/10

 

0.6267

 

50,186.2826

30,970.6616

16,928.6568

98,085.6010

 

4.833

$41.5638

4,076,810.3028

 

4.783

41.1338

4,034,633.4944

4/30/10

 

0.6227

 

47,049.4440

29,842.9036

15,870.5372

92,762.8848

 

4.678

$40.2308

3,731,925.0658

 

4.433

38.1238

3,536,473.6675

5/31/10

 

0.6186

 

33,795.2519

22,252.8709

11,399.6840

67,447.8068

 

4.678

$40.2308

2,713,479.2258

 

4.393

37.7798

2,548,164.6513

6/30/10

 

0.6146

 

41,733.3989

21,049.6621

14,077.3621

76,860.4231

 

4.678

$40.2308

3,092,156.3097

 

4.393

37.7798

2,903,771.4126

7/31/10

 

0.6106

 

45,954.4043

23,303.2777

15,501.2014

84,758.8834

 

4.678

$40.2308

3,409,914.6863

 

4.558

39.1988

3,322,446.5186

8/31/10

 

0.6066

 

45,597.7310

23,399.0905

15,380.8203

84,377.6418

 

4.683

$40.2738

3,398,208.2703

 

4.568

39.2848

3,314,758.7826

9/30/10

 

0.6027

 

43,080.5019

23,624.9558

15,951.6900

82,657.1477

 

4.683

$40.2738

3,328,917.4350

 

4.568

39.2848

3,247,169.5160

10/31/10

 

0.5987

 

45,304.2284

32,341.4956

16,755.9165

94,401.6405

 

4.683

$40.2738

3,801,912.7892

 

4.578

39.3708

3,716,668.1078

11/30/10

 

0.5949

 

37,869.7542

26,629.1520

14,302.2090

78,801.1152

 

4.758

$40.9188

3,224,447.0726

 

4.688

40.3168

3,177,008.8013

12/31/10

 

0.5910

 

47,527.4329

29,132.6489

16,031.7585

92,691.8403

 

4.893

$42.0798

3,900,454.1015

 

4.808

41.3488

3,832,696.3662

1/31/11

 

0.5871

 

51,990.4402

31,595.1950

17,537.2157

101,122.8509

 

4.943

$42.5098

4,298,712.1672

 

4.903

42.1658

4,263,925.9065

2/28/11

 

0.5836

 

46,300.7725

28,245.0787

15,618.0022

90,163.8534

 

4.893

$42.0798

3,794,076.9183

 

4.863

41.8218

3,770,814.6441

3/31/11

 

0.5797

 

50,186.2826

30,970.6616

16,928.6568

98,085.6010

 

4.833

$41.5638

4,076,810.3028

 

4.783

41.1338

4,034,633.4944

4/30/11

 

0.5760

 

47,049.4440

29,842.9036

15,870.5372

9,2762.8848

 

4.678

$40.2308

3,731,925.0658

 

4.433

38.1238

3,536,473.6675

5/31/11

 

0.5722

 

33,795.2519

22,252.8709

11,399.6840

67,447.8068

 

4.678

$40.2308

2,713,479.2258

 

4.393

37.7798

2,548,164.6513

6/30/11

 

0.5686

 

41,733.3989

21,049.6621

14,077.3621

76,860.4231

 

4.678

$40.2308

3,092,156.3097

 

4.393

37.7798

2,903,771.4126

7/31/11

 

0.5648

 

45,954.4043

23,303.2777

15,501.2014

84,758.8834

 

4.678

$40.2308

3,409,917.6863

 

4.558

39.1988

3,322,446.5186

8/31/11

 

0.5611

 

45,597.7310

23,399.0905

15,380.8203

84,377.6418

 

4.683

$40.2738

3,398,208.2703

 

4.568

39.2848

3,314,758.7826

9/30/11

 

0.5575

 

43,080.5019

11,024.9771

15,951.6900

70,057.1690

 

4.683

$40.2738

2,821,468.4129

 

4.568

39.2848

2,752,181.8727

10/31/11

 

0.5538

 

45,304.2284

0.0000

16,755.9165

62,060.1449

 

4.683

$40.2738

2,499,397.8637

 

4.578

39.3708

2,443,357.5528

11/30/11

 

0.5503

 

37,869.7542

0.0000

14,302.2090

52,171.9632

 

4.758

$40.9188

2,134,814.1278

 

4.688

40.3168

2,103,406.6059

12/31/11

 

0.5467

 

47,527.4329

0.0000

16,031.7585

63,559.1914

 

4.893

$42.0798

2,674,558.0623

 

4.808

41.3488

2,628,096.2934

1/31/12

 

0.5431

 

51,990.4402

0.0000

17,537.2157

69,527.6559

 

4.943

$42.5098

2,955,606.7468

 

4.903

42.1658

2,931,689.2331

2/29/12

 

0.5397

 

47,954.3715

0.0000

16,175.7880

64,130.1595

 

4.893

$42.0798

2,698,584.2857

 

4.863

41.8218

2,682,038.7046

3/31/12

 

0.5362

 

50,186.2826

0.0000

16,928.6568

67,144.9394

 

4.833

$41.5638

2,789,551.9182

 

4.783

41.1338

2,760,692.4943

4/30/12

 

0.5327

 

47,049.4440

0.0000

15,870.5372

62,919.9812

 

4.678

$40.2308

2,531,321.1797

 

4.433

38.1238

2,398,748.7793

5/31/12

 

0.5292

 

33,795.2519

0.0000

11,399.6840

45,194.9359

 

4.678

$40.2308

1,818,228.4272

 

4.393

37.7798

1,707,455.6393

6/30/12

 

0.5259

 

41,733.3989

0.0000

14,077.3621

55,810.7610

 

4.678

$40.2308

2,245,311.5636

 

4.393

37.7798

2,108,519.3884

7/31/12

 

0.5224

 

45,954.4043

0.0000

15,501.2014

61,455.6057

 

4.678

$40.2308

2,472,408.1818

 

4.558

39.1988

2,408,985.9967

8/31/12

 

0.5189

 

45,597.7310

0.0000

15,380.8203

60,978.5513

 

4.683

$40.2738

2,455,837.9793

 

4.568

39.2848

2,395,530.1921

9/30/12

 

0.5156

 

43,080.5019

0.0000

15,951.6900

59,032.1919

 

4.683

$40.2738

2,377,450.6901

 

4.568

39.2848

2,319,067.8524

10/31/12

 

0.5122

 

45,304.2284

0.0000

16,755.9165

62,060.1449

 

4.683

$40.2738

2,499,397.8637

 

4.578

39.3708

2,443,357.5528

11/30/12

 

0.5090

 

37,869.7542

0.0000

14,302.2090

52,171.9632

 

4.758

$40.9188

2,134,814.1278

 

4.688

40.3168

2,103,406.6059

12/31/12

 

0.5056

 

47,527.4329

0.0000

16,031.7585

63,559.1914

 

4.893

$42.0798

2,674,558.0623

 

4.808

41.3488

2,628,096.2934

1/31/13

 

0.5023

 

51,990.4402

0.0000

17,537.2157

69,527.6559

 

4.943

$42.5098

2,955,606.7468

 

4.903

42.1658

2,931,689.2331

2/28/13

 

0.4993

 

46,300.7725

0.0000

15,618.0022

61,918.7747

 

4.893

$42.0798

2,605,529.6556

 

4.863

41.8218

2,589,554.6117

3/31/13

 

0.4960

 

50,186.2826

0.0000

16,928.6568

67,114.9394

 

4.833

$41.5638

2,789,551.9182

 

4.783

41.1338

2,760,692.4943

4/30/13

 

0.4928

 

47,049.4440

0.0000

15,870.5372

62,919.9812

 

4.678

$40.2308

2,531,321.1797

 

4.433

38.1238

2,398,748.7793

5/31/13

 

0.4896

 

33,795.2519

0.0000

11,399.6840

45,194.9359

 

4.678

$40.2308

1,818,228.4272

 

4.393

37.7798

1,707,455.6393

6/30/13

 

0.4865

 

41,733.3989

0.0000

14,077.3621

55,810.7610

 

4.678

$40.2308

2,245,311.5636

 

4.393

37.7798

2,108,519.3884

7/31/13

 

0.4832

 

45,954.4043

0.0000

15,501.2014

61,455.6057

 

4.678

$40.2308

2,472,408.1818

 

4.558

39.1988

2,408,985.9967

8/31/13

 

0.4801

 

45,597.7310

0.0000

15,380.8203

60,978.5513

 

4.683

$40.2738

2,455,837.9793

 

4.568

39.2848

2,395,530.1921

9/30/13

 

0.4770

 

43,080.5019

0.0000

15,951.6900

59,032.1919

 

4.683

$40.2738

2,377,450.6901

 

4.568

39.2848

2,319,067.8524

10/31/13

 

0.4739

 

45,304.2284

0.0000

16,755.9165

62,060.1449

 

4.683

$40.2738

2,499,397.8637

 

4.578

39.3708

2,443,357.5528

11/30/13

 

0.4708

 

37,869.7542

0.0000

14,302.2090

52,171.9632

 

4.758

$40.9188

2,134,814.1278

 

4.688

40.3168

2,103,406.6059

12/31/13

 

0.4677

 

47,527.4329

0.0000

16,031.7585

63,559.1914

 

4.893

$42.0798

2,674,558.0623

 

4.808

41.3488

2,628,096.2934

1/31/14

 

0.4646

 

51,990.4402

0.0000

17,537.2157

69,527.6559

 

4.943

$42.5098

2,955,606.7468

 

4.903

42.1658

2,931,689.2331

2/28/14

 

0.4619

 

46,300.7725

0.0000

15,618.0022

61,918.7747

 

4.893

$42.0798

2,605,529.6556

 

4.863

41.8218

2,589,554.6117

3/31/14

 

0.4588

 

50,186.2826

0.0000

16,928.6568

67,114.9394

 

4.833

$41.5638

2,789,551.9182

 

4.783

41.1338

2,760,692.4943

4/30/14

 

0.4559

 

47,049.4440

0.0000

15,870.5372

62,919.9812

 

4.678

$40.2308

2,531,321.1797

 

4.433

38.1238

2,398,748.7793

5/31/14

 

0.4529

 

33,795.2519

0.0000

11,399.6840

45,194.9359

 

4.678

$40.2308

1,818,228.4272

 

4.393

37.7798

1,707,455.6393

6/30/14

 

0.4500

 

41,733.3989

0.0000

14,077.3621

55,810.7610

 

4.678

$40.2308

2,245,311.5636

 

4.393

37.7798

2,108,519.3884

7/31/14

 

0.4470

 

45,954.4043

0.0000

15,501.2014

61,455.6057

 

4.678

$40.2308

2,472,408.1818

 

4.558

39.1988

2,408,985.9967

8/31/14

 

0.4441

 

45,597.7310

0.0000

15,380.8203

60,978.5513

 

4.683

$40.2738

2,455,837.9793

 

4.568

39.2848

2,395,530.1921

9/30/14

 

0.4413

 

43,080.5019

0.0000

15,951.6900

59,032.1919

 

4.683

$40.2738

2,377,450.6901

 

4.568

39.2848

2,319,067.8524

10/31/14

 

0.4383

 

45,304.2284

0.0000

16,755.9165

62,060.1449

 

4.683

$40.2738

2,499,397.8637

 

4.578

39.3708

2,443,357.5528

11/30/14

 

0.4356

 

37,869.7542

0.0000

14,302.2090

52,171.9632

 

4.758

$40.9188

2,134,814.1278

 

4.688

40.3168

2,103,406.6059

12/31/14

 

0.4327

 

47,527.4329

0.0000

16,031.7585

63,559.1914

 

4.893

$42.0798

2,674,558.0623

 

4.808

41.3488

2,628,096.2934

1/31/15

 

0.4298

 

51,990.4402

0.0000

17,537.2157

69,527.6559

 

4.943

$42.5098

2,955,606.7468

 

4.903

42.1658

2,931,689.2331

2/28/15

 

0.4273

 

46,300.7725

0.0000

15,618.0022

61,918.7747

 

4.893

$42.0798

2,605,529.6556

 

4.863

41.8218

2,589,554.6117

3/31/15

 

0.4244

 

50,186.2826

0.0000

16,928.6268

67,114.9394

 

4.833

$41.5638

2,789,551.9182

 

4.783

41.1338

2,760,692.4943

4/30/15

 

0.4217

 

47,049.4440

0.0000

15,870.5372

62,919.9812

 

4.678

$40.2308

2,531,321.1797

 

4.433

38.1238

2,398,748.7793

5/31/15

 

0.4190

 

33,795.2519

0.0000

11,399.6840

45,194.9359

 

4.678

$40.2308

1,818,228.4272

 

4.393

37.7798

1,707,455.6393

6/30/15

 

0.4163

 

41,733.3989

0.0000

14,077.3621

55,810.7610

 

4.678

$40.2308

2,245,311.5636

 

4.393

37.7798

2,108,519.3884

7/31/15

 

0.4135

 

45,954.4043

0.0000

15,501.2014

61,455.6057

 

4.678

$40.2308

2,472,408.1818

 

4.558

39.1988

2,408,985.9967

8/31/15

 

0.4108

 

45,597.7310

0.0000

15,380.8203

60,978.5513

 

4.683

$40.2738

2,455,837.9793

 

4.568

39.2848

2,395,530.1921

9/30/15

 

0.4082

 

43,080.5019

0.0000

15,951.6900

59,032.1919

 

4.683

$40.2738

2,377,450.6901

 

4.568

39.2848

2,319,067.8524

10/31/15

 

0.4055

 

45,304.2284

0.0000

16,755.9165

62,060.1449

 

4.683

$40.2738

2,499,397.8637

 

4.578

39.3708

2,443,357.5528

11/30/15

 

0.4029

 

37,869.7542

0.0000

14,302.2090

52,171.9632

 

4.758

$40.9188

2,134,814.1278

 

4.688

40.3168

2,103,406.6059

12/31/15

 

0.4003

 

47,527.4329

0.0000

16,031.7585

63,559.1914

 

4.893

$42.0798

2,674,558.0623

 

4.808

41.3488

2,628,096.2934

1/31/16

 

0.3976

 

51,990.4402

0.0000

17,537.2157

69,527.6559

 

4.943

$42.5098

2,955,606.7468

 

4.903

42.1658

2,931,689.2331

2/29/16

 

0.3952

 

47,954.3715

0.0000

16,175.7880

64,130.1595

 

4.893

$42.0798

2,698,584.2857

 

4.863

41.8218

2,682,038.7046

3/31/16

 

0.3926

 

50,186.2826

0.0000

16,928.6568

67,114.9394

 

4.833

$41.5638

2,789,551.9182

 

4.783

41.1338

2,760,692.4943

4/30/16

 

0.3901

 

47,049.4440

0.0000

15,870.5372

62,919.9812

 

4.678

$40.2308

2,531,321.1797

 

4.433

38.1238

2,398,748.7793

5/31/16

 

0.3875

 

33,795.2519

0.0000

11,399.6840

45,194.9359

 

4.678

$40.2308

1,818,228.4272

 

4.393

37.7798

1,707,455.6393

6/30/16

 

0.3850

 

41,733.3989

0.0000

14,077.3621

55,810.7610

 

4.678

$40.2308

2,245,311.5636

 

4.393

37.7798

2,108,519.3884

7/31/16

 

0.3825

 

45,954.4043

0.0000

15,501.2014

61,455.6057

 

4.678

$40.2308

2,472,408.1818

 

4.558

39.1988

2,408,985.9967

8/31/16

 

0.3800

 

45,597.7310

0.0000

15,380.8203

60,978.5513

 

4.683

$40.2738

2,455,837.9793

 

4.568

39.2848

2,395,530.1921

9/30/16

 

0.3775

 

21,011.8422

0.0000

8,507.5680

29,519.4102

 

4.683

$40.2738

1,188,858.8225

 

4.568

39.2848

1,159,664.1258



 

 

SCHEDULE 1.5

CALCULATION DATE ADJUSTED BID PRICE AMOUNT



 

SCHEDULE 2.2(b)(iii)

FORM OF COLLATERAL ASSIGNMENT



 

 

AFFIRMATION OF CONSENT
TO
COLLATERAL ASSIGNMENT



Reference is made to (a) the Consent and Agreement dated as of June 28, 1989
(the "Consent") between Boston Edison Company ("BECo") and the Chase Manhattan
Bank (National Association) as agent (the "Agent"), and accepted by Northeast
Energy Associates, a Limited Partnership ("Northeast"), (b) the Accommodation
Agreement dated as of June 28, 1989 (the "Accommodation Agreement") among
Northeast, the Agent, BECo and certain other parties, (c) the Confirmation
Agreement dated September 16, 1994 (the "Confirmation Agreement") between BECo,
NEA and State Street Bank and Trust Company as collateral agent (the Collateral
Agent") and (d) the confirmation letter dated December 1, 1994 (the
"Confirmation Letter") between BECo and the Collateral Agent.


BECo hereby affirms and agrees as follows:


(a) The Consent, Accommodation Agreement, Confirmation Letter and Confirmation
Agreement shall remain in full force and effect following the "Effective Date"
of the Amended and Restated Power Purchase Agreement (as such term is defined in
that agreement).


(b) Upon the Effective Date, all references in Paragraphs 3, 4(c), 4(d), 4(f),
4(j), 5, 6, 7, 8, 9, 10, 11 and 12 of the Consent to the "Power Purchase
Agreement" shall mean the Amended and Restated Power Purchase Agreement and all
references to the "Power Purchase Agreements" shall mean the Amended and
Restated Power Purchase Agreements.


(c) Upon the Effective Date, all references in Articles 4 and 5 and Appendix A
of the Accommodation Agreement to the "Power Sale Agreements," "Commonwealth
Agreements" and "Edison Agreements" shall mean the Amended and Restated Power
Purchase Agreements.


The provisions hereof shall be governed by the laws of the Commonwealth of
Massachusetts.


IN WITNESS WHEREOF, BECo has caused this agreement to be executed as of the date
set forth below.

 




BOSTON EDISON COMPANY

 




By:












 

Name:

   

Title:

 



Dated:





 








AGREED:

 


NORTHEAST ENERGY ASSOCIATES,
A LIMITED PARTNERSHIP

 


By Northeast Energy LP
Its General Partner

 


By ESI Northeast Energy GP Inc.
Its Administrative General Partner

 



By:





 







 

Authorized Representative

 



 

SCHEDULE 2.2(b)(iv)

FORM OF MUTUAL RELEASE



 

Schedule 2.2(b)(iv) to Execution Agreement



MUTUAL RELEASE


THIS MUTUAL RELEASE ("Release") is made as of __________, 2004, by and between
Boston Edison Company, a Massachusetts corporation (the "Utility"), and
Northeast Energy Associates, A Limited Partnership, a Massachusetts limited
partnership ("NEA"). The Utility and NEA are individually referred to herein as
a "Party" and are collectively referred to herein as the "Parties").


Recitals


A.

NEA owns a nominal 300 MW natural gas-fired electricity and steam generating
plant located in Bellingham, Massachusetts (the "Facility").


B.

BECO and NEA are parties to (1) a certain Power Purchase Agreement dated
April 1, 1986, as amended as of the Effective Time (as defined herein), pursuant
to which BECO purchases from NEA a portion of the Facility's capacity and
associated energy, and (2) a certain Power Purchase Agreement dated January 28,
1988, as mended as of the Effective Time, pursuant to which BECO purchases from
NEA a portion of the Facility's capacity and associated energy (each of (1) and
(2), singly, a "Power Purchase Agreement," and collectively, the "Power Purchase
Agreements").


C.

BECO and NEA desire to amend and restate each of the Power Purchase Agreements,
and contemporaneously herewith, are entering into amended and restated power
purchase agreements for each of the Power Purchase Agreements (collectively, the
"Amended and Restated Power Purchase Agreements").


D.

In connection with entering into the Amended and Restated Power Purchase
Agreements, BECO and NEA, pursuant to all terms, conditions and provisions of
this Release, desire to release each other from obligations arising prior to the
Effective Time under the Power Purchase Agreements.


Agreement


NOW, THEREFORE, in consideration of the premises, the mutual agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto, intending to
be legally bound hereby, agree as follows:


1. Effective Time of Release.

This Release shall be effective as of the Effective Time (the "Effective Time")
as such term is defined in that certain Bellingham Execution Agreement dated as
of ____________, 2004 by and among the Utility, NEA, and Commonwealth Electric
Company (the "Execution Agreement").


2. Releases.


(a) Except as provided in Section 2(b) hereof, each Party (the "Releasing
Party"), intending to be legally bound on behalf of themselves, their past,
present and future parents, subsidiaries, Affiliates, successors, predecessors,
assigns, directors, officers, agents, attorneys, employees (acting in their
capacity as such), members, partners and representatives ABSOLUTELY, IRREVOCABLY
AND UNCONDITIONALLY, FULLY AND FOREVER ACQUIT, RELEASE AND DISCHARGE AND
COVENANT NOT TO SUE the other Party (the "Released Party") and any and all of
its past, present and future parents, subsidiaries, Affiliates, successors,
predecessors, assigns, directors, officers, agents, attorneys, employees (acting
in their capacity as such), members, partners and representatives (i) from or
with respect to any and all Claims (as hereinafter defined) that the Releasing
Party ever had, now has or hereafter can, shall or may have arising out of or in
connection with the execution, performance or nonperformance or assignment of
the Power Purchase Agreements and the sale and purchase of electric energy and
capacity from the Facility up to the Effective Time and (ii) from or with
respect to any and all Claims whether in law or equity and whether arising in
contract (including breach), tort or otherwise, and irrespective of fault,
negligence or strict liability that the Releasing Party ever had, now has or
hereafter can, shall or may have arising out of or in connection with any
business or activities of the Released Party, including activities associated
with the Facility or relating to the Power Purchase Agreements and the sale and
purchase of electric energy and capacity from the Facility up to the Effective
Time. For purposes of this Release, "Claims" shall mean all claims, causes of
action, demands, obligations, charges, complaints, controversies, damages,
liabilities, costs, expenses (including, without limitation, interest penalties
and attorneys' fees and disbursements), judgments, guarantees, agreements or
defaults of every and any nature.


(b) The Releases set forth in this Section 2 will not apply with respect to any
electric energy or capacity delivered by NEA to the Utility under the Power
Purchase Agreements for which NEA has not been compensated by the Utility as of
the Effective Time or as to which NEA owes refunds or credits to the Utility as
of the Effective Time.


Representations and Warranties of the Utility

. The Utility hereby represents and warrants as of the Effective Time that:


(a) Authority. The Utility is a corporation duly organized, validly existing and
in good standing under the laws of the Commonwealth of Massachusetts and has all
requisite corporate power and authority to enter into and be bound by the terms
of this Release. The execution and delivery of, and the performance by the
Utility of its obligations under, this Release have been duly and validly
authorized by all necessary corporate action of the Utility. This Release has
been duly and validly executed and delivered by the Utility and constitutes a
valid and binding obligation of the Utility, enforceable against the Utility in
accordance with its terms, except as such enforceability may be limited by law
or principles of equity.


(b) No Conflicts. The execution and delivery of this Release will not
(i) violate or conflict with any provisions of the Utility's articles of
organization or bylaws, (ii) violate, conflict with or result in the breach or
termination of any material agreement or instrument to which the Utility is a
party or (iii) violate or conflict with (or require any filing, consent, or
similar action under) any law, rule, regulation, judgment, order, injunction,
decree or award that applies to or binds the Utility or its property.


(c) Litigation. There is no action, claim, demand, suit, proceeding,
arbitration, grievance, citation, summons, subpoena, inquiry or investigation of
any nature, civil, criminal, regulatory or otherwise, in law or in equity,
pending or, to the knowledge of the Utility, threatened against or relating to
this Release, which could reasonably be expected to (i) have a material adverse
effect on this Release or (ii) prevent the performance by the Utility of its
obligations under this Release.


(d) Consents and Approvals. The execution, delivery and performance by the
Utility of its obligations under this Release does not and, under existing facts
and law, will not, require any approval, consent, permit, license or other
authorization of, or filing or registration with, or any other action by, any
person or entity which has not been duly obtained, made or taken, and all such
approvals, consents, permits, licenses, authorizations, filings, registrations
and actions are in full force and effect, final and non-appealable.


(e) Assignments. The Utility has not assigned nor otherwise transferred its
rights or obligations under either of the Power Purchase Agreements to any third
party.


(f) No Default. Neither the Utility nor, to the best of the Utility's knowledge,
NEA is in default under either of the Power Purchase Agreements, and no
condition exists that, with the passage of time, the giving of notice, or both,
would constitute any such default.


(g) Negotiations. The terms and provisions of this Release are the result of
arm's length and good faith negotiations on the part of the Utility.


4. Representations and Warranties of NEA.

NEA hereby represents and warrants as of the Effective Time that:


(a) Authority. NEA is a limited partnership validly formed and validly existing
under the laws of the Commonwealth of Massachusetts and has all requisite
partnership power and authority to be bound by the terms of this Release. The
execution and delivery of, and the performance by NEA of its obligations under,
this Release have been duly and validly authorized by all necessary partnership
action of NEA. This Release has been duly and validly executed and delivered by
the Utility and constitutes a valid and binding obligation of NEA, enforceable
against NEA in accordance with its terms, except as such enforceability may be
limited by law or principles of equity.


(b) No Conflicts. The execution and delivery of this Release will not
(i) violate or conflict with any provisions of NEA's formation or governance
documents, (ii) violate, conflict with or result in the breach or termination of
any material agreement or instrument to which NEA is a party or (iii) violate or
conflict with (or require any filing, consent, or similar action under) any law,
rule, regulation, judgment, order, injunction, decree or award that applies to
or binds NEA or its property.


(c) Litigation. There is no action, claim, demand, suit, proceeding,
arbitration, grievance, citation, summons, subpoena, inquiry or investigation of
any nature, civil, criminal, regulatory or otherwise, in law or in equity,
pending or, to the knowledge of NEA, threatened against or relating to this
Release, which could reasonably be expected to (i) have a material adverse
effect on this Release or (ii) prevent the performance by NEA of its obligations
under this Release.


(d) Consents and Approvals. The execution, delivery and performance by NEA of
its obligations under this Release does not and, under existing facts and law,
will not, require any approval, consent, permit, license or other authorization
of, or filing or registration with, or any other action by, any person or entity
which has not been duly obtained, made or taken, and all such approvals,
consents, permits, licenses, authorizations, filings, registrations and actions
are in full force and effect, final and non-appealable.


(e) Assignments. Except for such assignments that have been made in connection
with the financing of the Facility, NEA has not assigned nor otherwise
transferred its rights or obligations under either of the Power Purchase
Agreements to any third party.


(f) No Default. Neither NEA nor, to the best of NEA's knowledge, the Utility is
in default under either of the Power Purchase Agreements, and no condition
exists that, with the passage of time, the giving of notice, or both, would
constitute any such default.


(g) Negotiations. The terms and provisions of this Release are the result of
arm's length and good faith negotiations on the part of NEA.


5. Governing Law.

This Release shall be governed by, and construed and enforced in accordance
with, the internal laws of the Commonwealth of Massachusetts. All disputes
arising between the Parties concerning the construction or enforcement of this
Release that the Parties are unable to settle between themselves shall be
submitted to a trial by judge. The Parties hereby waive any rights to a trial by
jury. All proceedings shall be held in Massachusetts.


6. Assignment.

This Release shall be binding upon and inure to the benefit of the respective
administrators, representatives, successors and permitted assigns of the
Parties.


7. Entire Agreement.

As of the Effective Time, this Release, the Execution Agreement and the Amended
and Restated Power Purchase Agreements between the Parties constitute the entire
agreement between the Parties with respect to the release of each of the
Parties' Claims under the Power Purchase Agreements. All prior communications
between or involving the Parties, whether oral or written, pertaining to or made
in connection with this Release are void, shall have no binding force or effect
and are replaced in their entirety by this Release.


8. Notices.

Any notice or communication given pursuant hereto shall be in writing and
(a) delivered personally (personally delivered notices shall be deemed given
upon written acknowledgment of receipt after delivery to the address specified
or upon refusal of receipt); (b) mailed by registered or certified mail, postage
prepaid (mailed notices shall be deemed given on the actual date of delivery, as
set forth in the return receipt, or upon refusal of receipt); (c) e-mailed
(e-mailed notices shall be deemed given upon actual receipt) or (d) delivered in
full by telecopy (telecopied notices shall be deemed given upon actual receipt),
in either case addressed or telecopied as follows or to such other addresses or
telecopy numbers as may hereafter be designated by either Party to the other in
writing:


If to NEA:

Northeast Energy Associates, A Limited Partnership
c/o Northeast Energy LP
c/o ESI Northeast Energy GP, Inc.
Its Administrative General Partner
700 Universe Blvd.
P.O. Box 14000
Juno Beach, FL 33408
Attention: Business Manager
Facsimile: 561-304-5161


with a copy to:

Tractebel Power, Inc.
1990 Post Oak Blvd
Suite 1900
Houston, TX 77056
Attention: General Counsel
Facsimile: 713-636-1858


If to the Utility:

Boston Edison Company
One NSTAR Way, NE 220
Westwood, MA 02090-9230
Attention: Ellen K. Angley, Vice President, Energy Supply and Transmission
Facsimile: (781) 441-8078


with a copy to:

Legal Department
NSTAR Electric & Gas Corporation
800 Boylston Street
Boston, Ma 02109
Attention: T.N. Cronin, Assistant General Counsel
Facsimile: (617) 424-2733


9. Counterparts.

This Release may be executed in two or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.




[Reminder of this page intentionally left blank; next page is signatory page]



 

IN WITNESS WHEREOF, each Party has caused this Release to be executed by its
duly authorized officer or representative, as applicable, as of the date first
above written.


Boston Edison Company

 



By:





 







Name:

   







Title:

   









NORTHEAST ENERGY ASSOCIATES,
A LIMITED PARTNERSHIP

 


By Northeast Energy LP
Its General Partner

 


By ESI Northeast Energy GP Inc.
Its Administrative General Partner

 



By:





 







 

Authorized Representative

   



 

SCHEDULE 3.5

UTILITY BROKER/AGENT



Concentric Energy Advisors, Inc.



 

SCHEDULE 4.5

NEA BROKER/AGENT



None.



 

SCHEDULE 5.3


INTERIM PERIOD DELIVERY POINTS



Interim Period Delivery Points



Interim Period Delivery Point

 

Medway 115

Bellingham Bus 132

Sandwich 115

Sandwich 115

   

Power Purchase Agreement

 

BECo A

BECo B

CECo 1

CECo 2

   



















Interim Period On-Peak Energy Price ($/MWh)




















 

Month

 

Medway 115

Bellingham Bus 132

Sandwich 115

     



















 

April-04

 

45.1646

43.9375

43.7705

       

May-04

 

48.8666

47.5389

47.3583

       

June-04

 

50.8410

49.4597

49.2718

       

July-04

 

58.7387

57.1427

56.9258

       

August-04

 

58.7387

57.1427

56.9256

       

September-04

 

48.8666

47.5389

47.3583

       

October-04

 

47.8794

46.5785

46.4016

       

November-04

 

47.8794

46.5785

46.4016

       

December-04

 

49.8538

48.4993

48.3150

       

January-05

 

57.4232

55.8630

55.6508

       

February-05

 

55.5739

54.0639

53.8585

       

March-05

 

48.4982

47.1805

47.0012

     





















Interim Period On-Peak Delivery Quantities (MWh)




















 

Interim Period On-Peak Delivery Quantities (MWh)





 

Month

 

BECo A

BECo B

CECo 1

CECo 2

 

Total



















 

April-04

 

50,896.2705

31,677.9430

9,333.6964

7,840.3180

 

99,748.2279

 

May-04

 

13,650.7412

8,496.2493

2,503.3637

2,102.8289

 

26,753.1831

 

June-04

 

46,327.9168

23,363.4368

8,493.0208

7,134.1248

 

85,318.4992

 

July-04

 

43,115.7552

22,301.4624

7,904.1648

6,639.4944

 

79,960.8768

 

August-04

 

45,486.1792

23,363.4368

8,338.7040

7,004.5184

 

84,192.8384

 

September-04

 

40,388.3088

22,301.4624

8,176.6944

6,868.4112

 

77,734.8768

 

October-04

 

38,288.8128

27,726.0816

7,794.8640

6,547.6992

 

80,357.4576

 

November-04

 

43,433.1744

30,172.5984

8,793.1536

7,386.2208

 

89,785.1472

 

December-04

 

53,802.4832

33,046.1792

9,863.2832

8,285.1520

 

104,997.0976

 

January-05

 

50,412.0288

30,635,9760

9,241.7472

7,763.0448

 

98,052.7968

 

February-05

 

47,338.3680

28,878.0480

8,678.2720

7,289.7280

 

92,184.4160

 

March-05

 

53,297.1824

32,890.4416

9,770.6576

8,207.3568

 

104,165.6384





















Interim Period Off-Peak Delivery Quantities (MWh)




















 

Interim Period Off-Peak Delivery Quantities (MWh)





 

Month

 

BECo A

BECo B

CECo 1

CECo 2

 

Total



















 

April-04

 

53,209.7373

33,114.8495

9,757.9553

8,196.6960

 

104,282.2381

 

May-04

 

18,087.2321

11,257.5303

3,316.9568

2,786.2484

 

35,447.9676

 

June-04

 

48,433.7312

24,425.4112

8,879.0672

7,458.4032

 

89,196.6128

 

July-04

 

52,354.8456

27,080.3472

9,597.9144

8,062.2432

 

97,095.3504

 

August-04

 

50,655.0632

26,018.3728

9,286.2840

7,800.4864

 

93,760.2064

 

September-04

 

46,158.0672

25,487.3856

9,344.7936

7,849.6128

 

88,839.8592

 

October-04

 

46,493.5584

33,667.3848

9,465.1920

7,950.7776

 

97,576.9128

 

November-04

 

49,637.9136

34,482.9696

10,049.3184

8,441.3952

 

102,611.5968

 

December-04

 

54,972.1024

33,764.5744

10,077.7024

8,465.2640

 

107,279.6432

 

January-05

 

61,214.6064

37,200.8280

11,222.1216

9,426.5544

 

119,064.1104

 

February-05

 

52,072.2048

31,765.8528

9,546.0992

8,018.7008

 

101,402.8576

 

March-05

 

54,455.8168

33,605.4512

9,983.0632

8,385.7776

 

106,430.1088





















Interim Period Delivery Rate (MWh/h)




















 

Interim Period Delivery Schedule MWh/h





 

Month

 

BECo A

BECo B

CECo 1

CECo 2

 

Total



















 

April-04

 

144.5917

89.9942

26.5162

22.2736

 

283.3757

 

May-04

 

42.6586

26.5508

7.8230

6.5713

 

83.6037

 

June-04

 

131.6134

66.3734

24.1279

20.2674

 

242.3821

 

July-04

 

128.3207

66.3734

23.5243

19.7604

 

237.9788

 

August-04

 

129.2221

66.3734

23.6895

19.8992

 

239.1842

 

September-04

 

120.2033

66.3734

24.3354

20.4417

 

231.3538

 

October-04

 

113.9548

82.5181

23.1990

19.4872

 

239.1591

 

November-04

 

129.2654

89.7994

26.1701

21.9828

 

267.2177

 

December-04

 

146.2024

89.7994

26.8024

22.5140

 

285.3182

 

January-05

 

150.0358

91.1785

27.5052

23.1043

 

291.8238

 

February-05

 

147.9324

90.2439

27.1196

22.7804

 

288.0763

 

March-05

 

144.8293

89.3762

26.5507

22.3026

 

283.0588























Interim Period Support Payment Rate ($/MWh)




















 

Interim Period Support Payment Rate ($/MWh)



















 

Month

 

BECo A

BECo B

CECo 1

CECo 2

   



















 

April-04

 

28.5286

87.9687

53.9503

77.3211

     

May-04

 

93.5788

288.5524

176.9662

253.6266

     

June-04

 

31.3418

119.2747

59.2905

84.9750

     

July-04

 

31.1091

115.4271

58.8502

84.3438

     

August-04

 

30.8920

115.4271

58.4398

83.7555

     

September-04

 

34.3169

119.2747

58.7850

84.2504

     

October-04

 

35.0309

92.8438

59.6754

85.5262

     

November-04

 

31.9111

88.1595

54.6637

78.3441

     

December-04

 

27.3042

85.3156

51.6524

74.0280

     

January-05

 

19.2606

70.4632

31.7633

59.9200

     

February-05

 

21.6275

78.8208

35.6665

67.2832

     

March-05

 

19.9530

71.8841

32.9052

62.0739

   



















